Exhibit 10.1

 

 

 

CREDIT AGREEMENT

among

STRATEGIC HOTEL FUNDING, L.L.C.,

as the Borrower,

and

VARIOUS FINANCIAL INSTITUTIONS,

as the Lenders,

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as the Administrative Agent

Dated as of June 30, 2011

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

Section 1.1

   Defined Terms      1   

Section 1.2

   Use of Defined Terms      49   

Section 1.3

   Cross-References      50   

Section 1.4

   Accounting and Financial Determinations      50    ARTICLE II REVOLVING LOAN
COMMITMENT AND BORROWING PROCEDURES, NOTES      50   

Section 2.1

   Commitments      50   

Section 2.2

   Increase/Reduction of the Commitment Amounts      53   

Section 2.3

   Borrowing Procedures      55   

Section 2.4

   Continuation and Conversion Elections      56   

Section 2.5

   Funding      56   

Section 2.6

   Issuance Procedures      57   

Section 2.7

   Loan Accounts and Revolving Notes      60   

Section 2.8

   Intentionally Omitted      61   

Section 2.9

   Swingline Loan Subfacility      61    ARTICLE III MATURITY DATE; REPAYMENTS,
PREPAYMENTS, INTEREST AND FEES      64   

Section 3.1

   Maturity Date; Extension Option      64   

Section 3.2

   Repayments and Prepayments; Application      65   

Section 3.3

   Interest Provisions      67   

Section 3.4

   Fees      68    ARTICLE IV CERTAIN LIBO RATE AND OTHER PROVISIONS      69   

Section 4.1

   LIBO Rate Lending Unlawful      69   

Section 4.2

   Deposits Unavailable      70   

Section 4.3

   Change of Circumstances      70   

Section 4.4

   Replacement of Lender      71   

Section 4.5

   Funding Losses      72   

Section 4.6

   Taxes      72   

Section 4.7

   Change of Lending Office      77   

Section 4.8

   Payments, Computations, etc.      77   

Section 4.9

   Sharing of Payments      77   

Section 4.10

   Setoff      78   

 

i



--------------------------------------------------------------------------------

ARTICLE V CONDITIONS TO EFFECTIVENESS AND TO FUTURE CREDIT EXTENSIONS      78   

Section 5.1

   Conditions Precedent to Making of Loans and the Issuance of Letters of Credit
     78   

Section 5.2

   All Credit Extensions      85   

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     86   

Section 6.1

   Organization, etc.      86   

Section 6.2

   Due Authorization, Non-Contravention, etc.      86   

Section 6.3

   Government Approval, Regulation, etc.      87   

Section 6.4

   Validity, etc.      87   

Section 6.5

   Financial Information      87   

Section 6.6

   No Material Adverse Effect      89   

Section 6.7

   Litigation, etc.      89   

Section 6.8

   Subsidiaries      89   

Section 6.9

   Title      89   

Section 6.10

   Taxes      90   

Section 6.11

   ERISA Compliance      91   

Section 6.12

   Compliance with Environmental Laws      91   

Section 6.13

   Regulations T, U and X      92   

Section 6.14

   Accuracy of Information      92   

Section 6.15

   REIT      92   

Section 6.16

   No Bankruptcy Filing      92   

Section 6.17

   Use of Proceeds      92   

Section 6.18

   Other Debt      93   

Section 6.19

   Pledge Agreement      93   

Section 6.20

   Material Agreements      93   

Section 6.21

   Office of Foreign Assets Control      93   

Section 6.22

   Labor Relations      94   

Section 6.23

   Intellectual Property, Licenses, Franchises and Formulas      94   

Section 6.24

   Compliance      94   

Section 6.25

   Condemnation      94   

Section 6.26

   Utilities and Access      95   

Section 6.27

   Separate Lots      95   

Section 6.28

   Assessments      95   

Section 6.29

   Enforceability      95   

Section 6.30

   No Prior Assignment      95   

Section 6.31

   Insurance      95   

Section 6.32

   Use of Borrowing Base Properties      96   

Section 6.33

   Certificate of Occupancy; Licenses      96   

Section 6.34

   Flood Zone      96   

Section 6.35

   Physical Condition      96   

Section 6.36

   Boundaries      96   

Section 6.37

   Leases      97   

Section 6.38

   Filing and Recording Taxes      97   

Section 6.39

   Labor      97   

Section 6.40

   Brokers      98   

Section 6.41

   Taxpayer Identification Number      98   

 

ii



--------------------------------------------------------------------------------

Section 6.42

   Solvency/Fraudulent Conveyance      98   

Section 6.43

   REAs      99   

ARTICLE VII COVENANTS

     99   

Section 7.1

   Affirmative Covenants      99   

Section 7.2

   Negative Covenants      119   

ARTICLE VIII EVENTS OF DEFAULT

     129   

Section 8.1

   Listing of Events of Default      129   

Section 8.2

   Action if Bankruptcy      133   

Section 8.3

   Action if Other Event of Default      133   

Section 8.4

   Actions in Respect of Letters of Credit      135   

ARTICLE IX THE ADMINISTRATIVE AGENT

     137   

Section 9.1

   Appointment      137   

Section 9.2

   Hedging Counterparty Intercreditor Agreements      138   

Section 9.3

   Nature of Duties      139   

Section 9.4

   Lack of Reliance on the Administrative Agent      139   

Section 9.5

   Certain Rights of the Administrative Agent      140   

Section 9.6

   Reliance      140   

Section 9.7

   Indemnification      140   

Section 9.8

   The Administrative Agent in its Individual Capacity      140   

Section 9.9

   Holders      141   

Section 9.10

   Resignation by the Administrative Agent      141   

ARTICLE X MISCELLANEOUS PROVISIONS

     142   

Section 10.1

   Waivers, Amendments, etc.      142   

Section 10.2

   Notices      144   

Section 10.3

   Payment of Costs and Expenses; Indemnification      144   

Section 10.4

   Survival and Recourse Nature of Obligations      145   

Section 10.5

   Headings      146   

Section 10.6

   Execution in Counterparts, Effectiveness, etc.      146   

Section 10.7

   Governing Law; Entire Agreement      146   

Section 10.8

   Successors and Assigns      146   

Section 10.9

   Sale and Transfer of Loans and Notes; Participations in Loans and Notes     
147   

Section 10.10

   Intentionally Omitted      150   

Section 10.11

   Confidentiality      150   

Section 10.12

   Tax Advice      151   

Section 10.13

   Forum Selection and Consent to Jurisdiction      152   

Section 10.14

   Waiver of Jury Trial      153   

 

iii



--------------------------------------------------------------------------------

ARTICLE XI CONDOMINIUM

     153   

 

Section 11.1

   Covenants      153   

Section 11.2

   Representations      154   

ARTICLE XII CONDEMNATION AND INSURANCE PROCEEDS

     156   

Section 12.1

   Notification      156   

Section 12.2

   Proceeds      156   

Section 12.3

   Major Casualty/Condemnation Events      157   

Section 12.4

   Borrower or Borrowing Base Entity to Restore      157   

Section 12.5

   Disbursement of Proceeds      159   

ARTICLE XIII MAINTENANCE OF PROPERTY

     160   

Section 13.1

   Maintenance of Property      160   

Section 13.2

   Conditions to Alterations      161   

Section 13.3

   Costs of Alterations      161   

ARTICLE XIV GROUND LEASE

     163   

Section 14.1

   Leasehold Representations, Warranties      163   

Section 14.2

   Cure by Administrative Agent      163   

Section 14.3

   Option to Renew or Extend a Ground Lease      164   

Section 14.4

   Ground Lease Covenants      164   

 

iv



--------------------------------------------------------------------------------

ANNEX I

 

-

   Lender Information

SCHEDULE I

     Accounts

SCHEDULE II

     Approved Managers and Brands

SCHEDULE III

     Borrowing Base Intercompany Indebtedness

SCHEDULE IV

     Disclosure Schedule

SCHEDULE V

     Insurance

SCHEDULE VI

     Lincolnshire Ground Lease Description

SCHEDULE VII

     Management Agreements

SCHEDULE VIII

     Pre-Approved Borrowing Base Properties

SCHEDULE IX

     Properties

SCHEDULE X

     REAs

SCHEDULE XI

     Contingent Hedged Indebtedness

SCHEDULE XII

     Borrowing Base Property Survey

SCHEDULE XIII

     Title Policy Coverage Amounts

SCHEDULE XIV

     Title Endorsements and Affirmative Coverages

SCHEDULE XV

     Rent Roll of Leases

EXHIBIT A

 

-

   Form of Revolving Note

EXHIBIT B-1

 

-

   Form of Borrowing Request

EXHIBIT B-2

 

-

   Form of Issuance Request

EXHIBIT C

 

-

   Form of Continuation and Conversion Elections

EXHIBIT D

 

-

   Form of Closing Date Certificate

EXHIBIT E

 

-

   Form of Compliance Certificate

EXHIBIT F

 

-

   Form of Lender Assignment Agreement

EXHIBIT G

 

-

   Form of Pledge Agreement

EXHIBIT H-1

 

-

   Form of Guaranty

EXHIBIT H-2

 

-

   Form of Subsidiary Guaranty and Joinder

EXHIBIT I

 

-

   Form of Solvency Certificate

EXHIBIT J

 

-

   Form of Non Disturbance Agreement

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of June 30, 2011, is among STRATEGIC HOTEL
FUNDING, L.L.C., a Delaware limited liability company (the “Borrower”), DEUTSCHE
BANK TRUST COMPANY AMERICAS (“DBTCA”), as the administrative agent (in such
capacity, the “Administrative Agent”) and the various financial institutions as
are or may become parties hereto (together with DBTCA, collectively, the
“Lenders” and individually, a “Lender”).

W I T N E S S E T H :

WHEREAS, subject to and on the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the respective credit
facilities provided for herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1 Defined Terms. The following terms (whether or not underscored) when
used in this Agreement, including its preamble and recitals, shall, except where
the context otherwise requires, have the following meanings (such meanings to be
equally applicable to the singular and plural forms thereof):

“Acceptable Appraisal” means (i) in the case of a Borrowing Base Property, a
FIRREA compliant MAI appraisal, in compliance with the Uniform Standards of
Professional Appraisal Practice, acceptable to Administrative Agent as to form,
substance and appraisal date, prepared by a professional appraiser that is
engaged by Administrative Agent, and (ii) in the case of a non-Borrowing Base
Property, an MAI appraisal, in compliance with the Uniform Standards of
Professional Appraisal Practice, reasonably acceptable to Administrative Agent
as to form, substance and appraisal date, prepared by a professional appraiser
that is reasonably acceptable to Administrative Agent.

“Account Control Agreement” means that certain Agreement Re: Pledged Accounts,
dated as of the Closing Date, by and between the applicable Borrowing Base
Entity, Administrative Agent and The PrivateBank and Trust Company.

 

1



--------------------------------------------------------------------------------

“Accounts” means the accounts described on Schedule I attached hereto.

“Acquisition Cost” means, with respect to any Property, (i) the purchase price
of a Property as set forth in the applicable purchase and sale agreement or
otherwise as approved by the Administrative Agent, plus or minus (ii) increases
or reductions to such purchase price as provided in such purchase and sale
agreement or the final closing statement.

“Adjusted Net Operating Income” means Net Operating Income with respect to each
Borrowing Base Property, less (a) Deemed FF&E Reserves for such Borrowing Base
Property, (b) Deemed Management Fees for such Borrowing Base Property and
(c) any other monetary obligations paid during the applicable period with
respect to such Borrowing Base Property, provided that no deductions will be
made for Capital Expenditures other than Deemed FF&E Reserves included under
clause (a) above.

“Administrative Agent” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as the successor Administrative Agent
pursuant to Section 9.10 hereof.

“Advance Rate” means sixty percent (60%); provided that such rate shall be
reduced to fifty-five percent (55%) if, and during any time, the Total Fixed
Charge Coverage Ratio is less than 1.25:1.0.

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan). With respect to any Lender or the Issuer, a Person
shall be deemed to be “controlled by” another Person if such other Person
possesses, directly or indirectly, power to vote fifty-one percent (51%) or more
of the securities (on a fully diluted basis) having ordinary voting power for
the election of directors or managing general partners of such “controlled”
Person. With respect to all other Persons, a Person shall be deemed to be
“controlled by” another Person if such other Person possesses, directly or
indirectly, power:

(a) to vote ten percent (10%) or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managing
general partners or managing members of such “controlled” Person; or

(b) to direct or cause the direction of the management and policies of such
“controlled” Person whether through ownership of voting securities, membership
or partnership interests, by contract or otherwise.

 

2



--------------------------------------------------------------------------------

In no event shall Administrative Agent or any Lender be deemed to be an
Affiliate of the Borrower.

“Aggregate Commitment” means, as of any date, the aggregate of the then-current
Commitments of all Lenders, which is, as of the Closing Date, an amount equal to
THREE HUNDRED MILLION DOLLARS ($300,000,000), and shall not exceed such amount
except as expressly set forth herein.

“Aggregate Outstanding Balance” means, on any date, the principal sum of all
then outstanding Revolving Loans, Swingline Loans and Letter of Credit
Outstandings, determined as of such date.

“Agreement” means, on any date, this Credit Agreement as amended, supplemented,
amended and restated or otherwise modified from time to time and in effect on
such date.

“Alteration” is defined in in Section 13.2.

“Alternate Base Rate” means, on any date and with respect to all Base Rate
Loans, a fluctuating rate of interest per annum (rounded upward, if necessary,
to the next highest 1/1000 of 1%) equal to the higher of

(a) the Base Rate in effect on such day; and

(b) the Federal Funds Rate in effect on such day plus  1/2 of 1%.

Changes in the rate of interest on that portion of any Loans maintained as Base
Rate Loans will take effect simultaneously with each change in the Alternate
Base Rate.

“Applicable Margin” means the percentage amount set forth below as determined
based on the Total Leverage Ratio, in accordance with Section 7.2.4 hereof
(provided that, (i) subject to clause (ii) below, until Borrower’s delivery of
the financial statements relating to the second Fiscal Quarter of 2011, pursuant
to Section 7.1.1, the Total Leverage Ratio shall be deemed to be 49%,
(ii) Borrower shall be obligated (within five (5) Business Days after delivery
of Borrower’s financial statements relating to the second Fiscal Quarter of
2011) to pay to the Lenders any increased interest payments that would have been
owed for the period from the Closing Date until Borrower’s delivery of the
financial statements relating to the second Fiscal Quarter of 2011 based upon
the Total Leverage Ratio for the second Fiscal Quarter of 2011 as set forth in
such financial

 

3



--------------------------------------------------------------------------------

statements and (iii) from and after Borrower’s delivery of the financial
statements relating to the second Fiscal Quarter of 2011, pursuant to
Section 7.1.1, the Total Leverage Ratio shall be determined in accordance with
such financial statements and the provisions of this Agreement):

 

Leverage Ratio

   LIBOR Margin   Base Rate Margin

< 45%

   2.75%   1.75%

³ 45%; < 50%

   3.00%   2.00%

³ 50%; < 55%

   3.25%   2.25%

³ 55%; < 60%

   3.50%   2.50%

³ 60%

   3.75%   2.75%

“Appraised Value” means the “as-is” appraised value of any Property as shown on
the most recent Acceptable Appraisal thereof.

“Approved Bank” means Administrative Agent or any Affiliate thereof or any other
financial institution reasonably approved by Administrative Agent.

“Approved Fund” means any Person (other than a natural Person) that (a) is or
will be engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business, and (b) is administered or managed by a Lender, an Affiliate of a
Lender or an entity or an Affiliate of an entity that administers or manages a
Lender.

“Approved Lender” has the meaning set forth in the definition of “Cash
Equivalents”.

“Approved Manager” means those property managers set forth on Schedule II
attached hereto.

 

4



--------------------------------------------------------------------------------

“Appurtenances” has the meaning set forth in the First Lien Mortgages.

“Arrangers” means Deutsche Bank Securities Inc. and J.P. Morgan Securities LLC
in their capacities as Co-Lead Arrangers and Joint Book Running Managers for the
Facility.

“Assignment of Agreements” means that Assignment of Agreements, dated as of the
Closing Date, by and between each Borrowing Base Entity and Administrative Agent
on behalf of Lenders.

“Assignments of Leases and Rents” means each Assignment of Leases and Rents,
Hotel Revenues and Security Deposits, dated as of the Closing Date, by each
Borrowing Base Entity in favor of Administrative Agent on behalf of Lenders.

“Authorized Financial Officer” means, relative to the Borrower and Guarantor,
any of its chief financial officer, chief accounting officer, treasurer,
assistant treasurer, controller or other officer thereof having substantially
the same authority and responsibility.

“Authorized Officer” means, relative to the Borrower and Guarantor, those of its
officers whose signatures and incumbency shall have been certified to the
Administrative Agent and the Lenders pursuant to Section 5.1.1 hereof and such
other officers of the Borrower or Guarantor as the Borrower or Guarantor,
respectively, designate in writing as such to the Administrative Agent.

“Available Commitment” means, as of any date, the least of (i) the Aggregate
Commitment, (ii) the product of (x) the Advance Rate times (y) the aggregate
Appraised Value of all Borrowing Base Properties, less the Deemed Net
Termination Value as of such date, and (iii) an amount which, if it were the
Aggregate Outstanding Balance, would produce a Pro Forma Borrowing Base Coverage
Ratio of 1.20:1.0; provided that, with respect to clauses (ii) and (iii) the
amounts calculated thereunder shall be decreased so that (a) with respect to
clause (ii), not more than forty percent (40%) of the aggregate Appraised Value
of all Borrowing Base Properties is attributable to Borrowing Base Properties
located outside of the United States and (b) with respect to clause (iii), not
more than forty percent (40%) of the Adjusted Net Operating Income used to
calculate the Pro Forma Borrowing Base Coverage Ratio is attributable to
Borrowing Base Properties located outside of the United States.

“Base Rate” means, at any time, the rate of interest which the Person serving as
the Administrative Agent announces from time to time as its prime lending rate.
The Base Rate is a reference rate and does not necessarily represent the lowest
or best rate of interest actually charged to any customer by the Administrative
Agent, which may make commercial loans or other loans at rates of interest at,
above or below the Base Rate.

 

5



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Alternate Base Rate.

“Borrower” is defined in the preamble.

“Borrowing” means the Loans of the same type and, in the case of LIBO Rate
Loans, having the same Interest Period, made by all Lenders required to make
such Loans on the same Business Day and pursuant to the same Borrowing Request
in accordance with Section 2.1 hereof; provided that Base Rate Loans incurred
pursuant to Section 4.1 hereof shall be considered part of the related Borrowing
of LIBO Rate Loans.

“Borrowing Base Entities” means, collectively, each Property Owner and Operating
Lessee of a Borrowing Base Property.

“Borrowing Base Intercompany Indebtedness” means certain intercompany
indebtedness relating to Borrowing Base Properties and described on Schedule III
and any additional intercompany Indebtedness relating to a Borrowing Base
Property or a Borrowing Base Ownership Entity incurred in accordance with
Section 7.1.11 hereof.

“Borrowing Base Ownership Entity” means, with respect to each Borrowing Base
Property: (i) each Borrowing Base Entity that owns or leases such Borrowing Base
Property and (ii) any other wholly-owned Subsidiary of Borrower that directly or
indirectly owns Capital Stock in such Borrowing Base Entity.

“Borrowing Base Property” means each of the Marriott Lincolnshire, the Ritz
Carlton Laguna Niguel, the Ritz Carlton Half Moon Bay and the Four Seasons Punta
Mita, including any other Property which Borrower may add as a Borrowing Base
Property pursuant to Section 7.1.22 hereof and excluding any Borrowing Base
Release Property.

“Borrowing Base Property Release” is defined in Section 7.1.22(g).

“Borrowing Base Release Property” is defined in Section 7.1.22(g).

 

6



--------------------------------------------------------------------------------

“Borrowing Request” means a Loan request and certificate duly executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit B-1
hereto, including Borrower’s certified calculation of the Aggregate Commitment
and the Available Commitment after giving effect to the Loan requested
thereunder and certification by such Authorized Officer that each Borrowing Base
Property included in such calculations continues to satisfy all requirements for
a “Borrowing Base Property” hereunder.

“Business Day” means:

(a) any day which is neither a Saturday or Sunday nor a legal holiday on which
banks are authorized or required to be closed in New York, New York; and

(b) relative to the making, continuing, prepaying or repaying of any LIBO Rate
Loans, any day which is a Business Day described in clause (a) above and which
is also a day on which dealings in Dollars are carried on in the London
interbank eurodollar market.

“Capital Expenditures” means, for any period, the aggregate amount of all
expenditures of the Borrower, Guarantor and their respective Subsidiaries for
fixed or capital assets made during such period which, in accordance with GAAP,
would be classified as capital expenditures; provided, however, that the term
“Capital Expenditures” shall not include (i) expenditures made in connection
with the replacement, substitution or restoration of assets (A) to the extent
financed from insurance proceeds paid on account of the loss of or damage to the
assets being replaced, substituted or restored or (B) with awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced, (ii) the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time, and
(iii) the purchase of plant, property or equipment made within one (1) year of
the sale of any asset in replacement of such asset to the extent purchased with
the proceeds of such sale and Capitalized Lease Liabilities paid in respect of
such replaced asset.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of capital of such Person, including, if such Person is a
partnership or a limited liability company partnership interests (whether
general or limited) or membership interests, as applicable, and any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of assets of, such partnership or
limited liability company, as applicable, whether now outstanding or issued
after the Closing Date. For the avoidance of doubt, debt securities evidencing

 

7



--------------------------------------------------------------------------------

Unsecured Indebtedness issued by Borrower and that are convertible or
exchangeable, under certain circumstances, into cash and/or common stock of the
Guarantor shall not be deemed Capital Stock of the Borrower or the Guarantor for
purposes of this Agreement or the other Loan Documents.

“Capitalized Lease Liabilities” means all monetary obligations of Borrower,
Guarantor or any of their respective Subsidiaries under any leasing or similar
arrangement which, in accordance with GAAP, are classified as capitalized
leases, and, for purposes of this Agreement and each other Loan Document, the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP, and the stated maturity thereof shall be determined in
accordance with GAAP.

“Capped Call Options” means over-the-counter call options to purchase shares of
Guarantor common stock to hedge the obligations of Borrower or Guarantor in
respect of convertible or exchangeable debt securities issued by Borrower or
Guarantor.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than one (1) year
from the date of acquisition, (b) U.S. dollar denominated time deposits,
certificates of deposit, and bankers’ acceptances of (i) any Lender, or (ii) any
bank whose short-term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(any such bank, an “Approved Lender”), in each case with maturities of not more
than one (1) year from the date of acquisition, (c) commercial paper issued by
any Lender or Approved Lender or by the parent company of any Lender or Approved
Lender and commercial paper issued by, or guaranteed by, any industrial or
financial company with a short-term commercial paper rating of at least A-2 or
the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s, or guaranteed by any industrial company with a long term unsecured debt
rating of at least A or A2, or the equivalent of each thereof, from S&P or
Moody’s, as the case may be, and in each case maturing within one (1) year after
the date of acquisition, and (d) investments in money market funds
(x) substantially all the assets of which are comprised of securities of the
types described in clauses (a) through (c) above or (y) which have a AAA rating.

“Casualty Amount” means ten percent (10%) of the value of the applicable
Borrowing Base Property as set forth in the most recently completed Acceptable
Appraisal with respect to such Borrowing Base Property.

“Catch-Up Amount” is defined in Section 7.2.6(a).

 

8



--------------------------------------------------------------------------------

“CERCLA” has the meaning specified in the definition of “Environmental Laws”.

“Change of Control” means the occurrence of any of the following events:
(a) Guarantor shall at any time and for any reason whatsoever cease to be the
sole managing member of Borrower; (b) any merger or consolidation of the
Guarantor or Borrower with or into any Person or any sale, transfer or other
conveyance, whether direct or indirect, of all or substantially all of the
assets of the Guarantor, on a consolidated basis, in one transaction or a series
of related transactions, if, immediately after giving effect to such
transaction, any Person or group of Persons (within the meaning of Sections 13
or 14 of the Exchange Act), which was not before such transaction(s), is or
becomes the beneficial owner (within the meaning of Rule 13d-3 promulgated by
the SEC under the Exchange Act) of the Capital Stock representing a majority of
the total voting power of the aggregate outstanding securities of the transferee
or surviving entity normally entitled to vote in the election of directors,
managers, or trustees, as applicable, of the transferee or surviving entity;
(c) any Person or group of Persons (within the meaning of Sections 13 or 14 of
the Exchange Act) is or becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated by the SEC under the Exchange Act), which was not before such
transaction(s), of the Capital Stock representing a majority of total voting
power of the aggregate outstanding Capital Stock of the Guarantor normally
entitled to vote in the election of directors of the Guarantor; (d) during any
period of twelve (12) consecutive calendar months, individuals who were
directors of the Guarantor on the first day of such period (together with any
new directors whose election by the board of directors of the Guarantor or whose
nomination for election by the stockholders of the Guarantor was approved by a
vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the board of directors of the Guarantor; or (e) the sale or
disposition, whether directly or indirectly, by the Guarantor, Borrower and/or
their respective Subsidiaries (whether pursuant to a single transaction or
series of related transactions) of tangible assets representing more than 25% of
the Borrower’s assets (determined as of the Closing Date).

“Chicago Title” means Chicago Title Insurance Company.

“Closing Date” means June 30, 2011.

“Closing Date Certificate” means the Closing Date Certificate executed and
delivered by the Borrower on the Closing Date, substantially in the form of
Exhibit D hereto.

“Co-Documentation Agents” means Citibank, N.A. and Wells Fargo Bank, NA.

 

9



--------------------------------------------------------------------------------

“Co-Lead Arrangers” means Deutsche Bank Securities Inc. and J.P. Morgan
Securities LLC.

“Code” means the Internal Revenue Code of 1986, and the regulations thereunder,
in each case as amended, reformed or otherwise modified from time to time.

“Collateral” means, collectively, all Pledge Agreement Collateral and all First
Lien Mortgage Collateral, as required to be granted from time to time pursuant
to the terms hereof and subject to the provisions of release thereof as provided
herein or in the other Loan Documents.

“Commitment” means, as the context may require, a Lender’s Revolving Loan
Commitment, Letter of Credit Commitment, or Swingline Commitment, or any of the
foregoing.

“Commitment Amount” means, as the context may require, the Revolving Loan
Commitment Amount, the Letter of Credit Commitment Amount, or the Swingline
Commitment Amount, or any of the foregoing.

“Commitment Termination Event” means:

(a) the occurrence of any Event of Default described in clauses (a) through
(e) of Section 8.1.9 hereof with respect to the Borrower; or

(b) the occurrence and continuance of any other Event of Default and either:

(i) the declaration of all of the Loans to be due and payable pursuant to
Section 8.3 hereof, or

(ii) the giving of notice by the Administrative Agent, acting at the direction,
or with the consent, of the Required Lenders, to the Borrower that the
Commitments have been terminated pursuant to Section 8.3 hereof.

“Common Elements” means those portions of the Improvements and other rights
relating to the Condominium that are designated as “Common Elements” under the
Condominium Documents.

 

10



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate duly completed and executed by an
Authorized Financial Officer of the Borrower, substantially in the form of
Exhibit E hereto, as amended, supplemented, amended and restated or otherwise
modified from time to time, together with such changes thereto as the
Administrative Agent may from time to time reasonably request for the purpose of
monitoring the Borrower’s compliance with the financial covenants contained
herein, including, without limitation, with respect to the Borrowing Base
Properties, Adjusted Net Operating Income, and then Available Commitment.

“Condominium” means the sub-condominium known as Sub-Condominium Unit RC-1 of
the Punta Mita Master Condominium Regime.

“Condominium Board” means the board of managers or like administrative body of
the Condominium established pursuant to the Condominium Documents.

“Condominium Documents” means collectively, the Declaration of Sub-Condominium
Unit RC-1 of the Punta Mita Master Condominium Regime, Unilateral Declaration of
Condominium Regime for RC-1, and any other similar written agreements among or
otherwise binding upon any unit owners of the Condominium in their capacity as
such and that govern or otherwise relate to the establishment, continuance,
maintenance or operation of the Condominium, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Confidential Information” is defined in Section 10.11 hereof.

“Confidential Memorandum” means the May 2011 Confidential Information Memorandum
prepared by the Arrangers relating to Strategic Hotel & Resorts, Inc and the
Facility.

“Consolidated” or “consolidated” means “consolidated” in accordance with GAAP.

“Consolidated Debt” means, at any time, the sum of (without duplication) (i) all
indebtedness (including principal, interest, fees and charges) of the
Consolidated Group for borrowed money (including obligations evidenced by bonds,
notes or similar instruments) and for the deferred purchase price of property or
services (excluding ordinary payable and accrued expenses and deferred purchase
price which is not yet a liquidated sum), (ii) the aggregate amount of all
Capitalized Lease Liabilities of the Consolidated Group, (iii) all Indebtedness
of the types described in clause (i) or (ii) of this definition of Persons other
than members of the Consolidated Group secured by any

 

11



--------------------------------------------------------------------------------

Lien on any property owned by the Consolidated Group, whether or not such
Indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
Indebtedness shall be deemed to be the outstanding principal amount (or maximum
principal amount, if larger) of such Indebtedness or, if not stated or if
indeterminable, in an amount equal to the fair market value of the property to
which such Lien relates, as determined in good faith by such Person), (iv) all
Contingent Obligations of the Consolidated Group, (v) all Indebtedness of the
Consolidated Group of the type described in clauses (ii) and (vi) of the
definition of Indebtedness contained herein, (vi) an amount equal to the accrued
liability relating to Borrower’s Value Creation Plan and (vii) the Borrower’s
Share of all such items described in the foregoing clauses (i) through
(vi) inclusive, with respect to Unconsolidated Subsidiaries; provided that for
purposes of this definition, the amount of Indebtedness in respect of Hedging
Agreements included pursuant to preceding clause (v) shall be at any time the
Net Termination Value of all such Hedging Agreements, all as determined on a
consolidated basis, in accordance with GAAP, and without duplication.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, adjusted by (x) adding thereto (i) to the extent actually deducted in
determining said Consolidated Net Income, consolidated interest expense,
minority interest and provision for taxes for such period (excluding, however,
consolidated interest expense and taxes attributable to Unconsolidated
Subsidiaries of the Guarantor and any of its Subsidiaries), (ii) the amount of
all amortization of intangibles and depreciation that were deducted determining
Consolidated Net Income for such period, (iii) any non-cash compensation
expense, including, without limitation, Borrower’s Value Creation Plan, and
(iv) any non-recurring non-cash charges in such period to the extent that
(A) such non-cash charges do not give rise to a liability that would be required
to be reflected on the consolidated balance sheet of the Guarantor (and so long
as no cash payments or cash expenses will be associated therewith (whether in
the current period or for any future period)) and (B) same were deducted in
determining Consolidated Net Income for such period, and (y) subtracting
therefrom, to the extent included in determining Consolidated Net Income for
such period, the amount of non-recurring non-cash gains during such period;
provided that Consolidated EBITDA shall be determined without giving effect to
any extraordinary gains or losses (including any taxes attributable to any such
extraordinary gains or losses) or gains or losses (including any taxes
attributable to such gains or losses) from sales of assets other than from sales
of inventory (excluding real property) in the ordinary course of business and
foreign currency exchange gain or loss applicable to third party and
intercompany Indebtedness and certain balance sheet items held by foreign
Subsidiaries of Borrower.

“Consolidated Group” means, collectively, Borrower, Guarantor and their
Subsidiaries, determined in accordance with GAAP.

“Consolidated Group Properties” means those Properties owned or leased by a
member of the Consolidated Group.

 

12



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Consolidated Group for such period; provided that (without
duplication of exclusions) (i) the net income of any member of the Consolidated
Group (to the extent otherwise included in determining Consolidated Net Income)
shall be excluded to the extent that the declaration or payment of dividends and
distributions by such Person of net income is not permitted at the date of
determination without any prior governmental approval (that has not been
obtained) or, directly or indirectly, by operation of the terms of its charter
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Person or its equityholders, as
applicable, and (ii) except for determinations expressly required to be made on
a pro forma basis, the net income (or loss) of any member of the Consolidated
Group accrued prior to the date it becomes a member of the Consolidated Group,
or the date that all or substantially all of the property or assets of such
Person are acquired by a member of the Consolidated Group, shall be excluded
from such determination.

“Consolidated Tangible Net Worth” means, at any time, the tangible net worth of
the Consolidated Group determined in accordance with GAAP, calculated based on
(a) the shareholder book equity of Guarantor’s common Capital Stock, plus
(b) accumulated depreciation and amortization of the Consolidated Group, plus
(c) to the extent not included in clause (a), the amount properly attributable
to the minority interests, if any, shown on the Guarantor’s balance sheet, in
each case determined without duplication and in accordance with GAAP, and
excluding (d) any goodwill and any currency translation adjustment.

“Construction Cost” means, with respect to rehabilitations, renovations or
construction of Properties in which work has begun but has not yet been
substantially completed (substantial completion shall be deemed to mean not less
than ninety percent (90%) completion, as such completion shall be evidenced by a
certificate of occupancy or its equivalent or, in the case of condominium
conversions the sale to buyers of portions of such Property), the aggregate,
good faith estimated cost of construction of such improvements (including, where
applicable, land acquisition costs).

“Contingent Obligation” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, with or without
recourse, to provide funds for payment to, to purchase from, to supply funds to,
or otherwise to invest in, a debtor, or otherwise to assure a creditor against
loss) the Indebtedness of any other Person (other than by endorsements of
instruments in the course of collection), or guarantees the payment of scheduled
dividends or other distributions upon the shares of any other Person. The amount
of any Person’s obligation under any Contingent Obligation shall (subject to any
limitation set forth therein) be deemed to be the outstanding principal amount
(or maximum principal amount, if larger) of the debt, obligation or other
liability guaranteed thereby or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof

 

13



--------------------------------------------------------------------------------

(assuming such Person is required to perform thereunder), as determined by such
Person in good faith. Notwithstanding the foregoing, the term “Contingent
Obligation” shall not include (a) endorsements of instruments for deposit or
collection in the ordinary course of business, (b) guarantees made by a Person
of the obligations of a Subsidiary of such Person that do not constitute
Indebtedness of such Subsidiary and are incurred in the ordinary course of
business of such Subsidiary, (c) any portion of the Commitment Amount which at
any time is unused, and (d) any portion of an obligation which would otherwise
be considered to be a Contingent Obligation if such portion is secured by cash
or Cash Equivalents, but Contingent Obligations shall include the deferred
purchase price of property or services which is not yet a liquidated sum. In
addition, a guaranty of completion shall not be deemed to be Contingent
Obligation unless and until a claim for payment has been made thereunder, at
which time such guaranty of completion shall be deemed to be a Contingent
Obligation in an amount equal to such claim.

“Contingent Hedged Indebtedness” means Indebtedness that is required to be
hedged under the applicable loan documentation either because interest rates or
an index reach a specified level or certain financial performance conditions
have been triggered; the Indebtedness that currently qualifies as Contingent
Hedged Indebtedness is set forth on Schedule XI, as such Schedule may be amended
by Borrower during the Term but only with Administrative Agent’s reasonable
approval.

“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer of the Borrower,
substantially in the form of Exhibit C hereto.

“Credit Extension” means, as the context may require,

(a) the making of Loan by a Lender; or

(b) the issuance of any Letter of Credit, or the extension of any Stated Expiry
Date of any existing Letter of Credit, by the Issuer.

“Credit Hedging Agreements” means one or more Hedging Agreements entered into
between or among Borrower and/or Guarantor, on the one hand, and another Person
(other than Borrower, Guarantor or any Subsidiary of either), to the extent such
other Person is a Lender (even if such Lender subsequently ceases to be a Lender
under this Agreement for any reason) or any affiliate thereof, and their
subsequent successors and assigns, on the other.

“Cut-Off Date” shall have the meaning set forth in the definition of “Major
Casualty/Condemnation Event”.

 

14



--------------------------------------------------------------------------------

“Current Preferred Dividend” is defined in Section 7.2.6(a)(iii).

“DBTCA” is defined in the preamble.

“Deemed FF&E Reserves” means, with respect to any Property, for any period, a
deemed reserve funding for FF&E equal to four percent (4%) of Gross Hotel
Revenues, for such Property for such period.

“Deemed Management Fees” means, with respect to any Property, for any period, a
deemed base management fee in an amount equal to the greater of the actual
management fees payable in such period for such Property and three percent
(3%) of Gross Hotel Revenues, for such Property for such period.

“Deemed Net Termination Value” means the aggregate Net Termination Value of all
Pari-Pasu Hedging Agreements, marked-to-market as of the date of determination,
but capped at a maximum amount of Ten Million Dollars ($10,000,000).

“Default” means any condition, occurrence or event which, after notice or lapse
of time or both, would constitute an Event of Default.

“Defaulting Lender” means any Lender with respect to which a Lender Default is
in effect.

“Deficiency” is defined in Section 12.4.2(b).

“Development Cost” means, with respect to any Development Property, the
undepreciated “book value” of such Development Property.

“Development Property” means a Property being developed or redeveloped by the
applicable Property Owner such that fifty percent (50%) or more of the units at
such Property are under construction, development or redevelopment and not open
for business to the general public, until such time as such Property (or the
relevant portion thereof) has opened to the general public for a period of
twelve (12) calendar months.

“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
IV, as it may be amended, supplemented, amended and restated or otherwise
modified from time to time by the Borrower with the written consent of the
Administrative Agent, provided that the consent of the Administrative Agent
shall not be required to modify the Disclosure Schedule in a manner that causes
the representations and warranties set forth herein to remain true and correct
as long as the state of facts reflected in the modified Disclosure Schedule
would not constitute a breach of the covenants set forth herein.

 

15



--------------------------------------------------------------------------------

“Disbursement” is defined in Section 2.6.2.

“Disbursement Date” is defined in Section 2.6.2.

“Disposition” means the sale, conveyance or other disposition of any
Consolidated Group Property, material business or other material property,
interests or assets by the Borrower or any Subsidiary (including Capital Stock
owned by, the Borrower or such Subsidiary, and in all cases whether now owned or
hereafter acquired).

“Dividend” with respect to any Person means that such Person has declared or
paid a dividend or distribution or returned any equity capital to its
stockholders, partners, members or other holders of its Capital Stock or
authorized or made any other distribution, payment or delivery of property or
cash to its holders of Capital Stock as such, or redeemed, retired, purchased,
repurchased or otherwise acquired, directly or indirectly, for a consideration
any shares of any class of its Capital Stock outstanding on or after the Closing
Date (or any options or warrants issued by such Person with respect to its
Capital Stock), or set aside any funds for any of the foregoing purposes, or
shall have permitted any of its Subsidiaries to purchase or otherwise acquire
for a consideration any shares of any class of the Capital Stock of such Person
outstanding on or after the Closing Date (or any options or warrants issued by
such Person with respect to its Capital Stock). Without limiting the foregoing,
“dividends” with respect to any Person shall also include all payments made (or
required to be made in the applicable period) by such Person with respect to any
stock appreciation rights, plans, equity incentive or achievement plans or any
similar plans or setting aside of any funds for the foregoing purposes, in each
case except to the extent (a) the same are paid in common stock of the Guarantor
or (b) such payments reduced Consolidated EBITDA.

“Dollar” and the sign “$” mean lawful money of the United States of America.

“Domestic Office” means, relative to any Lender, the office of such Lender
designated as such Lender’s “Domestic Office” below its name in Annex I hereto
or as set forth in a Lender Assignment Agreement, or such other office of a
Lender (or any successor or assign of a Lender) within the United States as may
be designated from time to time by notice from a Lender, as the case may be, to
each other Person party hereto.

 

16



--------------------------------------------------------------------------------

“Domestic Subsidiary” means a Subsidiary formed or organized under the laws of
the United States or any state thereof.

“Eligible Assignee” means and includes any Lender (and any Affiliate thereof),
an Approved Fund, any commercial bank, any financial institution, any finance
company, any fund that is regularly engaged in making, purchasing or investing
in loans or any other Person that would satisfy the requirements of an
“accredited investor” (as defined in SEC Regulation D, but excluding a natural
person), but shall not include Borrower, its Subsidiaries or any of their
Affiliates.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by the
Borrower, Guarantor or any of their respective Subsidiaries (a) in the ordinary
course of such Person’s business or (b) as required in connection with a
financing transaction or an acquisition or disposition of real estate) or
proceedings relating in any way to any Environmental Law or any permit issued,
or any approval given, under any such Environmental Law (hereafter, “Claims”),
including, without limitation, (i) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to
health, safety or the environment.

“Environmental Laws” means any and all present and future laws, statutes,
ordinances, rules, regulations, requirements, restrictions, permits, orders, and
determinations of any governmental authority that have the force and effect of
law, pertaining to pollution (including Hazardous Materials), natural resources
or the environment, whether federal, state, or local, including environmental
response laws such as the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, and as the same may be further amended (hereinafter
collectively called “CERCLA”).

“Environmental Occurrence” means any occurrence or event that would cause the
representations set forth in Section 6.12 to become untrue in any material
respect.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and regulations promulgated thereunder.

 

17



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means any of the following if such event or occurrence could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect: (a) the failure to make a required contribution to a
Pension Plan or a Multiemployer Plan; (b) a withdrawal by the Borrower or any
ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations which is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization or insolvent;
(d) the filing of a notice of intent to terminate a Pension Plan or a
Multiemployer Plan, the treatment of a Plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which might reasonably be expected to constitute grounds under Section 4042 of
ERISA, for the termination of, or the appointment of a trustee to administer,
any Pension Plan or Multiemployer Plan; (f) the occurrence of a reportable event
described in Section 4043(c) of ERISA with respect to any Pension Plan or
Multiemployer Plan; or (g) the imposition of any liability under Title IV of
ERISA other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

“Event of Default” is defined in Section 8.1.

“Excess Cash Collateral” is defined in Section 2.6.7.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excusable Delay” means a delay solely due to acts of god, governmental
restrictions, stays, judgments, orders, decrees, enemy actions, civil commotion,
fire, casualty, strikes, work stoppages, shortages of labor or materials or
other causes beyond the reasonable control of Borrower or the applicable
Borrowing Base Entity, but Borrower’s or such Borrowing Base Entity’s lack of
funds in and of itself shall not be deemed a cause beyond the control of
Borrower or such Borrowing Base Entity.

“Exercise Period” is defined in Section 14.3.

 

18



--------------------------------------------------------------------------------

“Existing Letter of Credit” means that certain letter of credit issued by the
Issuer to Borrower in the amount of $500,000 (LC# S-19338; Beneficiary: 200 West
Madison LLC; Expiry Date: March 8, 2012).

“Extended Maturity Date” is defined in Section 3.1(b).

“Extension Notice” is defined in Section 3.1(b).

“Extension Option” is defined in Section 3.1(b).

“Extension Term” is defined in Section 3.1(b).

“Facility” means the $300,000,000 revolving credit facility (as such amount may
be increased or reduced as set forth herein) evidenced by this Agreement, as the
same may be amended, supplemented, amended and restated or otherwise modified
from time to time and in effect on such date.

“Federal Funds Rate” means, for any day, a fluctuating interest rate equal to:

(a) the rate set forth in the weekly statistical release designated as
H.15(519), or any successor publication, published by the Federal Reserve Bank
of New York (including any such successor, “H.15(519)”) on the preceding
Business Day opposite the caption “Federal Funds (Effective)”; or

(b) if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Lender from three federal funds brokers of recognized standing selected by it.

“Fee Letters” means those certain confidential letters, dated as of the Closing
Date between the Borrower, the Arrangers, the Lenders, and the Administrative
Agent.

“Fee Owner” means the lessor under a Ground Lease including, but not limited to,
Indian Creek Investors, Inc.

“FF&E” means furniture, fixtures, and equipment.

 

19



--------------------------------------------------------------------------------

“First American” means First American Title Insurance Company.

“First Lien Mortgage Collateral” means the Initial Borrowing Base Properties
pledged or mortgaged under those certain First Lien Mortgages and any other
Properties which may be pledged or mortgaged pursuant to Section 7.1.22(c)-(e).

“First Lien Mortgages” means (i) the first priority Deed of Trust, Security
Agreement, Fixture Filing and Assignment of Leases, Rents, Hotel Revenue and
Security Deposits, dated as of the Closing Date, executed and delivered by the
applicable Borrowing Base Entities to Administrative Agent on behalf of Lenders
and encumbering the Ritz Carlton Laguna Niguel, (ii) the first priority
Leasehold Mortgage, Security Agreement, Financing Statement, Fixture Filing and
Assignment of Leases, Rents, Hotel Revenue and Security Deposits, dated as of
the Closing Date, executed and delivered by the applicable Borrowing Base
Entities to Administrative Agent on behalf of Lenders and encumbering the
Marriott Lincolnshire, (iii) the first priority Fee and Leasehold Deed of Trust,
Security Agreement, Fixture Filing and Assignment of Leases, Rents, Hotel
Revenue and Security Deposits, dated as of the Closing Date, executed and
delivered by the applicable Borrowing Base Entities to Administrative Agent on
behalf of Lenders and encumbering the Ritz Carlton Half Moon Bay, (iv) the
Irrevocable Administration and Security Trust Agreement with Reversion Rights,
dated the Closing Date, executed and delivered by the applicable Borrowing Base
Entities, the Trustee and the Administrative Agent, as first beneficiary, and
encumbering the Four Seasons Punta Mita, as any such instrument may be amended,
restated, replaced, supplemented or otherwise modified from time to time and
(v) and any other mortgage instrument which may be granted to the Administrative
Agent, on behalf of the Lenders, by the Borrower or any Subsidiary pursuant to
Section 7.1.22(c)-(e).

“Fiscal Quarter” means any quarter of a Fiscal Year ending on the last day of
March, June, September or December.

“Fiscal Year” means any period of twelve (12) consecutive calendar months ending
on December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2011 Fiscal Year”) refer to the Fiscal Year ending on
December 31 of such calendar year.

“Fiscal Year End” is defined in Section 7.1.13.

“Foreign Non-Borrowing Base Property Subsidiary” means a Subsidiary that does
not, directly or indirectly, own a Borrowing Base Property or any interest
therein and (x) that is a non-Domestic Subsidiary or (y) the only material
assets of which consist of the Capital Stock of a non-Domestic Subsidiary.

 

20



--------------------------------------------------------------------------------

“Four Seasons Punta Mita” means that certain Property currently referred to as
the Four Seasons Punta Mita and located at Bahia de Banderas, Nayarit, Mexico.

“F.R.S. Board” means the Board of Governors of the U.S. Federal Reserve System
or any successor thereto.

“FSHL” has the meaning set forth in the definition of Manager herein.

“FSHR” has the meaning set forth in the definition of Manager herein.

“Funds From Operations” shall be determined in the same manner as “Comparable
Funds From Operations” set forth in the Borrower’s most recent financial
statements submitted to Administrative Agent.

“GAAP” is defined in Section 1.4.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Gross Asset Value” means (1) for any Borrowing Base Property and for any
Consolidated Group Property other than New Acquisitions and Development
Properties, its Appraised Value and (2) for any other Property:

(a) for each Consolidated Group Property that is a New Acquisition, an amount
equal to the Acquisition Cost with respect thereto;

(b) for each Consolidated Group Property that is a Development Property, an
amount equal to the Development Cost of such Property; and

(c) at any time and for any Property that is not a Consolidated Group Property,
an amount equal to Borrower’s share, based on its Share of the Unconsolidated
Subsidiary that is the Property Owner of such Property, of the Gross Asset Value
that would have been attributable to such Property pursuant to clause (1),
(2)(a) or (2)(b) of this definition if such Property were a Consolidated Group
Property; provided, however, that the Gross Asset Value of any Property

 

21



--------------------------------------------------------------------------------

that is subjected to a condominium regime or similar structure for the purpose
of timeshare, condominium hotel, or fractional interest or similar development
will be (i) for the portion of the Property to be retained by Borrower (or its
Subsidiary) to be operated as a traditional hotel, as set forth in a new
Acceptable Appraisal satisfactory to the Administrative Agent for the first year
of operation and, thereafter, pursuant to clause (b) above, and (ii) for the
portion of the Property to be held for sale, the undepreciated “book value” of
such portion of the Property.

“Gross Hotel Revenues” means for all Properties, all revenues and receipts of
every kind derived from operating such Properties, as the case may be, and parts
thereof, including, but not limited to: income (from both cash and credit
transactions), before commissions and discounts for prompt or cash payments,
from rentals or sales of rooms, stores, offices, meeting space, exhibit space,
or sales space of every kind (including rentals from timeshare marketing and
sales desks); license, lease, and concession fees and rentals (not including
gross receipts of licensees, lessees, and concessionaires); net income from
vending machines; health club membership fees; food and beverage sales; sales of
merchandise (other than proceeds from the sale of FF&E no longer necessary to
the operation of such Properties); service charges, to the extent not
distributed to the employees at such Properties as, or in lieu of, gratuities;
interest which accrues on amounts deposited in any FF&E reserve account and
proceeds, if any, from business interruption or other loss of income insurance;
provided, however, that Gross Hotel Revenues shall not include the following:
gratuities to employees of such Properties; federal, state, or municipal excise,
sales, use, or similar taxes collected directly from tenants, patrons, or guests
or included as part of the sales price of any goods or services; insurance
proceeds (other than proceeds from business interruption or other loss of income
insurance); condemnation proceeds; or any proceeds from any sale of such
Properties.

“Ground Lease” means any long-term Lease of Land in which Borrower or any of its
Affiliates is the tenant of a Borrowing Base Property and is allowed to improve
the land and use it for the term of the Lease, including the Lincolnshire Ground
Lease.

“Ground Lessee” means the Tenant under any Ground Lease, including, but not
limited to, the Lincolnshire Ground Lessee.

“Guarantor” means Strategic Hotels and Resorts, Inc.

“Guaranty” is defined in Section 5.1.4.

 

22



--------------------------------------------------------------------------------

“Hazardous Materials” means any substance that is defined or listed as a
hazardous, toxic or dangerous substance under any present or future
Environmental Law or that is otherwise regulated or prohibited or subject to
investigation or remediation under any present or future Environmental Law
because of its hazardous, toxic, or dangerous properties, including (a) any
substance that is a “hazardous substance” under CERCLA and (b) petroleum wastes
or products.

“Hedging Agreements” means any Interest Rate Protection Agreements and any
foreign exchange contracts, currency swap agreements, commodity agreements or
other similar agreements or arrangements designed to protect against the
fluctuations in currency values or instruments to hedge and protect against
fluctuations in the Guarantor’s, Borrower’s and/or their Subsidiaries cash flow
and earnings from changes in financial markets, including, without limitation,
any and all rate swap transactions, basis swaps, credit derivative transactions,
forward rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and any and all transactions of any kind, and their related
confirmations and schedules, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement.

“Hedging Counterparty Intercreditor Agreement” means an intercreditor agreement
entered into pursuant to Section 9.2 hereof among the Administrative Agent on
behalf of the Secured Creditors and one or more counterparties to a Hedging
Agreement.

“herein,” “hereof,” “hereto,” “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.

“Hotel del Coronado” means that certain Property currently referred to as the
Hotel del Coronado and located at 1500 Orange Avenue, Coronado, California.

“Hotel Revenue” means all revenues, income, rents, issues, profits, termination
or surrender fees, penalties and other amounts arising from the use or enjoyment
of all or any portion of a Borrowing Base Property, including, without
limitation, the rental or surrender of any office space, retail space, parking
space, halls, stores, and offices of every kind, the rental or licensing of
signs, sign space or advertising

 

23



--------------------------------------------------------------------------------

space and all rentals, revenues, receipts, income, accounts, accounts
receivable, cancellation fees, penalties, credit card receipts and other
receivables relating to or arising from rentals, rent equivalent income, income
and profits from guest rooms, meeting rooms, conference and banquet rooms, food
and beverage facilities, health clubs, vending machines, parking facilities,
telephone and television systems, guest laundry, the provision or sale of other
goods and services, and any other items of revenue, receipts or other income as
identified in the Uniform System.

“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any financial statement of the Borrower,
any qualification or exception to such opinion or certification

(a) which questions the status of the Borrower and its Subsidiaries, taken as a
whole, as a “going concern”;

(b) which relates to the limited scope of examination of any material portion of
the records of the Borrower and its Subsidiaries relevant to such financial
statement; or

(c) which relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause the Borrower to be
in default of any of its obligations under Section 7.2.4.

“Impositions” means all taxes (including all ad valorem, sales (including those
imposed on lease rentals), use, single business, gross receipts, value added,
intangible transaction, privilege or license or similar taxes), governmental
assessments (including all assessments for public improvements or benefits,
whether or not commenced or completed prior to the Closing Date and whether or
not commenced or completed within the term of this Agreement), water, sewer or
other rents and charges, excises, levies, fees (including license, permit,
inspection, authorization and similar fees), and all other governmental charges,
in each case whether general or special, ordinary or extraordinary, or foreseen
or unforeseen, of every character in respect of the Borrowing Base Properties
and/or any Rents and Hotel Revenue (including all interest and penalties
thereon), which at any time prior to, during or in respect of the term hereof
may be assessed or imposed on or in respect of or be a Lien upon (a) Borrower
(including all income, franchise, single business or other taxes imposed on
Borrower for the privilege of doing business in the jurisdiction in which the
applicable Borrowing Base Property is located), (b) a Borrowing Base Property,
or any other Collateral delivered or pledged to Administrative Agent in
connection with the Loan, or any part thereof, or any Rents or Hotel Revenue
therefrom or any estate, right, title or interest therein, or (c) any occupancy,
operation, use or possession of, or sales from, or activity conducted on, or in
connection with the Borrowing Base Properties or the leasing or use of all or
any part

 

24



--------------------------------------------------------------------------------

thereof. Nothing contained in this Agreement shall be construed to require
Borrower, any Borrowing Base Entity or any Subsidiary to pay any tax,
assessment, levy or charge imposed on (i) any tenant occupying any portion of a
Borrowing Base Property, (ii) any third party manager of the Borrowing Base
Properties, including any Manager, or (iii) Administrative Agent or any Lender
in the nature of a capital levy, estate, inheritance, succession, income or net
revenue tax.

“Improvements” has the meaning set forth in the First Lien Mortgages.

“including” and “include” means including without limiting the generality of any
description preceding such term.

“Increase Effective Date” is defined in Section 2.2.3(a).

“Indebtedness” means, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services
(excluding accounts payable, current trade liabilities and accrued expenses
arising in the ordinary course of business), (ii) the maximum amount available
to be drawn under all letters of credit issued for the account of such Person
and all unpaid drawings in respect of such letters of credit, (iii) all
Indebtedness of the types described in clause (i), (ii), (iv), (v) or (vi) of
this definition secured by any Lien on any property owned by such Person,
whether or not such Indebtedness has been assumed by such Person (provided that,
if the Person has not assumed or otherwise become liable in respect of such
Indebtedness, such Indebtedness shall be deemed to be the outstanding principal
amount (or maximum principal amount, if larger) of such Indebtedness or, if not
stated or if indeterminable, the maximum reasonably anticipated liability in
respect thereof, as determined by such Person in good faith), (iv) all
obligations for the payment of money relating to a Capitalized Lease Liability,
(v) all Contingent Obligations of such Person and (vi) all obligations under any
Hedging Agreement or under any similar type of agreement.

“Independent” means, when used with respect to any Person, a Person who:
(i) does not have any direct financial interest or any material indirect
financial interest in Borrower or in any Affiliate of Borrower, (ii) is not
connected with any Borrower or any Affiliate of Borrower as an officer,
employee, promoter, underwriter, trustee, partner, member, manager, creditor,
director, supplier, customer or person performing similar functions and (iii) is
not a member of the immediate family of a Person defined in (i) or (ii) above.

“Independent Architect” means an architect, engineer or construction consultant
selected by Borrower which is Independent, licensed to practice in the
jurisdiction and has at least five (5) years of architectural experience and
which is reasonably acceptable to Administrative Agent.

 

25



--------------------------------------------------------------------------------

“Initial Appraisals” means Acceptable Appraisals delivered to the Administrative
Agent with respect to each of the Properties at or prior to the Closing Date.

“Initial Borrowing Base Properties” means, collectively, the Four Seasons Punta
Mita, the Ritz Carlton Laguna Niguel, the Ritz Carlton Half Moon Bay and the
Marriott Lincolnshire.

“Initial Maturity Date” means June 30, 2014 (i.e., the three-year anniversary
date of the Closing Date).

“Insurance Policies” means satisfactory evidence (including appropriate
certificates or certified copies of policies) of insurance and reinsurance
policies (whether individual or blanket).

“Insurance Requirements” means all of the terms of any insurance policy required
pursuant to this Agreement, including, without limitation, the terms set forth
on Schedule V attached hereto.

“Interest Period” means, relative to any LIBO Rate Loan, the period beginning on
(and including) the date on which such LIBO Rate Loan is made or continued as,
or converted into, a LIBO Rate Loan pursuant to Section 2.3 or 2.4 and shall end
on (but exclude) the day which numerically corresponds to such date one, two,
three or six months thereafter (or, if such month has no numerically
corresponding day, on the last Business Day of such month), as the Borrower may
select in its relevant notice pursuant to Section 2.3 or 2.4; provided, however,
that:

(a) the Borrower shall not be permitted to select Interest Periods to be in
effect at any one time which have expiration dates occurring on more than five
different dates;

(b) if such Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next following Business Day (unless
such next following Business Day is the first Business Day of a calendar month,
in which case such Interest Period shall end on the Business Day next preceding
such numerically corresponding day);

 

26



--------------------------------------------------------------------------------

(c) no Interest Period for any LIBO Rate Loan may end later than the Maturity
Date; and

(d) no Interest Period may be elected at any time when an Event of Default is
then in existence unless Lenders in their sole discretion otherwise agree.

“Interest Rate Protection Agreement” means any interest rate swap agreement,
interest rate cap agreement, interest collar agreement, interest rate hedging
agreement or other similar agreement or arrangement.

“Investment” means, relative to any Person,

(a) any loan or advance made by such Person to any other Person;

(b) any Contingent Obligation of such Person incurred in connection with loans
or advances described in clause (a) above;

(c) any ownership or similar interest held or acquired by such Person in any
other Person and any capital contribution made by such Person in any other
Person; and

(d) any other acquisition by such Person of any assets or properties of another
Person outside the ordinary course of business of such first Person.

The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity, or distributions or dividends
paid, thereon and shall, if made by the transfer or exchange of property other
than cash, be deemed to have been made in an original principal or capital
amount equal to the fair value of such property at the time of such Investment,
as determined in good faith by the Borrower.

“Issuance Request” means a Letter of Credit request and certificate duly
executed by an Authorized Officer of the Borrower, substantially in the form of
Exhibit B-2 hereto, including Borrower’s certified calculation of the Aggregate
Commitment and the Available Commitment after giving effect to the issuance of
the Letter of Credit requested thereunder and certification by such Authorized
Officer that each Borrowing Base Property included in such calculations
continues to satisfy all requirements for a “Borrowing Base Property” hereunder.

 

27



--------------------------------------------------------------------------------

“Issuer” means DBTCA in its capacity as issuer of the Letters of Credit,
together with each other Person as shall have subsequently been appointed as the
successor Issuer in accordance with Section 9.10. At the request of Borrower,
upon providing notice to Administrative Agent, another Lender with a Revolving
Loan Commitment or an Affiliate of DBTCA may, with such other Lender’s or
Affiliate’s (as applicable) consent, in its sole discretion, issue one or more
Letters of Credit hereunder and shall be deemed to be the Issuer with respect to
such Letter(s) of Credit.

“Joinder” means a Joinder duly executed by an Authorized Officer of any
Subsidiary, substantially in the form of Exhibit H-2 hereto.

“Joint Book Running Managers” means Deutsche Bank Securities Inc. and J.P.
Morgan Securities LLC.

“Joint Venture” means a partnership, limited liability company, corporation or
other entity held or owned, directly or indirectly, jointly by the Guarantor,
Borrower or a Subsidiary of Borrower and one or more Persons which Persons are
not Consolidated with Borrower.

“Land” has the meaning set forth in the First Lien Mortgages.

“Lease” means any lease, sublease or sub-sublease, letting, license, concession
or other agreement (whether written or oral and whether now or hereafter in
effect) pursuant to which any Tenant is granted by Borrower a possessory
interest in, or right to use or occupy all or any portion of any space in any
Borrowing Base Properties, and every modification, amendment or other agreement
relating to such lease, sublease, subsublease, or other agreement entered into
in connection with such lease, sublease, subsublease, or other agreement and
every guarantee of the performance and observance of the covenants, conditions
and agreements to be performed and observed by the other party thereto.

“Leasing Threshold” is defined in Section 7.1.32.

“Legal Requirements” shall mean all present and future laws, statutes, codes,
ordinances, orders, judgments, decrees, injunctions, rules, regulations and
requirements, and irrespective of the nature of the work to be done, of every
Governmental Authority including, without limitation, Environmental Laws and all
covenants, restrictions and conditions now or hereafter of record which may be
applicable to Borrower or any Borrowing Base Entity or to the Property and the
Improvements, or to the use, manner of use, occupancy, possession, operation,
maintenance, alteration, repair or reconstruction of the Property and the
Improvements, including, without limitation, building and zoning codes and
ordinances and laws relating to handicapped accessibility.

 

28



--------------------------------------------------------------------------------

“Lender Assignment Agreement” means a lender assignment agreement substantially
in the form of Exhibit F hereto.

“Lender Default” means (i) the wrongful refusal (which has not been retracted)
or the failure of a Lender to make available its portion of any Borrowing or to
fund its portion of any unreimbursed payment or to purchase participating
interests under Section 2.6.1 or (ii) a Lender having notified in writing any
Borrower and/or the Administrative Agent that such Lender does not intend to
comply with its obligations under Section 2.1 in circumstances where such
non-compliance would constitute a breach of such Lender’s obligations under the
respective Section.

“Lenders” is defined in the preamble and in addition shall include any Eligible
Assignee that becomes a Lender pursuant to Section 10.9.1.

“Letter of Credit” is defined in Section 2.1.2.

“Letter of Credit Collateral” is defined in Section 8.4(b).

“Letter of Credit Collateral Account” is defined in Section 8.4(a).

“Letter of Credit Commitment” means, with respect to the Issuer, the Issuer’s
obligation to issue Letters of Credit pursuant to Section 2.1.2 and, with
respect to each of the other Lenders that has a Revolving Loan Commitment, the
obligations of each such Lender to participate in such Letters of Credit
pursuant to Section 2.6.1.

“Letter of Credit Commitment Amount” means, on any date, a maximum amount equal
to the lesser of (i) Seventy-Five Million Dollars ($75,000,000.00), as such
amount may be permanently reduced from time to time pursuant to Section 2.2, and
(ii) the Revolving Loan Commitment Amount on such date.

“Letter of Credit Outstandings” means, on any date, an amount equal to the sum
of the then aggregate amount which is undrawn and available under all issued and
outstanding Letters of Credit, plus the then aggregate amount of all unpaid and
outstanding Reimbursement Obligations.

 

29



--------------------------------------------------------------------------------

“LIBO Office” means, relative to any Lender, the office of such Lender
designated as such Lender’s “LIBO Office” below its name in Annex I hereto or as
set forth in a Lender Assignment Agreement, or such other office of a Lender as
designated from time to time by notice from such Lender to the Borrower and the
Administrative Agent, whether or not outside the United States, which shall be
making or maintaining LIBO Rate Loans of such Lender hereunder.

“LIBO Rate” means, with respect to each day during each Interest Period
pertaining to a LIBO Rate Loan, the rate of interest per annum equal to the
British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters
(or other commercially available source providing quotations of BBA LIBOR as
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period.

“LIBO Rate Loan” means a Revolving Loan bearing interest, at all times during an
Interest Period applicable to such Revolving Loan, at a fixed rate of interest
determined by reference to the LIBO Rate.

“Licenses” is defined in Section 6.33.

“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, charge, lien (statutory or other), escrow or similar encumbrance
of any kind, or any other type of similar preferential arrangement (including
any agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

“Lincolnshire Fee Owner” means Indian Creek Investors, Inc. or the then landlord
under the Lincolnshire Ground Lease.

“Lincolnshire Ground Lease” means those documents described on Schedule VI
attached to this Agreement.

“Lincolnshire Ground Lessee” means the Tenant under the Lincolnshire Ground
Lease.

“Lincolnshire Leasehold Estate” means the estate in the Marriott Lincolnshire
created by the Lincolnshire Ground Lease.

 

30



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, this Agreement, the Notes (if any), the
Letters of Credit, the Security Documents, the Guaranty, the Subsidiary
Guaranty, the Fee Letters, the First Lien Mortgages, the Mexico Pledge
Agreement, the Pledge Agreement, each Assignment of Leases and Rents, each
Assignment of Agreements, each Account Control Agreement, each Borrowing Request
and each Issuance Request.

“Loans” means a Revolving Loan or a Swingline Loan of any type.

“Major Casualty/Condemnation Event” means any casualty or Taking occurring with
respect to any Borrowing Base Property where any of the following shall be true:
(i) the Proceeds shall equal or exceed the Appraised Value of the applicable
Borrowing Base Property; (ii) an Event of Default shall have occurred and be
continuing; (iii) a Total Loss with respect to a Borrowing Base Property shall
have occurred; (iv) the Work is not capable of being completed before the
earlier to occur of (x) the date that is six (6) months prior to the Maturity
Date and (y) the date on which the business interruption insurance carried by
Borrower with respect to the applicable Borrowing Base Property shall expire
(the “Cut-Off Date”), unless on or prior to the Cut-Off Date Borrower shall
deliver to Administrative Agent and there shall remain in effect a binding
written offer, subject only to customary conditions, of an Approved Bank duly
authorized to originate loans secured by real property located in the
jurisdiction for a loan from such Approved Bank to Borrower or applicable
Borrowing Base Entity in a principal amount of not less than the Appraised Value
of the applicable Borrowing Base Property (net of any Proceeds available to the
applicable Borrowing Base Entity on account of the applicable casualty or
Taking) and which shall, in Administrative Agent’s reasonable judgment, enable
Borrower or the applicable Borrowing Base Entity to refinance such allocated
amount prior to the Maturity Date; (v) such Borrowing Base Property is not
capable of being restored substantially to its condition prior to such casualty
or Taking and such incapacity shall have a Material Adverse Effect; or
(vi) Administrative Agent determines that, upon the completion of the
restoration, the gross cash flow and the net cash flow of such Borrowing Base
Property will not be restored to a level sufficient to cover all carrying costs
and operating expenses of such Borrowing Base Property at a coverage ratio of at
least 2.0:1.0 (excluding any debt service), which coverage ratio shall be
determined by Administrative Agent in its sole and absolute discretion.

“Management Agreement” means the management agreements with respect to each
Borrowing Base Property as set forth on Schedule VII attached to this Agreement
pursuant to which the Manager is to provide management and other services with
respect to the applicable Borrowing Base Property, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with the terms hereof.

 

31



--------------------------------------------------------------------------------

“Manager” means (i) with respect to the Four Seasons Punta Mita, collectively
the Four Seasons Hotel Limited, a corporation incorporated under the laws of the
Province of Ontario, Canada (“FSHL”), Four Seasons Hotels and Resorts B.V., a
corporation incorporated under the laws of the Netherlands (“FSHR”), and Four
Seasons Punta Mita, S.A. DE C.V., a corporation incorporated under the laws of
the United Mexican States; (ii) with respect to Marriott Lincolnshire, Marriott
Hotel Services, Inc., a Delaware corporation; and (iii) with respect to Ritz
Carlton Laguna Niguel and the Ritz Carlton Half Moon Bay, The Ritz-Carlton Hotel
Company, L.L.C., a Delaware limited liability company, together with, in each
instance, any successor management company permitted hereunder or, subject to
Section 7.2.14, under the applicable Management Agreement.

“Mandatory Borrowing” is defined in Section 2.9(b).

“Marriott Lincolnshire” means that certain Property currently referred to as
Lincolnshire Marriott and located at Ten Marriott Drive, Lincolnshire, Illinois.

“Material Adverse Effect” means a circumstance or condition that, either
individually or in the aggregate has had, or could reasonably be expected to
have, a material adverse effect on (i) the business, assets, operations,
properties, or financial condition of the Borrower and its Subsidiaries taken as
a whole, (ii) the ability of the Borrower to perform its obligations under this
Agreement and the other Loan Documents taken as a whole, (iii) the ability of
the Guarantor and the Subsidiary Guarantors, taken together as a whole, to
perform their obligations under this Agreement and the other Loan Documents
taken as a whole, (iv) the legality, validity or enforceability of the Loan
Documents taken as a whole, or (v) the rights and remedies of the Administrative
Agent and the Lenders under this Agreement and the other Loan Documents.

“Material Agreements” means any license, contract, joint venture, management, or
other agreement, the loss of which could reasonably be expected to have a
Material Adverse Effect.

“Material Alteration” means any Alteration which, when aggregated with all
related Alterations (other than decorative work such as painting, wall papering
and carpeting and the replacement of fixtures, furnishings and equipment to the
extent being of a routine and recurring nature and performed in the ordinary
course of business) constituting a single project, involves an estimated cost
exceeding five percent (5%) of the Appraised Value with respect to such
Alteration or related Alterations (including the Alteration in question) then
being undertaken at such Borrowing Base Property.

“Maturity Date” means the Initial Maturity Date unless the Extension Option is
properly exercised pursuant to Section 3.1, in which case “Maturity Date” means
the Extended Maturity Date.

 

32



--------------------------------------------------------------------------------

“Mexico Pledge Agreement” means that certain Non-Possessory Pledge Agreement and
Equity Pledge, dated as of the Closing Date, entered into by Punta Mita Resort,
S. de R.L. de C.V., and Punta Mita TRS, S. de R.L. de C.V, as asset pledgors,
SHC Holdings, LLC, as equity pledgor, and the Administrative Agent, as pledgee.

“Mexico Taxes” is defined in Section 4.6(a).

“Mezzanine Indebtedness” means Non-Recourse Indebtedness secured by direct or
indirect beneficial interests in the Capital Stock of a Property Owner or
Operating Lessee and customary recourse guaranties provided in connection
therewith.

“Monthly Payment Date” means the last day of each calendar month, or, if any
such day is not a Business Day, the next succeeding Business Day.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Indebtedness” means (x) with respect to any Property located in the
United States, Property-level Non-Recourse Indebtedness, where the borrower
under such Indebtedness is a special purpose bankruptcy-remote entity, and
(y) with respect to any Property located other than in the United States,
Indebtedness described in (x) or Non-Recourse Indebtedness secured by a mortgage
(or local equivalent) on such Property, where the borrower under such
Indebtedness and the owner of such Property are each foreign (non-Domestic)
Subsidiaries of the Borrower.

“Multiemployer Plan” means a “multiemployer plan,” within the meaning of
Section 4001(a)(3) of ERISA, with respect to which the Borrower or any ERISA
Affiliate may have any liability.

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto with similar authority.

“Net Asset Value” means the sum of (i) the Gross Asset Value of wholly-owned
Properties less the then outstanding amount of Indebtedness with respect to such
Properties and (ii) the Borrower’s Share of the amount described in clause
(i) with respect to any Properties owned through Joint Ventures.

“Net Operating Income” means the amount obtained by subtracting Operating
Expenses from Operating Income.

 

33



--------------------------------------------------------------------------------

“Net Termination Value” means at any time, with respect to all Hedging
Agreements for which a Net Termination Value is being determined, the excess, if
positive, of (i) the aggregate of the unrealized net loss position, if any, of
the Guarantor, Borrower and/or their Subsidiaries under each such Hedging
Agreement on a marked-to-market basis determined no more than one month prior to
such time less (ii) the aggregate of the unrealized net gain position, if any,
of the Guarantor, Borrower and/or their Subsidiaries under each such Hedging
Agreement on a marked-to-market basis determined no more than one (1) month
prior to such time, with each marked-to market determination made pursuant to
clauses (i) and (ii) above in connection with a determination of “Net
Termination Value” to be made on the same date.

“New Acquisitions” means a Property that has been owned or leased for fewer than
twelve (12) full calendar months.

“New Lease” is defined in Section 7.1.32(a).

“New Lender” is defined in Section 2.2.3(a).

“Non-Defaulting Lender” means and includes each Lender other than a “Defaulting
Lender.”

“Non-Disturbance Agreement” is defined in Section 7.1.32(f).

“Non-Recourse Indebtedness” means Indebtedness with respect to which the right
of recovery of the obligee is limited to recourse against the collateral
securing such Indebtedness or, if the obligor is a Subsidiary of Borrower
structured as a “special/single purpose entity” the assets of which consist
primarily of either a Property or direct or indirect interests in the Capital
Stock of a Property Owner, then the right of recovery of the obligee is limited
to the assets of the special/single purpose entities that are the obligor(s)
with respect to such Indebtedness. Notwithstanding the foregoing, Non-Recourse
Indebtedness may include customary “bad boy” recourse guaranties provided by or
on behalf of the obligor in connection therewith. For the avoidance of doubt,
Non-Recourse Indebtedness shall not include any Indebtedness that is guaranteed,
whether partially or entirely, by recourse payment guaranties provided by or on
behalf of the obligor in connection therewith (other than customary “bad boy”
recourse guaranties referred to in the previous sentence).

“Non-U.S. Lender” is defined in clause (e) of Section 4.6.

“Non-U.S. Participant” means a Participant that is not incorporated or organized
in or under the laws of the United States or a state thereof.

 

34



--------------------------------------------------------------------------------

“Note” means a Revolving Note.

“Obligations” means all monetary obligations (whether absolute or contingent,
matured or unmatured, direct or indirect, choate or inchoate, sole, joint,
several or joint and several, due or to become due, heretofore or hereafter
contracted or acquired) of the Borrower, Guarantor and each Subsidiary Guarantor
to any Lender or the Issuer or the Administrative Agent arising under this
Agreement, the Notes, the Letters of Credit and each other Loan Document.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Operating Expenses” means, for any specified period and any Property, without
duplication, all expenses actually paid or payable by or on behalf of Property
Owner during such period in connection with the ownership or operation of the
Property, including costs (including labor) of providing services including
rooms, food and beverage, telecommunications, garage and parking and other
operating departments, as well as real estate and other business taxes, rental
expenses, insurance premiums, utilities costs, administrative and general costs,
repairs and maintenance costs, third-party franchise fees, other costs and
expenses relating to the Property, legal expenses (incurred in connection with
the ordinary course operation of the Property), determined, in each case on an
accrual basis, in accordance with GAAP. “Operating Expenses” shall not include
(i) depreciation or amortization or other noncash items, (ii) the principal of
and interest on Indebtedness for borrowed money, (iii) income taxes or other
taxes in the nature of income taxes, (iv) any expenses (including legal,
accounting and other professional fees, expenses and disbursements) incurred in
connection with and allocable to the issuance of the Revolving Note,
(v) distributions to the shareholders of the Property Owner or (vi) Capital
Expenditures or management fees actually paid or payable by or on behalf of
Property Owner during such period.

“Operating Income” means for any specified period and any Property, all income
received by Property Owner from any Person during such period in connection with
the ownership or operation of the Property, determined on an accrual basis of
accounting determined in accordance with GAAP, including the following:

(i) all amounts payable to Property Owner or to the applicable manager for the
account of Property Owner by any Person as rent and/or Hotel Revenue;

(ii) all amounts payable to Property Owner pursuant to any reciprocal easement
and/or operating agreements, covenants, conditions and restrictions, condominium
documents and similar agreements affecting the Property and binding upon and/or
benefiting Property Owner and other third parties, but specifically excluding
any management agreement;

 

35



--------------------------------------------------------------------------------

(iii) condemnation awards to the extent that such awards are compensation for
lost rent allocable to such specified period;

(iv) business interruption and loss of “rental value” insurance proceeds (but
allocating such proceeds to the period to which they relate); and

(v) all investment income with respect to any collateral accounts.

Notwithstanding the foregoing clauses (i) through (v), Operating Income shall
not include (A) any insurance proceeds (other than of the types described in
clauses (iii) and (iv) above), (B) any proceeds resulting from the sale,
exchange, transfer, financing or refinancing of all or any part of the Property
(other than of the types described in clause (i), (iii) and (v) above), (C) any
repayments received from tenants of principal loaned or advanced to tenants by
Property Owner, (D) any type of income that would otherwise be considered
Operating Income pursuant to the provisions above but is paid directly by any
tenant to a Person other than Property Owner or its agent and (E) any fees or
other amounts payable by a tenant or another Person to Property Owner that are
reimbursable to tenant or such other Person.

“Operating Lease Subordination Agreement” means that Operating Lease
Subordination Agreement, dated as of the Closing Date, by and between each
Borrowing Base Entity and Administrative Agent on behalf of Lenders.

“Operating Lessee” means a Taxable REIT Subsidiary that is owned, directly or
indirectly, wholly or through a Joint Venture, by the Borrower and that leases a
Property.

“Organic Document” means, relative to Borrower, each Subsidiary and Guarantor or
Joint Venture, as applicable, its certificate of incorporation, by-laws,
certificate of partnership, partnership agreement, certificate of formation or
limited liability company agreement and any certificate of designations or
similar instrument relating to the rights of shareholder, including preferred
shareholders, of such Person.

“Other Charges” means maintenance charges, impositions other than Impositions,
and any other charges, including, without limitation, vault charges and license
fees for the use of vaults, chutes and similar areas adjoining a Borrowing Base
Property, now or hereafter levied or assessed or imposed against such Borrowing
Base Property or any part thereof by any Governmental Authority, other than
those required to be paid by a tenant or Manager pursuant to its respective
Lease or Management Agreement.

 

36



--------------------------------------------------------------------------------

“Other Taxes” means any present or future stamp, court or documentary taxes or
any other excise or property taxes, charges or similar levies which arise from
any payment made hereunder or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, this Agreement or
any other Loan Document.

“Pari-Pasu Hedging Agreement” means a Hedging Agreement (i) between a
counterparty which is not a Lender or affiliate of a Lender (each, a “Pari-Pasu
Hedging Counterparty”) and Borrower (or Guarantor), (ii) that has been pledged
by Borrower (or Guarantor) as additional Collateral for the Facility, and
(iii) with respect to which a Hedging Counterparty Intercreditor Agreement is in
effect.

“Pari-Pasu Hedging Counterparty” has the meaning set forth in the definition of
“Pari-Pasu Hedging Agreement”.

“Participant” is defined in Section 10.9.2.

“Patriot Act” is defined in Section 6.21.

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA
(other than a Multiemployer Plan) with respect to which the Borrower or any
ERISA Affiliate may have any liability.

“Percentage” means, relative to any Lender, the applicable fraction, expressed
as a percentage, relating to Revolving Loans and Letter of Credit Outstandings,
the numerator of which shall be such Lender’s Commitment and the denominator of
which shall be the Commitment Amount, as such percentage may be adjusted from
time to time. The Lenders’ Percentages are set forth on Annex I attached hereto.

“Permitted Borrowing Base Debt” means, with respect to any Borrowing Base
Property or Borrowing Base Ownership Entity: (a) trade payables incurred in the
ordinary course of such Borrowing Base Ownership Entity’s business, not secured
by Liens on the Property or the Capital Stock of a Borrowing Base Ownership
Entity, not exceeding one percent (1%) of the Appraised Value of such Borrowing
Base Property at

 

37



--------------------------------------------------------------------------------

any one time outstanding, payable by or on behalf of the Borrowing Base
Ownership Entity for or in respect of the operation of the Borrowing Base
Property in the ordinary course of operating such Borrowing Base Ownership
Entity’s business, provided that (but subject to the remaining terms of this
definition) each such amount shall be paid within sixty (60) days following the
date on which each such amount is incurred (except in the case of a bona fide
dispute being diligently contested in good faith and for which adequate reserves
have been set aside, (b) purchase money indebtedness, capital lease obligations
or other indebtedness for FF&E incurred in the ordinary course of business (but,
in either case, not with respect to Property acquisitions or in any event
recourse to Borrower or Guarantor) in the aggregate not exceeding three percent
(3%) of the Appraised Value of such Borrowing Base Property at any one time
outstanding with respect to such Borrowing Base Property, (c) the Borrowing Base
Intercompany Indebtedness, (d) indebtedness under this Agreement, and
(e) obligations due and payable by Borrower pursuant to a permitted Material
Agreement or any other agreement approved by Administrative Agent and not
secured by Liens on such Borrowing Base Property or Borrowing Base Ownership
Entity’s Capital Stock, each in the ordinary course of operating such Borrowing
Base Property.

“Permitted Borrowing Base Liens” means, with respect to a Borrowing Base
Property or Borrowing Base Ownership Entity:

(a) Liens for taxes, assessments or governmental charges or levies on such
Borrowing Base Property if the same shall not at the time be delinquent or
thereafter can be paid without penalty, or are being contested in good faith and
by appropriate proceedings and for which adequate reserves shall have been set
aside on the books of the Borrower or the applicable Borrowing Base Ownership
Entity;

(b) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens
and other similar liens arising in the ordinary course of business which secure
payment of obligations not more than sixty (60) days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on the books of the Borrower or such
Borrowing Base Ownership Entity;

(c) Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business in connection with workmen’s compensation,
unemployment insurance or other forms of governmental insurance or benefits, or
to secure performance of tenders, statutory and regulatory obligations, bids,
leases and contracts or other similar obligations (other than for borrowed
money) entered into in the ordinary course of business or to secure obligations
on surety bonds or performance or return-of-money bonds;

 

38



--------------------------------------------------------------------------------

(d) Liens securing permitted indebtedness of the type described in clause (b) of
the definition of Permitted Borrowing Base Debt so long as such Lien is only in
respect of the specific property relating to such obligation;

(e) Liens securing Borrowing Base Intercompany Indebtedness;

(f) Easements, rights-of-way, municipal and zoning ordinances or similar
restrictions, minor defects or irregularities in title and other similar charges
or encumbrances against Real Property as are of a nature generally existing with
respect to properties of a similar character and which do not in any material
and adverse way affect the marketability of the Borrowing Base Property or
interfere with the use thereof in the business of the Borrower or its
Subsidiaries;

(g) Liens arising solely by virtue of any statutory or common law provision
relating to banks’ liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a creditor depository
institution, provided that such deposit account is not a cash collateral
account;

(h) Leases for space entered into in the ordinary course of business affecting
any Property (to tenants as tenants only, without purchase rights or options);

(i) Liens and security interests created or permitted by the Loan Documents; and

(j) with respect to the Borrowing Base Properties, all Liens, encumbrances and
other matters disclosed in the applicable Title Policy.

“Permitted Construction Indebtedness” means Indebtedness for Construction Costs
secured by, a Property and/or the Capital Stock of a Property Owner (including
customary recourse guaranties provided in connection therewith), where the
borrower under such Indebtedness is a special purpose bankruptcy-remote entity,
which does not provide for or require any pre-event of default cash flow sweeps
or cash traps, whether resulting from low debt service coverage or otherwise,
and the maximum principal amount of which does not exceed seventy-five percent
(75%) of the Construction Costs of such Property.

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, joint stock company, firm, association, trust or
unincorporated organization, government, governmental agency, court or any other
legal entity, whether acting in an individual, fiduciary or other capacity.

 

39



--------------------------------------------------------------------------------

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Borrower sponsors or maintains or to which the Borrower makes, is
making or is obligated to make contributions and includes any Pension Plan.

“Pledge Agreement” means that certain Pledge Agreement dated as of the Closing
Date, by and between the Borrowing Base Ownership Entities and the
Administrative Agent, as the same may be hereafter modified, supplemented or
amended from time to time.

“Pledge Agreement Collateral” means all “Collateral” under, and as defined in,
the Pledge Agreement.

“Pre-Approved Borrowing Base Property” means the Properties set forth on
Schedule VIII

“Pre-Increase Lenders” is defined in Section 2.2.3(c).

“Post-Increase Lenders” is defined in Section 2.2.3(c).

“Pro Forma Borrowing Base Coverage Ratio” means, as of any date of
determination, the ratio of (a) Adjusted Net Operating Income allocable to the
Borrowing Base Properties for the immediately preceding trailing twelve month
period, adjusted on a pro forma basis for Borrowing Base Property acquisitions
and dispositions consummated during the period of determination, to (b) Pro
Forma Interest Expense.

“Pro Forma Interest Expense” means, as of any date of determination, the
interest expense that would be payable under the Facility for a twelve
(12) month period, assuming: (1) an interest rate equal to the greater of
(i) the lesser of (x) the sum of the Base Rate plus the Applicable Margin and
(y) the sum of the LIBO Rate plus the Applicable Margin, each as of such date of
determination and (ii) 7.0%; and (2) an outstanding principal balance equal to
the Aggregate Outstanding Balance as of such date of determination, after giving
effect to the requested Borrowing/Letter of Credit.

“Proceeds” is defined in Section 12.2.

“Projections” is defined in Section 5.1.29(a).

 

40



--------------------------------------------------------------------------------

“Properties” means hotels and resorts owned or leased by Guarantor, Borrower or
any of its Subsidiaries or its Unconsolidated Subsidiaries. Schedule IX contains
a list of the Properties as of the Closing Date.

“Property Owner” means a Person that is the fee owner or ground lessee of a
Property.

“Property Release Notice” is defined in Section 7.1.22(g).

“Qualified Ground Lease” means a ground lease that (x) has a remaining term of
at least thirty (30) years (including, for this purpose, any renewal option
exercisable at the sole option of the ground lessee with no veto or approval
rights by the ground lessor or any lender to such ground lessor) and (y) can be
mortgaged without the consent of the ground lessor and (z) contains customary
leasehold mortgagee protection rights (including, without limitation, the right
to receive notice of any ground lease default, the right to cure any such
default and the right to a new ground lease in favor of the leasehold mortgagee
or its designee in the event that the ground lease should terminate on account
of a default thereunder or for any other reason) as reasonably determined by the
Administrative Agent.

“Quarterly Payment Date” means the last day of each March, June, September and
December, or, if any such day is not a Business Day, the next succeeding
Business Day.

“REAs” means, collectively, as the same may be amended, restated, supplemented
or otherwise modified from time to time, those certain agreements more
specifically described on Schedule X attached to this Agreement.

“Real Estate” means all land, buildings and improvements owned or leased by the
Borrower or any of its Subsidiaries, but excluding all operating fixtures and
equipment, whether or not incorporated into improvements.

“Real Property” means, collectively, the Land, the Improvements and the
Appurtenances.

“Recourse Indebtedness” means Indebtedness that is not Non-Recourse
Indebtedness.

“Register” is defined in Section 10.9.1(c).

 

41



--------------------------------------------------------------------------------

“Reimbursement Obligation” is defined in Section 2.6.3.

“REIT” means a real estate investment trust under Sections 856 through 860 of
the Code.

“Release Date” is defined in Section 7.1.22(g)(i).

“Release Instruments” is defined in Section 7.1.22(g)(ii).

“Rents” means all rents, rent equivalents, moneys payable as damages or in lieu
of rent or rent equivalents, royalties (including, without limitation, all oil
and gas or other mineral royalties and bonuses), income, receivables, receipts,
revenues, deposits (including, without limitation, security, utility and other
deposits), accounts, cash, issues, profits, charges for services rendered, and
other consideration of whatever form or nature received by or paid to or for the
account of or benefit of a Borrowing Base Entity from any and all sources
arising from or attributable to a Borrowing Base Property and Proceeds, if any,
from business interruption or other loss of income insurance.

“Replaced Lender” is defined in Section 4.4.

“Replacement Lender” is defined in Section 4.4.

“Required Lenders” means, at any time, Non-Defaulting Lenders having or holding
at least fifty percent (50%) of the sum (without duplication) of the aggregate
outstanding principal amount of the Revolving Loans, the aggregate amount of the
Letter of Credit Outstandings and the unfunded amount of the Revolving Loan
Commitment Amount, in each case, taken as a whole, of the Non-Defaulting
Lenders, but in no event fewer than three (3) Lenders.

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or of a Governmental Authority, in
each case applicable to or legally binding upon the Person or any of its
property or to which the Person or any of its property is subject.

“Responsible Officer” means, with respect to any Person, its chief executive
officer, its president or any vice president, managing director, chief financial
officer, treasurer, controller or other officer thereof having substantially the
same authority and responsibility.

 

42



--------------------------------------------------------------------------------

“Revolving Loan Commitment” means, for each Lender, the commitment by such
Lender to make Revolving Loans pursuant to Section 2.1 as set forth on Annex I
attached hereto.

“Revolving Loan Commitment Amount” means THREE HUNDRED MILLION DOLLARS
($300,000,000), as such amount may be increased or reduced from time to time
pursuant to Section 2.2.

“Revolving Loan Commitment Termination Date” means the earliest of:

(a) the Maturity Date;

(b) the date on which the Revolving Loan Commitment Amount is terminated in full
or reduced to zero pursuant to Section 2.2; and

(c) the date on which any Commitment Termination Event occurs.

Upon the occurrence of any event described in the preceding clause (b) or (c),
the Revolving Loan Commitments shall terminate automatically and without any
further action.

“Revolving Loan Commitments” means, relative to any Lender, such Lender’s
obligation (if any) to make Revolving Loans pursuant to Section 2.1.1.

“Revolving Loans” is defined in Section 2.1.1.

“Revolving Note” means a promissory note, if any, executed by the Borrower and
payable to any Lender, in the form of Exhibit A hereto (as such promissory note
may be amended, endorsed or otherwise modified from time to time), evidencing
the aggregate Indebtedness of the Borrower to such Lender resulting from
outstanding Revolving Loans, and also means all other promissory notes accepted
from time to time in substitution therefor or renewal thereof.

“Ritz Carlton Half Moon Bay” means that certain Property currently referred to
as the Ritz Carlton Half Moon Bay and located at One Miramontes Point Road, Half
Moon Bay, California.

 

43



--------------------------------------------------------------------------------

“Ritz Carlton Laguna Niguel” means that certain Property currently referred to
as the Ritz Carlton Laguna Niguel and located at One Ritz-Carlton Drive, Dana
Point, California.

“S&P” means Standard & Poor’s Rating Services.

“SEC” means the U.S. Securities and Exchange Commission.

“Security Deposits” means shall mean any cash, cash equivalents, letters of
credit or other tenant guarantees delivered to Borrower, Operating Lessee or any
of their Affiliates as security for any obligation under a Lease.

“Secured Creditors” means and includes each of the Administrative Agent, the
Issuer, the Lenders, each Person (other than Borrower, Guarantor or any
Subsidiary of either) party to a Credit Hedging Agreement, to the extent such
party is a Lender or any affiliate thereof (even if such Lender subsequently
ceases to be a Lender under this Agreement for any reason), and their subsequent
assigns.

“Security Documents” means: (i) the Pledge Agreement (including any supplements
or Joinders thereto); (ii) the Assignment of Agreements; (iii) the First Lien
Mortgages; (iv) each Assignment of Leases and Rents; (v) financing statements to
be filed with the appropriate state and/or county offices for the perfection of
a security interest in any of the Collateral or any other collateral or security
for the Obligations; (vi) all other agreements, documents, and instruments
evidencing, securing, or pertaining to the Obligations or any part thereof, as
shall from time to time be executed and delivered by Borrower, Guarantor, or any
other Person in favor of any Secured Creditor; and (vii) all renewals,
extensions, and restatements of, and amendments and supplements to, any of the
foregoing.

“Share” means, for any Person, such Person’s share of the assets, liabilities,
revenues, income, losses, or expenses of a Subsidiary or an Unconsolidated
Subsidiary based upon such Person’s percentage ownership of such Subsidiary or
Unconsolidated Subsidiary.

“Share Repurchase” is defined in Section 7.2.6(b).

“Specified Change of Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority;

 

44



--------------------------------------------------------------------------------

provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Specified Default” means any Default under Section 8.1.1 or 8.1.9.

“Stated Amount” of each Letter of Credit means the total amount available to be
drawn under such Letter of Credit upon the issuance thereof, as such amount may
be amended from time to time.

“Stated Expiry Date” is defined in Section 2.6.

“Stop Issue Notice” means a notice received by Issuer from the Administrative
Agent, whether on its own initiative or at the direction of the Required
Lenders, that one or more of the conditions specified in Article V are not then
satisfied, or that the issuance of a Letter of Credit would violate
Section 2.1.4.

“Subsidiary” means, for any Person, any other Person in whom such first Person
or a Subsidiary of such Person holds Capital Stock and whose financial results
would be consolidated under GAAP with the financial results of such first Person
on the consolidated financial statements of such first Person.

“Subsidiary Guarantor” means each Property Owner of a Borrowing Base Property
that is, or becomes, party to the Subsidiary Guaranty, on a joint and several
basis as well as Punta Mita TRS, S de RL de CV and SHC Mexico Holdings, LLC.

“Subsidiary Guaranty” is defined in Section 5.1.4.

“Survey” means a survey of a Borrowing Base Property described on Schedule XII.

“Swingline Borrowing” means a Borrowing under Section 2.9 hereof.

“Swingline Bond Notice” is defined in Section 2.9(b)(i).

 

45



--------------------------------------------------------------------------------

“Swingline Commitment” is defined in Section 2.9(a).

“Swingline Lender” means the Administrative Agent and any other Lender
designated by the Borrower from among those Lenders identified by the
Administrative Agent as permissible Swingline Lenders; provided that no Lender
may be designated as a Swingline Lender without such Lender’s consent, in its
sole discretion.

“Swingline Loan” means a loan made by the Swingline Lender pursuant to
Section 2.9.

“Syndication Agent” means JPMorgan Chase Bank, N.A.

“Taking” means a temporary or permanent taking by any Governmental Authority as
the result or in lieu or in anticipation of the exercise of the right of
condemnation or eminent domain, of all or any part of a Borrowing Base Property,
or any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting such Borrowing Base Property or any
part thereof.

“Taxable REIT Subsidiary” means a Subsidiary that has elected to be treated as a
“taxable REIT subsidiary” under Section 856(l)(1) of the Code.

“Taxes” means any and all present or future taxes, levies, assessments, imposts,
duties, deductions, fees, withholdings or similar charges, and all liabilities
with respect thereto, excluding, in the case of each Lender and the
Administrative Agent, respectively, taxes imposed on any Lender or the
Administrative Agent as a result of a present or former connection between such
Lender or the Administrative Agent and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from such
Lender or the Administrative Agent having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement).

“Tenant” means any Person leasing, subleasing or otherwise occupying any portion
of a Borrowing Base Property pursuant to a Lease, other than a Manager, an
Operating Lessee or their respective employees, agents and assigns.

“Threshold Amount” means an amount equal to ten percent (10%) of the most recent
Acceptable Appraisal with respect to the applicable Property.

“Title Company” means First American and/or Chicago Title, as applicable.

 

46



--------------------------------------------------------------------------------

“Title Policies” means an ALTA mortgagee title insurance policy in form and
substance reasonably acceptable to Administrative Agent (or, if a Borrowing Base
Property is in a state or country which does not permit the issuance of such
ALTA policy, such form as shall be permitted in such state or country and
reasonably acceptable to Administrative Agent) issued by First American and/or
Chicago Title as set forth in Section 5.1.15 with respect to each Borrowing Base
Property, and insuring the lien of the First Lien Mortgages.

“Title Searches” means title commitments and/or searches from each recording
district in which a Borrowing Base Property is located evidencing no Liens other
than Permitted Borrowing Base Liens with respect to each Borrowing Base
Property.

“Total Fixed Charge Coverage Ratio” means, as of the close of any Fiscal
Quarter, the ratio computed for the period consisting of such Fiscal Quarter and
each of the three immediately prior Fiscal Quarters, of (a) Consolidated EBITDA
for such period (computed without duplication to include the EBITDA from the pro
rata share of ownership in the Hotel del Coronado) to (b) the sum, on a
consolidated basis, of (i) Total Interest Expense for such period; plus (ii) the
scheduled principal amount of all amortization payments (but not final balloon
payments at maturity) for such period on all Indebtedness of the Consolidated
Group; plus (iii) distributions on preferred membership units payable by
Borrower for the latest Fiscal Quarter and distributions made by the Borrower
for the latest Fiscal Quarter for the purpose of paying Dividends on preferred
shares in Guarantor multiplied by four (4) (notwithstanding anything herein to
the contrary, distributions for the purpose of paying Catch-Up Amounts shall not
be included in such calculation); plus (iv) an amount equal to the aggregate
Deemed FF&E Reserves for the Consolidated Group Properties for such period; plus
(v) amounts paid by or on behalf of the Consolidated Group into cash reserves as
required pursuant to the terms of other Indebtedness; plus (vi) without
duplication, Borrower’s pro rata share of the amounts described in clauses (i) –
(v) above that relate to the Hotel del Coronado.

“Total Interest Expense” means the aggregate cash interest expense of the
Consolidated Group for such period, as determined in accordance with GAAP,
including capitalized interest and the portion of any payments made in respect
of Capitalized Lease Liabilities allocable to interest expense, but excluding
(i) deferred financing costs, (ii) other non-cash interest expense and (iii) any
capitalized interest relating to construction financing for a Property to the
extent an interest reserve or a loan “holdback” is maintained in respect of such
capitalized interest pursuant to the terms of such financing as reasonably
approved by the Administrative Agent.

“Total Leverage Ratio” means, at any time, the ratio of: (a) Consolidated Debt
to (b) aggregate Gross Asset Value in respect of all of the Properties.

 

47



--------------------------------------------------------------------------------

“Total Loss” means (i) a casualty, damage or destruction of a Borrowing Base
Property which, in the reasonable judgment of Administrative Agent, involves an
actual or constructive loss of more than thirty percent (30%) of the value of
such Borrowing Base Property as set forth in the most recent Acceptable
Appraisal, (ii) a permanent Taking which, in the reasonable judgment of
Administrative Agent, involves an actual or constructive loss of more than
thirty percent (30%) of the value of such Borrowing Base Property as set forth
in the most recent Acceptable Appraisal, or (iii) a casualty, damage,
destruction or Taking that affects so much of such Borrowing Base Property such
that it would be impracticable, in Administrative Agent’s reasonable discretion,
even after restoration, to operate such Borrowing Base Property as an
economically viable whole.

“Transaction” means the entering into of this Agreement and the other Loan
Documents on the Closing Date and the incurrence of Loans, if any, hereunder on
the Closing Date.

“Transfer” means to, directly or indirectly, sell, assign, convey, mortgage,
transfer, pledge, hypothecate, encumber, grant a security interest in, exchange
or otherwise dispose of any beneficial interest or grant any option or warrant
with respect to, or where used as a noun, a direct or indirect sale, assignment,
conveyance, transfer, pledge or other disposition of any beneficial interest by
any means whatsoever whether voluntary, involuntary, by operation of law or
otherwise.

“Trustee” means The Bank of New York Mellon, S.A., Institución de Banca
Múltiple.

“type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBO Rate Loan.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York.

“UCC Searches” means central and local current financing statement searches from
the State of Delaware and each state in which a Property is located, and such
other jurisdictions as Administrative Agent may request, covering Guarantor,
Borrower, and each of its Subsidiaries, together with copies of all financing
statements listed in such searches.

 

48



--------------------------------------------------------------------------------

“Unconsolidated Subsidiary” means, for any Person, any other Person in whom such
first Person holds Capital Stock and whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person.

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA over the current value of that Plan’s assets,
determined in accordance with the assumptions used for funding the Plan pursuant
to Section 412 of the Code for the applicable plan year.

“Uniform System” means the Uniform System of Accounts for Hotels, 9th Edition,
International Association of Hospitality Accountants (1996), as from time to
time amended.

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

“Units” is defined in Section 11.2.3.

“Unsecured Indebtedness” means Recourse Indebtedness that is not secured by a
Lien.

“U.S. Lender” is defined in Section 4.6(d).

“Value Creation Plan” means, Borrower’s value creation plan referred to in
Borrower’s most recent financial statements submitted to Administrative Agent.

“wholly-owned” means, with respect to any direct or indirect Subsidiary, any
Subsidiary all of the outstanding Capital Stock of which is owned directly or
indirectly by the Borrower.

“Work” is defined in Section 12.4.1.

Section 1.2 Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Loan Document, the Disclosure
Schedule, or any Borrowing Request, Issuance Request, Closing Date Certificate,
Compliance Certificate, solvency certificate, Lender Assignment Agreement,
notice or other communications delivered from time to time in connection with
this Agreement or any other Loan Document.

 

49



--------------------------------------------------------------------------------

Section 1.3 Cross-References. Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.

Section 1.4 Accounting and Financial Determinations. Unless otherwise specified,
all accounting terms used herein or in any other Loan Document or solvency
certificate, shall be interpreted, all accounting determinations and
computations hereunder or thereunder (including under Section 7.2.4) shall be
made, and all financial statements required to be delivered hereunder or
thereunder shall be prepared, in accordance with, those generally accepted
accounting principles (“GAAP”) applied in the preparation of the financial
statements referred to in Section 5.1.23; provided, however, that at any time
the computations determining compliance with Section 7.2 utilize accounting
principles different from those utilized in the financial statements furnished
to the Lenders pursuant to Section 7.1.1, such financial statements shall be
accompanied by reconciliation work-sheets. Unless otherwise expressly provided,
all financial covenants and defined financial terms shall be computed on a
consolidated basis for the Guarantor, Borrower and its Subsidiaries, in each
case without duplication.

If at any time any change in GAAP (including conversion to IFRS as described
below) would affect the computation of any financial covenant or ratio set forth
in any Loan Document, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent and the Borrower shall negotiate in good faith
to amend such financial covenant or ratio (and provisions in this Agreement that
reference such covenant or ratio) to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such covenant or ratio shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders a written
reconciliation in form and substance reasonably satisfactory to the
Administrative Agent, between calculations of such covenant or ratio made before
and after giving effect to such change in GAAP. If the Borrower notifies the
Administrative Agent that it is required to report under IFRS or has elected to
do so through an early-adoption policy, “GAAP” shall mean international
financial reporting standards pursuant to IFRS (provided that after such
conversion, the Borrower cannot elect to report under U.S. generally accepted
accounting principles).

ARTICLE II

REVOLVING LOAN COMMITMENT AND

BORROWING PROCEDURES, NOTES

Section 2.1 Commitments. On the terms and subject to the conditions of this
Agreement (including Section 2.1.3, Section 2.1.4, Section 2.1.5 and Article V),
the Lenders and the Issuer severally agree to make Credit Extensions as set
forth below.

 

50



--------------------------------------------------------------------------------

Section 2.1.1 Revolving Loan Commitment. From time to time on any Business Day
occurring from and after the Closing Date but prior to the Revolving Loan
Commitment Termination Date, each Lender severally agrees through the
Administrative Agent to make loans (relative to such Lender, its “Revolving
Loans”) to the Borrower equal to such Lender’s Percentage of the aggregate
amount of each Borrowing of the Revolving Loans requested by the Borrower to be
made on such day, provided that the making of any such Revolving Loan shall not:
(a) cause the then-current Aggregate Outstanding Balance to exceed the
then-current Aggregate Commitment; or (b) cause the then-current Aggregate
Outstanding Balance to exceed the then-current Available Commitment.

The commitment of each such Lender described in this Section 2.1.1 is herein
referred to as its “Revolving Loan Commitment.” On the terms and subject to the
conditions hereof, the Borrower may from time to time borrow, prepay and
reborrow the Revolving Loans.

Section 2.1.2 Letter of Credit Commitment. From time to time on any Business Day
occurring from and after the Closing Date but prior to the tenth (10th) Business
Day prior to the Revolving Loan Commitment Termination Date, the Issuer will:

(a) issue one or more standby letters of credit in the form customarily used by
the Issuer or in such other form as requested by Borrower and approved by the
Issuer (each, a “Letter of Credit”) for the account of the Borrower in the
Stated Amount requested by the Borrower on such day; or

(b) extend the Stated Expiry Date of an existing standby Letter of Credit
previously issued hereunder to a date not later than the earlier of (x) the last
Business Day prior to the Maturity Date and (y) one (1) year from the date of
the then-current Stated Expiry Date, provided that the Issuer shall be under no
obligation to issue any Letter of Credit, or extend a Stated Expiry Date, if at
the time of such issuance:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuer from issuing such
Letter of Credit or any requirement of law applicable to such Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the Closing Date, or any unreimbursed loss, cost or expense which was
not applicable, in effect or known to such Issuer as of the Closing Date and
which such Issuer reasonably and in good faith deems material to it; or

 

51



--------------------------------------------------------------------------------

(ii) such Issuer shall have received a Stop Issue Notice from the Administrative
Agent prior to the issuance of such Letter of Credit.

Each Letter of Credit shall be issued in Dollars and on a sight basis only.

The parties acknowledge that the Issuer has issued the Existing Letter of Credit
to the Borrower and that the Existing Letter of Credit shall be deemed to be
issued hereunder (and accordingly the Existing Letter of Credit shall be a
Letter of Credit Outstanding and, until repaid, shall reduce the amount
available under the Letter of Credit Commitment Amount).

Section 2.1.3 Lenders Not Permitted or Required to Make Loans. No Lender shall
be permitted or required to make any Loan if, after giving effect thereto, the
aggregate outstanding principal amount of all Revolving Loans, Swingline Loans
and all Letter of Credit Outstandings with respect to such Lender would exceed
the then existing Revolving Loan Commitment of such Lender, including such
Lender’s Percentage of the aggregate amount of all Letter of Credit Outstandings
and outstanding Swingline Loans.

Section 2.1.4 Issuer Not Permitted or Required to Issue Letters of Credit. The
Issuer shall not be permitted or required to issue any Letter of Credit if,
after giving effect thereto, (i) the aggregate amount of all Letter of Credit
Outstandings would exceed the Letter of Credit Commitment Amount or (ii) the sum
of the aggregate amount of all Letter of Credit Outstandings plus the aggregate
principal amount of all Revolving Loans and Swingline Loans then outstanding
would exceed any of (A) the Revolving Loan Commitment Amount, (B) the
then-current Aggregate Commitment, or (C) the then-current Available Commitment;
or if a Lender Default known to the Issuer exists, unless the Issuer has entered
into arrangements reasonably satisfactory to it and the Borrower to eliminate
the Issuer’s risk with respect to the participation in Letter of Credit
Outstandings by each Defaulting Lender, including cash collateralizing such
Defaulting Lender’s Percentage of Letter of Credit Outstandings in respect
thereof.

Section 2.1.5 Swingline Lender Not Permitted or Required to Make Swingline
Loans. The Swingline Lender shall not be permitted or required to make any
Swingline Loan if, after giving effect thereto, (i) the aggregate amount of all
outstanding Swingline Loans would exceed the Swingline Commitment or (ii) the
sum of the aggregate amount of all outstanding Swingline Loans, plus Letter of
Credit Outstandings plus the aggregate principal amount of all Revolving Loans
then outstanding would exceed any of (A) the Revolving Loan Commitment Amount,
(B) the then-current Aggregate Commitment, or (C) the then-current Available
Commitment; or if a Lender

 

52



--------------------------------------------------------------------------------

Default known to the Issuer exists, unless the Swingline Lender has entered into
arrangements reasonably satisfactory to it and the Borrower to eliminate the
Swingline Lender’s risk with respect to the participation in Swingline Loans by
each Defaulting Lender, including cash collateralizing such Defaulting Lender’s
Percentage of Swingline Loans in respect thereof.

Section 2.2 Increase/Reduction of the Commitment Amounts. The Commitment Amounts
are subject to increase and/or reduction from time to time pursuant to this
Section 2.2.

Section 2.2.1 Optional Reduction. The Borrower may, from time to time on any
Business Day occurring after the Closing Date, voluntarily reduce the amount of
the Revolving Loan Commitment Amount or the Letter of Credit Commitment Amount
on the Business Day so specified by the Borrower; provided, however, that
(a) all such reductions shall require at least three (3) Business Day’s prior
written notice to the Administrative Agent and shall be permanent, and any
partial reduction of any Commitment Amount shall be in a minimum amount of
$1,000,000 and in an integral multiple of $500,000 in excess thereof and (b) in
no event shall the Borrower be permitted to cancel Commitments for which a
Letter of Credit has been issued and is outstanding unless the Borrower returns
(or causes to be returned) such Letter of Credit to the Issuer.

Section 2.2.2 Mandatory Reduction. The Commitment Amount shall be reduced to
zero on the Revolving Loan Commitment Termination Date.

Section 2.2.3 Increase of Commitment Amount.

(a) Borrower may, upon written notice to the Administrative Agent and each
Lender, request an increase to the existing Revolving Loan Commitment by an
amount not to exceed, in the aggregate, $100,000,000. Each such notice shall
specify (i) the amount by which the Borrower desires to increase the Revolving
Loan Commitment, which shall not be less than $10,000,000 and shall not exceed,
together with any other increases to the Revolving Loan Commitment, $100,000,000
and (ii) the date on which Borrower proposes that the increased Revolving Loan
Commitment shall be effective and the time period within which each Lender is
requested to respond, which in each case shall be a date not fewer than ten
(10) Business Days after the date on which such notice is received by the
Administrative Agent and the Lenders. Each Lender in its sole and absolute
discretion may notify Administrative Agent within such time period whether or
not it agrees to increase its Revolving Loan Commitment and, if so, whether by
an amount equal to, greater than, or less than its Percentage of such requested
increase. Any Lender not responding within such time period shall be deemed to
have declined to increase its Revolving Loan Commitment. Administrative Agent
shall notify Borrower and each Lender of the Lenders’ responses to each request

 

53



--------------------------------------------------------------------------------

made hereunder. If the existing Lenders do not agree to the full amount of a
requested increase, Borrower may then invite additional financial institutions,
that each qualify as an Eligible Assignee, to become Lenders hereunder and fund
any such deficiency (a “New Lender”). The date that any increased or new
Revolving Loan Commitments shall become effective shall be the “Increase
Effective Date”.

(b) The increased Revolving Loan Commitments shall become effective, as of such
Increase Effective Date; provided that (i) each of the conditions set forth in
Section 5.2 shall be satisfied and Borrower shall deliver an Officer’s
Certificate which confirms and certifies that all applicable representations and
warranties contained in the Loan Documents are true and correct in all material
respects as if made on and as of the Increase Effective Date (unless they
expressly relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date), (ii) after giving pro forma effect to any Borrowings to be made
on the Increase Effective Date, Borrower shall be in compliance with the
covenants set forth in Section 7.2.4, (iii) Borrower shall deliver or cause to
be delivered any documentation reasonably requested by the Administrative Agent
in connection therewith and (iv) any New Lender shall have paid a processing fee
in the amount of $3,500 to the Administrative Agent.

(c) The increased or new Revolving Loan Commitments shall be effected by a
joinder agreement executed by Borrower, the Administrative Agent and each Lender
or New Lender making such increased or new Revolving Loan Commitment, in form
and substance satisfactory to each of them. In addition, unless otherwise
specifically provided herein, all references in Loan Documents to Revolving
Loans shall be deemed, unless the context otherwise requires, to include
references to Revolving Loans made pursuant to such new or increased Revolving
Loan Commitments. As of the Increase Effective Date, the existing Lenders (the
“Pre-Increase Lenders”) shall assign to any Lender or New Lender which is
acquiring a new or additional Revolving Loan Commitment on the Increase
Effective Date (the “Post-Increase Lenders”), and such Post-Increase Lenders
shall purchase from each Pre-Increase Lender, at the principal amount thereof,
such interests in any Revolving Loans, Letters of Credit and Swingline Loans
outstanding on such Increase Effective Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans,
Letters of Credit and Swingline Loans will be held by Pre-Increase Lenders and
Post-Increase Lenders ratably in accordance with their Commitments after giving
effect to such increased Commitments and Percentages.

(d) The Revolving Loans and Commitments established pursuant to this
Section 2.2.3 shall constitute Revolving Loans and Commitments under, and shall
be entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably

 

54



--------------------------------------------------------------------------------

from any guarantees and security interests created hereunder or under the Loan
Documents. Borrower shall, and shall cause its Subsidiaries to, take any actions
reasonably required by the Administrative Agent in order to effect the
foregoing. Any New Lender making a Revolving Loan Commitment hereunder shall
constitute a Lender under, and shall be entitled to all the benefits and
obligated by all the obligations created by, this Agreement and the other Loan
Documents.

Section 2.3 Borrowing Procedures. Revolving Loans shall be made by the Lenders
in accordance with Section 2.3.1.

Section 2.3.1 Revolving Loans. By delivering a Borrowing Request to the
Administrative Agent on or before 1:00 p.m., New York City time, on a Business
Day, the Borrower may from time to time irrevocably request, on not less than
one (1) Business Day’s notice in the case of Base Rate Loans or three
(3) Business Days’ notice in the case of LIBO Rate Loans, that a Borrowing be
made, in the case of LIBO Rate Loans, in a minimum amount of $3,000,000 and an
integral multiple of $500,000 in excess thereof, in the case of Base Rate Loans,
in a minimum amount of $3,000,000 and in integral multiples of $500,000 in
excess thereof or, in either case, in the unused amount of the Revolving Loan
Commitment, and in any case in not to exceed the Available Commitment. On the
terms and subject to the conditions of this Agreement, each Borrowing shall be
comprised of the Revolving Loans, and shall be made on the Business Day,
specified in such Borrowing Request. On or before 12:00 noon, New York City
time, on such Business Day, each Lender shall deposit with the Administrative
Agent same day funds in an amount equal to such Lender’s Percentage of the
requested Borrowing. Such deposit will be made to an account which the
Administrative Agent shall specify from time to time by notice to the Lenders.
To the extent funds are received from the Lenders, the Administrative Agent
shall make such funds available to the Borrower by wire transfer to the accounts
the Borrower shall have specified in its Borrowing Request. Unless
Administrative Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to Administrative
Agent its portion of the Borrowing or Borrowings to be made on such date,
Administrative Agent may assume that such Lender has made such amount available
to Administrative Agent on such date of Borrowing, and Administrative Agent, in
reliance upon such assumption, may (in its sole discretion and without any
obligation to do so) make available to Borrower a corresponding amount. If such
corresponding amount is not in fact made available to Administrative Agent by
such Lender and Administrative Agent has made available same to Borrower, then
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon Administrative Agent’s demand therefor, then Administrative Agent shall
promptly notify Borrower, and Borrower shall, within five (5) Business Days, pay
such corresponding amount to Administrative Agent. Administrative Agent shall
also be entitled to recover from such Lender or Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by Administrative Agent to Borrower to
the date such corresponding amount is recovered by Administrative Agent, at a
rate per annum equal to the then applicable rate of interest, calculated in
accordance

 

55



--------------------------------------------------------------------------------

with Section 3.2, for the respective Loans. No Lender’s obligation to make any
Loan shall be affected by any other Lender’s failure to make any Loan. At any
time that an Event of Default has occurred and is continuing, Borrower shall not
be entitled to elect or request LIBO Rate Loans.

Section 2.3.2 Telephonic Notice. Without in any way limiting the obligation of
Borrower to confirm in writing any telephonic notice permitted to be given
hereunder, Administrative Agent may act prior to receipt of written confirmation
without liability upon the basis of such telephonic notice believed by
Administrative Agent in good faith to be from an Authorized Officer of Borrower
entitled to give telephonic notices under this Agreement on behalf of Borrower.
In each such case, Administrative Agent’s record of the terms of such telephonic
notice shall be conclusive absent manifest error and Borrower hereby waives the
right to dispute such record.

Section 2.4 Continuation and Conversion Elections. By delivering a
Continuation/Conversion Notice to the Administrative Agent on or before 1:00
p.m., New York City time, on a Business Day, the Borrower may from time to time
irrevocably elect, on not less than one (1) Business Day’s notice in the case of
any Revolving Loans that are to be continued as, or converted into Base Rate
Loans, or three (3) Business Days’ notice in the case of any Revolving Loans
that are to be continued as, or converted into, LIBO Rate Loans, that all, or
any portion in an aggregate minimum amount of $3,000,000 and in integral
multiples of $500,000 in excess thereof, in the case of any Revolving Loans that
are to be continued as, or converted into, LIBO Rate Loans, or an aggregate
minimum amount of $3,000,000 and an integral multiple of $500,000 in excess
thereof, in the case of any Revolving Loans that are to be continued as, or
converted into, Base Rate Loans, be, in the case of Base Rate Loans, converted
into LIBO Rate Loans or continued as Base Rate Loans, or be, in the case of LIBO
Rate Loans, converted into Base Rate Loans or continued as LIBO Rate Loans (in
the absence of delivery of a Continuation/Conversion Notice with respect to any
LIBO Rate Loan at least three (3) Business Days before the last day of the
then-current Interest Period with respect thereto, such LIBO Rate Loan shall, on
such last day, automatically be continued as a LIBO Rate Loan having an Interest
Period of one (1) month); provided, however, that (x) each such conversion or
continuation shall be pro rated among the applicable outstanding Revolving Loans
of all Lenders, and (y) if any Event of Default is in existence at the
applicable time of any proposed continuation of, or conversion into, any LIBO
Rate Loans, the Borrower may not elect to have a Revolving Loan converted into
or continued as a LIBO Rate Loan and any outstanding LIBO Rate Loans shall be
automatically converted on the last day of the current Interest Period
applicable thereto into Base Rate Loans. Administrative Agent shall give each
Lender prompt notice of any such proposed conversion affecting any of its Loans.

Section 2.5 Funding. Each Lender may, if it so elects, fulfill its obligation to
make, continue or convert LIBO Rate Loans hereunder by causing one of its
foreign branches or Affiliates (or an international banking facility created by
such Lender) to make or maintain such LIBO Rate Loan; provided, however, that
such LIBO Rate Loan shall nonetheless be deemed to have been made and to be held
by Lender, and the

 

56



--------------------------------------------------------------------------------

obligation of the Borrower to repay such LIBO Rate Loan shall nevertheless be to
Lender for the account of such foreign branch, Affiliate or international
banking facility; provided, further, that in no event shall the Borrower be
obligated to pay to Lender any amounts pursuant to Section 4.1, 4.2, 4.3, 4.5 or
4.6 that would not have arisen but for such Lender’s election pursuant to the
first sentence of this Section (it being acknowledged and agreed that any change
in lending office or other action taken by Lender in accordance with Section 4.7
shall not be considered to be an “election” by such Lender under this Section).

Section 2.6 Issuance Procedures. By delivering to the Administrative Agent and
the Issuer an Issuance Request (including by way of facsimile) on or before
11:00 a.m., New York City time, on a Business Day, the Borrower may, from time
to time irrevocably request, on not less than three (3) nor more than ten
(10) Business Days’ notice, in the case of an initial issuance of a Letter of
Credit for the account of the Borrower, that the Issuer issue an irrevocable
Letter of Credit in such form as may be requested by the Borrower and approved
by the Issuer. Any standby Letter of Credit theretofore issued which contains an
“evergreen” or similar automatic extension feature shall, unless the Borrower
shall have notified the Issuer in writing not less than thirty (30) days (or
such shorter period as may be acceptable to the Issuer in its sole discretion or
such longer period as may be required by the beneficiary of such Letter of
Credit) prior to the date that such standby Letter of Credit is scheduled to be
automatically extended that the Borrower desires that such standby Letter of
Credit not be so extended, be automatically extended in accordance with the
terms thereof subject to the Issuer’s right not to so extend if the conditions
precedent to the issuance of such a Letter of Credit would not be satisfied.
Each Letter of Credit shall by its terms be stated to expire on a date (its
“Stated Expiry Date”) no later than the earlier to occur of (i) the last
Business Day prior to the Maturity Date and (ii) one (1) year from the date of
its issuance.

Section 2.6.1 Other Lenders’ Participation. Upon the issuance of each Letter of
Credit issued by the Issuer pursuant hereto, and without further action, each
Lender (other than the Issuer) shall be deemed to have irrevocably purchased, to
the extent of its Percentage to make Revolving Loans, a participation interest
in such Letter of Credit (including the Contingent Obligation and any
Reimbursement Obligation with respect thereto), and such Lender shall, to the
extent of its Percentage, be responsible for reimbursing promptly (and in any
event within one (1) Business Day) the Issuer for Reimbursement Obligations
which have not been reimbursed by the Borrower in accordance with Section 2.6.3.
In addition, such Lender shall, to the extent of its Percentage to make
Revolving Loans, be entitled to receive a ratable portion of the Letter of
Credit fees payable pursuant to Section 3.4.3 with respect to each Letter of
Credit (other than the issuance and processing fees and other charges payable to
the Issuer of such Letter of Credit pursuant to the last sentence of
Section 3.4.3) and of interest payable pursuant to Section 3.4 with respect to
any Reimbursement Obligation. To the extent that any Lender has reimbursed the
Issuer for a Disbursement as required by this Section, such Lender shall be
entitled to receive its ratable portion of any amounts subsequently received
(from the Borrower or otherwise) in respect of such Disbursement.

 

57



--------------------------------------------------------------------------------

Section 2.6.2 Disbursements. The Issuer will notify the Borrower and the
Administrative Agent promptly of the presentment for payment of any Letter of
Credit issued by the Issuer, together with notice of the date (the “Disbursement
Date”) such payment shall be made (each such payment, a “Disbursement”). The
Administrative Agent shall apply all funds then on deposit with the
Administrative Agent pursuant to Section 3.2.1(b)(B), Section 8.2, Section 8.3
or Section 8.4 for the purpose of cash collateralizing the Letter of Credit
Outstandings to reimburse the Issuer for any such Disbursement, provided such
cash collateral, after giving effect to such disbursement would not otherwise be
required to be re-deposited under any such Section. Subject to the terms and
provisions of such Letter of Credit and this Agreement, the Issuer shall make
such payment to the beneficiary (or its designee) of such Letter of Credit.
Prior to 1:00 p.m., New York City time, on the first Business Day following the
Disbursement Date, the Borrower will reimburse the Administrative Agent, for the
account of Issuer, for all amounts which the Issuer has disbursed under such
Letter of Credit to the extent that the amounts on deposit with the
Administrative Agent are insufficient to satisfy such disbursement, together
with interest thereon at a rate per annum equal to the Alternate Base Rate then
in effect for Base Rate Loans (with the Applicable Margin for Revolving Loans
maintained as Base Rate Loans accruing on such amount) pursuant to Section 3.3
for the period from the Disbursement Date through the date of such
reimbursement. Notwithstanding anything contained herein to the contrary,
however, unless the Borrower shall have notified the Administrative Agent and
the Issuer prior to 1:00 P.M. (New York City time) on the Business Day
immediately preceding the date of such drawing that the Borrower intends to
reimburse the Issuer for the amount of such drawing with funds other than the
proceeds of the Loans, the Borrower shall be deemed to have timely given a
Notice of Borrowing pursuant to Section 2.3 to the Administrative Agent,
requesting a Borrowing of Base Rate Loans on the date on which such drawing is
honored and in an amount equal to the amount of such drawing less amounts, if
any, applied, or required to be applied, to reimburse the Issuer pursuant to the
second sentence of this Section 2.6.2. Each Lender (other than the Issuer)
shall, in accordance with Section 2.3.1, make available its pro rata share of
such Borrowing to the Administrative Agent, the proceeds of which shall be
applied directly by the Administrative Agent to reimburse the Issuer for the
amount of such draw. Without limiting in any way the foregoing and
notwithstanding anything to the contrary contained herein, the Borrower hereby
acknowledges and agrees that it shall be obligated to reimburse the Lender as
set forth herein upon each Disbursement of a Letter of Credit.

Section 2.6.3 Reimbursement Obligations. The obligation (a “Reimbursement
Obligation”) of the Borrower under Section 2.6.2 to reimburse the Issuer with
respect to each Disbursement (including interest thereon), and, upon the failure
of the Borrower to reimburse the Issuer, each Lender’s obligation under
Section 2.6.1 to reimburse the Issuer, shall be absolute and unconditional under
any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrower or such Lender, as the case may be, may
have or have had against the Issuer or any such Lender, including any defense
based upon the failure of any Disbursement to conform to the terms of the
applicable Letter of Credit (if, in the Issuer’s good faith opinion, such
Disbursement is determined to be appropriate) or any non-application or

 

58



--------------------------------------------------------------------------------

misapplication by the beneficiary of the proceeds of such Letter of Credit;
provided, however, that after paying in full its Reimbursement Obligation
hereunder, nothing herein shall preclude the right of such Lender to commence
any proceeding against the Issuer for any wrongful Disbursement made by the
Issuer under a Letter of Credit as a result of acts or omissions constituting
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction on the part of the Issuer in a final and non-appealable decision);
provided, further, that, in any event, the Borrower may have a claim against the
Issuer, and the Issuer may be liable to the extent (but only to the extent) of
any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which were caused by the Issuer’s willful misconduct or gross
negligence as determined by a court of competent jurisdiction in a final and
non-appealable decision or the Issuer’s willful failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a demand for
payment strictly complying with the terms and conditions of such Letter of
Credit.

Section 2.6.4 Intentionally Omitted.

Section 2.6.5 Nature of Reimbursement Obligations. The Borrower and, to the
extent set forth in Section 2.6.1, each Lender shall assume all risks of the
acts, omissions or misuse of any Letter of Credit by the beneficiary thereof.
The Issuer (except to the extent of its own gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision)) shall not be responsible for:

(a) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any Letter of Credit or any document submitted by any party in connection with
the application for and issuance of a Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged;

(b) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or the proceeds thereof in
whole or in part, which may prove to be invalid or ineffective for any reason;

(c) failure of the beneficiary to comply fully with conditions required in order
to demand payment under a Letter of Credit;

(d) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise; or

 

59



--------------------------------------------------------------------------------

(e) any loss or delay in the transmission or otherwise of any document or draft
required in order to make a Disbursement under a Letter of Credit.

None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to the Issuer or any Lender hereunder. In furtherance
and extension and not in limitation or derogation of any of the foregoing, any
action taken or omitted to be taken by the Issuer in good faith (and not
constituting gross negligence or willful misconduct) shall be binding upon the
Borrower and each Lender, and shall not put the Issuer under any resulting
liability to the Borrower or any Lender, as the case may be.

Section 2.6.6 Certain Notifications Regarding Letters of Credit. Promptly after
the issuance of, or any modification or amendment to, any standby Letter of
Credit, the Issuer shall notify the Borrower and the Administrative Agent in
writing of such issuance, modification or amendment. Promptly after receipt of
such notice, the Administrative Agent shall notify the Lenders in writing of
such issuance, modification or amendment. On the first Business Day of each
week, the Issuer shall furnish the Administrative Agent with a written
(including via facsimile) report of the daily aggregate outstandings of Letters
of Credit issued by the Issuer for the immediately preceding week.

Section 2.6.7 Excess Cash Collateral. Subject to Section 8.4, unless a Default
or an Event of Default has occurred and is continuing, if the amount on deposit
with the Administrative Agent designated for, or intended to be used for, the
purpose of cash collateralizing the Letter of Credit Outstandings is in excess
of the Letter of Credit Outstandings at such time and would not otherwise be
required to be deposited under Section 3.2.1(b)(B), Section 8.2, Section 8.3, or
Section 8.4 (the amount of any such excess is referred to herein as the “Excess
Cash Collateral”), the Administrative Agent shall promptly return to the
Borrower the Excess Cash Collateral.

Section 2.7 Loan Accounts and Revolving Notes. All Loans under this Agreement
shall be made by Lenders pro rata on the basis of their respective Revolving
Loan Commitments, it being understood that no Lender shall be responsible for
any default by any other Lender in its obligation to make Loans hereunder or any
other breach by any other Lender of this Agreement and that each Lender shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to fulfill its commitments hereunder.

(a) The Loans made by each Lender and the Letters of Credit issued by the Issuer
shall be evidenced by one or more loan accounts or records maintained by such
Lender or the Issuer, as the case may be, in the ordinary course of business.
The loan accounts or records maintained by the Administrative Agent, the Issuer
and each Lender shall be conclusive absent clearly demonstrable error of the
amount of the Loans made by the Lenders to, and the Letters of Credit issued by
the Issuer for the account of, the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Loans and the Reimbursement Obligations.

 

60



--------------------------------------------------------------------------------

(b) Upon the request of any Lender made through the Administrative Agent, the
Loans made by such Lender may be evidenced by (and the Borrowers agree to issue)
one or more Revolving Notes, instead of or in addition to loan accounts. Each
such Lender is irrevocably authorized by the Borrower to endorse on the
Revolving Note(s) the date, amount and maturity of each Loan made, continued or
converted by it and the amount of each payment of principal made by the Borrower
with respect thereto. Each such Lender’s record shall be conclusive absent
clearly demonstrable error; provided, however, that the failure of a Lender to
make, or an error in making, a notation thereon with respect to any Loan shall
not limit or otherwise affect the obligations of the Borrower hereunder or under
any such Revolving Note to such Lender. The reasonable costs and expenses
incurred in connection with the issuance of each Note shall be for the account
of the Borrower.

Section 2.8 Intentionally Omitted.

Section 2.9 Swingline Loan Subfacility.

(a) Swingline Commitment. Subject to the terms and conditions of this
Section 2.9, the Swingline Lender, in its individual capacity, agrees to make
certain revolving credit loans to the Borrower (each, a “Swingline Loan” and,
collectively, the “Swingline Loans”) from time to time prior to the Revolving
Loan Commitment Termination Date; provided, however, that the aggregate amount
of Swingline Loans outstanding at any time shall not exceed the lesser of
(i) Fifty Million Dollars ($50,000,000), and (ii) the Revolving Loan Commitment
Amount (the “Swingline Commitment”). Subject to the limitations set forth
herein, any amounts repaid in respect of Swingline Loans may be reborrowed.

(b) Swingline Borrowings.

(i) Notice of Borrowing. With respect to any Swingline Borrowing, the Borrower
shall give the Swingline Lender and the Administrative Agent notice in writing
(a “Swingline Bond Notice”) which shall be received by the Swingline Lender and
Administrative Agent not later than 12:00 noon (New York City time) on the
proposed date of such Swingline Borrowing (and confirmed by telephone by such
time), specifying (A) that a Swingline Borrowing is being requested, (B)

 

61



--------------------------------------------------------------------------------

the amount of such Swingline Borrowing, (C) the proposed date of such Swingline
Borrowing, which shall be a Business Day and (D) that no Default or Event of
Default has occurred and is continuing both before and after giving effect to
such Swingline Borrowing. Such notice shall be irrevocable.

(ii) Minimum Amounts. Each Swingline Borrowing shall be in a minimum principal
amount of $500,000, or an integral multiple of $100,000 in excess thereof.

(iii) Repayment of Swingline Loans. Each Swingline Loan, including all interest
accrued thereon, shall be due and payable on the earliest of (A) five
(5) Business Days from and including the date of the applicable Swingline
Borrowing, (B) the date of the next Borrowing of a Revolving Loan or (C) the
Maturity Date. If, and to the extent, any Swingline Loans shall be outstanding
on the date of any Borrowing of a Revolving Loan, such Swingline Loans shall
first be repaid from the proceeds of such Borrowing of a Revolving Loan prior to
the disbursement of the same to the Borrower. If, and to the extent, a Borrowing
of a Revolving Loan is not requested prior to the Maturity Date or the end of
the five Business Day period after a Swingline Borrowing, or unless the Borrower
shall have notified the Administrative Agent and the Swingline Lender prior to
1:00 P.M. (New York City time) on the fourth (4th) Business Day after the
Swingline Borrowing that the Borrower intends to reimburse the Swingline Lender
for the amount of such Swingline Borrowing with funds other than proceeds of the
Loans, the Borrower shall be deemed to have requested a Borrowing comprised
entirely of Base Rate Loans in the amount of the applicable Swingline Loan then
outstanding, the proceeds of which shall be used to repay such Swingline Loan to
the Swingline Lender. In addition, if (x) the Borrower does not repay the
Swingline Loan on or prior to the end of such five Business Day period, or (y) a
Default or Event of Default shall have occurred during such five Business Day
period, the Swingline Lender may, at any time, in its sole discretion, by
written notice to the Borrower and the Administrative Agent, demand repayment of
its Swingline Loans by way of a Borrowing, in which case the Borrower shall be
deemed to have requested a Borrowing comprised entirely of Base Rate Loans in
the amount of such Swingline Loans then outstanding, the proceeds of which shall
be used to repay such Swingline Loans to the Swingline Lender. Any Borrowing
which is deemed requested by the Borrower in accordance with this
Section 2.9(b)(iii) is hereinafter referred to as a “Mandatory Borrowing”. Each
Lender hereby irrevocably agrees to make Loans promptly upon receipt of notice
from the Swingline Lender of any such deemed request for a Mandatory Borrowing
in the amount and in the manner specified in the preceding sentences and on the
date such notice is

 

62



--------------------------------------------------------------------------------

received by such Lender (or the next Business Day if such notice is received
after 12:00 noon (New York City time)) notwithstanding (I) that the amount of
the Mandatory Borrowing may not comply with the minimum amount of Borrowings
otherwise required hereunder, (II) whether any conditions specified in
Section 5.2 are then satisfied, (III) whether a Default or an Event of Default
then exists, (IV) failure of any such deemed request for a Borrowing to be made
by the time otherwise required in Section 2.1, (V) the date of such Mandatory
Borrowing (provided that such date must be a Business Day), or (VI) any
termination of the Commitments immediately prior to such Mandatory Borrowing or
contemporaneously therewith; provided, however, that no Lender shall be
obligated to make Loans in respect of a Mandatory Borrowing if a Default or an
Event of Default then exists and the applicable Swingline Loan was made by the
Swingline Lender without receipt of a Swingline Bond Notice in the form
specified in subclause (i) above or after the Administrative Agent has delivered
a notice of Default or Event of Default which has not been rescinded.

(iv) Purchase of Participations. In the event that any Mandatory Borrowing
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code with respect to the Borrower), then each Lender hereby agrees
that it shall forthwith purchase (as of the date the Mandatory Borrowing would
otherwise have occurred, but adjusted for any payment received from the Borrower
on or after such date and prior to such purchase) from the Swingline Lender such
participations in the outstanding Swingline Loans as shall be necessary to cause
each such Lender to share in such Swingline Loans ratably based upon its
Percentage (determined before giving effect to any termination of the
Commitments pursuant hereto), provided that (A) all interest payable on the
Swingline Loans with respect to any participation shall be for the account of
the Swingline Lender until but excluding the day upon which the Mandatory
Borrowing would otherwise have occurred, and (B) in the event of a delay between
the day upon which the Mandatory Borrowing would otherwise have occurred and the
time any purchase of a participation pursuant to this sentence is actually made,
the purchasing Lender shall be required to pay to the Swingline Lender interest
on the principal amount of such participation for each day from and including
the day upon which the Mandatory Borrowing would otherwise have occurred to but
excluding the date of payment for such participation, at the rate equal to the
Federal Funds Rate, for the two (2) Business Days after the date the Mandatory
Borrowing would otherwise have occurred, and thereafter at a rate equal to the
Base Rate. Notwithstanding the foregoing, no Lender shall be obligated to
purchase a participation in any Swingline Loan if a Default or an Event of
Default then exists and such Swingline Loan was made by the Swingline Lender
without receipt of a written Notice of Borrowing in the

form specified in subclause (i) above or after the Administrative Agent has
delivered a notice of Default or Event of Default which has not been rescinded.

 

63



--------------------------------------------------------------------------------

(c) Interest Rate. Each Swingline Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Swingline Loan is made
until the date it is repaid, at a rate per annum equal to the Federal Funds Rate
plus the Applicable Margin for LIBO Rate Loans for such day.

ARTICLE III

MATURITY DATE; REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

Section 3.1 Maturity Date; Extension Option.

(a) Initial Maturity Date. The term of the Loans shall terminate and expire on
the Initial Maturity Date, unless extended by Borrower pursuant to clause
(b) below.

(b) Extended Maturity Date. Subject to the provisions of this Section 3.1 (b),
Borrower shall have the option (the “Extension Option”), by irrevocable written
notice (the “Extension Notice”) delivered to Administrative Agent no later than
sixty (60) days prior to the Initial Maturity Date, to extend the Initial
Maturity Date for a period of twelve (12) months (the “Extension Term”) to the
fourth (4th) anniversary of the Closing Date (the “Extended Maturity Date”).
Borrower’s right to so extend the Initial Maturity Date shall be subject to the
satisfaction (or waiver, in the sole discretion of the Required Lenders) of the
following conditions precedent prior to the commencement of the Extension Term:

(i) payment by Borrower to Administrative Agent for the account of each Lender
in accordance with each Lender’s Percentage on the Initial Maturity Date of an
extension fee equal to 0.25% of the aggregate Revolving Loan Commitment Amount
as of such date, together with all costs and expenses (including reasonable
attorneys’ fees and expenses) incurred by the Lenders in connection with the
Extension Option;

(ii) no monetary Default or Event of Default shall have occurred and be
continuing on the date Borrower delivers the Extension Notice or as of the
Initial Maturity Date; and

 

64



--------------------------------------------------------------------------------

(iii) Borrower shall deliver (1) an Officer’s Certificate which confirms and
certifies that all applicable representations and warranties contained in the
Loan Documents are true and correct in all material respects as if made on and
as of the Initial Maturity Date and (2) such other acknowledgments and
ratifications from the Guarantor and Subsidiary Guarantors as the Administrative
Agent may request.

(c) Extension Documentation. As soon as practicable following any extension of
the Maturity Date pursuant to this Section 3.1, Borrower shall, if requested by
Administrative Agent, execute and deliver an amendment or restatement of the
Notes and shall, if requested by Administrative Agent, enter into such other
amendments or modifications to the related Loan Documents as may be necessary or
appropriate to evidence the extension of the Maturity Date as provided in this
Section 3.1; provided, however, that failure by Borrower to enter into any such
amendments and/or restatements, in and of itself, shall not affect the rights or
obligations of Borrower or Administrative Agent with respect to the extension of
the Maturity Date.

Section 3.2 Repayments and Prepayments; Application.

Section 3.2.1 Repayments and Prepayments. The Borrower shall repay in full the
unpaid principal amount of all Loans on the Maturity Date. Prior thereto,
payments and prepayments of Loans shall or may be made as set forth below.

(a) Voluntary Prepayments. From time to time on any Business Day, the Borrower
may make a voluntary prepayment, in whole or in part, of the outstanding
principal amount of any Loans, provided that

(A) any such prepayment of the Revolving Loans shall be made pro rata among the
Revolving Loans of the same type and, if applicable, having the same Interest
Period of all Lenders that have made such Revolving Loans;

(B) all such voluntary prepayments shall require at least one (1) Business Days’
prior written notice to the Administrative Agent; and

(C) all such voluntary partial prepayments shall be, in an aggregate minimum
amount of $1,000,000 and an integral multiple of $500,000 in excess thereof (or,
if less, in the remaining outstanding principal amount thereof), except in the
case of Swingline Loans, which shall be in the minimum amount of $100,000, and
integral multiples of $100,000.

 

65



--------------------------------------------------------------------------------

(b) Exceeding Commitment Amounts.

(A) On each date when the Aggregate Outstanding Balance exceeds the then-current
Revolving Loan Commitment Amount (as it may, from time to time, be increased or
reduced including pursuant to Section 2.2), or the then-current Available
Commitment, as the case may be, the Borrower shall make a mandatory prepayment
of the Swingline Loans and/or Revolving Loans in an aggregate amount equal to
the amount by which the Aggregate Outstanding Balance exceeds the then-current
Revolving Loan Commitment Amount or the then-current Available Commitment, as
applicable.

(B) On each date when the aggregate amount of all Letter of Credit Outstandings
exceeds the Letter of Credit Commitment Amount (as it may be reduced from time
to time, including pursuant to Section 2.2), the Borrower shall give cash
collateral to the Administrative Agent, pursuant to Section 8.4 hereof, to
collateralize Letter of Credit Outstandings in an aggregate amount (taking into
account any amounts then on deposit in the Letter of Credit Collateral Account)
equal to such excess.

(c) Acceleration of Maturity. Immediately upon any acceleration of any Loans
pursuant to Section 8.2 or Section 8.3, the Borrower shall repay all the Loans.

Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.5. No prepayment of
principal of any Revolving Loans pursuant to clause (a) or (b) of this Section
shall cause a reduction in the Revolving Loan Commitment Amount.

Section 3.2.2 Application. Each prepayment or repayment of the principal of the
Revolving Loans shall be applied, to the extent of such prepayment or repayment,
as the Borrower shall direct (and in the absence of such direction, shall be
applied first, to the principal amount thereof being maintained as Base Rate
Loans, second to the principal amount thereof being maintained as LIBO Rate
Loans with respect to which the date of such prepayment or repayment is the last
day of the Interest Period applicable thereto and third, to the principal amount
thereof being maintained as LIBO Rate Loans with the shortest Interest Periods
remaining); provided, that prepayments or repayments of LIBO Rate Loans not made
on the last day of the Interest Period with respect thereto, shall be prepaid or
repaid subject to the provisions of Section 4.5 (together with a payment of all
accrued interest).

 

66



--------------------------------------------------------------------------------

Section 3.3 Interest Provisions. Interest on the outstanding principal amount of
Loans shall accrue and be payable in accordance with this Section 3.3.

Section 3.3.1 Rates. Pursuant to an appropriately delivered Borrowing Request or
Continuation/Conversion Notice, the Borrower may elect that Loans comprising a
Borrowing accrue interest at a rate per annum:

(a) on that portion maintained from time to time as a Base Rate Loan, equal to
the sum of the Alternate Base Rate from time to time in effect plus the
Applicable Margin as calculated at the time such Base Rate Loan was made and
recalculated on each Monthly Payment Date; and

(b) on that portion maintained as a LIBO Rate Loan, during each Interest Period
applicable thereto, equal to the sum of the LIBO Rate for such Interest Period
plus the Applicable Margin as calculated at the time such LIBO Rate Loan was
made and recalculated on the last day of the applicable Interest Period;
provided that if an Interest Period is longer than three months, then on the
date which is three months after the first day of such Interest Period.

All LIBO Rate Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBO Rate Loan. All
Base Rate Loans shall bear interest from and including the day they are made to
and excluding the day they are repaid or converted into LIBO Rate Loans.

Section 3.3.2 Post-Maturity Rates. After the date any principal amount of any
Loan or Reimbursement Obligation is due and payable (whether on the Maturity
Date, upon acceleration, an Event of Default or otherwise), or after any other
monetary Obligation of the Borrower shall have become due and payable, the
Borrower shall pay, but only to the extent permitted by law, interest (after as
well as before the entry of judgment thereon) on such amounts at a rate per
annum equal to (x) in the case of overdue principal and interest the rate which
is 4% in excess of the rate then borne by the applicable Loans, and (y) in the
case of all other overdue amounts, the rate which is 4% in excess of the rate
applicable to Base Rate Loans from time to time. Anything herein to the contrary
notwithstanding, the obligations of the Borrower to any Lender hereunder shall
be subject to the limitation that payments of interest shall not be required for
any period for which interest is computed hereunder, to the extent (but only to
the extent) that contracting for or receiving such payment by such Lender would
be contrary to the provisions of any law applicable to such Lender limiting the
highest rate of interest that may be lawfully contracted for, charged or
received by such Lender, and in such event the Borrower shall pay such Lender
interest at the highest rate permitted by applicable law.

 

67



--------------------------------------------------------------------------------

Section 3.3.3 Payment Dates. Interest accrued on each Loan shall be payable,
without duplication:

(a) on the Maturity Date;

(b) on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Loan on the principal amount so paid or prepaid;

(c) with respect to Base Rate Loans, in arrears on each Monthly Payment Date
occurring after the Closing Date;

(d) with respect to LIBO Rate Loans, in arrears on the last day of each
applicable Interest Period; provided that if an Interest Period is longer than
three months, then on the date which is three months after the first day of such
Interest Period;

(e) with respect to any Base Rate Loans converted into LIBO Rate Loans on a day
when interest would not otherwise have been payable pursuant to clause
(c) above, on the date of such conversion;

(f) with respect to Swingline Loans, as provided in Section 2.9; and

(g) on that portion of any Loans which is accelerated pursuant to Section 8.2 or
Section 8.3, immediately upon such acceleration.

Interest accrued on Loans or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount is due and
payable (whether on the Maturity Date, upon acceleration or otherwise) shall be
payable upon demand.

Section 3.4 Fees. The Borrower agrees to pay the fees set forth in this
Section 3.4. All such fees shall be non-refundable.

Section 3.4.1 Revolving Loan Unused Fee. Borrower agrees to pay to
Administrative Agent each Fiscal Quarter for the account of each Lender in
accordance with each Lender’s Percentage for the period (including any portion
thereof when any of its Commitments are suspended by reason of Borrower’s
inability to satisfy any condition of Article V of this Agreement) commencing on
the Closing Date and continuing through the Revolving Loan Commitment
Termination Date, an unused fee calculated as follows: (i) for each day during
the applicable Fiscal Quarter that the Aggregate Outstanding Balance is less
than 50% of the Revolving Loan Commitment, an unused fee at a rate per

 

68



--------------------------------------------------------------------------------

annum equal to 0.45% multiplied by the unused portion of the Aggregate
Commitment on such day or (ii) for each day during the applicable Fiscal Quarter
that the Aggregate Outstanding Balance is equal to or greater than 50% of the
Revolving Loan Commitment, an unused fee at a rate per annum equal to 0.25%
multiplied by the unused portion of the Aggregate Commitment on such day. All
unused fees payable pursuant to this Section shall be calculated on a year
comprised of 360 days and payable by the Borrower in arrears on each Quarterly
Payment Date, commencing with the first Quarterly Payment Date following the
Closing Date, and on the Revolving Loan Commitment Termination Date.
Notwithstanding anything to the contrary in this Section 3.4.1, Borrower shall
not be obligated to pay any of the foregoing fees to a Defaulting Lender that
would otherwise have been payable to such Lender for the time period during
which such Lender shall have been a Defaulting Lender; provided, however, each
Lender’s Percentage shall be adjusted, as applicable, to account for any
Non-Defaulting Lender who funds additional amounts to Borrower in lieu of any
amounts not funded by a Defaulting Lender so that such Non-Defaulting Lender
would receive the foregoing fees payable to such Defaulting Lender for the time
period during which the applicable Lender Default existed.

Section 3.4.2 Fees. The Borrower agrees to pay to the Arrangers, the
Administrative Agent, and the Lenders, each for its own account, the fees in the
amounts and on the dates set forth in the Fee Letters.

Section 3.4.3 Letter of Credit Fee. The Borrower agrees to pay to the
Administrative Agent, for the pro rata account of each Lender, a Letter of
Credit fee for each Letter of Credit in an amount equal to a rate per annum
equal to the then Applicable Margin for LIBO Rate Loans on the Stated Amount of
each such Letter of Credit, with such fees being payable in arrears on each
Quarterly Payment Date. The Borrower further agrees to pay to the Issuer, for
its own account, (x) quarterly in arrears payable on each Quarterly Payment Date
for each Letter of Credit issued by it, a fronting fee at a rate per annum equal
to the greater of (A) $1,500 and (B) 0.125% multiplied by the Stated Amount of
each such Letter of Credit, and (y) from time to time promptly after demand, the
normal issuance, payment, amendment and other processing fees, and other
standard administrative costs and charges of the Issuer relating to Letters of
Credit as from time to time in effect.

ARTICLE IV

CERTAIN LIBO RATE AND OTHER PROVISIONS

Section 4.1 LIBO Rate Lending Unlawful. If any Lender shall reasonably determine
(which determination shall, upon notice thereof to the Borrower and the
Administrative Agent, be conclusive and binding on the Borrower) that the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for such Lender to make, continue or maintain any Revolving Loan as,
or to convert any Revolving Loan into, a

 

69



--------------------------------------------------------------------------------

LIBO Rate Loan, the obligations of such Lender to make, continue or maintain or
to convert any Revolving Loan into, a LIBO Rate Loan shall, upon such
determination, forthwith be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist, and all outstanding LIBO Rate Loans of such Lender shall automatically
convert into Base Rate Loans at the end of the then-current Interest Periods
with respect thereto or sooner, if required by such law or assertion. Each
Lender agrees to promptly give notice to the Administrative Agent and the
Borrower when the circumstances causing such suspension cease to exist.

Section 4.2 Deposits Unavailable. If the Required Lenders shall have reasonably
determined that (a) Dollar deposits in the relevant amount and for the relevant
Interest Period are neither available to such Required Lenders in the eurodollar
market nor available to them in their respective relevant markets, or (b) by
reason of circumstances affecting the eurodollar market, adequate means do not
exist for ascertaining the interest rate applicable hereunder to LIBO Rate
Loans, then, upon notice from the Administrative Agent to the Borrower and the
Lenders, the obligations of all Lenders under Section 2.3 and Section 2.4 to
make or continue any Revolving Loans as, or to convert any Revolving Loans into,
LIBO Rate Loans shall forthwith be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist. Upon receipt of notice from the Administrative Agent
that the Required Lenders are unable to determine the LIBO Rate, the Borrower
may revoke any Borrowing Request or Continuation/Conversion Notice then
submitted by it. If the Borrower does not revoke such Borrowing Request or
Conversion/Continuation Notice, the Lenders shall make, convert or continue the
Revolving Loans, as proposed by the Borrower, in the amount specified in the
applicable notice submitted by the Borrower, but such Revolving Loans shall be
made, converted or continued as Base Rate Loans instead of LIBO Rate Loans. The
Administrative Agent agrees to give prompt notice to the Borrower and the
Lenders when it ascertains that the circumstances causing such suspension cease
to exist.

Section 4.3 Change of Circumstances. If, after the Closing Date, the
introduction of or any change in or in the interpretation of, or any change in
the application of, any law or any regulation (including Regulation D of the
F.R.S. Board and including any Specified Change of Law) or guideline issued by
any central bank or other Governmental Authority (whether or not having the
force of law), or by the NAIC or any other comparable agency charged with the
interpretation or administration thereof or including any reserve or special
deposit requirement or any tax (other than Taxes covered by Section 4.6 and
taxes on a Lender’s overall net income) or any capital requirement, has, due to
a Lender’s compliance the effect, directly or indirectly, of (i) increasing the
cost to such Lender or any corporation controlling such Lender of performing its
obligations hereunder (including the making, continuing or maintaining of any
Revolving Loans as or converting any Revolving Loans into, LIBO Rate Loans);
(ii) reducing any amount received or receivable by such Lender or any
corporation controlling such Lender hereunder or its effective return hereunder
or on its capital; or (iii) causing such Lender or any corporation controlling
such Lender to make any payment or to forego any return based on any amount
received or receivable by such Lender hereunder, then upon demand of such Lender
to the Borrower through the Administrative Agent, accompanied

 

70



--------------------------------------------------------------------------------

by written notice showing in reasonable detail the basis for calculation of any
such amounts, from time to time, the Borrower shall be obligated to pay such
amounts and shall compensate such Lender promptly after receipt of such notice
and demand for any such cost, reduction, payment or foregone return. Any
certificate of Lender in respect of the foregoing will be conclusive and binding
upon the Borrower, except for clearly demonstrable error.

Section 4.4 Replacement of Lender. If (a) the Borrower receives notice from any
Lender requesting increased costs or additional amounts under Section 4.3 or
4.6, (b) any Lender is affected in the manner described in Section 4.1 or (c) a
Lender becomes a Defaulting Lender, then in each case, the Borrower shall have
the right, so long as no Event of Default shall have occurred and be continuing
and unless, in the case of clause (a) above, such Lender has removed or cured
the conditions which resulted in the obligation to pay such increased costs or
additional amounts or agreed to waive and otherwise forego any right it may have
to any payments provided for under Section 4.3 or 4.6 in respect of such
conditions, to replace in its entirety such Lender (the “Replaced Lender”), upon
prior written notice to the Administrative Agent and such Replaced Lender, with
one or more other Eligible Assignee(s) (collectively, the “Replacement Lender”)
acceptable to the Administrative Agent and the Issuer (which acceptance, in each
case, shall not be unreasonably withheld); provided, however, that, at the time
of any replacement pursuant to this Section 4.4, the Replaced Lender and the
Replacement Lender shall enter into (each Replaced Lender hereby unconditionally
agreeing to enter into) one or more Lender Assignment Agreements (appropriately
completed), pursuant to which (A) the Replacement Lender shall acquire all of
the Commitments and outstanding Revolving Loans of, and participations in Letter
of Credit Outstandings of, the Replaced Lender and, in connection therewith,
shall pay (x) to the Replaced Lender in respect thereof an amount equal to the
sum of (1) an amount equal to the principal of, and all accrued but unpaid
interest on, all outstanding Loans of the Replaced Lender and (2) an amount
equal to all accrued but theretofore unpaid fees owing to the Replaced Lender
pursuant to Section 3.4 and (y) to the Issuer, an amount equal to any portion of
the Replaced Lender’s funding of an unpaid drawing under a Letter of Credit as
to which the Replaced Lender is then in default; and (B) the Borrower shall pay
to the Replaced Lender any other amounts payable to the Replaced Lender under
this Agreement (including amounts payable under Sections 4.3, 4.5 and 4.6 which
have accrued to the date of such replacement). Upon the execution of the Lender
Assignment Agreement(s), the payment to the Administrative Agent of the
processing fee referred to in clause (a) of Section 10.9.1, the payment of the
amounts referred to in the preceding sentence and, if so requested by the
Replacement Lender in accordance with clause (b) of Section 10.9.1, delivery to
the Replacement Lender of a Revolving Note executed by the Borrower, the
Replacement Lender shall automatically become a Lender hereunder and the
Replaced Lender shall cease to constitute a Lender hereunder, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such Replaced Lender. It is understood and agreed that if any Replaced
Lender shall fail to enter into a Lender Assignment Agreement in accordance with
the foregoing, it shall be deemed to have entered into such a Lender Assignment
Agreement.

 

71



--------------------------------------------------------------------------------

Section 4.5 Funding Losses. In the event any Lender shall reasonably incur any
loss or expense (including any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to make, continue or maintain any portion of the principal amount of any
Revolving Loan as, or to convert any portion of the principal amount of any
Revolving Loan into, a LIBO Rate Loan) as a result of (a) any conversion or
repayment or prepayment of the principal amount of any LIBO Rate Loans on a date
other than the scheduled last day of the Interest Period applicable thereto,
whether pursuant to Section 3.2 or otherwise, or (b) any Revolving Loans not
being made or continued as, or converted into, LIBO Rate Loans as a result of a
withdrawn or revoked Borrowing Request or Continuation/Conversion Notice or for
any other reason (other than a default by such Lender or the Administrative
Agent), then, upon the written notice of such Lender to the Borrower (with a
copy to the Administrative Agent), the Borrower shall, promptly after its
receipt thereof and prior to the expiration of the applicable Interest Period,
pay to the Administrative Agent for the account of such Lender such amounts
required to compensate such Lender for any additional losses, costs or expenses
that such Lender may reasonably incur as a result of such payment, failure to
convert or failure to continue, including any loss, cost or expense (excluding
loss of anticipated profits) actually incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain such LIBO Rate Loan. Such written notice (which shall set forth in
reasonable detail the basis for requesting such amount and include calculations
in reasonable detail in support thereof) shall, in the absence of clearly
demonstrable error, be conclusive and binding on the Borrower.

Section 4.6 Taxes.

(a) Any and all payments by the Borrower to each Lender and the Administrative
Agent under this Agreement and under any other Loan Document shall be made free
and clear of, and without deduction or withholding for, any Taxes and any and
all interest, penalties, or similar liabilities with respect to such Taxes. In
addition, the Borrower shall pay all Other Taxes to the relevant taxing
authority or other authority in accordance with applicable law. Notwithstanding
anything herein to the contrary, Borrower shall cause any Borrowing Base Entity
organized under the laws of Mexico to make all payments required of such
entities hereunder or under any Loan Document free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, or any liabilities with respect thereto, including
those arising after the Closing Date as a result of the adoption of or any
change in law, treaty, rule, regulation, guideline or determination of a Mexican
Governmental Authority or any change in the interpretation or application
thereof by a Mexican Governmental Authority (all such taxes, levies, imposts,
deduction, charges, withholdings and liabilities with respect thereto which a
Administrative Agent determines to be applicable to this Agreement and the other
Loan Documents being hereinafter referred to as “Mexico Taxes”). If, with
respect to Mexico Taxes, the Borrowing Base Entities organized under the laws of
Mexico shall be required by law to deduct any Mexico Taxes from or in respect of
any sum

 

72



--------------------------------------------------------------------------------

payable hereunder or under any other Loan Document to Administrative Agent or a
Lender, Borrower shall cause such Borrowing Base Entity to (A) increase the sum
payable as may be necessary so that after making all required deductions
Administrative Agent or such Lender, as applicable, receive an amount equal to
the sum it would have received had no such deductions been made, (B) pay the
full amount deducted to the relevant Mexican Governmental Authority in
accordance with applicable law and (C) deliver evidence of payment satisfactory
to Administrative Agent of such Mexican Taxes, as soon as reasonably practical,
after such payment has been made.

(b) If the Borrower shall be required by law to deduct or withhold any Taxes or
Other Taxes from or in respect of any sum payable hereunder to any Lender or the
Administrative Agent, then:

(i) the sum payable shall be increased as necessary so that, after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section), such Lender or the
Administrative Agent, as the case may be, receives an amount equal to the sum it
would have received had no such deductions or withholdings been made;

(ii) the Borrower shall make such deductions and withholdings; and

(iii) the Borrower shall pay the full amount deducted or withheld to the
relevant taxing authority or other authority in accordance with applicable law
and shall as promptly as possible thereafter send to the Administrative Agent
for its own account or for the account of such Lender, as the case may be, a
certified copy of an original receipt (or other written evidence) showing
payment thereof.

(c) The Borrower agrees to indemnify and hold harmless each Lender and the
Administrative Agent for the full amount of (i) Taxes and (ii) Other Taxes that
are payable by such Lender or the Administrative Agent and any penalties,
interest, additions to tax, expenses or other similar liabilities arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. Payment under this indemnification shall be made
within forty-five (45) days after the date such Lender or the Administrative
Agent makes written demand therefor.

 

73



--------------------------------------------------------------------------------

(d) Each Lender that is a U.S. Person (as such term is defined in
Section 7701(a)(30) of the Code) (a “U.S. Lender”) shall:

(i) deliver to the Borrower and the Administrative Agent, prior to the first day
on which the Borrower is required to make any payments hereunder to Lender, two
(2) copies of United States Internal Revenue Service Form W-9 (or successor
forms). Each U.S. Lender that shall become a Participant pursuant to
Section 10.9.2 or a Lender pursuant to Section 10.9.1 shall, upon the
effectiveness of the related transfer, be required to provide all the forms and
statements required pursuant to this Section 4.6(d), provided that in the case
of a Participant such Participant shall furnish all such required forms and
statements to the Lender from which the related participation shall have been
purchased; and

(ii) deliver to the Borrower and the Administrative Agent two (2) further copies
of any such form of certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrower.

(e) Each Lender that is not a U.S. Person (as such term is defined in
Section 7701(a)(30) of the Code) (a “Non-U.S. Lender”) shall:

(i) deliver to the Borrower and the Administrative Agent, prior to the first day
on which the Borrower is required to make any payments hereunder to Lender, two
(2) copies of either United States Internal Revenue Service Form W-8BEN or Form
W-8ECI (or successor forms) or, in the case of a Non-U.S. Lender claiming
exemption from U.S. Federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest,” a Form W-8BEN, or any
subsequent versions thereof or successors thereto (and, if such Non-U.S. Lender
delivers a Form W-8BEN (with respect to the portfolio interest exemption), a
certificate representing that such Non-U.S. Lender (x) is not a bank for
purposes of Section 881(c) of the Code, is not subject to regulatory or other
legal requirements as a bank in any jurisdiction, and has not been treated as a
bank for purposes of any tax, securities law or other filing or submission made
to any Governmental Agency, any application made to a rating agency or
qualification for any exemption from tax, securities law or other legal
requirements, (y) is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and (z) is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code)), properly completed and duly executed by such
Non-U.S. Lender claiming complete exemption from, or a reduced rate of, U.S.
Federal withholding tax on payments by the Borrower under this Agreement;

 

74



--------------------------------------------------------------------------------

(ii) deliver to the Borrower and the Administrative Agent two (2) further copies
of any such form of certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrower; and

(iii) obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent;

unless in any such case any change in treaty, law or regulation has occurred
prior to the date on which any such delivery would otherwise be required that
renders any such form inapplicable or would prevent such Lender from duly
completing and delivering any such form with respect to it and such Lender so
advises the Borrower and the Administrative Agent. Each Non-U.S. Lender that
shall become a Participant pursuant to Section 10.9.2 or a Lender pursuant to
Section 10.9.1 shall, upon the effectiveness of the related transfer, be
required to provide all the forms and statements required pursuant to this
Section 4.6(e), provided that in the case of a Participant such Participant
shall furnish all such required forms and statements to the Lender from which
the related participation shall have been purchased.

(f) Notwithstanding anything to the contrary herein, the Borrower shall not be
required to indemnify any U.S. Lender or the Administrative Agent, or to pay any
additional amounts to such U.S. Lender or the Administrative Agent pursuant to
this Section 4.6 to the extent that the obligation to pay such additional
amounts would not have arisen but for a failure by such U.S. Lender to comply
with the provisions of clause (d) above.

(g) Notwithstanding anything to the contrary herein, the Borrower shall not be
required to indemnify any Non-U.S. Lender or the Administrative Agent, or to pay
any additional amounts to such Non-U.S. Lender or the Administrative Agent, in
respect of U.S. Federal withholding tax pursuant to this Section 4.6 to the
extent that (i) the obligation to withhold amounts with respect to U.S. Federal
withholding tax existed on the date such Non-U.S. Lender became a party to this
Agreement (or, in the case of a Non-U.S. Participant, on the date such
Participant became a Participant hereunder) or as of the date such Non-U.S.
Lender changes its applicable lending office; provided, however, that this
clause (i) shall not apply to the extent that (x) in the case of an assignee
Lender or a Participant or a change in the Lender’s applicable lending office,
the indemnity payments or additional amounts Lender (or Participant) would be
entitled to receive (without regard to this clause (i)) do not exceed the
indemnity payment or additional amounts that the Person making the assignment,
participation, transfer or change in lending office would have been entitled to
receive in the absence of such assignment, participation, transfer or change in
lending office, or (y) such

 

75



--------------------------------------------------------------------------------

assignment, participation, transfer or change in lending office had been
requested by the Borrower, (ii) the obligation to pay such additional amounts
would not have arisen but for a failure by such Non-U.S. Lender or Non-U.S.
Participant to comply with the provisions of clause (e) above or (iii) any of
the representations or certifications made by a Non-U.S. Lender or Non-U.S.
Participant pursuant to clause (e) above are incorrect at the time a payment
hereunder is made, other than by reason of any change in treaty, law or
regulation having effect after the date such representations or certifications
were made.

(h) If the Borrower determines in good faith that a reasonable basis exists for
contesting any Taxes for which indemnification has been demanded hereunder, the
relevant Lender or the Administrative Agent, as applicable (to the extent such
Lender or the Administrative Agent reasonably determines in good faith that it
will not suffer any adverse effect as a result thereof), shall, subject to
clause (i) of the proviso in the immediately succeeding sentence, cooperate with
the Borrower in challenging such Taxes at the Borrower’s expense if so requested
by the Borrower in writing. If any Lender or the Administrative Agent, as
applicable, receives a refund of, or a credit relating to a Tax for which a
payment has been made or borne by the Borrower pursuant to this Agreement, which
refund in the good faith judgment of such Lender or the Administrative Agent, as
the case may be, is attributable to such payment, then such Lender or the
Administrative Agent, as the case may be, shall reimburse the Borrower for such
amount as such Lender or the Administrative Agent, as the case may be,
determines to be the proportion of the refund as will leave it, after such
reimbursement, in no better or worse position than it would have been in if the
payment by or borne by the Borrower had not been required; provided, however,
that (i) any Lender or the Administrative Agent may determine, in its reasonable
discretion consistent with the policies of such Lender or the Administrative
Agent, whether to seek a refund and (ii) any Taxes that are imposed on a Lender
or the Administrative Agent as a result of a disallowance or reduction of any
refund with respect to which such Lender or the Administrative Agent has made a
payment to the Borrower pursuant to this clause (h) shall be treated as a Tax
for which the Borrower is obligated to indemnify such Lender or the
Administrative Agent pursuant to this Section 4.6. Neither the Lenders nor the
Administrative Agent shall be obliged to disclose information regarding its tax
affairs or computations to the Borrower in connection with this clause (h) or
any other provision of this Section 4.6.

(i) Promptly after the date of any payment by the Borrower of Taxes or Other
Taxes, the Borrower shall furnish to each Lender and the Administrative Agent
the original or a certified copy of a receipt evidencing payment thereof, or
other evidence of payment satisfactory to such Lender or the Administrative
Agent.

 

76



--------------------------------------------------------------------------------

Section 4.7 Change of Lending Office. Each Lender agrees that, as promptly as
practicable after it becomes aware of the occurrence of an event or the
existence of a condition that would give rise to the operation of Sections 4.1,
4.3, 4.6(a), 4.6(b) or 4.6(c) with respect to such Lender, it will exercise
commercially reasonable efforts to make, fund or maintain the affected Revolving
Loans of such Lender through another lending office and to take such other
actions as it deems appropriate to remove or lessen the impact of such condition
and if, as determined by such Lender in its discretion, the making, funding or
maintaining of such affected Revolving Loans through such other lending office
or the taking of such other actions would not otherwise adversely affect such
Revolving Loans or such Lender and would not, in such Lender’s discretion, be
commercially unreasonable. Nothing in this Section 4.7 shall affect or postpone
any of the Obligations of the Borrower or the right of any Lender provided in
Sections 4.1, 4.3, 4.6(b) or 4.6(c).

Section 4.8 Payments, Computations, etc. Unless otherwise expressly provided,
all payments by the Borrower pursuant to this Agreement, the Notes, each Letter
of Credit or any other Loan Document shall be made by the Borrower to the
Administrative Agent for the pro rata account of the Lenders entitled to receive
such payment. All such payments required to be made to the Administrative Agent
shall be made, without setoff, deduction or counterclaim, not later than 1:00
p.m., New York City time, on the date due, in same day or immediately available
funds, to such account as the Administrative Agent shall specify from time to
time by notice to the Borrower. Funds received after 2:00 p.m., New York City
time, on such due date shall be deemed to have been received by the
Administrative Agent on the next succeeding Business Day. The Administrative
Agent shall promptly remit in same day funds to each Lender its share, if any,
of such payments received by the Administrative Agent for the account of such
Lender. All computations of interest for LIBO Rate Loans and Base Rate Loans
(whether calculated at the Federal Funds Rate or the Base Rate), and all
computations of Letter of Credit fees and issuance fees pursuant to
Section 3.3.3, in each case shall be made on the basis of a 360-day year and
actual days elapsed, and, with respect to LIBO Rate Loans, on the expiration of
the applicable LIBO contract. Whenever any payment to be made shall otherwise be
due on a day which is not a Business Day, such payment shall (except as
otherwise required by clause (c) of the definition of the term “Interest
Period”) be made on the next succeeding Business Day and such extension of time
shall be included in computing interest and fees, if any, in connection with
such payment.

Section 4.9 Sharing of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff by such
Lender or its Affiliates, or otherwise) on account of any Loan or Reimbursement
Obligation (other than pursuant to the terms of Section 4.3, 4.4, 4.5 or 4.6) in
excess of its pro rata share of payments then or therewith obtained by all
Lenders, such Lender shall purchase from the other Lenders such participations
in Credit Extensions made by them as shall be necessary to cause such purchasing
Lender to share the excess payment or other recovery ratably with each of them;
provided, however, that if all or any portion of the excess payment or other
recovery is thereafter recovered from such purchasing Lender, the purchase shall
be rescinded and each Lender which has sold a participation to the purchasing
Lender shall repay to the purchasing Lender the purchase price to the ratable

 

77



--------------------------------------------------------------------------------

extent of such recovery together with an amount equal to such selling Lender’s
ratable share (according to a fraction having a numerator of (a) the amount of
such selling Lender’s required repayment to the purchasing Lender and a
denominator of (b) total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered. The Borrower agrees that any Lender so purchasing
a participation from another Lender pursuant to this Section may, to the fullest
extent permitted by law, exercise all its rights of payment (including pursuant
to Section 4.10) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation. If
under any applicable bankruptcy, insolvency or other similar law, any Lender
receives a secured claim in lieu of a setoff to which this Section applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this Section to share in the benefits of any recovery on such secured
claim.

Section 4.10 Setoff. Each Lender (including for the purposes the Affiliates of
such Lender) shall, if the Loans have been accelerated or otherwise have become
due and payable or upon the occurrence and during the continuance of any Event
of Default described in Section 8.1.1 or in clauses (a) through (e) of
Section 8.1.9 with respect to the Borrower or, with the consent of the Required
Lenders, upon the occurrence and during the continuance of any other Event of
Default, without prior notice to the Borrower (any such notice being waived by
the Borrower to the fullest extent permitted by law), have the right to
appropriate and apply to the payment of the Obligations then due or owing to it,
any and all balances, credits, deposits, accounts or moneys of the Borrower then
or thereafter maintained with such Lender; provided, however, that any such
appropriation and application shall be subject to the provisions of Section 4.9.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such setoff and application made by such Lender (or its Affiliate);
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff under applicable law or otherwise) which such Lender may have.

ARTICLE V

CONDITIONS TO EFFECTIVENESS AND TO FUTURE CREDIT EXTENSIONS

Section 5.1 Conditions Precedent to Making of Loans and the Issuance of Letters
of Credit. The obligations of the Lenders to make any Loans and the obligations
of the Issuer to issue any Letter of Credit shall be subject to the prior or
concurrent satisfaction or waiver of each of the conditions precedent set forth
in this Section 5.1, in Section 5.2 and in Section 10.6 on or before the Closing
Date.

 

78



--------------------------------------------------------------------------------

Section 5.1.1 Resolutions, etc. The Administrative Agent shall have received
from the Borrower, Guarantor and Subsidiary Guarantor, as applicable, (i) good
standing certificates for each such Person from the Secretary of State (or
similar applicable Governmental Authority) of such Person’s state of
incorporation and each state where the Borrower or such other Person, as the
case may be, is qualified to do business as a foreign corporation as of a recent
date, together with a bring-down certificate by facsimile, dated a date
reasonably close to the Closing Date, (ii) a chart depicting the ownership
structure for the Borrower, Guarantor and their Subsidiaries and (iii) a
certificate, dated the Closing Date and with counterparts for each Lender, duly
executed and delivered by such Person’s Secretary or Assistant Secretary, as to

(a) resolutions of each such Person’s Board of Directors then in full force and
effect authorizing, to the extent relevant, the execution, delivery and
performance of this Agreement, the Notes, each other Loan Document to be
executed by such Person and the transactions contemplated hereby and thereby;

(b) the incumbency and signatures of those of its officers authorized to act
with respect to this Agreement, the Notes and each other Loan Document to be
executed by such Person; and

(c) each Organic Document of such Person,

upon which certificates the Administrative Agent and each Lender may
conclusively rely until it shall have received a further certificate of the
Secretary or Assistant Secretary of any such Person canceling or amending the
prior certificate of such Person.

Section 5.1.2 Credit Agreement; Revolving Notes. On or prior to the Closing
Date, there shall have been delivered to the Administrative Agent for the
account of each of the Lenders duly executed copies of (i) this Agreement and
(ii) the appropriate Revolving Notes executed by the Borrower, in each case in
the amount, maturity and as otherwise provided herein.

Section 5.1.3 Pledge Agreement. The Borrower and each other pledgor under the
Pledge Agreement shall have duly authorized, executed and delivered to the
Administrative Agent the Pledge Agreement substantially in the form of Exhibit G
hereto (as modified, supplemented or amended from time to time, the “Pledge
Agreement”), and shall have delivered to the Administrative Agent all of the
certificated Pledge Agreement Collateral referred to therein (to the extent
required to be pledged by the Pledge Agreement), together with duly executed and
undated stock powers, or, if any Pledge Agreement Collateral are uncertificated
securities, confirmation and evidence reasonably satisfactory to the
Administrative Agent that the security interest in such uncertificated
securities has been transferred to and perfected by the Administrative Agent for
the benefit of the Lenders in accordance with Article 8 of the Uniform
Commercial Code, as in effect in the State of New York, and all laws otherwise

 

79



--------------------------------------------------------------------------------

applicable to the perfection of the pledge of such shares; and the
Administrative Agent and its counsel shall be satisfied that:

(i) the Lien granted to the Administrative Agent, for the benefit of the
Lenders, in the Pledge Agreement Collateral is a first priority security
interest; and

(ii) no Lien exists on any of the Pledge Agreement Collateral other than the
Lien created in favor of the Administrative Agent, for the benefit of the
Lenders, pursuant to the Pledge Agreement.

Section 5.1.4 Guaranties. The Guarantor shall have duly authorized, executed and
delivered to the Administrative Agent the Guaranty in the form of Exhibit H-1
hereto (as modified, supplemented or amended from time to time, the “Guaranty”),
and the Guaranty shall be in full force and effect. Each Subsidiary Guarantor
shall have duly authorized, executed and delivered to the Administrative Agent
the Subsidiary Guaranty in the form of Exhibit H-2 hereto (as modified,
supplemented or amended from time to time, the “Subsidiary Guaranty”), and the
Subsidiary Guaranty shall be in full force and effect.

Section 5.1.5 First Lien Mortgages and Assignment of Leases and Rents.
Administrative Agent shall have received evidence that original counterparts of
the First Lien Mortgages and Assignments of Leases and Rents, in proper form for
recordation, have been delivered to the Title Company for recording, so as
effectively to create, in the reasonable judgment of Administrative Agent, upon
such recording valid and enforceable first priority Liens upon the Borrowing
Base Properties, in favor of Administrative Agent (or such other trustee as may
be required or desired under local law), subject only to Permitted Borrowing
Base Liens and such other Liens as are permitted pursuant to the Loan Documents.

Section 5.1.6 Mexico Pledge Agreement. The Operating Lessee and the Property
Owner of the Four Seasons Punta Mita shall have duly authorized, executed and
delivered to Administrative Agent the Mexico Pledge Agreement.

Section 5.1.7 UCC Financing Statements. Administrative Agent shall have received
evidence that the UCC financing statements relating to the First Lien Mortgages
and the Agreement have been delivered to the Title Company for filing in the
applicable jurisdictions.

 

80



--------------------------------------------------------------------------------

Section 5.1.8 Account Control Agreements. Each applicable Borrowing Base Entity
that is the holder of an Account and The PrivateBank and Trust Company shall
have duly authorized, executed and delivered to Administrative Agent an Account
Control Agreement in form and substance reasonably acceptable to Administrative
Agent with respect to such Account.

Section 5.1.9 Survey. Administrative Agent shall have received copies of the
Surveys listed on Schedule XII attached to this Agreement.

Section 5.1.10 Zoning. Administrative Agent shall have received (i) letters or
other evidence with respect to each Borrowing Base Property from the appropriate
municipal authorities (or other Persons) concerning applicable zoning and
building laws reasonably acceptable to Administrative Agent or (ii) an ALTA 3.1
zoning endorsement for the Title Policy.

Section 5.1.11 Tax Lot. Administrative Agent shall have received evidence that
each Borrowing Base Property constitutes one (1) or more separate tax lots,
which evidence shall be reasonably satisfactory in form and substance to
Administrative Agent.

Section 5.1.12 Management Agreement. Administrative Agent shall have received a
certified copy of each Management Agreement.

Section 5.1.13 Assignment of Agreements. Each Borrowing Base Entity shall have
duly authorized, executed and delivered to Administrative Agent the Assignment
of Agreements with respect to the applicable Borrowing Base Property.

Section 5.1.14 Operating Lease Subordination Agreement. Each Operating Lessee of
a Borrowing Base Property located in the United States shall have duly
authorized, executed and delivered to Administrative Agent an Operating Lease
Subordination Agreement with respect to the applicable Borrowing Base Property.

Section 5.1.15 Title Policies. Administrative Agent shall have received a Title
Policy issued by First American (as to 50% of the coverage) and dated as of the
Closing Date, with co-insurance in the form of “Me-Too” and other applicable
co-insurance endorsements from Chicago Title (and in jurisdictions where
available, tie-in endorsements from each Title Company with respect to such
coverage) as well as direct access agreements acceptable to Administrative Agent
with respect to the Borrowing Base Properties. Each Title Policy shall
(A) provide coverage with respect to each Borrowing Base Property in the initial
amounts set forth on Schedule XIII attached hereto, (B) insure Administrative
Agent that the applicable First Lien Mortgage creates a valid, first priority
Lien on the applicable Borrowing Base Property, free and clear of all exceptions
from coverage other than Permitted Borrowing Base Liens and standard

 

81



--------------------------------------------------------------------------------

exceptions and exclusions from coverage (as modified by the terms of any
endorsements), (C) contain the endorsements and affirmative coverages set forth
on Schedule XIV attached hereto and such additional endorsements and affirmative
coverages as Administrative Agent may reasonably request, and (D) name
Administrative Agent on behalf of the Lenders as the insured. The Title Policy
shall be assignable. Administrative Agent also shall have received evidence that
all premiums in respect of such Title Policy have been paid.

Section 5.1.16 Searches. Administrative Agent shall have received searches with
respect to (i) each of Borrower, Guarantor and each Borrowing Base Entity for
liens, federal tax liens, state tax liens, bankruptcies and judgments and
(ii) each Borrowing Base Property for judgment, tax liens, building violations,
mechanics liens and water and sewer charges, in each case satisfactory to
Administrative Agent.

Section 5.1.17 Insurance Certificates. Administrative Agent shall have received
certificates of insurance complying with the terms of this Agreement.

Section 5.1.18 Environmental Reports. Administrative Agent shall have received
Phase I Environmental Reports with respect to each Borrowing Base Property in
form and substance reasonably satisfactory to Administrative Agent.

Section 5.1.19 Appraisal. Administrative Agent shall have received Acceptable
Appraisals with respect to each Borrowing Base Property complying with the terms
of the Agreement.

Section 5.1.20 Lincolnshire Ground Lease Estoppel. The Fee Owner of the Marriot
Lincolnshire shall have duly authorized, executed and delivered to
Administrative Agent a Ground Lessor Estoppel with respect to the Marriott
Lincolnshire in form and substance reasonably satisfactory to Administrative
Agent.

Section 5.1.21 Manager Estoppel. The Manager at each Borrowing Base Property
shall have duly authorized, executed and delivered to Administrative Agent a
Manager’s Consent to Assignment and Estoppel Certificate in form and substance
reasonably satisfactory to Administrative Agent.

Section 5.1.22 Manager SNDA. The Manager at each Borrowing Base Property shall
have duly authorized, executed and delivered to Administrative Agent a Property
Manager Subordination, Non-Disturbance and Attornment Agreement in form and
substance reasonably satisfactory to Administrative Agent.

 

82



--------------------------------------------------------------------------------

Section 5.1.23 Financial Information, etc. Administrative Agent shall have
received evidence of pro forma financial covenant compliance with the covenants
set forth in Section 7.2.4.

Section 5.1.24 Litigation. There shall exist no pending or threatened action,
suit, investigation, litigation or proceeding in any court or before any
arbitrator or governmental instrumentality which (x) purports to affect the
consummation of the Transaction or the legality or validity of this Agreement or
any other Loan Document or (y) could reasonably be expected to have a Material
Adverse Effect.

Section 5.1.25 No Material Adverse Effect. On or prior to the Closing Date, in
the determination of the Administrative Agent, no Material Adverse Effect shall
have occurred; and neither Administrative Agent nor the Lenders shall have
become aware of any facts, conditions or other information not previously known
to it which could reasonably be expected to have a Material Adverse Effect.

Section 5.1.26 Approvals. All governmental and third party approvals necessary
in connection with the financing contemplated hereby and the continuing
operations of the Borrower and its Subsidiaries shall have been obtained and
shall be in full force and effect except as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, and all
applicable waiting periods, if any, shall have expired without any action being
taken or threatened by any competent authority which could restrain, prevent or
otherwise impose materially adverse conditions on the financing contemplated
hereby.

Section 5.1.27 Opinions of Counsel. The Administrative Agent shall have received
opinions, each dated the Closing Date and addressed to the Administrative Agent,
each Lender and the Issuer, from Perkins Coie LLP and Venables LLP, each as
special counsel to the Borrower and Guarantor, in form and substance reasonably
satisfactory to the Administrative Agent.

Section 5.1.28 Closing Date Certificate. The Administrative Agent shall have
received, with counterparts for each Lender, the Closing Date Certificate, dated
the Closing Date and duly executed and delivered by an Authorized Officer of the
Borrower, in which certificate the Borrower shall agree and acknowledge that the
statements made therein shall be deemed to be true and correct representations
and warranties in all material respects of the Borrower made as of such date and
under this Agreement, and, at the time such certificate is delivered, such
statements shall in fact be true and correct in all material respects. All
documents and agreements required to be appended to the Closing Date Certificate
shall be in form and substance reasonably satisfactory to the Administrative
Agent and such certificate shall specify that none of such documents or
agreements have been modified except as set forth in such certificate.

 

83



--------------------------------------------------------------------------------

Section 5.1.29 Projections; Solvency Certificate. On or prior to the Closing
Date, there shall have been delivered to the Lenders:

(a) projected financial and cash flow statements for the Consolidated Group for
the period from the Closing Date to and including at least December 31, 2015
(the “Projections”), which Projections shall reflect the forecasted financial
condition, income and expenses and cash flows of the Consolidated Group after
giving effect to the Transaction; and

(b) a solvency certificate as to the Borrower and its Subsidiaries, taken as a
whole, from an Authorized Financial Officer, substantially in the form of
Exhibit I hereto, addressed to the Administrative Agent and the Lenders and
dated the Closing Date.

Section 5.1.30 Diligence. Administrative Agent shall have received the following
due diligence materials for the Properties: (i) the Initial Appraisals,
(ii) summaries of Insurance Policies together with certificates evidencing
coverage, (iii) UCC Searches, and (iv) Title Searches, all in form and substance
acceptable to Administrative Agent.

Section 5.1.31 Closing Fees, Expenses, etc. The Administrative Agent shall have
received evidence of payment by the Borrower of (or a draw request with respect
to) all accrued and unpaid fees, costs and expenses to the extent then due and
payable under this Agreement on the Closing Date, together with all reasonable
legal costs and expenses of the Administrative Agent to the extent invoiced
prior to or on the Closing Date, including any such fees, costs and expenses
arising under or referenced in Sections 3.3 and 10.3.

Section 5.1.32 Other Loan Documents. On or prior to the Closing Date, there
shall have been delivered to the Administrative Agent for the account of each of
the Lenders duly executed copies of each Loan Document not explicitly described
in this Section 5.1.

Section 5.1.33 Lender Fees. The Administrative Agent shall have received
evidence of payment by the Borrower of the fees payable to Administrative Agent
and the Lenders as set forth in that certain (i) letter regarding Arrangement
and Upfront Fee Letter from Administrative Agent to Borrower dated as of the
Closing Date and (ii) letter regarding Agency Fee Letter from Administrative
Agent to Borrower dated as of the Closing Date.

 

84



--------------------------------------------------------------------------------

Section 5.1.34 Signatories. Upon the request of any Lender, the signatories
hereto on behalf of Borrower shall supply such Lender with a valid driver’s
license or passport as proof of identity.

Section 5.2 All Credit Extensions. The obligation of each Lender and the Issuer
to make any Credit Extension shall be subject to Sections 2.1.3, 2.1.4 and 2.1.5
and the satisfaction of each of the conditions precedent set forth in this
Section 5.2.

Section 5.2.1 Representations and Warranties, No Default, etc. Both before and
after giving effect to any Credit Extension:

(a) the representations and warranties set forth in Article VI, XI and XIII of
this Agreement and in each other Loan Document shall, in each case, be true and
correct in all material respects with the same effect as if then made (unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date);

(b) no Default or Event of Default shall have then occurred and be continuing;

(c) the occurrence of such Credit Extension on such date does not violate any
Requirement of Law and is not enjoined, temporarily, preliminarily or
permanently and no litigation shall be pending or threatened, which in the good
faith judgment of Administrative Agent or the Required Lenders would enjoin,
prohibit or restrain, or impose or result in the imposition of any material
adverse condition upon, such Credit Extension or any member of the Consolidated
Group’s obligations with respect thereto; and

(d) Administrative Agent shall have received a Borrowing Request or an Issuance
Request in the form attached as Exhibit B-1 and Exhibit B-2.

Section 5.2.2 Credit Extension Request, etc. Subject to Section 2.6.2, the
Administrative Agent shall have received a Borrowing Request if Loans are being
requested, or an Issuance Request if a Letter of Credit is being requested or
extended. Each of the delivery of a Borrowing Request and the acceptance by the
Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by the Borrower that on the date of such Credit
Extension (both immediately before and after giving effect to such Credit
Extension and the application of the proceeds thereof) the conditions set forth
in clauses (a) and (b) of Section 5.2.1 have been satisfied.

 

85



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders, the Issuer and the Administrative Agent to enter
into this Agreement and to make Credit Extensions hereunder, the Borrower
represents and warrants unto the Administrative Agent, the Issuer and each
Lender as set forth in this Article VI.

Section 6.1 Organization, etc. Each of Guarantor, Borrower and, in the case of
each other member of the Consolidated Group except where failure could not
reasonably be expected to have a Material Adverse Effect:

(a) is a corporation, limited liability company, or partnership, as the case may
be, validly organized and existing and in good standing under the laws of the
state or jurisdiction of its incorporation or organization;

(b) is duly qualified to do business and is in good standing as a foreign
corporation, limited liability company or partnership, as the case may be, in
each jurisdiction where the nature of its business requires such qualification;
and

(c) has full power and authority and holds all requisite governmental licenses,
permits and other approvals to enter into and perform its Obligations under this
Agreement, the Notes and each other Loan Document to which it is a party and to
own and hold under lease its property and to conduct its business substantially
as currently conducted by it.

Section 6.2 Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by the Borrower of this Agreement, the Notes and each other Loan
Document executed or to be executed by it, the execution, delivery and
performance by Guarantor and Subsidiary Guarantor of each Loan Document executed
or to be executed by it, the granting of the Liens contemplated by the Security
Documents and the Borrower’s, and each Subsidiary Guarantor’s or Guarantor’s
participation in the consummation of all aspects of the transactions
contemplated hereby, are in each case within each such Person’s corporate,
limited liability company or partnership powers, as the case may be, have been
duly authorized by all necessary corporate, limited liability company or
partnership action, as the case may be, and do not

(a) contravene any such Person’s Organic Documents;

 

86



--------------------------------------------------------------------------------

(b) contravene any material contractual restriction binding on or affecting any
such Person or result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under the terms of any material
indenture, loan agreement, lease agreement, mortgage, deed of trust, agreement
or other material instrument to which the Borrower or any of the Subsidiaries or
Guarantor is a party or by which it or any of its property or assets is bound;

(c) contravene (i) any court decree or order binding on or affecting any such
Person or (ii) any law or governmental regulation binding on or affecting any
such Person; or

(d) result in, or require the creation or imposition of, any Lien on any of such
Person’s material properties (except as permitted by this Agreement).

Section 6.3 Government Approval, Regulation, etc. No approval, consent,
exemption, authorization or other action by, or notice to, or filing with, any
Governmental Authority or regulatory body or other Person (other than those that
have been, or on the Closing Date will be, duly obtained or made and which are,
or on the Closing Date will be, in full force and effect and other than those,
singly or in the aggregate, with respect to which the failure to obtain or make
could not reasonably be expected to have a Material Adverse Effect) is necessary
or required for the consummation of the transactions contemplated hereby or the
due execution, delivery or performance by, or to make enforceable against, the
Borrower, Guarantor or Subsidiary Guarantor, the Notes or any other Loan
Document to which it is a party or the granting of the Liens contemplated by the
Security Documents. Neither the Borrower nor any Subsidiary nor Guarantor is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

Section 6.4 Validity, etc. This Agreement constitutes, and the Notes and each
other Loan Document, executed by the Borrower will, on the due execution and
delivery thereof, constitute, the legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms; and each other Loan Document executed pursuant hereto by each Subsidiary
Guarantor or Guarantor will, on the due execution and delivery thereof by such
Subsidiary Guarantor or Guarantor, constitute the legal, valid and binding
obligation of such Subsidiary Guarantor or Guarantor enforceable against such
Subsidiary Guarantor or Guarantor in accordance with its terms (except, in any
case above, as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights generally
and by principles of equity).

Section 6.5 Financial Information.

(a) The financial statements furnished to the Administrative Agent and the
Lenders pursuant to Section 5.1.23 have been prepared in accordance with GAAP
consistently applied, except as otherwise expressly noted therein, and present
fairly in all material respects the consolidated financial condition of the
Persons covered thereby as at the dates thereof and the results of their
operations

 

87



--------------------------------------------------------------------------------

for the periods then ended. All balance sheets, all statements of operations,
shareholders’ equity, earnings and cash flow and all other financial information
of each member of the Consolidated Group and the Unconsolidated Subsidiaries
furnished pursuant to Section 7.1.1 have been and will for periods following the
Closing Date be prepared in accordance with GAAP consistently applied, except as
otherwise expressly noted therein, and do or will present fairly in all material
respects the consolidated financial condition of the Persons covered thereby as
at the dates thereof and the results of their operations for the periods then
ended.

(b) On and as of the Closing Date, after giving effect to all Indebtedness
(including the Loans) being incurred or assumed and Liens created by the
Borrower and Guarantor in connection therewith, (a) the sum of the assets, at a
fair valuation, of the Guarantor and its Subsidiaries taken as a whole and the
Borrower on a stand-alone basis will exceed their respective debts;
(b) Guarantor and its Subsidiaries taken as a whole and the Borrower on a
stand-alone basis have not incurred and do not intend to incur, and do not
believe that they will incur, debts beyond their ability to pay such debts as
such debts mature; and (c) the Guarantor and its Subsidiaries taken as a whole
and the Borrower on a stand-alone basis will have sufficient capital with which
to conduct their respective businesses. For purposes of this Section 6.5(b),
“debt” means any liability on a claim, and “claim” means (i) right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured, or unsecured or (ii) right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured or unsecured.

(c) Except as disclosed in the financial statements delivered pursuant to
Section 6.5(a) or in Item 6.5(c) of the Disclosure Schedule and the Indebtedness
incurred in connection with the Commitments, there were as of the Closing Date
no liabilities or obligations with respect to the Borrower or any of its
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) which, either individually or in aggregate,
has had or could reasonably be expected to have a Material Adverse Effect. As of
the Closing Date, Borrower does not know of any basis for the assertion against
it or any of its Subsidiaries of any liability or obligation of any nature
whatsoever that is not disclosed in the financial statements delivered pursuant
to Section 6.5(a) which, either individually or in the aggregate, has had or
could reasonably be expected to have a Material Adverse Effect.

 

88



--------------------------------------------------------------------------------

(d) On and as of the Closing Date, the Projections have been prepared in good
faith and are based on assumptions believed by Borrower to be reasonable and
attainable under the then known facts and circumstances, and there are no
statements or conclusions in any of the Projections which are based upon or
include information known to the Borrower to be misleading in any material
respect or which knowingly fail to take into account material information
regarding the matters reported therein; it being understood, however, that
nothing contained herein shall constitute a representation that the results
forecasted in such Projections will in fact be achieved.

Section 6.6 No Material Adverse Effect. Since the Closing Date, there has been
no change in the business, assets, operations, properties or financial condition
of the Consolidated Group that, either individually or in the aggregate, has
had, or could reasonably have, a Material Adverse Effect.

Section 6.7 Litigation, etc. There is no pending or, to the knowledge of the
Borrower, threatened litigation, action, proceeding or controversy affecting the
Borrower or any of its Subsidiaries or Guarantor, or any of their respective
Properties, businesses, assets or revenues, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 6.8 Subsidiaries. The Borrower has no Subsidiaries, except those
Subsidiaries existing on the Closing Date which are identified in Item 6.8 of
the Disclosure Schedule.

Section 6.9 Title.

(a) The Borrower or, as applicable, each Property Owner (other than the Property
Owner of a Borrowing Base Property), has good title, or leasehold interests in,
or indirect ownership of all of its Properties (other than Borrowing Base
Properties) and assets, real and personal, tangible and intangible, of any
nature whatsoever, free and clear in each case of all Liens or claims, except
for Liens permitted pursuant to Section 7.2.3 and except where the failure to
have such good title or leasehold interests could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Each Property Owner of a Borrowing Base Property, other than the
Lincolnshire Ground Lessee, has good, marketable and insurable fee simple title
with respect to each Borrowing Base Property to the Land and the Improvements,
and the Lincolnshire Ground Lessee has good, marketable and insurable leasehold
title to the Land and the Improvements at the Marriot Lincolnshire, in each case
free and clear of all Liens whatsoever except the Permitted Borrowing Base
Liens, such other Liens as are permitted pursuant to the Loan Documents and the
Liens created by the Loan Documents. Each Property Owner of a Borrowing Base
Property has good and marketable title to the remainder of the applicable
Borrowing Base Property, free and clear of all Liens whatsoever except the
Permitted Borrowing Base Liens. The First Lien Mortgages and Assignments of
Leases and Rents, when properly recorded in the appropriate records, together
with any Uniform Commercial Code financing statements required to be filed in

 

89



--------------------------------------------------------------------------------

connection therewith, will create (a) a valid, perfected first mortgage lien on
the Land and the Improvements, subject only to Permitted Borrowing Base Liens
and (b) perfected security interests in and to, and perfected collateral
assignments of, all personalty (including the Leases), all in accordance with
the terms thereof, in each case subject only to any applicable Permitted
Borrowing Base Liens. There are no claims for payment for work, labor or
materials affecting a Borrowing Base Property which are or may become a lien
prior to, or of equal priority with, the Liens created by the Loan Documents
except as permitted by the Loan Documents. Each Property Owner of a Borrowing
Base Property represents and warrants that none of the Permitted Borrowing Base
Liens will materially and adversely affect (i) the ability of such Property
Owner to pay any of its obligations to any Person as and when due, (ii) the fair
market value of the applicable Borrowing Base Property, (iii) the marketability
of title to the applicable Borrowing Base Property, or (iv) the use or operation
of the applicable Borrowing Base Property as of the Closing Date and thereafter.
Each Property Owner of a Borrowing Base Property shall, subject to the
provisions of the Loan Documents, preserve its right, title and interest in and
to the applicable Borrowing Base Property for so long as the Facility remains
outstanding and will warrant and defend same and the validity and priority of
the Lien hereof from and against any and all claims whatsoever other than the
Permitted Borrowing Base Liens.

Section 6.10 Taxes. The members of the Consolidated Group and all other Persons
with whom the members of the Consolidated Group join in the filing of a
consolidated return have filed all Federal income tax returns and other material
tax returns and reports, domestic and foreign, required by law to have been
filed, and have paid all material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable except those not yet delinquent or those which
are being diligently contested in good faith and for which adequate reserves
have been established (in the good faith judgment of the Borrower) in accordance
with GAAP. The members of the Consolidated Group and each such other Person with
whom the members of the Consolidated Group join in the filing of a consolidated
return have paid, or have provided adequate reserves (in the good faith judgment
of the management of the Borrower) in accordance with GAAP for the payment of
all such material taxes, assessments, fees and charges relating to all prior
taxable years and the current taxable year of the members of the Consolidated
Group and each such other Person with whom the members of the Consolidated Group
join in the filing of a consolidated return. To the best knowledge of the
Borrower, there is no proposed tax assessment against the members of the
Consolidated Group or any such other Person with whom the members of the
Consolidated Group join in the filing of a consolidated return that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

90



--------------------------------------------------------------------------------

Section 6.11 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the terms thereof
and the applicable provisions of ERISA, the Code and other federal or state law
except to the extent that failure to comply could not result, either
individually or in the aggregate, in an amount of liability that could
reasonably be expected to have a Material Adverse Effect. The Borrower and each
ERISA Affiliate have made all required contributions to each Plan, except to the
extent that a failure to do so could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code or Section 302 of ERISA has been made with
respect to any Plan subject to either such Section of the Code or ERISA.

(b) There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Pension Plan which has resulted or could reasonably be expected
to result in, either individually or in the aggregate, a Material Adverse
Effect.

(c)(i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability in an amount which could
reasonably be expected to have a Material Adverse Effect if such Pension Plan
were then terminated; and (iii) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

Section 6.12 Compliance with Environmental Laws. The Borrower and each of its
Subsidiaries is in compliance with all applicable Environmental Laws in respect
of the conduct of its business and the ownership of its property, except such
noncompliance as could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. Without limiting the effect of
the preceding sentence:

(a) neither the Borrower nor any of its Subsidiaries has received a complaint,
order, citation, notice or other written communication with respect to the
existence or alleged existence of a violation of, or liability arising under,
any Environmental Law, the outcome of which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect;

(b) to the best of the Borrower’s knowledge, after due inquiry, there are no
environmental, health or safety conditions existing or reasonably expected to
exist at any real property owned, operated, leased or used by the Borrower or
any of its existing or former Subsidiaries or any of their respective
predecessors, including off-site treatment or disposal facilities used by the
Borrower or its existing or former Subsidiaries for wastes treatment or
disposal, which could reasonably be expected to require any construction or
other capital costs or clean-up obligations to be incurred prior to the Maturity
Date in order to assure

 

91



--------------------------------------------------------------------------------

compliance with any Environmental Law, including provisions regarding clean-up,
to the extent that any of such conditions, construction or other capital costs
or clean-up obligations, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; and

(c) neither the Borrower nor any of its Subsidiaries has treated, stored,
transported or disposed of Hazardous Materials at or from any currently or
formerly owned Real Estate or facility relating to its business in a manner
that, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

Section 6.13 Regulations T, U and X. Neither the Borrower nor any of its
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock, and no use of any proceeds of any Credit
Extensions will violate F.R.S. Board Regulation T, U or X. Terms for which
meanings are provided in F.R.S. Board Regulation T, U or X or any regulations
substituted therefor, as from time to time in effect, are used in this Section
with such meanings.

Section 6.14 Accuracy of Information. All factual information (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of the Consolidated
Group in writing to the Administrative Agent, the Issuer or any Lender on or
before the Closing Date (including (i) the Confidential Memorandum and (ii) all
information contained in the Loan Documents) for purposes of or in connection
with this Agreement or any transaction contemplated hereby is true and complete
in all material respects on the date as of which such information is dated or
certified and not incomplete by omitting to state any material fact necessary to
make such information (taken as a whole) not misleading at such time in light of
the circumstances under which such information was provided, it being understood
and agreed that for purposes of this Section 6.14, such factual information
shall not include Projections and pro forma financial information.

Section 6.15 REIT. Guarantor is qualified as a REIT and its proposed methods of
operation will enable it to continue to be so qualified.

Section 6.16 No Bankruptcy Filing. None of the members of the Consolidated Group
are contemplating either the filing of a petition by it under any state or
federal bankruptcy or insolvency laws or the liquidation of all or a major
portion of such entity’s assets or property, and Borrower has no knowledge of
any Person contemplating the filing of any such petition against it or against
any Guarantor or Subsidiary, except for any such filing or liquidation after the
Closing Date which would not constitute an Event of Default hereunder and
regarding which the Administrative Agent has received written notice.

Section 6.17 Use of Proceeds. The proceeds of all Loans shall be used by the
Borrower and its Subsidiaries, subject to the other restrictions set forth in
this Agreement, for their working capital and general corporate, partnership or
limited liability company purposes. Each Letter of Credit may be used in support
of any purpose not prohibited by this Agreement or the other Loan Documents.

 

92



--------------------------------------------------------------------------------

Section 6.18 Other Debt. No member of the Consolidated Group is in default in
the payment of any other Indebtedness or under any agreement, mortgage, deed of
trust, security agreement, or lease to which it is a party, which default could
reasonably be expected to have a Material Adverse Effect.

Section 6.19 Pledge Agreement. Once executed and delivered, and until terminated
in accordance with the terms thereof, the Pledge Agreement creates, as security
for the obligations purported to be secured thereby, a valid and enforceable
first priority Lien on all of the Pledge Agreement Collateral subject thereto
from time to time, superior to and prior to the rights of all third Persons in
favor of the Administrative Agent, for the benefit of the Lenders. No filings or
recordings are required in order to perfect the security interests created under
the Pledge Agreement except for such filings as have been made, or provided for
to the satisfaction of Administrative Agent, at the time of the execution and
delivery thereof.

Section 6.20 Material Agreements. Each management agreement (including, without
limitation, the Management Agreements) and each other Material Agreement is in
full force and effect, and no terminating event, default, or failure or
performance has accrued thereunder except where such terminating event, default,
or failure of performance could not reasonably be expected to have a Material
Adverse Effect. The Material Agreements furnished to Administrative Agent
constitute all Material Agreements of the Borrower and Guarantor as of the
Closing Date. No party to any management agreement or any Material Agreement has
challenged or denied the validity or enforceability of any such agreement. The
Borrower shall promptly furnish to Administrative Agent copies of all Material
Agreements of the Borrower or the Guarantor entered into after the Closing Date.

Section 6.21 Office of Foreign Assets Control. Neither Borrower nor Guarantor
shall (a) be or become subject at any time to any law, regulation, or list of
any government agency (including, without limitation, the OFAC List) that
prohibits or limits any Lender from making any advance or extension of credit to
Borrower or from otherwise conducting business with Borrower and/or Guarantor,
or (b) fail to provide documentary and other evidence of Borrower’s identity as
may be requested by the Administrative Agent at any time to enable the
Administrative Agent to verify Borrower’s identity or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
USA Patriot Act of 2001, 31 U.S.C. § 5318 (the “Patriot Act”). In addition,
Borrower hereby agrees to provide Administrative Agent with any additional
information that Administrative Agent deems reasonably necessary from time to
time in order to ensure compliance with all Legal Requirements concerning money
laundering and similar activities. In order for Administrative Agent to comply
with the Patriot Act, prior to any Lender or Participant that is organized under
the laws of a jurisdiction outside of the United States of America becoming a
party hereto, Administrative Agent may request, and such Lender or Participant
shall provide, its name, address, tax identification number and such other
identification information as shall be necessary for Administrative Agent to
comply with the Patriot Act.

 

93



--------------------------------------------------------------------------------

Section 6.22 Labor Relations. None of Guarantor, Borrower, nor any of its
Subsidiaries has received written notice, or otherwise has reason to believe
that it is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect. There is (i) no unfair labor
practice complaint pending against Guarantor, Borrower or any of its
Subsidiaries or, to the best knowledge of Borrower, threatened against any of
them, before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against Guarantor, Borrower or any of its Subsidiaries or, to the best
knowledge of Borrower, threatened against any of them, (ii) no strike, labor
dispute, slowdown or stoppage pending against Guarantor, Borrower or any of its
Subsidiaries or, to the best knowledge of Borrower, threatened against
Guarantor, Borrower or any of its Subsidiaries and (iii) to the best knowledge
of Borrower, no union representation question existing with respect to the
employees of Guarantor, Borrower or any of its Subsidiaries and, to the best
knowledge of Borrower, no union organizing activities are taking place, except
(with respect to any matter specified in clause (i), (ii) or (iii) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect.

Section 6.23 Intellectual Property, Licenses, Franchises and Formulas.
Guarantor, Borrower and each of its Subsidiaries owns, or has the right to use,
all the patents, trademarks, permits, service marks, trade names, copyrights,
licenses, franchises, proprietary information (including, but not limited to,
rights in computer programs and databases) and formulas, or other rights with
respect to the foregoing, or has obtained assignments of all leases and other
rights of whatever nature, necessary for the present conduct of its business,
without any known conflict with the rights of others which, or the failure to
obtain which, as the case may be, could reasonably be expected to result in a
Material Adverse Effect.

Section 6.24 Compliance. Borrower, each Borrowing Base Entity, and the Borrowing
Base Properties and the use thereof comply in all material respects with all
applicable Legal Requirements, including, without limitation, building and
zoning ordinances and codes. To the best knowledge of Borrower, Borrower is not
in default or in violation of any order, writ, injunction, decree or demand of
any Governmental Authority. To the best knowledge of each Borrowing Base Entity,
such Borrowing Base Entity is not in default or in violation of any order, writ,
injunction, decree or demand of any Governmental Authority. To the best
knowledge of Borrower and each Borrowing Base Entity, there has not been
committed by Borrower or such Borrowing Base Entity any act or omission
affording the federal government or any other Governmental Authority the right
of forfeiture as against the Borrowing Base Properties or any part thereof or
any monies paid in performance of Borrower’s or such Borrowing Base Entity’s
obligations under any of the Loan Documents.

Section 6.25 Condemnation. No Taking has been commenced or, to Borrower’s
knowledge, is contemplated with respect to all or any portion of any Borrowing
Base Property or for the relocation of roadways providing access to any
Borrowing Base Property.

 

94



--------------------------------------------------------------------------------

Section 6.26 Utilities and Access. Each Borrowing Base Property has rights of
access to public ways and is served by water, sewer, sanitary sewer and storm
drain facilities adequate to service each Borrowing Base Property for its
intended uses. To Borrower’s knowledge, all utilities necessary to the existing
use of each Borrowing Base Property are located either in the public
right-of-way abutting the Borrowing Base Property (which are connected so as to
serve the Borrowing Base Property without passing over other property) or in
recorded easements serving the Borrowing Base Property and such easements are
set forth in and insured by the Title Policy. All roads necessary for the use of
each Borrowing Base Property for its current purposes have been completed and,
if necessary, dedicated to public use.

Section 6.27 Separate Lots. Each Borrowing Base Property is comprised of one
(1) or more contiguous parcels which constitute a separate tax lot or lots and
does not constitute or include a portion of any other tax lot not a part of such
Borrowing Base Property, except that the Ritz Carlton Half Moon Bay is comprised
of a non-contiguous parking lot parcel that is the subject of the First Lien
Mortgage on such Borrowing Base Property.

Section 6.28 Assessments. To the best of Borrower’s knowledge, there are no
pending or proposed special or other assessments for public improvements or
otherwise affecting any Borrowing Base Property, nor are there any contemplated
improvements to any Borrowing Base Property that may result in such special or
other assessments.

Section 6.29 Enforceability. The Loan Documents are not subject to any existing
right of rescission, set-off, counterclaim or defense by Borrower, including,
without limitation, the defense of usury, nor would the operation of any of the
terms of the Loan Documents, or the exercise of any right thereunder, render the
Loan Documents unenforceable (subject to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law)), and Borrower has
not asserted any right of rescission, set-off, counterclaim or defense with
respect thereto.

Section 6.30 No Prior Assignment. There are no prior sales, transfers or
assignments of the Leases or any portion of the Rents due and payable or to
become due and payable which are presently outstanding, other than those being
terminated or assigned to Administrative Agent concurrently herewith or
permitted under the Loan Documents.

Section 6.31 Insurance. Borrower has obtained and has delivered to
Administrative Agent certified copies or originals of all insurance policies
required under the Agreement, reflecting the insurance coverages, amounts and
other requirements set forth in this Agreement. Borrower has not, and to the
best of Borrower’s knowledge no Person has, done by act or omission anything
which would impair the coverage of any such policy. Borrower is in compliance as
of the Closing Date with the Insurance Requirements.

 

95



--------------------------------------------------------------------------------

Section 6.32 Use of Borrowing Base Properties. Each Borrowing Base Property is
used exclusively for hotel purposes and other appurtenant and related uses.

Section 6.33 Certificate of Occupancy; Licenses. To Borrower’s knowledge, all
certifications, permits, licenses and approvals, including, without limitation,
certificates of completion and occupancy permits required for the legal use,
occupancy and operation of each Borrowing Base Property as a hotel
(collectively, the “Licenses”), have been obtained and are in full force and
effect. Borrower shall keep and maintain or shall cause the applicable Borrowing
Base Entity to keep and maintain, all Licenses necessary for the operation of
each Borrowing Base Property as a hotel. The use being made of each Borrowing
Base Property is in conformity with the certificate of occupancy, to the extent
available, issued for such Borrowing Base Property.

Section 6.34 Flood Zone. None of the improvements or fixtures on any Borrowing
Base Property is located in an area as identified by the Federal Emergency
Management Agency as an area having special flood hazards except for those
Borrowing Base Properties for which Borrower has purchased, or has caused the
applicable Borrowing Base Entities to purchase, flood insurance in form and
substance reasonably acceptable to Administrative Agent, other than the
outbuildings relating to the golf course at Marriott Lincolnshire.

Section 6.35 Physical Condition. To the best of Borrower’s knowledge and as
except as disclosed in reports delivered to Administrative Agent, each Borrowing
Base Property, including, without limitation, all buildings, Improvements,
parking facilities, sidewalks, storm drainage systems, roofs, plumbing systems,
HVAC systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects; to
the best of Borrower’s knowledge and except as disclosed in reports delivered to
Administrative Agent, there exists no structural or other material defects or
damages in or to any Borrowing Base Property, whether latent or otherwise, and
Borrower has not received any written notice from any insurance company or
bonding company of any defects or inadequacies in any Borrowing Base Property,
or any part thereof, which would adversely affect the insurability of the same
or cause the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.

Section 6.36 Boundaries. To the best of Borrower’s knowledge and except as
disclosed by the Surveys, all of the Improvements at each Borrowing Base
Property lie wholly within the boundaries and building restriction lines of the
Real Property, and no Improvements on adjoining properties encroach upon the
Real Property, and no easements or other encumbrances upon the Real Property
encroach upon any of the Improvements, so as to have a Material Adverse Effect
on the value or marketability of the Real Property except those for which
affirmative insurance set forth in the Title Policy acceptable to Administrative
Agent shall have been obtained.

 

96



--------------------------------------------------------------------------------

Section 6.37 Leases. No Borrowing Base Property is subject to any Leases, other
than the Leases described in the certified rent roll delivered to Administrative
Agent and attached hereto as Schedule XV. Such certified rent roll is true,
complete and correct in all material respects as of the date set forth therein.
Such rent roll contains a true correct and complete list of all Security
Deposits and the amounts thereof, currently in Borrower’s or the applicable
Borrowing Base Entity’s possession. No Person other than Managers, Operating
Lessees and certain invitees in the ordinary course of business, has any
possessory interest in any Borrowing Base Property or right to occupy the same
except under and pursuant to the provisions of the Leases. The current Leases
are in full force and effect and to the best of Borrower’s knowledge, there are
no material defaults thereunder by either party (other than as expressly
disclosed on the certified rent roll delivered to Administrative Agent) and
there are no conditions that, with the passage of time or the giving of notice,
or both, would constitute material defaults thereunder. No rent has been paid
more than one (1) month in advance of its due date. There has been no prior
sale, transfer or assignment, hypothecation or pledge by Borrower of any Lease
or of the rents received therein, which will be outstanding following the
funding of the Facility, other than those being assigned to Administrative Agent
concurrently herewith. No tenant under any Lease has a right or option pursuant
to such Lease or otherwise to purchase all or any part of the property of which
the leased premises are a part. To Borrower’s knowledge, Borrower or its
predecessors and each Borrowing Base Entity of a Borrowing Base Property or its
predecessors have complied with and performed all of its or their material
construction, improvement and alteration obligations required under any Lease
with respect to each Borrowing Base Property as of the Closing Date except to
the extent failure to comply with the same does not and could not reasonably be
expected to have a Material Adverse Effect.

Section 6.38 Filing and Recording Taxes. All mortgage, mortgage recording,
stamp, intangible or other similar tax required to be paid by any Person under
applicable Legal Requirements currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
First Lien Mortgages, have been paid, and, under current Legal Requirements,
each First Lien Mortgage is enforceable against the applicable Borrowing Base
Entity in accordance with its terms by Administrative Agent (or any subsequent
holder thereof) subject only to applicable bankruptcy, insolvency and similar
laws affecting rights of creditors generally, and subject as to enforceability,
to general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law).

Section 6.39 Labor. No organized work stoppage or labor strike is pending or to
Borrower’s knowledge threatened by employees and other laborers at any Borrowing
Base Property. To Borrower’s knowledge, neither a Borrowing Base Entity nor the
Manager of such Borrowing Base Property (i) is involved in or threatened with
any material labor dispute, grievance or litigation relating to material labor
matters involving any employees and other laborers at the Borrowing Base
Property, including, without limitation, violation of any federal, state or
local labor, safety or employment laws (domestic or foreign) and/or charges of
unfair labor practices or discrimination complaints, (ii) has engaged in any
unfair labor practices within the meaning of the

 

97



--------------------------------------------------------------------------------

National Labor Relations Act or the Railway Labor Act or (iii) is a party to, or
bound by, any collective bargaining agreement or union contract with respect to
employees and other laborers at any Borrowing Base Property and no such
agreement or contract is currently being negotiated by Borrower, Manager or any
Borrowing Base Entity.

Section 6.40 Brokers. Borrower has not dealt with any broker or finder with
respect to the transactions contemplated by the Loan Documents and has not done
any acts, had any negotiations or conversations, or made any agreements or
promises which will in any way create or give rise to any obligation or
liability for the payment of any brokerage fee, charge, commission or other
compensation to any Person with respect to the transactions contemplated by this
Agreement. Administrative Agent has not dealt with any broker or finder with
respect to the transactions contemplated by the Loan Documents and has not done
any acts, had any negotiations or conversations, or made any agreements or
promises which will in any way create or give rise to any obligation or
liability for the payment of any brokerage fee, charge, commission or other
compensation to any Person with respect to the transactions contemplated by this
Agreement. Borrower and Administrative Agent shall each indemnify and hold
harmless the other from and against any loss, liability, cost or expense,
including any judgments, attorneys’ fees, or costs of appeal, incurred by the
other party and arising out of or relating to any breach or default by the
indemnifying party of its representations, warranties and/or agreements set
forth in this Section 6.40. The provisions of this Section 6.40 shall survive
the expiration and termination of the Agreement and the payment of the
Indebtedness.

Section 6.41 Taxpayer Identification Number. Borrower’s Federal taxpayer
identification number is 36-4200430. The Federal taxpayer number for each
Property Owner of a Borrowing Base Property located in the United States of
America is 36-4312527 (with respect to SHC Laguna Niguel I LLC), 36-4312523
(with respect to SHC Lincolnshire LLC) and 65-1230709 (with respect to SHC Half
Moon Bay LLC). The Federal taxpayer number for each Operating Lessee of a
Borrowing Base Property located in the United States of America is 20-4707064
(with respect to DTRS Laguna, L.L.C.), 20-1232041 (with respect to DTRS
Lincolnshire, L.L.C.) and 65-1230714 (with respect to DTRS Half Moon Bay, LLC).

Section 6.42 Solvency/Fraudulent Conveyance. Borrower and the Borrowing Base
Entities (a) have not entered into the transaction contemplated by this
Agreement or any Loan Document with the actual intent to hinder, delay, or
defraud any creditor and (b) have received reasonably equivalent value in
exchange for their obligations under the Loan Documents. After giving effect to
the Facility and the provisions of the Loan Documents, the fair saleable value
of Borrower’s assets exceeds and will, immediately following the making of the
Facility, exceed Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. After giving
effect to the Facility and the provisions of the Loan Documents, the fair
saleable value of the assets of each Borrowing Base Entity exceeds and will,
immediately following the execution and delivery of this Agreement, exceed the
total liabilities of such Borrowing Base Entity, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower’s assets is and will, immediately following the
execution and delivery of this Agreement, be greater than

 

98



--------------------------------------------------------------------------------

Borrower’s probable liabilities, including the maximum amount of its contingent
liabilities on its Indebtedness as such Indebtedness become absolute and
matured. The fair saleable value of the assets of each Borrowing Base Entity is
and will, immediately following the execution and delivery of this Agreement, be
greater than the probable liabilities of such Borrowing Base Entity, including
the maximum amount of its contingent liabilities on its Indebtedness as such
Indebtedness becomes absolute and matured. The assets of Borrower and each
Borrowing Base Entity do not and, immediately following the execution and
delivery of this Agreement will not, constitute unreasonably small capital to
carry out each party’s business as conducted or as proposed to be conducted.
Each of Borrower and each Borrowing Base Entity does not intend to, and does not
believe that it will, incur Indebtedness and liabilities (including contingent
liabilities and other commitments) beyond its ability to pay such Indebtedness
and liabilities as they mature (taking into account the timing and amounts of
cash to be received by Borrower or such Borrowing Base Entity and the amounts to
be payable on or in respect of obligations of Borrower or such Borrowing Base
Entity).

Section 6.43 REAs. Borrower represents that it has heretofore delivered, or
caused the applicable Borrowing Base Entity to deliver, to Administrative Agent
true and complete copies of all REAs and any and all amendments or modifications
thereof. To Borrower’s knowledge, no events or circumstances exist which with or
without the giving of notice, the passage of time or both, may constitute a
material default on the part of Borrower or such Borrowing Base Entity under any
REAs except as disclosed on Schedule X. To Borrower’s knowledge, Borrower or its
predecessors and each Borrowing Base Entity of a Borrowing Base Property or its
predecessors have complied with and performed all of its or their material
construction, improvement and alteration obligations under the REAs with respect
to each Borrowing Base Property required as of the Closing Date except to the
extent failure to comply with the same does not and could not reasonably be
expected to have a Material Adverse Effect.

Section 6.43.1 Borrowing Base Property. Each Borrowing Base Property satisfies
the criteria set forth in Section 7.1.22.

Section 6.43.2 Mexico Insurance. The insurance policies listed and described on
Annex B to the First Lien Mortgage for the Four Seasons Punta Mita, with respect
to the real estate and the equipment used to operate the Four Seasons Punta Mita
which are the responsibility of the Property Owner or Operating Lessee of the
Four Seasons Punta Mita, are valid and effective as of the Closing Date.

ARTICLE VII

COVENANTS

Section 7.1 Affirmative Covenants. The Borrower hereby agrees with the
Administrative Agent, the Issuer and each Lender that, until all Commitments
have terminated, the Letter of Credit Commitment has terminated or expired and
all Obligations have been paid and performed in full, the Borrower will perform
or cause to be performed the obligations set forth in this Section 7.1.

 

99



--------------------------------------------------------------------------------

Section 7.1.1 Financial Information, Reports, Notices, etc. The Borrower will
furnish, or will cause to be furnished, to the Administrative Agent (for
distribution to the Issuer and each Lender) copies of the following financial
statements, reports, notices and information:

(a) as soon as available and in any event within 45 days after the end of each
of the first three (3) Fiscal Quarters of each Fiscal Year of the Borrower,
(i) unaudited consolidated balance sheets of the Consolidated Group as of the
end of such Fiscal Quarter and unaudited consolidated statements of operations
and cash flow of the Consolidated Group for such Fiscal Quarter and for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such Fiscal Quarter, certified by an Authorized Financial Officer as fairly
presenting in all material respects, in accordance with GAAP (subject to
year-end audit adjustments), the financial position and results of operations of
the Consolidated Group covered thereby as of the date thereof, and
(ii) management’s discussion and analysis of the important operational and
financial developments during such Fiscal Quarter;

(b) as soon as available and in any event within 90 days after the end of each
Fiscal Year of the Borrower, (i) a copy of the annual audited financial
statements for such Fiscal Year for the Consolidated Group, including therein
consolidated balance sheets of the Consolidated Group as of the end of such
Fiscal Year and consolidated statements of operations and cash flow of the
Consolidated Group for such Fiscal Year, in each case as audited (without any
Impermissible Qualification) by Deloitte & Touche LLP or other nationally
recognized independent public accountants and (ii) management’s discussion and
analysis of the important operational and financial developments during such
Fiscal Year;

(c) as soon as available and in any event within 60 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year of the Consolidated Group
and within 120 days after the end of each Fiscal Year of the Consolidated Group,
a Compliance Certificate, executed and certified by an Authorized Financial
Officer of the Borrower, showing (in reasonable detail, including with respect
to appropriate calculations and computations) compliance with the financial
covenants set forth in Section 7.2.4 (including reconciliation to GAAP, if
applicable);

 

100



--------------------------------------------------------------------------------

(d) promptly after preparation, and no later than forty-five (45) days after the
last day of each the first three Fiscal Quarters of each Fiscal Year of the
Consolidated Group and within 90 days after the end of each Fiscal Year of the
Consolidated Group, with respect to each Property, (i) certified Property
report(s) by an Authorized Officer of Borrower, setting forth in reasonable
detail the date acquired, location, appraised value, real estate taxes,
insurance, gross revenues, FF&E reserves, and EBITDA, and (ii) monthly or
quarterly operating statements for each of the Properties which shall detail the
revenues, expenses, Net Operating Income, average daily room rate, occupancy
levels, Capital Expenditures, and revenue per available room for each of the
Properties, in each case for the period then ended (provided, however, with
respect to each Borrowing Base Property, Borrower shall deliver such statement
within twenty five (25) Business Days after the end of each calendar month) and
(iii) with respect to each Borrowing Base Property, the foregoing information
together with Borrower’s certification that such Property continues to satisfy
all requirements for a “Borrowing Base Property” hereunder;

(e) promptly upon receipt, in the case of the Unconsolidated Subsidiaries,
copies of such financial statements, statements of operations and cash flow,
balance sheets, and similar financial information received with respect to any
Unconsolidated Subsidiary, it being acknowledged and agreed that Borrower shall
exercise reasonable efforts to obtain the materials and information described in
clauses (a)-(c) above with respect to each such Unconsolidated Subsidiary as
soon as reasonably practicable;

(f) promptly, and in any event within seven (7) Business Days after any
Responsible Officer of the Borrower obtains knowledge of the occurrence of a
Default or an Event of Default, a statement of an Authorized Officer of the
Borrower setting forth details of such Default or Event of Default and the
action which the Borrower has taken and proposes to take with respect thereto;

(g) written notice, promptly and in any event within seven (7) Business Days
after any Responsible Officer of the Borrower obtains knowledge of (x) the
occurrence of any material adverse development with respect to the Borrower,
Guarantor or any Borrowing Base Property, (y) the commencement of any
litigation, action, proceeding, hotel management or labor controversy which
could reasonably be expected to have a Material Adverse Effect on any Borrowing
Base Property or which could reasonably be expected to result in a Material
Adverse Effect, or (z) the occurrence of any development or circumstance with
respect to any litigation, action, proceeding, hotel management or labor
controversy which could reasonably be expected to have a Material Adverse Effect
on any Borrowing Base Property or which could reasonably be expected to result
in a Material Adverse Effect;

 

101



--------------------------------------------------------------------------------

(h)(i) as soon as available (but the Borrower will use reasonable efforts to
deliver on or before December 31 of each Fiscal Year), a preliminary annual
operating budget and capital expenditure schedule for each Property for the
following Fiscal Year, (ii) as soon as available, and in any event on or before
March 1 of each Fiscal Year, the final annual operating budget and Capital
Expenditure schedule for each Property for the such Fiscal Year, in each case
satisfactory to Administrative Agent as to form, and (iii) within 45 days after
June 30 and December 31, a statement containing a listing of all Development
Properties and other Properties then undergoing significant rehabilitation;

(i) promptly upon filing thereof, copies of any reports filed on Forms 10-K,
10-Q, and 8-K, effective registration statements filed on Forms S-1, S-2, S-3,
S-4 or S-11, and any proxy statements, as well as any substitute or similar
documents to substantially the same effect as the foregoing, including, to the
extent requested by the Administrative Agent, the schedules and exhibits
thereto, in such each case as filed with the SEC by the Consolidated Group
(other than immaterial amendments to any such registration statement);

(j) promptly after transmission thereof, copies of any notices or reports that
the Consolidated Group shall send to the holders of any publicly issued debt of
the Consolidated Group;

(k) promptly after a Responsible Officer of Borrower obtains knowledge of the
occurrence of any ERISA Event (but in no event more than ten (10) days after a
Responsible Officer of Borrower obtains knowledge of such ERISA Event), notice
thereof together with a copy of any notice with respect to such event that is
filed with a Governmental Authority and any notice delivered by a Governmental
Authority to the Consolidated Group or any ERISA Affiliate with respect to such
event;

(l) promptly when available and in any event within sixty (60) Business Days
after the last day of each Fiscal Year of the Borrower, a budget for the
then-current Fiscal Year of the Borrower as customarily prepared by the
management of the Borrower for its internal use, which budget shall be prepared
on a Fiscal Quarter basis and shall set forth the principal assumptions on which
such budget is based;

 

102



--------------------------------------------------------------------------------

(m) promptly after obtaining knowledge of any one or more of the following
environmental matters, unless such environmental matters could not, either
individually or when aggregated with all other such matters, be reasonably
expected to affect a Borrowing Base Property or to result in a Material Adverse
Effect, written notice of:

(i) any pending or threatened Environmental Claim against the Guarantor,
Borrower or any of its Subsidiaries or any Real Estate;

(ii) any condition or occurrence on any Real Estate that (x) results in
noncompliance by the Consolidated Group with any applicable Environmental Law or
(y) could reasonably be anticipated to form the basis of an Environmental Claim
against the Borrower or any of its Subsidiaries or any Real Estate;

(iii) any condition or occurrence on any Real Estate that could reasonably be
anticipated to cause such Real Estate to be subject to any restrictions on the
ownership, occupancy, use or transferability of such Real Estate under any
Environmental Law; and

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Estate.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s response thereto;

(n) no later than the Closing Date, copies of the pro forma consolidated
financial statements of the Consolidated Group, including therein a pro forma
consolidated balance sheet of the Consolidated Group and pro forma consolidated
statements of operations and cash flow of the Consolidated Group, in each case
as of December 31, 2010, and certified by an Authorized Financial Officer of the
Borrower, giving effect to the consummation of the transaction and reflecting
the proposed capital structure of the Borrower after giving effect to the
transaction; and

(o) such other information respecting the condition or operations, financial or
otherwise, of the Consolidated Group as the Administrative Agent, or the
required Lenders through the Administrative Agent, may from time to time
reasonably request in writing.

 

103



--------------------------------------------------------------------------------

Section 7.1.2 Preservation of Corporate Existence, etc. The Borrower will, and
will cause Guarantor and each of their respective Subsidiaries to:

(a) preserve and maintain in full force and effect its corporate, limited
liability company or partnership existence, as the case may be, under the laws
of its state or jurisdiction of incorporation or organization (provided that the
Borrower, Guarantor and their respective Subsidiaries may consummate any
transaction permitted under Section 7.2.7), except, in the case of any such
Subsidiary, to the extent that the failure to do so, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect; and

(b) preserve and maintain in full force and effect its good standing under the
laws of its state or jurisdiction of incorporation or organization and all
material governmental and other rights, privileges, qualification, permits,
licenses, intellectual property and franchises necessary in the normal conduct
of its business except in each case to the extent that the failure to do so,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

Section 7.1.3 Intentionally Omitted.

Section 7.1.4 Payment of Taxes. The Borrower will, and will cause Guarantor and
each of their respective Subsidiaries to, pay and discharge all material taxes,
assessments and governmental charges or levies upon it or upon its income or
profits, or upon any properties belonging to it, prior to the date on which
material penalties attach thereto; provided, however, that neither the Borrower,
Guarantor nor any of their respective Subsidiaries shall be required hereunder
to pay any such tax, assessment, charge, levy or claim that is being contested
in good faith if it has maintained adequate reserves (in the good faith judgment
of the management of the Borrower, Guarantor or such Subsidiary) with respect
thereto in accordance with GAAP.

Section 7.1.5 Compliance with Statutes, etc. The Borrower will, and will cause
Guarantor and each of their respective Subsidiaries to, comply, in all material
respects, with all applicable statutes, regulations, licenses and other
Requirements of Law (including Environmental Laws) having jurisdiction over it
or its business, except such as may be contested in good faith or as to which a
bona fide dispute may exist or except to the extent that the failure to so
comply, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

Section 7.1.6 Insurance. The Borrower will, and will cause Guarantor and each of
their respective Subsidiaries to, at all times maintain in full force and
effect, with third party insurance companies which are financially sound and
responsible at the time the relevant coverage is placed or renewed, insurance
with respect to its properties and business (including business interruption,
terrorism insurance, earthquake in areas of high seismic activity and wind storm
insurance (but with respect to terrorism, earthquake and wind storm coverage,
only to the extent commercially reasonable or as required under Mortgage
Indebtedness) against such casualties and

 

104



--------------------------------------------------------------------------------

contingencies and of such types and in such amounts, and with such deductibles,
retentions, self-insured amounts and reinsurance provisions, as are customarily
maintained by companies engaged in the same or similar businesses in the same
general area, as well as corporate level excess liability coverage of at least
$75,000,000. Notwithstanding the foregoing, Borrower will, and will cause the
Borrowing Base Entities to, comply with all Insurance Requirements and not bring
or keep or permit to be brought or kept any article upon any of the Borrowing
Base Properties or cause or permit any condition to exist thereon that would be
prohibited by any Insurance Requirement, or would invalidate insurance coverage
required hereunder to be maintained by Borrower or the Borrowing Base Entities
on or with respect to any part of the Borrowing Base Properties pursuant to this
Section 7.1.6 or Schedule V attached to this Agreement. The Borrower will, upon
request of the Administrative Agent or any Lender, furnish to Administrative
Agent information presented in reasonable detail as to the insurance maintained
by the Borrower and its Subsidiaries. Pursuant to the First Lien Mortgages,
Borrower has granted to Administrative Agent, on behalf of the Lenders, a
security interest in Borrower’s insurance policies; accordingly, Borrower shall
deliver notice to its insurer(s) of such security interest, with a copy thereof
to Administrative Agent, promptly after the Closing Date.

Section 7.1.7 Appraisals.

(a) Administrative Agent may obtain an updated or replacement Acceptable
Appraisal for each Borrowing Base Property and Borrower shall reimburse
Administrative Agent the costs thereof within thirty (30) days after receipt by
Borrower of an invoice therefor; provided that, Borrower shall only be obligated
to reimburse Administrative Agent for the costs of one Acceptable Appraisal per
calendar year with respect to each Borrowing Base Property except to the extent
such Acceptable Appraisal is obtained by the Administrative Agent (i) pursuant
to Section 7.2.14 or (ii) in connection with an Event of Default caused by a
breach of Section 7.2.4 or a monetary Event of Default (in either of which
event, Borrower shall reimburse the Administrative Agent for the costs of any
Acceptable Appraisal obtained by the Administrative Agent in connection with
Section 7.2.14 or such Events of Default irrespective of how many Acceptable
Appraisals have been obtained for such calendar year). Borrower shall obtain, at
its own expense, (at least once each calendar year) an updated or replacement
Acceptable Appraisal for each Property that is not a Borrowing Base Property and
shall deliver same to Administrative Agent within five (5) Business Days after
Borrower receives same. Such annual appraisals will be completed by December 31
of each year beginning with calendar year 2011, and shall be effective as of
such date for determining whether (i) a Property complies with Section 7.1.22(a)
and (ii) Borrower has satisfied the financial covenants set forth in
Section 7.2.4. The Required Lenders may instruct Administrative Agent to
re-appraise any of the Borrowing Base Properties at any time, provided that,
Borrower will only be required to pay such appraisal expense as provided above.
Administrative Agent will provide Borrower with a notice promptly after any
appraisal is deemed an Acceptable Appraisal.

 

105



--------------------------------------------------------------------------------

(b) For purposes of determining the Available Commitment on any date, such
calculation shall be based upon the latest Acceptable Appraisals (for the
avoidance of doubt, if an appraisal is completed and becomes an Acceptable
Appraisal on any Available Commitment calculation date, then such calculation
shall incorporate such appraisal).

(c) For purposes of determining Gross Asset Value as of any date, such
calculation shall be based upon the Acceptable Appraisals in effect as of
(i) the Closing Date or (ii) thereafter, the last day of the most recently
completed Fiscal Quarter.

Section 7.1.8 Further Assurances. Borrower will, and will cause Guarantor and
each of their respective Subsidiaries to: (a) promptly execute and deliver any
and all other and further instruments which may be reasonably requested by
Administrative Agent to cure any defect in the execution and delivery of any
Loan Document or more fully describe particular aspects of any Subsidiary
Guarantor’s, Guarantor’s or Borrower’s agreements set forth in the Loan
Documents; and (b) promptly execute, deliver, and file all such notices,
statements, and other documents and take such other steps, including but not
limited to the amendment of the Pledge Agreement, and any financing statements
prepared thereunder, as may be reasonably necessary or advisable, or that
Administrative Agent may reasonably request, to render fully valid and
enforceable under all applicable laws, the rights, liens, and priorities of
Administrative Agent, for the benefit of the Lenders, with respect to all
security from time to time furnished under this Agreement or the Pledge
Agreement or intended to be so furnished, in each case in such form and at such
times as shall be reasonably satisfactory to Administrative Agent.

Section 7.1.9 Intentionally Omitted.

Section 7.1.10 Intercompany Indebtedness. Provided no Event of Default has
occurred and is continuing, Borrower and its Subsidiaries shall be permitted to
amend, restate, cancel and otherwise modify the terms and conditions of
intercompany Indebtedness so long as the provisions of such amendments,
restatements and other modifications are consistent with Section 7.1.11.

Section 7.1.11 Transactions with Affiliates. The Borrower will, and will cause
Guarantor and each of their respective Subsidiaries to, conduct all transactions
with any of their respective Affiliates upon terms that are substantially as
favorable to the Borrower, Guarantor or such Subsidiary as it would obtain in a
comparable arm’s-length

 

106



--------------------------------------------------------------------------------

transaction with a Person not an Affiliate of the Borrower, Guarantor or such
Subsidiary. Borrowing Base Intercompany Indebtedness shall be permitted provided
(i) the same is subordinated to this Facility and the full repayment of the
Obligations and all obligations of Guarantor and any Subsidiary Guarantor under
this Facility, provided that for purposes of this Agreement and the other Loan
Documents payments are permitted to be made on such intercompany Indebtedness so
long as no Default shall exist under this Agreement (ii) the incurrence of such
Indebtedness will not otherwise cause an Event of Default, (iii) intercompany
loans to Subsidiaries which are not wholly-owned directly or indirectly by the
Borrower or Subsidiary Guarantors are subject to reasonable approval by
Administrative Agent and (iv) such Indebtedness otherwise complies with the
terms and restrictions set forth in this Agreement; and provided, further, that,
in addition to the foregoing, in the case of Indebtedness relating to a
Borrowing Base Property or Borrowing Base Ownership Entity, (A) the holder
thereof, if a Property Owner of a Borrowing Base Property, is (or becomes) a
Subsidiary Guarantor and (B) such Indebtedness is pledged to the Administrative
Agent pursuant to a loan pledge agreement reasonably acceptable to Borrower and
Administrative Agent. The Borrowing Base Intercompany Indebtedness set forth on
Schedule III and the other intercompany Indebtedness existing as of the Closing
Date and identified in Item 7.1.11 of the Disclosure Schedule is permitted
hereunder.

Section 7.1.12 Corporate Separateness. Borrower will, and will cause Guarantor
and each of their respective Subsidiaries to, take all such action as is
necessary to keep the operations of Borrower and its Subsidiaries separate and
apart from those of Guarantor including, without limitation, ensuring that all
customary formalities regarding corporate existence, including holding regular
board of directors’ meetings and maintenance of corporate records, are followed.
All financial statements of Guarantor and Borrower provided to creditors will,
to the full extent permitted by GAAP, clearly evidence the corporate
separateness of Borrower and its Subsidiaries from Guarantor. Finally, no such
company will take any action, or conduct its affairs in a manner which is likely
to result in the corporate existence of Borrower and/or any of its Subsidiaries
on the one hand, and Guarantor on the other, being ignored, or in the assets and
liabilities of Borrower or any of its Subsidiaries being substantively
consolidated with those of Guarantor in a bankruptcy, reorganization, or other
insolvency proceeding.

Section 7.1.13 End of Fiscal Year. The Borrower will, for financial reporting
purposes, cause each of its Domestic Subsidiaries’ Fiscal Years to end on
December 31 of each year (the “Fiscal Year End”); provided, however, that the
Borrower may, upon written notice to the Administrative Agent, change the
definition of Fiscal Year End set forth above to any other date reasonably
acceptable to the Administrative Agent, in which case the Borrower and the
Administrative Agent, will and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary in order to reflect such change
in financial reporting.

 

107



--------------------------------------------------------------------------------

Section 7.1.14 Interest Rate Protection Agreements. At least fifty percent
(50%) of the outstanding principal amount of all Indebtedness for borrowed money
of the Consolidated Group (excluding the Aggregate Outstanding Balance) shall be
(a) subject to a fixed interest rate, (b) Contingent Hedged Indebtedness or
(c) hedged pursuant to an Interest Rate Protection Agreement that is:
(i) acceptable to the lender or lenders providing such Indebtedness, if such
lenders or lenders required such Interest Rate Protection Agreement with respect
to such Indebtedness, (ii) acceptable to Moody’s Investors Service, Inc.,
Standard & Poor’s Rating Group, a division of McGraw Hill, Inc., a New York
corporation, or Fitch Ratings, Inc., if such ratings agency required such
Interest Rate Protection Agreement with respect to rating such Indebtedness, or
(iii) reasonably acceptable to Administrative Agent, in all other cases.

Section 7.1.15 Intentionally Omitted.

Section 7.1.16 Parent Guarantor. Guarantor will at all times (i) qualify and
maintain its status as a self-directed and self-administered REIT, (ii) remain a
publicly traded company with common stock listed on any major national or
regional stock exchange, (iii) conduct substantially all of its business and
hold substantially all of its assets through the Borrower and operate its
business at all times so as to satisfy all requirements necessary to qualify as
a real estate investment trust under Sections 856 through 860 of the Code, and
(iv) maintain adequate records so as to comply with all record-keeping
requirements relating to the qualification of Guarantor as a real estate
investment trust as required by the Code and applicable regulations of the
Department of Treasury promulgated thereunder and will properly prepare and
timely file with the U.S. Internal Revenue Service all returns and reports
required thereby. Notwithstanding the provisions of Section 7.2.6, subject to
the reasonable approval of Administrative Agent, which shall be provided within
five (5) Business Days after Administrative Agent’s receipt of a written request
therefor from Borrower, Guarantor shall be permitted to issue a reverse stock
split with respect to its Capital Stock in order to comply with the covenant set
forth in clause (ii) of the previous sentence.

Section 7.1.17 Maintenance, Repairs, and Alterations. Except to the extent the
failure to do so could not reasonably be expected to materially adversely affect
a Borrowing Base Property or have a Material Adverse Effect:

(a) Borrower will cause each of the Consolidated Group Properties to be
operated, maintained, and managed in a professional manner at all times in all
material respects as an upscale, upper-upscale or luxury hotel project under the
names shown on Schedule IX (as supplemented from time to time to reflect changes
reasonably approved by Administrative Agent) and in a manner consistent with the
way it is operated, maintained, and managed as of the Closing Date with respect
to any Consolidated Group Property owned or leased by Borrower on the Closing
Date (including all marketing, advertising, promotional, and reservation
programs available as of the Closing Date with respect to any

 

108



--------------------------------------------------------------------------------

such Consolidated Group Property). Borrower will keep in effect (or cause to be
kept in effect) at all times all permits, licenses, and contractual arrangements
as may be necessary to meet the standard of operation described in the foregoing
sentence or as may be required by the law. Upon the request of the
Administrative Agent, the Borrower will deliver to Administrative Agent true,
correct, and complete copies of all permits and licenses necessary for the
ownership and operation of the Consolidated Group Properties, issued in the name
of the applicable Consolidated Group Property and consistent with any Legal
Requirements.

(b) Borrower will not commit or permit any waste or deterioration of or to any
Consolidated Group Property.

(c) Borrower will act prudently and in accordance with customary industry
standards in managing and operating the Consolidated Group Properties. Borrower
will keep the Consolidated Group Properties and all of its other assets which
are reasonably necessary to the conduct of its business in good working order
and condition, normal wear and tear excepted.

(d) The Borrower will, and will cause Guarantor and each of their respective
Subsidiaries to pay and discharge all lawful material claims that, if unpaid,
could reasonably be expected to become a material Lien upon any properties of
the Borrower, Guarantor or any of their respective Subsidiaries; provided,
however, that neither the Borrower, Guarantor nor any of their respective
Subsidiaries shall be required hereunder to pay any such claim that is being
contested in good faith if it has maintained adequate reserves (in the good
faith judgment of the management of the Borrower, Guarantor or such Subsidiary)
with respect thereto in accordance with GAAP.

Section 7.1.18 Access; Annual Meetings with Lenders.

(a) Access. The Borrower shall, at any reasonable time and from time to time
upon reasonable advance notice, permit the Administrative Agent or any of the
Lenders, or any agents or representatives thereof to, under the guidance of
officers of the Borrower (unless such officers are not made available for such
purpose upon reasonable advance notice), (i) examine and make copies (at the
expense of Borrower) of and abstracts from the records and books of account of
the Consolidated Group, (ii) visit the properties of the Consolidated Group,
(iii) discuss the affairs, finances and accounts of the Consolidated Group with
any of their respective officers or directors, and (iv) communicate directly
with the Borrower’s independent certified public accountants.

 

109



--------------------------------------------------------------------------------

(b) Annual Meetings with Lenders. At the request of the Administrative Agent or
the Required Lenders, the Borrower shall, at least once during each Fiscal Year
(other than during the Fiscal Year in effect on the Closing Date) of the
Borrower, hold a meeting (at a mutually agreeable location and time) with all of
the Lenders at which meeting the financial results of the previous Fiscal Year
and the financial condition of the Consolidated Group and the budgets presented
for the current Fiscal Year of the Consolidated Group shall be reviewed, with
each Lender bearing its own travel, lodging, food and other costs associated
with attending any such meeting.

Section 7.1.19 Keeping of Books. The Borrower shall keep, and shall cause
Guarantor and each of their respective Subsidiaries to keep, proper books of
record and account, in which proper entries shall be made of all financial
transactions and the assets and business of the Borrower, Guarantor and each
respective Subsidiary.

Section 7.1.20 Management Letters. Promptly after the Borrower’s receipt
thereof, a copy of any “management letter” received by the Borrower, Guarantor
or any of their respective Subsidiaries from its certified public accountants
and management’s responses, if any, thereto shall be delivered to Administrative
Agent.

Section 7.1.21 Intentionally Omitted.

Section 7.1.22 Borrowing Base Properties.

(a) Each Borrowing Base Property shall satisfy the following criteria:
(i) Borrower or a wholly-owned Subsidiary of the Borrower holds good title (by
fee or pursuant to a Qualified Ground Lease) to such Property, free and clear of
all Liens (except for the Liens permitted under Section 7.2.3); (ii) such
Property is leased to an Operating Lessee; (iii) such Property is designated a
full-service property (in accordance with industry standard, as reasonably
determined by Administrative Agent); (iv) such Property shall at all times be an
upper-upscale, luxury or better quality hotel, as designated by Smith Travel
Research (or a similar successor company designated by Administrative Agent);
(v) such Property is operated under a nationally recognized brand (or with
respect to a foreign Property, an internationally recognized brand) by an
Approved Manager; (vi) such Property is fully operating, open to the public and
not under development or redevelopment (except for routine, ordinary course
renovation, maintenance and repair that does not result in the closure of more
than twenty-five percent (25%) of the rooms at such hotel); provided, however,
that temporary closure due to force majeure events, not to exceed fifteen
(15) Business Days, shall be permitted; (vii) such Property is not subject to or
encumbered by any Indebtedness other than Permitted Borrowing Base Debt;
(viii) such Property is free of material structural defects or material
environmental issues; (ix) neither

 

110



--------------------------------------------------------------------------------

such Property nor the Property Owner thereof is encumbered with Permitted
Borrowing Base Debt or any other Material Agreement that by its terms precludes
the grant of the Collateral, the exercise by or on behalf of the Secured
Creditors of remedies with respect to the Collateral or in any way impairs the
validity or the enforceability of the Security Documents; and (x) the Property
Owner of such Property is Borrower or a Subsidiary Guarantor.

(b)(i) Borrower shall own at least three (3) Borrowing Base Properties at all
times, of which no fewer than two (2) must be located in the United States of
America; (ii) no Borrowing Base Property and no Capital Stock in any Borrowing
Base Entity shall at any time be subject to or encumbered by (A) any
Indebtedness other than Permitted Borrowing Base Debt, or (B) any Lien other
than a Permitted Borrowing Base Lien, (iii) no more than three (3) Properties
located outside of the United State of America may qualify as Borrowing Base
Properties at any time, and (iv) no more than two (2) Borrowing Base Properties
may include a condominium or timeshare component or otherwise be part of a
condominium or similar development that includes a residential/hotel
condominium, fractional interest or timeshare component, in any such case unless
otherwise agreed by the Required Lenders, and (v) at least three (3) Borrowing
Base Properties shall at all times qualify as “luxury” or “upper-upscale”
hotels, as designated by Smith Travel Research (or a similar successor company
designated by Administrative Agent).

(c) Borrower may propose to include additional Properties (whether New
Acquisitions or former Development Properties, or Properties that were once
Borrowing Base Properties and that no longer qualify as such) by sending written
proposals for inclusion to Administrative Agent. Administrative Agent may
reasonably request any diligence materials and documentation it deems necessary
to evaluate such Property, including, without limitation, certifications,
appraisals and title documentation. Administrative Agent will make such request
and materials available to the Lenders. The inclusion of any Pre-Approved
Borrowing Base Property as a Borrowing Base Property shall be subject to
(i) delivery of the foregoing diligence materials and (ii) Administrative
Agent’s reasonable approval that such Pre-Approved Borrowing Base Property meets
the criteria set forth in clause (a) above and the inclusion thereof complies
with clause (b) above. The inclusion of any Property (other than a Pre-Approved
Borrowing Base Property) as a Borrowing Base Property shall be subject to
(i) delivery of the foregoing diligence materials, (ii) Administrative Agent’s
reasonable approval that such Property meets the criteria set forth in clause
(a) above and the inclusion thereof complies with clause (b) above and (iii) the
prior written consent of the Required Lenders. Administrative Agent and, to the
extent their consent is required the Lenders, shall be given at least ten
(10) Business Days to evaluate any diligence materials and evaluate Borrower’s
written proposal. In connection with the inclusion of any Property as a
Borrowing Base Property, Borrower shall execute and deliver collateral
documentation (including, without limitation, a First Lien Mortgage securing
such Property) substantially similar to the Loan Documents executed and
delivered by the Borrower on the Closing Date with respect to the applicable
Property.

 

111



--------------------------------------------------------------------------------

(d) As a condition to including a Property as a Borrowing Base Property,
Borrower, Guarantor or any Subsidiary that directly owns the Capital Stock of a
Subsidiary that directly or indirectly owns or leases such Property shall
execute and deliver to the Administrative Agent a supplement to the Pledge
Agreement for the purposes of becoming a pledgor thereunder with respect to the
Capital Stock of such Borrowing Base Entity (provided such Subsidiary is not
theretofore a party to the Pledge Agreement) and shall, pursuant to (and to the
extent required by) the Pledge Agreement, pledge to the Administrative Agent all
of the outstanding shares of Capital Stock of such owned Subsidiary and deliver
undated stock powers for such certificates, executed in blank (or, if any such
shares of capital stock are uncertificated, confirmation and evidence reasonably
satisfactory to the Administrative Agent that the security interest in such
uncertificated securities has been transferred to and perfected by the
Administrative Agent, for the benefit of the Lenders, in accordance with Article
8 of the UCC or any other similar law which may be applicable).

(e) As a further condition to including a Property as a Borrowing Base Property,
any Subsidiary that, upon inclusion of such Property as a Borrowing Base
Property would become a Property Owner of a Borrowing Base Property, shall
execute a Joinder to become party to the Subsidiary Guaranty, substantially in
the form attached as Exhibit H-2 hereto.

(f) Borrower shall promptly, after any Responsible Officer of the Borrower
obtains knowledge thereof, notify Administrative Agent of: (i) any material
structural defects or Environmental Occurrence affecting a Borrowing Base
Property or (ii) the occurrence of any casualty event affecting a Borrowing Base
Property, or (iii) any other event or occurrence which would cause a Borrowing
Base Property to cease to qualify as such.

(g) Subject to satisfaction of each of the conditions set forth below with
respect to any Borrowing Base Property, Borrower shall be entitled to release
and/or dispose of a Borrowing Base Property from the Lien of the applicable
First Lien Mortgage and related Loan Documents (each such property, a “Borrowing
Base Release Property”) in connection with a Disposition or refinancing of such
Borrowing Base Property (each release under this Section 7.1.22(g), a “Borrowing
Base Property Release”):

(i) Borrower delivers a written notice (a “Property Release Notice”) to
Administrative Agent of its desire to effect such Borrowing Base Property
Release no later than thirty (30) days prior to the date of such desired
Borrowing Base Property Release, and setting forth the Business Day (the
“Release Date”) on which Borrower desires that Administrative Agent release its
interest in such Borrowing Base Release Property;

 

112



--------------------------------------------------------------------------------

(ii) Borrower shall submit to Administrative Agent not less than ten
(10) Business Days prior to the Release Date (which must be a Business Day) a
release of Liens (and related Loan Documents) for the applicable Borrowing Base
Release Property (for execution by Administrative Agent) in a form appropriate
in the applicable state and otherwise satisfactory to Administrative Agent in
its reasonable discretion and all other documentation Administrative Agent
reasonably requires to be delivered by Borrower in connection with such
Borrowing Base Property Release (collectively, “Release Instruments”) for each
applicable Borrowing Base Release Property together with an Officer’s
Certificate certifying that (A) the Release Instruments are in compliance with
all Legal Requirements, (B) the release to be effected will not violate the
terms of this Agreement, (C) the release to be effected will not impair or
otherwise adversely affect the Liens, security interests and other rights of
Lenders under the Loan Documents not being released (or as to the Borrowing Base
Properties subject to the Loan Documents not being released) and (D) the
condition described in paragraph (iii) below is satisfied in connection with
such Borrowing Base Property Release (together with calculations and supporting
documentation demonstrating the same in reasonable detail);

(iii) After giving effect to such Borrowing Base Property Release, the Aggregate
Outstanding Balance shall not exceed the Available Commitment calculated on a
pro forma basis;

(iv) No monetary Default or Event of Default shall have occurred and then be
continuing on the date on which Borrower delivers the Property Release Notice
and on the Release Date, unless all outstanding monetary Defaults and Events of
Default are cured as a result of the Borrowing Base Property Release;

(v) After giving effect to such Borrowing Base Property Release, no Event of
Default shall occur as a result of the Borrowing Base Property Release; and

 

113



--------------------------------------------------------------------------------

(vi) Borrower shall pay for any and all reasonable out-of-pocket costs and
expenses incurred in connection with any proposed Borrowing Base Property
Release, including, without limitation, Administrative Agent’s reasonable
attorneys’ fees and disbursements and all title insurance premiums for any
endorsements to any existing Title Policies reasonably required by
Administrative Agent in connection with such proposed release.

Section 7.1.23 Access to Property. Borrower shall, and shall cause each
Borrowing Base Entity to, permit agents, representatives and employees of
Administrative Agent to inspect the Borrowing Base Properties or any part
thereof during normal business hours on Business Days upon reasonable advance
notice.

Section 7.1.24 Mortgage Taxes. Borrower shall pay all taxes, charges, filing,
registration and recording fees, excises and levies payable with respect to the
Liens created or secured by the Loan Documents, other than income, franchise and
doing business taxes imposed on Administrative Agent or Lenders.

Section 7.1.25 Operation. With respect to each Borrowing Base Property, Borrower
shall, and shall cause each Borrowing Base Entity and Manager to, (i) promptly
perform and/or observe in all material respects all of the covenants and
agreements required to be performed and observed by it under the applicable
Management Agreement and do all things necessary to preserve and to keep
unimpaired its material rights thereunder; (ii) promptly notify Administrative
Agent of any “event of default” under the applicable Management Agreement of
which it is aware and (iii) enforce in a commercially reasonable manner the
performance and observance of all of the covenants and agreements required to be
performed and/or observed by the Manager under the applicable Management
Agreement.

Section 7.1.26 Business and Operations. Borrower shall, and shall cause each
Borrowing Base Entity to, continue to engage in the businesses presently
conducted by it as and to the extent the same are necessary for the ownership,
maintenance, management and operation of the Borrowing Base Properties. Borrower
shall, and shall cause each Borrowing Base Entity to, qualify to do business and
shall remain in good standing under the laws of the jurisdiction in which the
applicable Borrowing Base Property is located, as and to the extent required for
the ownership, maintenance, management and operation of the applicable Borrowing
Base Property.

Section 7.1.27 Title to Property. Borrower shall, and shall cause each Borrowing
Base Entity to, warrant and defend (a) the title to the Borrowing Base
Properties and every part thereof, subject only to Liens and other encumbrances
permitted hereunder (including Permitted Borrowing Base Liens) and (b) the
validity and priority of the Liens of the First Lien Mortgages and the other
Loan Documents on the Borrowing Base Properties, subject only to Liens and other
encumbrances permitted hereunder (including Permitted Borrowing Base Liens), in
each case against the claims of

 

114



--------------------------------------------------------------------------------

all Persons whomsoever. Borrower shall reimburse Administrative Agent for any
losses, costs, damages or expenses (including reasonable attorneys’ fees and
court costs) incurred by Administrative Agent if an interest in a Borrowing Base
Property is claimed by another Person, other than as permitted hereunder.

Section 7.1.28 Title Insurance. Borrower shall, and shall cause each Borrowing
Base Entity to, maintain coverage under each Title Policy in an amount equal to
at least seventy percent (70%) of the Appraised Value for each Borrowing Base
Property as shown on the most recent Acceptable Appraisal with respect to such
Borrowing Base Property; provided, however, Borrower and the Borrowing Base
Entity shall not be required to increase the amount of coverage under any Title
Policy if such increase would cause the aggregate amount of coverage for all
Borrowing Base Properties to exceed an amount equal to $570,700,000; provided,
further, that Borrower shall not be required to increase the amount of coverage
more than twice in any calendar year. Within fifteen (15) Business Days after
Borrower’s receipt of an Acceptable Appraisal that requires an increase in
coverage, Borrower shall, or shall cause the applicable Borrowing Base Entity
to, deliver to Administrative Agent (i) a title continuation letter, showing all
matters recorded on title since the later of the issuance of the Title Policy
and the most recent title continuation letter and (ii) evidence of a fully-paid
endorsement to the Title Policy in an amount so increasing such coverage.
Borrower shall not, and shall not permit a Borrowing Base Entity to, reduce the
coverage under each Title Policy.

Section 7.1.29 Costs of Enforcement. In the event (a) that this Agreement or the
First Lien Mortgages are foreclosed upon in whole or in part or that this
Agreement or the First Lien Mortgages are put into the hands of an attorney for
collection, suit, action or foreclosure, (b) of the foreclosure of any security
agreement prior to or subsequent to this Agreement in which proceeding
Administrative Agent is made a party, or a mortgage prior to or subsequent to
the First Lien Mortgages in which proceeding Administrative Agent is made a
party, or (c) of the bankruptcy, insolvency, rehabilitation or other similar
proceeding in respect of Borrower, any Borrowing Base Entity or any of their
constituent Persons or an assignment by Borrower, any Borrowing Base Entity or
any of its constituent Persons for the benefit of its creditors, then Borrower,
its successors or assigns, shall, and shall cause such Borrowing Base Entity,
its successors and assigns, to be chargeable with and agrees to pay all costs of
collection and defense, including reasonable attorneys’ fees and costs, incurred
by Administrative Agent, the Lenders, Borrower or such Borrowing Base Entity in
connection therewith and in connection with any appellate proceeding or
post-judgment action involved therein, together with all required service or use
taxes.

Section 7.1.30 Notices; Leases and REAs. Borrower shall, and shall cause each
Borrowing Base Entity to, promptly after receipt thereof, deliver to
Administrative Agent a copy of any notice received with respect to the REAs and
the Leases claiming that Borrower or such Borrowing Base Entity is in default in
the performance or observance of any of the material terms, covenants or
conditions of any of the REAs or the Leases.

 

115



--------------------------------------------------------------------------------

Section 7.1.31 Taxes. Borrower shall, or shall cause the applicable Borrowing
Base Entity to, pay all Impositions now or hereafter levied or assessed or
imposed against a Borrowing Base Property or any part thereof prior to the
imposition of any interest, charges or expenses for the non-payment thereof and
shall pay all Other Charges on or before the date they are due. Nothing
contained herein shall be deemed to require Borrower to pay, or cause to be
paid, any Imposition or to satisfy any Lien, or to comply with any Legal
Requirement, so long as Borrower is in good faith, and by proper legal
proceedings, where appropriate, diligently contesting the validity, amount or
application thereof, provided that in each case, at the time of the commencement
of any such action or proceeding, and during the pendency of such action or
proceeding, (i) no monetary Event of Default shall exist and be continuing
hereunder, (ii) Borrower shall keep Administrative Agent informed of the status
of such contest at reasonable intervals, (iii) adequate reserves with respect
thereto are maintained on Borrower’s books in accordance with GAAP, (iv) either
such contest operates to suspend collection or enforcement as the case may be,
of the contested Imposition, Lien or Legal Requirement and such contest is
maintained and prosecuted continuously and with diligence or the Imposition or
Lien is bonded, and (v) in the case of any Insurance Requirement, the failure of
Borrower to comply therewith shall not impair the validity of any insurance
required to be maintained by Borrower under the Loan Documents or the right to
full payment of any claims thereunder. Notwithstanding the foregoing, the
creation of any such reserves or the furnishing of any bond, Borrower promptly
shall comply with any contested Legal Requirement or Insurance Requirement or
shall pay any contested Imposition or Lien, and compliance therewith or payment
thereof shall not be deferred, if, at any time the Property or any portion
thereof shall be, in Administrative Agent’s reasonable judgment, in imminent
danger of being forfeited or lost or Administrative Agent or Lenders are likely
to be subject to civil or criminal damages as a result thereof. If such action
or proceeding is terminated or discontinued adversely to Borrower, Borrower
shall deliver to Administrative Agent reasonable evidence of Borrower’s
compliance with such contested Imposition, Lien, Legal Requirements or Insurance
Requirements, as the case may be.

Section 7.1.32 Leases.

(a) Except as otherwise provided in this Section 7.1.32, Borrower shall not, and
shall cause the Borrowing Base Entities not to, enter into any Lease with a
Tenant (a “New Lease”) or, to the extent the same would cause a Material Adverse
Effect, consent to the assignment of, modify or terminate any Lease, without the
prior written consent of Administrative Agent which consent shall not be
unreasonably withheld or delayed. Notwithstanding the foregoing sentence,
provided no Event of Default shall have occurred, Borrower and a Borrowing Base
Entity may, in the ordinary course of business, enter into a New Lease,

 

116



--------------------------------------------------------------------------------

without Administrative Agent’s prior written consent, that satisfies each of the
following conditions: (i) such New Lease contains material economic terms that
are at least equal to the then prevailing market rate for similar properties in
such location for the entire term of such New Lease and (ii) with respect to
each Borrowing Base Property, after giving effect to any New Lease, the amount
of aggregate leased square footage at such Borrowing Base Property shall not
exceed the amount of aggregate leased square footage at such Borrowing Base
Property as of the Closing Date, as such amount is set forth on Schedule XV
(such limitation for each Borrowing Base Property, the “Leasing Threshold”).

(b) Upon the execution of any New Lease Borrower shall deliver to Administrative
Agent an executed copy of the New Lease.

(c) Borrower shall, and shall cause each Borrowing Base Entity to, (i) promptly
perform and observe all of the material terms, covenants and conditions required
to be performed and observed by Borrower and such Borrowing Base Entities under
the Leases and the REAs, if the failure to perform or observe the same would
have a Material Adverse Effect and (ii) exercise, within ten (10) Business Days
after a written request by Administrative Agent, any right to request from the
Tenant under any Lease, or the party to any REAs a certificate with respect to
the status thereof.

(d) All New Leases entered into by Borrower and any Borrowing Base Entities
after the Closing Date shall by their express terms be subject and subordinate
to this Agreement and the First Lien Mortgages (through a subordination
provision contained in such Lease or otherwise) and shall provide that if
Administrative Agent agrees to a Non-Disturbance Agreement pursuant to
Section 7.1.32(f), the Person holding any rights thereunder shall attorn to
Administrative Agent or any other Person succeeding to the interests of
Administrative Agent upon the exercise of its remedies hereunder or any transfer
in lieu thereof on the terms set forth in this Section 7.1.32.

(e) Each New Lease entered into from and after the Closing Date shall provide
that in the event of the enforcement by Administrative Agent of any remedy under
this Agreement or the First Lien Mortgages, if Administrative Agent agrees to a
Non-Disturbance Agreement pursuant to Section 7.1.32(f), the Tenant under such
Lease shall, at the option of Administrative Agent or of any other Person
succeeding to the interest of Administrative Agent as a result of such
enforcement, attorn to Administrative Agent or to such Person and shall
recognize Administrative Agent or such successor in the interest as lessor under
such Lease without change in the provisions thereof; provided, however,
Administrative Agent or such successor in interest shall not be liable for or
bound by (i) any payment of an installment of rent or additional rent made more
than thirty (30) days before the due date of such installment, (ii) any act or
omission of or default

 

117



--------------------------------------------------------------------------------

by Borrower or the applicable Borrowing Base Entity under any such Lease (but
the Administrative Agent, or such successor, shall be subject to the continuing
obligations of the landlord to the extent arising from and after such succession
to the extent of Administrative Agent’s, or such successor’s, interest in the
Borrowing Base Property), (iii) any credits, claims, setoffs or defenses which
any Tenant may have against Borrower or the applicable Borrowing Base Entity,
(iv) any obligation under such Lease to maintain a fitness facility at the
Borrowing Base Property, (v) any obligation on Borrower’s or the applicable
Borrowing Base Entity’s part, pursuant to such Lease, to perform any tenant
improvement work or (vi) any obligation on Borrower’s or the applicable
Borrowing Base Entity’s part, pursuant to such Lease, to pay any sum of money to
any Tenant. Each such New Lease shall also provide that, upon the reasonable
request by Administrative Agent or such successor in interest, the Tenant shall
execute and deliver an instrument or instruments confirming such attornment.

(f) Administrative Agent on behalf of the Lenders shall enter into, and, if
required by applicable law to provide constructive notice or requested by a
Tenant, record in the county where the subject Property is located, a
subordination, attornment and non-disturbance agreement, substance substantially
similar to the form attached to this Agreement as Exhibit J (a “Non-Disturbance
Agreement”), with any Tenant (other than an Affiliate of Borrower or a Borrowing
Base Entity) entering into a Lease permitted hereunder or otherwise consented to
by Lender within ten (10) Business Days after written request therefor by
Borrower, provided that such request is accompanied by an officer’s certificate
stating that such Lease complies in all material respects with this
Section 7.1.32. All reasonable third party costs and expenses incurred by
Administrative Agent in connection with the negotiation, preparation, execution
and delivery of any Non-Disturbance Agreement, including, without limitation,
reasonable attorneys’ fees and disbursements, shall be paid by Borrower (in
advance, if requested by Lender).

Section 7.1.33 Account Pledges. On the Closing Date, Borrower shall cause the
Operating Lessees of each Borrowing Base Property to grant to Administrative
Agent a valid, first lien security interest in (i) the Accounts and all cash,
checks, drafts, securities entitlements, certificates, instruments and other
property, including, without limitation, all deposits and/or wire transfers from
time to time deposited or held in, credited to or made to Accounts, (ii) all
interest, dividends, cash, instruments, securities entitlements and other
property from time to time received, receivable or otherwise payable in respect
of, or in exchange for, any or all of the foregoing or purchased with funds from
the Accounts and (iii) to the extent not covered by clauses (i) or (ii) above,
all proceeds (it being agreed that solely with respect to the Borrowing Base
Properties located in the United States, the term “proceeds” shall have the
meaning set forth in the Uniform Commercial Code of the State in which the
applicable Borrowing Base Property is located) of any or all of the foregoing.
Without Administrative Agent’s written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, Borrower shall not, and shall not
permit the Borrowing Base Entities to, close any of the Accounts, nor take any
action or omit to take any action that would result in the monies payable to the
Accounts being deposited in accounts other than the Accounts.

 

118



--------------------------------------------------------------------------------

Section 7.2 Negative Covenants. The Borrower agrees with the Administrative
Agent, the Issuer and each Lender that, until all Commitments have terminated,
all Letters of Credit have terminated or expired and all Obligations have been
paid and performed in full, the Borrower will comply with the covenants set
forth in this Section 7.2.

Section 7.2.1 Changes in Business. Borrower will not, and will not permit
Guarantor or any of their respective Subsidiaries to, engage in any significant
business or activities in any industries or business segments, other than the
business and activities conducted by Borrower, Guarantor and their respective
Subsidiaries (taken as a whole) on the Closing Date (i.e., the acquisition,
ownership and operation of hotels and interests therein), and other businesses
and activities related or incidental thereto.

Section 7.2.2 Indebtedness. The Borrower will not, and will not permit Guarantor
or any of their respective Subsidiaries to, create, incur, assume or suffer to
exist or otherwise become or be liable in respect of any Indebtedness, other
than, without duplication, the following:

(a) Mortgage Indebtedness and Mezzanine Indebtedness, including customary
recourse guaranties provided in connection therewith;

(b) Unsecured Indebtedness incurred in connection with Permitted Construction
Indebtedness, subject to compliance with the covenants set forth in
Section 7.2.9, not to exceed Fifty Million Dollars ($50,000,000) in aggregate
principal amount at any time;

(c) Permitted Borrowing Base Debt;

(d) Indebtedness incurred by Borrower, Guarantor and their respective
Subsidiaries in respect of (i) Credit Hedging Agreements and other Hedging
Agreements entered into in the ordinary course and not for speculative purposes,
(ii) purchase money indebtedness, capital lease obligations or other
indebtedness for FF&E incurred in the ordinary course of business (but, in
either case, not with respect to Property acquisitions or in any event recourse
to Borrower or Guarantor), (iii) hotel management agreement fees and obligations
incurred in the ordinary course of business, and (iv) other trade payables,
letter of credit reimbursement obligations or guaranties (excluding guarantees
of indebtedness for borrowed money or letter of credit reimbursement obligations
relating to indebtedness for borrowed money) incurred in the ordinary course of
business, subject to compliance with the covenants set forth in Section 7.2.4;

 

119



--------------------------------------------------------------------------------

(e) All Obligations hereunder, including pursuant to the Guaranty and Subsidiary
Guaranty;

(f) Indebtedness secured by any Liens permitted pursuant to Section 7.2.3;

(g) Indebtedness existing as of the Closing Date and identified in Item 7.1.11
of the Disclosure Schedule;

(h) Unsecured Indebtedness of Borrower or Guarantor not otherwise permitted
under the foregoing clauses (a)-(g), subject to compliance with the covenants
set forth in Section 7.2.9, not to exceed $250,000,000 in aggregate principal
amount at any time; and

(i) Intercompany Indebtedness issued in accordance with Section 7.1.11.

Section 7.2.3 Liens. The Borrower and Guarantor will not, and will not permit
any of their Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any of its property, revenues or assets (real or personal, tangible or
intangible), whether now owned or hereafter acquired or sell any such property
or assets subject to an understanding or agreement, contingent or otherwise, to
repurchase or leaseback such property or assets (including sales or accounts
receivable with recourse to such Borrower, Guarantor or any of their respective
Subsidiaries), or assign any right to receive income or permit the filing of any
financing statement under the UCC or any other similar notice of Lien under any
similar recording or notice statute, except, with respect to Borrowing Base
Properties, Permitted Borrowing Base Liens and with respect to all Properties
other than Borrowing Base Properties, Permitted Borrowing Base Liens and the
following:

(a) Liens securing payment of the Obligations granted pursuant to any Loan
Document or Liens securing Credit Hedging Agreements;

(b) Liens securing Permitted Construction Indebtedness;

(c) Liens securing Mortgage Indebtedness or Mezzanine Indebtedness;

 

120



--------------------------------------------------------------------------------

(d) Liens securing Indebtedness of the type permitted and described in clause
(c) or (d) of Section 7.2.2;

(e) Liens on cash or Cash Equivalents or deposit accounts holding cash or Cash
Equivalents securing Hedging Agreements or letter of credit reimbursement
obligations permitted under Section 7.2.2(e) or Liens securing FF&E purchase
money indebtedness or capital lease obligations permitted under
Section 7.2.2(e);

(f) inchoate Liens for taxes, assessments or other governmental charges or
levies not at the time delinquent or thereafter payable without penalty or to
the extent payment is not required pursuant to Section 7.1.4;

(g) Liens of carriers, warehousemen, mechanics, materialmen and landlords and
other similar Liens imposed by law incurred in the ordinary course of business,
in each case so long as such Liens could not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect;

(h) Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business in connection with workmen’s compensation,
unemployment insurance or other forms of governmental insurance or benefits, or
to secure performance of tenders, statutory and regulatory obligations, bids,
leases and contracts or other similar obligations (other than for borrowed
money) entered into in the ordinary course of business or to secure obligations
on surety bonds or performance or return-of-money bonds;

(i) Liens consisting of judgment or judicial attachment liens in circumstances
not constituting an Event of Default under Section 8.1.6;

(j) easements, rights-of-way, municipal and zoning ordinances or similar
restrictions, minor defects or irregularities in title and other similar charges
or encumbrances not securing Indebtedness and not interfering in any material
respect with the ordinary conduct of the business of the Borrower or its
Subsidiaries;

(k) Leases for space entered into in the ordinary course of business affecting
any Property (to tenants as tenants only, without purchase rights or options);
and

 

121



--------------------------------------------------------------------------------

(l) Liens arising solely by virtue of any statutory or common law provision
relating to banks’ liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a creditor depository
institution, provided that such deposit account is not a cash collateral
account.

Section 7.2.4 Financial Covenants. The Borrower will not permit to occur any of
the events set forth below:

(a) Minimum Total Fixed Charge Coverage Ratio.

(i) From the Closing Date through the end of calendar year 2012, Borrower will
not permit the Total Fixed Charge Coverage Ratio, as of the end of any Fiscal
Quarter, to be less than 1.0:1.0;

(ii) From January 1, 2013 through the end of calendar year 2013, Borrower will
not permit the Total Fixed Charge Coverage Ratio, as of the end of any Fiscal
Quarter, to be less than 1.1:1.0;

(iii) From January 1, 2014 until the Initial Maturity Date, Borrower will not
permit the Total Fixed Charge Coverage Ratio, as of the end of any Fiscal
Quarter, to be less than 1.2:1.0;

(iv) During the Extension Term, Borrower will not permit the Total Fixed Charge
Coverage Ratio, as of the end of any Fiscal Quarter, to be less than 1.3:1.0;
and

(v) Notwithstanding anything to the contrary contained herein, from and after
the date Guarantor declares any Dividends in the form of cash with respect to
its common Capital Stock, Borrower will not permit the Total Fixed Charge
Coverage Ratio, as of the end of any Fiscal Quarter, to be less than 1.35:1.0.

(b) Prior to the Initial Maturity Date, Borrower will not permit the Total
Leverage Ratio to be greater than .65 to 1.0. During the Extension Term,
Borrower will not permit the Total Leverage Ratio to be greater than .60 to 1.0.

(c) Borrower will not permit, as of any date, Consolidated Tangible Net Worth to
be less than an amount equal to Seven Hundred Million Dollars ($700,000,000)
plus seventy-five percent (75%) of the net proceeds to Guarantor of any new
issuances of common Capital Stock but excluding therefrom (x) the proceeds of
any common Capital Stock of Guarantor or Borrower used in a transaction or a
series of transactions to redeem all or any portion of an outstanding issue of
Capital Stock (including payment in connection therewith of any accrued
Dividends in accordance herewith) or (y) Capital Stock of Guarantor or Borrower
issued to discharge Indebtedness.

 

122



--------------------------------------------------------------------------------

(d) Construction Cost. The Borrower will not permit Construction Costs of the
Consolidated Group (including, in the case of Unconsolidated Subsidiaries, the
greater of (i) Borrower’s Share of such Construction Cost and (ii) the amount
(without duplication) of such Construction Cost for which the member of the
Consolidated Group is liable) at any time to exceed ten percent (10%) of the
aggregate Gross Asset Value in respect of all of the Properties.

(e) Minority Joint Ventures. The Borrower will not permit its Share of the
aggregate Net Asset Value of Properties held in Unconsolidated Subsidiaries at
any time to exceed twenty-five percent (25%) of the aggregate Gross Asset Value
in respect of all of the Properties.

(f) Construction Costs and Minority Joint Ventures. The Borrower will not permit
the sum of the Construction Costs described in clause (d) above and the
Borrower’s Share of the aggregate Net Asset Value of Properties held in
Unconsolidated Subsidiaries to exceed, at any time, thirty-five percent (35%) of
the aggregate Gross Asset Value in respect of all of the Properties.

Section 7.2.5 Investments. The Borrower will not, and will not permit Guarantor
or any of their respective Subsidiaries to, make, incur, assume or suffer to
exist any Investment in any other Person except:

(a) Investments existing as of the Closing Date and identified in Item 7.2.5(a)
of the Disclosure Schedule, provided that any additional Investments made with
respect thereto shall be permitted only if permitted under the other provisions
of this Section 7.2.5;

(b) Investments in Cash Equivalents;

(c) without duplication, Investments to the extent permitted as Indebtedness
pursuant to Section 7.2.2;

(d) without duplication, Capital Expenditures;

(e) without duplication, Investments permitted by Section 7.2.6;

 

123



--------------------------------------------------------------------------------

(f) acquisitions of Properties or the Capital Stock of a Person that owns a
Property, provided that the financial covenants in Section 7.2.4 are complied
with;

(g) Investments constituting (i) accounts receivable arising, (ii) trade debt
granted, or (iii) deposits made in connection with the purchase price of goods
or services, in each case in the ordinary course of business;

(h) loans to Subsidiaries permitted pursuant to Section 7.1.11;

(i) loans and advances to employees of the Guarantor, the Borrower or any
Subsidiary in the ordinary course of business, including in connection with a
management incentive plan, not to exceed $5,000,000.00 in the aggregate;

(j) Investments in the Capital Stock of any Subsidiary;

(k) Investments in Unconsolidated Subsidiaries unless the Borrower’s Share of
the Net Asset Value of Properties held in all Unconsolidated Subsidiaries is
equal to or greater than twenty-five percent (25%) of the aggregate Gross Asset
Value of all the Properties; and

(l) Investments in Capped Call Options and the execution and performance of any
intercompany transactions incidental to the issuance and settlement of the
related exchangeable or convertible securities, including, without limitation,
any agreement pursuant to which Guarantor will deliver to Borrower shares of
Guarantor common stock deliverable upon conversion or exchange of such
securities.

Section 7.2.6 Restricted Payments, etc.

(a) Borrower will not, nor will Borrower permit Guarantor or any of Borrower’s
or Guarantor’s respective Subsidiaries to, authorize, declare or pay any
Dividends, except in the following circumstances:

(i) any Subsidiary of Borrower may authorize, declare and pay Dividends to
Borrower or to any Subsidiary of Borrower;

 

124



--------------------------------------------------------------------------------

(ii) except as provided in clause (a)(i) above or clause (c) below, Guarantor
and Borrower may not authorize, declare or pay any amount of Dividends payable
to holders of common Capital Stock or operating partnership stock in cash or in
kind until the Total Fixed Charge Coverage Ratio exceeds 1.35:1.0. Once the
Total Fixed Charge Coverage Ratio exceeds 1.35:1.0, Guarantor, Borrower and any
of their respective Subsidiaries may authorize, declare or pay Dividends payable
to holders of common Capital Stock or operating partnership stock from time to
time (in addition to those permitted pursuant to the preceding clause (a)(i)),
so long as (A) no Event of Default exists at the time of the respective
authorization, declaration or payment or would exist immediately after giving
effect thereto, and (B) such Dividends, when aggregated with all Dividends paid
during the current Fiscal Quarter and the preceding three consecutive Fiscal
Quarters, do not exceed the greater of (x) ninety-five percent (95%) of Funds
From Operations and (y) the minimum amount necessary for Guarantor to maintain
its status a real estate investment trust under sections 856 through 860 of
the Code and eliminate any U.S. federal income tax liability under sections 857,
858 and 4981 of the Code;

(iii) provided no Event of Default has occurred and is continuing or would
result therefrom, Guarantor and Borrower shall be permitted to pay Dividends to
holders of preferred Capital Stock that accrued with respect to the most recent
Fiscal Quarter (a “Current Preferred Dividend”).

(iv) provided no Event of Default has occurred and is continuing or would result
therefrom, Guarantor and Borrower shall be permitted to pay Dividends to holders
of preferred Capital Stock that accrued for a Fiscal Quarter prior to the most
recent Fiscal Quarter and were not paid in the ordinary course as a Current
Preferred Dividend (a “Catch-Up Amount”) at any time on or prior to June 30,
2012. After June 30, 2012, except as provided in clause (a)(i) above or clause
(c) below, Guarantor and Borrower may not authorize, declare or pay any Catch-Up
Amounts unless (A) the Total Fixed Charge Coverage Ratio exceeds 1.05:1.00 for
the prior two (2) consecutive Fiscal Quarters (such ratio shall be calculated
for both quarters using a dividend amount paid to holders of preferred Capital
Stock equal to distributions on preferred partnership units payable by Borrower
for the latest Fiscal Quarter multiplied by four (4) and (B) no Event of Default
has occurred and is continuing or would result therefrom; provided, however,
that any transaction or series of transactions in which the common or preferred
Capital Stock of Guarantor or Borrower is exchanged for additional common or
preferred Capital Stock of Guarantor or Borrower shall not be deemed the payment
of a Catch-Up Amount for the purposes of this Section 7.2.6(a)(iv);

 

125



--------------------------------------------------------------------------------

(v) For the avoidance of doubt, nothing in this Agreement shall be interpreted
as prohibiting Dividends from Subsidiaries to holders of Capital Stock in Joint
Ventures; and

(vi) Guarantor and Borrower may purchase and exercise Capped Call Options.

(b) Borrower and Guarantor shall not redeem, retire, repurchase or engage in any
other acquisition or similar transaction, of any class of Borrower’s or
Guarantor’s outstanding Capital Stock (each, a “Share Repurchase”) unless (i) no
Event of Default has occurred and is continuing or would result therefrom and
(ii) with respect to common Capital Stock, the Total Fixed Charge Coverage Ratio
exceeds 1.35:1.0 for the prior Fiscal Quarter. The foregoing restriction shall
not be deemed to apply to (i) the purchase or exercise of Capped Call Options by
Borrower or Guarantor, (ii) a reverse stock split pursuant to the terms of
Section 7.1.16 or (iii) a transaction or series of transactions in which an
outstanding issue of the Capital Stock of Guarantor or Borrower is replaced,
redeemed, or exchanged with a new issue of Capital Stock or the proceeds
thereof, as applicable (or in each case portions thereof).

(c) No Dividend in cash or in kind may be paid or made by Borrower or Guarantor
under this Section 7.2.6 at any time that an Event of Default shall have
occurred and be continuing or would result from any such Dividend or other
payment; provided, however, that notwithstanding the restrictions of
Section 7.2.6(a) or the first part of this sentence, for so long as Guarantor
qualifies, or has taken all other actions necessary to qualify, as a “real
estate investment trust” under the Code during any Fiscal Year of Guarantor,
Borrower may authorize, declare and pay quarterly cash Dividends (which may be
based on estimates) to Guarantor when and to the extent necessary for Guarantor
to distribute, and Guarantor may so distribute, cash Dividends to its
shareholders generally in an aggregate amount not to exceed the minimum amount
necessary for Guarantor to maintain its tax status as a real estate investment
trust, unless Borrower receives notice from Administrative Agent of any monetary
Event of Default or other material Event of Default.

(d) For avoidance of doubt, a Dividend paid or satisfied with the issuance of
Capital Stock shall not be deemed to be a Dividend “in kind”.

Section 7.2.7 Consolidations and Mergers; Dispositions. The Borrower will not,
and will not suffer or permit Guarantor or any of their respective Subsidiaries
to, merge, consolidate, reorganize or otherwise combine or liquidate with or
into, whether in one transaction or in a series of transactions to or in favor
of, any Person except for (i) transactions that occur between wholly-owned
Subsidiaries (provided that if

 

126



--------------------------------------------------------------------------------

such transaction involves a Subsidiary Guarantor, the Subsidiary Guarantor is
the surviving entity), (ii) transactions where the Borrower is the surviving
entity and there is no change in the type of business conducted (i.e., from that
of a hotel owner and operator) and no other Change of Control or Default results
from such transaction, (iii) transactions otherwise permitted hereunder
including in connection with a permitted Disposition, or (iv) transactions
otherwise approved in advance by Administrative Agent or the Required Lenders.
The Borrower will not, and will not permit Guarantor and any of their respective
Subsidiaries to enter into or consummate any Disposition (other than any
Disposition resulting from a casualty or condemnation, a Disposition by any
Subsidiary to any wholly-owned Subsidiary of Borrower or to Borrower or
otherwise approved in advance by the Required Lenders) if (A) an Event of
Default then exists; or (B) the Disposition would result in (1) proceeds of less
than eighty-five percent (85%) cash or Cash Equivalents or (2) Capital Stock in
a Subsidiary or Joint Venture that would otherwise not be permitted under this
Agreement; or (C) the Disposition is not on a bona fide arms-length basis; or
(D) the Disposition would, on an actual or pro forma basis, cause an Event of
Default or the breach of the financial covenants set forth in Section 7.2.4.

Section 7.2.8 Limitation on Certain Restrictions on Subsidiaries. The Borrower
will not, and will not permit Guarantor or any of their respective Subsidiaries
to, directly or indirectly, create or otherwise cause or suffer to exist or
become effective, any encumbrance or restriction on the ability of any such
Subsidiary to (x) pay Dividends or make any other distributions on its Capital
Stock or any other interest or participation in its profits owned by the
Borrower, Guarantor or any of their Subsidiaries, or pay any Indebtedness owed
to the Borrower, Guarantor or any of their respective Subsidiaries, (y) make
loans or advances to the Borrower, Guarantor or any of their respective
Subsidiaries or (z) transfer any of its properties or assets to the Borrower,
Guarantor or any of their respective Subsidiaries, except for such encumbrances
or restrictions existing under or by reason of (i) applicable law, (ii) this
Agreement and the other Loan Documents, (iii) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Borrower, Guarantor or any of their respective Subsidiaries, (iv) customary
provisions restricting assignment of any licensing agreement or other contract
entered into by the Borrower, Guarantor or any of their respective Subsidiaries
in the ordinary course of business, and (v) restrictions on the transfer of any
assets subject to or restrictions on the making of distributions imposed in
connection with a Lien permitted by Sections 7.2.3(b), (c) or (d).

Section 7.2.9 Covenant Restrictions. No Recourse Indebtedness of the Borrower or
Guarantor shall contain any covenant or restriction which is more restrictive
than any covenant or restriction contained in this Agreement or any other Loan
Documents. Without limiting the rights and remedies of the Lenders with respect
to any breach of the foregoing covenant, any such more restrictive covenant or
restriction shall be deemed incorporated herein, mutatis mutandis, and
applicable to the Facility.

 

127



--------------------------------------------------------------------------------

Section 7.2.10 Organic Documents. Neither the Guarantor nor the Borrower shall
amend, modify or otherwise change any of the terms or provisions in any of its
respective Organic Documents as in effect on the Closing Date, except amendments
to effect changes that could not be reasonably expected to have Material Adverse
Effect; provided, however, in no event shall the Organic Documents of Borrower
be amended in any manner to reduce or otherwise diminish the management rights
and powers of the managing member without the consent of the Administrative
Agent.

Section 7.2.11 Borrowing Base Entity Organic Documents. Borrower shall not, and
shall not permit any Borrowing Base Ownership Entity to, amend or modify any of
its Organic Documents without Administrative Agent’s consent, other than to
reflect any change in capital accounts, contributions, distributions or
allocations or to make other changes that do not have a Material Adverse Effect.

Section 7.2.12 Partition. Borrower shall not, and shall not permit any Borrowing
Base Entity to, partition any Borrowing Base Property.

Section 7.2.13 Transfer Assets. Borrower shall not, and shall not permit any
Borrowing Base Entity to, Transfer any personal property unless (i) such
Transfer is in the ordinary course of business, (ii) such personal property is
replaced with property of reasonably equivalent value, (iii) such Transfer is
required pursuant to the terms of the applicable Management Agreement, or
(iv) such Transfer is permitted by another provision of this Agreement.

Section 7.2.14 Manager.

(a) With respect to each Borrowing Base Property, Borrower shall not, and shall
not permit any Borrowing Base Entity to, without the prior written consent of
Administrative Agent, which consent shall not be unreasonably withheld or
delayed, (i) materially modify, change, supplement, alter or amend any
Management Agreement or waive or release any of its right and remedies under a
Management Agreement that would have a Material Adverse Effect or would
otherwise modify, supplement or alter the provisions relating to casualty,
condemnation or the disposition of insurance proceeds or (ii) replace the
Manager with any Person other than an Approved Manager. Administrative Agent
shall be obligated to provide its written consent to any proposed amendment,
modification or supplement to a Management Agreement, provided that
(A) Administrative Agent is obligated to provide such consent pursuant to the
provisions of the applicable Manager’s Consent to Assignment and Estoppel
Certificate, dated as of the Closing Date and (B) such amendment, modification
or supplement is permitted to be made by Borrower pursuant to the provisions of
this Section 7.2.14(a).

 

128



--------------------------------------------------------------------------------

(b) In the event that Borrower or any Borrowing Base Entity desires to retain a
new Manager, then (i) such new Manager shall be an Approved Manager,
(ii) Borrower shall deliver to Administrative Agent an updated or replacement
Acceptable Appraisal for such Borrowing Base Property and, notwithstanding the
provisions of Section 7.1.7, Borrower shall reimburse Administrative Agent the
costs thereof within thirty (30) days after receipt by Borrower of an invoice
therefor and (iii) the Management Agreement with such Approved Manager shall
either be (x) on terms that in the aggregate (i.e., taken as a whole) are no
less favorable to the Borrowing Base Entity than customary market terms or
(y) approved by the Required Lenders, such approval not to be unreasonably
withheld or delayed.

Section 7.2.15 Zoning Reclassification. Without the prior written consent of
Administrative Agent, Borrower shall not, and shall not permit a Borrowing Base
Entity to (a) initiate or consent to any zoning reclassification of any portion
of a Borrowing Base Property that could reasonably be expected to have a
Material Adverse Effect on such Property, (b) seek any variance under any
existing zoning ordinance that could result in the use of a Borrowing Base
Property becoming a non-conforming use under any zoning ordinance or any other
applicable land use law, rule or regulation, or (c) allow any portion of a
Borrowing Base Property to be used in any manner that could result in the use of
such Borrowing Base Property becoming a non-conforming use under any zoning
ordinance or any other applicable land use law, rule or regulation.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1 Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default.”

Section 8.1.1 Non-Payment of Obligations. The Borrower shall default in the
payment or prepayment when due of:

(a) any principal or interest of any Loan; or

(b) any fee described in Article III or of any other amount payable hereunder or
under any other Loan Document and such default shall continue unremedied for a
period of five (5) Business Days.

 

129



--------------------------------------------------------------------------------

Section 8.1.2 Breach of Warranty. Any representation or warranty of the Borrower
made or deemed to be made hereunder or in any other Loan Document executed by it
or any other writing or certificate furnished by or on behalf of the Borrower to
the Lender for the purposes of or in connection with this Agreement or any such
other Loan Document (including any certificates delivered pursuant to Article
V), is or shall be incorrect, false or misleading when made or deemed to have
been made in any material respect.

Section 8.1.3 Non-Performance of Certain Covenants and Obligations. Borrower or
any Borrowing Base Ownership Entity shall (a) default in the due performance and
observance of any of its obligations under Section 7.1.1(f), Section 7.1.2 (but
only to the extent arising from the failure of Guarantor or Borrower to preserve
and keep in full force and effect its existence), Section 7.1.16,
Section 7.1.22(b), or Section 7.2 hereof, (b) default in the due performance and
observance of any of its obligations under Section 7.1.1(g), (k) or (m),
Section 7.1.6, Section 7.1.14, or Section 7.1.22(c) or (c) default in the due
performance and observance of any of its obligations under Section 3(d),
Section 4 or Section 8 of the First Lien Mortgages and such default shall
continue unremedied for a period of ten (10) days (provided, however, solely in
the case of a default under Section 7.1.6 hereof, Administrative Agent may, in
its sole discretion, extend such ten (10) day period, but in no event by more
than twenty (20) days).

Section 8.1.4 Non-Performance of Other Covenants and Obligations. The Borrower
or any Borrowing Base Ownership Entity shall default in the due performance and
observance of any other agreement contained herein or in any other Loan Document
executed by it, and such default shall continue unremedied for a period of
thirty (30) days after written notice thereof shall have been given to the
Borrower by the Administrative Agent or the Required Lenders; provided, however,
that if such default is susceptible of cure but cannot reasonably be cured
within such thirty (30) day period and the Borrower shall have commenced to cure
such default within such thirty (30) day period and is working in good faith to
cure the same, such thirty (30) day period shall be extended for up to an
additional thirty (30) days.

Section 8.1.5 Default on Other Indebtedness. A default shall occur in the
payment when due (subject to any applicable grace period), whether by
acceleration or otherwise, of any Recourse Indebtedness (other than Indebtedness
described in Section 8.1.1 or Indebtedness with respect to Foreign Non-Borrowing
Base Property Subsidiaries) of the Consolidated Group having a principal amount,
individually or in the aggregate, in excess of $25,000,000, or a default shall
occur in the performance or observance of any obligation or condition, or any
other event shall occur or condition shall exist, in either case, with respect
to such Recourse Indebtedness (subject to any applicable grace period) if the
effect of such default or other event or condition is to accelerate the maturity
of any such Recourse Indebtedness or cause such Recourse Indebtedness to become
due and payable or to require such Recourse Indebtedness to be prepaid,
redeemed, purchased or defeased, or to cause an offer to purchase or defease
such Recourse Indebtedness to be required to be made, prior to its expressed
maturity; provided, however, that payments required pursuant to the terms of an
instrument or agreement otherwise permitted hereunder, that are not the result
of a default in the performance or observance of any obligation or condition,
shall not be deemed a default under this Section 8.1.5.

 

130



--------------------------------------------------------------------------------

Section 8.1.6 Judgments. Any judgment, order, decree or arbitration award for
the payment of money in excess of $5,000,000 (to the extent not fully covered by
a solvent third party insurance company (less any applicable deductible) and as
to which the insurer has not disputed in writing its responsibility to cover
such judgment, order, decree or arbitration award) shall be rendered against
Borrower, Guarantor or any of their respective Subsidiaries (excluding Foreign
Non-Borrowing Base Property Subsidiaries and any judgment, order, decree or
arbitration award arising out of Non-Recourse Indebtedness, other than against
Borrower or Guarantor) and the same shall not have been satisfied or vacated or
discharged or stayed or bonded pending appeal within sixty (60) days after the
entry thereof.

Section 8.1.7 ERISA. An ERISA Event shall occur with respect to a Pension Plan
or Multiemployer Plan.

Section 8.1.8 Change of Control. Any Change of Control shall occur (other than
with respect to Foreign Non-Borrowing Base Property Subsidiaries).

Section 8.1.9 Bankruptcy, Insolvency, etc. The Borrower, Guarantor, or any of
their respective Subsidiaries (except for (i) Foreign Non-Borrowing Base
Property Subsidiaries or Subsidiaries that are not Property Owners and which own
in the aggregate less than $25,000,000 of assets and (ii) obligors with respect
to Non-Recourse Indebtedness, other than Borrower or Guarantor) shall:

(a) become insolvent or generally fail to pay, or admit in writing its inability
or unwillingness generally to pay, debts as they become due;

(b) apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors;

(c) in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within sixty (60) days;

 

131



--------------------------------------------------------------------------------

(d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by the Borrower or any such Subsidiary, such case or proceeding shall
be consented to or acquiesced in by the Borrower or any such Subsidiary, as the
case may be, or shall result in the entry of an order for relief or shall remain
for sixty (60) days undismissed; or

(e) take any corporate action authorizing, or in furtherance of, any of the
foregoing.

Section 8.1.10 Impairment of Security, etc. The Pledge Agreement or the
Guaranty, in whole or in material part, or any Lien granted under the Pledge
Agreement shall (except in accordance with its terms and except as a result of
acts or omissions of the Administrative Agent or any Lender) terminate, cease to
be effective or cease to be the legally valid, binding and enforceable
obligation of any party thereto; the Borrower, any Guarantor or any other party
shall, directly or indirectly, deny or disaffirm in writing such effectiveness,
validity, binding nature or enforceability; or, except as permitted under any
Loan Document, any Lien securing any Obligation shall, in whole or in part,
cease to be a perfected first priority Lien.

Section 8.1.11 Intentionally Omitted.

Section 8.1.12 Intentionally Omitted.

Section 8.1.13 Termination of Agreements. Any Material Agreement shall be
terminated pursuant to the terms thereof and shall not be replaced with a new
corresponding Material Agreement or other arrangement reasonably satisfactory to
the Administrative Agent within sixty (60) days.

Section 8.1.14 REIT Status. Guarantor shall for any reason, whether or not
within the control of the Borrower, cease to maintain its status as REIT.

Section 8.1.15 Intentionally Omitted.

Section 8.1.16 Illegal or Invalid. If this Agreement or any other Loan Document
shall terminate or shall cease to be effective or shall cease to be a legally
valid, binding and enforceable obligation of Borrower or Guarantor.

 

132



--------------------------------------------------------------------------------

Section 8.1.17 Enforceability. If any Lien granted by the First Lien Mortgages,
in whole or in part, shall terminate or shall cease to be effective or shall
cease to be a perfected first priority Lien, subject to the Permitted Borrowing
Base Liens (except in any of the foregoing cases in accordance with the terms
hereof or under any other Loan Document or by reason of any affirmative act of
Lender).

Section 8.1.18 Management Agreement. If the Management Agreement is terminated
and an Approved Manager is not appointed as a replacement manager pursuant to
the provisions of Section 7.2.14 within sixty (60) days after such termination.

Section 8.1.19 Easements. Except as expressly permitted pursuant to the Loan
Documents, if Borrower or any other Person grants any easement, covenant or
restriction (other than the Permitted Borrowing Base Liens) over a Borrowing
Base Property or if Borrower or any Borrowing Base Entity shall default beyond
the expiration of any applicable cure period under any existing easement,
covenant or restriction which affects a Borrowing Base Property, the default of
which shall have a Material Adverse Effect.

Section 8.1.20 Ground Leases. If (A) a Property subject to a Ground Lease is a
Borrowing Base Property and (B) there shall occur any default by the applicable
Property Owner, as lessee under a Ground Lease, in the observance or performance
of any term, covenant or condition of a Ground Lease on the part of such
Property Owner to be observed or performed, and said default (i) would permit
the Fee Owner to terminate such Ground Lease and (ii) is not cured or such
Borrowing Base Property is not released pursuant to the provisions of
Section 7.1.22 prior to the expiration of any applicable grace or cure period
therein provided.

Section 8.2 Action if Bankruptcy. If any Event of Default described in clauses
(a) through (e) of Section 8.1.9 shall occur with respect to the Borrower, the
Commitments (if not theretofore terminated) shall automatically terminate and
the outstanding principal amount of all outstanding Loans and all other
Obligations (including Reimbursement Obligations) shall automatically be and
become immediately due and payable, without notice or demand and the Borrower
shall automatically and immediately be obligated to deposit with the
Administrative Agent cash collateral in an amount equal to all Letter of Credit
Outstandings.

Section 8.3 Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (a) through (e) of Section 8.1.9
with respect to the Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, Administrative Agent, upon the direction or with
the consent of the Required Lenders, shall take such action that Administrative
Agent deems advisable to protect and enforce the rights of the Lenders against
Borrower and in the Borrowing Base Properties, including, without limitation,
(i) by written notice to the Borrower declare all of the outstanding principal
amount of the Loans and other Obligations (including Reimbursement Obligations)
to be due and payable and/or the Revolving Loan

 

133



--------------------------------------------------------------------------------

Commitments (if not theretofore terminated) to be terminated, whereupon the full
unpaid amount of the Loans and other Obligations shall be and become immediately
due and payable, without further notice, demand or presentment, and the
Commitments shall terminate and Borrower shall automatically and immediately be
obligated to deposit with Administrative Agent cash collateral in an amount
equal to all Letter of Credit Outstandings and (ii) enforcing or availing itself
of any or all rights or remedies as set forth in the Loan Documents against
Borrower and the Borrowing Base Properties, including, without limitation, all
rights or remedies available at law or in equity.

Unless waived in writing by Administrative Agent, and subject in all events to
the express provisions of each Loan Document, upon the occurrence and during the
continuance of an Event of Default, all or any one or more of the rights,
powers, privileges and other remedies available to Administrative Agent against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Administrative Agent at any time and from time to time, whether or not all or
any of the Indebtedness shall be declared due and payable, and whether or not
Administrative Agent shall have commenced any foreclosure proceeding or other
action for the enforcement of its rights and remedies under any of the Loan
Documents with respect to the Borrowing Base Properties. Any such actions taken
by Administrative Agent shall be cumulative and concurrent and may be pursued
independently, singly, successively, together or otherwise, at such time and in
such order as Administrative Agent may determine in its sole discretion, to the
fullest extent permitted by law, without impairing or otherwise affecting the
other rights and remedies of Administrative Agent permitted by law, equity or
contract or as set forth herein or in the other Loan Documents. Without limiting
the generality of the foregoing, Borrower agrees that if an Event of Default is
continuing (i) neither Administrative Agent nor the Lenders shall be subject to
any one action or election of remedies law or rule and (ii) all liens and other
rights, remedies or privileges provided to Administrative Agent and the Lenders
shall remain in full force and effect until Administrative Agent and the Lenders
have exhausted all of its remedies against the Borrowing Base Properties and the
First Lien Mortgages have been foreclosed, sold and/or otherwise realized upon
in satisfaction of the Indebtedness or the Indebtedness has been paid in full.
With respect to Borrower and the Collateral, nothing contained herein or in any
other Loan Document shall be construed as requiring Administrative Agent or the
Lenders to resort to the Borrowing Base Properties for the satisfaction of any
of the Indebtedness, and Administrative Agent may seek satisfaction out of the
Borrowing Base Properties or any part thereof, in its absolute discretion in
respect of the Indebtedness. In addition, Administrative Agent shall have the
right from time to time to partially foreclose this Agreement and the First Lien
Mortgages in any manner and for any amounts secured by this Agreement or the
First Lien Mortgages then due and payable as determined by Administrative Agent
in its sole discretion, including, without limitation, the following
circumstances: (i) in the event Borrower defaults beyond any applicable grace
period in the payment of one or more scheduled payments of principal or
interest, Administrative Agent may foreclose this Agreement and the First Lien
Mortgages to recover such delinquent payments, or (ii) in the event
Administrative Agent elects to accelerate less than the entire outstanding
principal balance of the Loans, Administrative

 

134



--------------------------------------------------------------------------------

Agent may foreclose this Agreement and the First Lien Mortgages to recover so
much of the principal balance of the Loans as Administrative Agent may
accelerate and such other sums secured by this Agreement or the First Lien
Mortgages as Administrative Agent may elect. Notwithstanding one or more partial
foreclosures, the Borrowing Base Properties shall remain subject to this
Agreement and the First Lien Mortgages to secure payment of sums secured by this
Agreement and the First Lien Mortgages and not previously recovered.

Section 8.4 Actions in Respect of Letters of Credit.

(a) If, at any time and from time to time, any Letter of Credit shall have been
issued hereunder and an Event of Default shall have occurred and be continuing,
then, upon the occurrence and during the continuation thereof, the
Administrative Agent, after consultation with the Lenders, may, and upon the
demand of the Required Lenders shall, whether in addition to the taking by the
Administrative Agent of any of the actions described in this Article or
otherwise, make a demand upon the Borrower to, and forthwith upon such demand
(but in any event within ten (10) days after such demand) the Borrower shall,
pay to the Administrative Agent, on behalf of the Lenders, in same day funds at
the Administrative Agent’s office designated in such demand, for deposit in a
special cash collateral account (the “Letter of Credit Collateral Account”) to
be maintained in the name of the Administrative Agent (on behalf of the Lenders)
and under its sole dominion and control at such place as shall be designated by
the Administrative Agent, an amount equal to the amount of the Letter of Credit
Outstandings (taking into account any amounts then on deposit in the Letter of
Credit Collateral Account) under the Letters of Credit. Interest shall accrue on
the Letter of Credit Collateral Account at a rate equal to the rate on overnight
funds.

(b) The Borrower hereby pledges, assigns and grants to the Administrative Agent,
as administrative agent for its benefit and the ratable benefit of the Lenders a
lien on and a security interest in, the following collateral (the “Letter of
Credit Collateral”):

(i) the Letter of Credit Collateral Account, all cash deposited therein and all
certificates and instruments, if any, from time to time representing or
evidencing the Letter of Credit Collateral Account;

(ii) all notes, certificates of deposit and other instruments from time to time
hereafter delivered to or otherwise possessed by the Administrative Agent for or
on behalf of the Borrower in substitution for or in respect of any or all of the
then existing Letter of Credit Collateral;

 

135



--------------------------------------------------------------------------------

(iii) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the then existing Letter of Credit Collateral; and

(iv) to the extent not covered by the above clauses, all proceeds of any or all
of the foregoing Letter of Credit Collateral.

The lien and security interest granted hereby secures the payment of all
obligations of the Borrower now or hereafter existing hereunder and under any
other Loan Document.

(c) The Borrower hereby authorizes the Administrative Agent for the ratable
benefit of the Lenders to apply, from time to time after funds are deposited in
the Letter of Credit Collateral Account, funds then held in the Letter of Credit
Collateral Account to the payment of any amounts, in such order as the
Administrative Agent may elect, as shall have become due and payable by the
Borrower to the Lenders in respect of the Letters of Credit.

(d) Neither the Borrower nor any Person claiming or acting on behalf of or
through the Borrower shall have any right to withdraw any of the funds held in
the Letter of Credit Collateral Account, except as provided in Section 8.4(h) or
Section 2.6.7 hereof.

(e) The Borrower agrees that it will not (i) sell or otherwise dispose of any
interest in the Letter of Credit Collateral or (ii) create or permit to exist
any lien, security interest or other charge or encumbrance upon or with respect
to any of the Letter of Credit Collateral, except for the security interest
created by this Section 8.4.

(f) If any Event of Default shall have occurred and be continuing:

(i) The Administrative Agent may, in its sole discretion, without notice to the
Borrower except as required by law and at any time from time to time, charge,
set off or otherwise apply all or any part of any unpaid Obligations then due
and payable, in such order as the Administrative Agent shall elect against the
Letter of Credit Collateral Account or any part thereof. The rights of the
Administrative Agent under this Section 8.4 are in addition to any rights and
remedies which any Lender may have; and

 

136



--------------------------------------------------------------------------------

(ii) The Administrative Agent may also exercise, in its sole discretion, in
respect of the Letter of Credit Collateral Account, in addition to the other
rights and remedies provided herein or otherwise available to it, all the rights
and remedies of a secured party upon default under the Uniform Commercial Code
in effect in the State of New York at that time.

(g) The Administrative Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Letter of Credit Collateral if the Letter
of Credit Collateral is accorded treatment substantially equal to that which the
Administrative Agent accords its own property, it being understood that,
assuming such treatment, the Administrative Agent shall not have any
responsibility or liability with respect thereto.

(h) At such time as all Events of Default have been cured or waived in writing,
all amounts remaining in the Letter of Credit Collateral Account shall be
promptly returned to the Borrower. Absent such cure or written waiver, any
surplus of the funds held in the Letter of Credit Collateral Account and
remaining after payment in full of all of the Obligations (including without
limitation all Letter of Credit Outstandings) hereunder and under any other Loan
Document after the termination or expiration of all of the Commitments shall be
paid to the Borrower or to whomsoever may be lawfully entitled to receive such
surplus.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1 Appointment.

(a) The Lenders hereby irrevocably designate and appoint DBTCA as Administrative
Agent (for purposes of this Article IX and Sections 10.3 and 10.12, the term
“Administrative Agent” also shall include Deutsche Bank Securities Inc., an
affiliate of DBTCA, and J.P. Morgan Securities LLC, Inc. in their capacities as
Co-Lead Arrangers and Joint Book Running Managers in connection with this
Agreement and the financings contemplated hereby) to act as specified herein and
in the other Loan Documents. Each Lender hereby irrevocably authorizes, and each
holder of any Note by the acceptance of such Note shall be deemed irrevocably to
authorize, the Administrative Agent to take such action on its behalf under the
provisions of this Agreement, the other Loan Documents and any other instruments
and agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Administrative Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Administrative Agent may
perform any of its respective duties hereunder or under the other Loan Documents
by or through its officers, directors, agents, employees or affiliates.

 

137



--------------------------------------------------------------------------------

(b) Each Lender hereby irrevocably appoints the Issuer to act on behalf of such
Lenders with respect to any Letters of Credit issued by the Issuer and the
documents associated therewith until such time and except for so long as the
Administrative Agent may agree at the request of the Required Lenders to act for
such Issuer with respect thereto; provided, however, that the Issuer shall have
all of the benefits and immunities (i) provided to the Administrative Agent in
this Article IX with respect to any acts taken or omissions suffered by the
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it pertaining to the Letters of Credit as fully as if the term
“Administrative Agent,” as used in this Article IX, included the Issuer with
respect to such acts or omissions and (ii) as additionally provided in this
Agreement with respect to the Issuer.

Section 9.2 Hedging Counterparty Intercreditor Agreements. At the request of
Borrower, the Administrative Agent on behalf of the Lenders will enter into a
Hedging Counterparty Intercreditor Agreement in order to permit the sharing of
Collateral on a pari pasu basis among the Lenders and the Pari-Pasu Hedging
Counterparties, provided that such Hedging Counterparty Intercreditor Agreement:

(i) limits the maximum aggregate pro rata share in Collateral to which the
Pari-Pasu Hedging Counterparties could be entitled to Ten Million Dollars
($10,000,000) in principal amount, including with respect to any interests,
liabilities or Net Termination Values under the Pari-Pasu Hedging Agreements,
whether or not actually in excess of Ten Million Dollars ($10,000,000);

(ii) requires the Pari-Pasu Hedging Counterparties to in all events standstill
and forebear with respect to any actions relating to the Collateral;

(iii) provides for reasonable acknowledgment by each Pari-Pasu Hedging
Counterparty that it has no rights or obligations with respect to the Facility
or Collateral, other than the sharing arrangements expressly provided in the
intercreditor agreement;

(iv) requires as a condition to the sharing of such Collateral that such
Pari-Pasu Hedging Counterparty bear its pro rata share of all expenses incurred
by the Administrative Agent and Secured Creditors in connection with the
ownership, operation, maintenance, marketing and sale of the Collateral;

(v) relates to a Hedging Agreement that has been pledged by Borrower (and/or
Guarantor, as applicable), pursuant to documents in form and substance
reasonably acceptable to the Administrative Agent, as additional Collateral for
the Facility; and

 

138



--------------------------------------------------------------------------------

(vi) is otherwise on terms and conditions and in form and substance, including
with respect to indemnification of the Administrative Agent and the Lenders,
reasonably acceptable to the Administrative Agent and the Required Lenders.

Section 9.3 Nature of Duties. The Administrative Agent shall not have any duties
or responsibilities except those expressly set forth in this Agreement and in
the other Loan Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable to any
Person for any action taken or omitted by it or them hereunder or under any
other Loan Document or in connection herewith or therewith, unless caused by its
or their gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision). The duties of
the Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Loan Document a fiduciary relationship in respect of any Lender or the holder of
any Note; and nothing in this Agreement or in any other Loan Document, expressed
or implied, is intended to or shall be so construed as to impose upon the
Administrative Agent any obligations in respect of this Agreement or any other
Loan Document except as expressly set forth herein or therein.

Section 9.4 Lack of Reliance on the Administrative Agent. Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Note, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of the Borrower, Guarantor and their respective Subsidiaries in
connection with the making and the continuance of the Credit Extensions and the
taking or not taking of any action in connection herewith and (ii) its own
appraisal of the creditworthiness of the Borrower, Guarantor and their
respective Subsidiaries and, except as expressly provided in this Agreement, the
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender or the holder of any Note with
any credit or other information with respect thereto, whether coming into its
possession before the making of any Credit Extension or at any time or times
thereafter. The Administrative Agent shall not be responsible to any Lender or
the holder of any Note for any recitals, statements, information,
representations or warranties herein, in any other Loan Document or in any
document, certificate or other writing delivered in connection herewith or
therewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of this
Agreement or any other Loan Document or the financial condition of the Borrower,
Guarantor or any of their respective Subsidiaries or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Loan Document, or the
financial condition of the Borrower, Guarantor or any of their respective
Subsidiaries or the existence or possible existence of any Default or Event of
Default.

 

139



--------------------------------------------------------------------------------

Section 9.5 Certain Rights of the Administrative Agent. If the Administrative
Agent requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Loan Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received written instructions from the Required Lenders; and the Administrative
Agent shall not incur liability to any Lender by reason of so refraining.
Without limiting the foregoing, neither any Lender nor the holder of any Note
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder or
under any other Loan Document in accordance with the instructions of the
Required Lenders, or such greater number of Lenders as may be expressly required
under Section 10.1.

Section 9.6 Reliance. The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Loan Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

Section 9.7 Indemnification. To the extent the Administrative Agent (or any
affiliate thereof) is not reimbursed and indemnified by the Borrower, the
Lenders will reimburse and indemnify the Administrative Agent (and any affiliate
thereof) in proportion to their respective “percentage” as used in determining
the Required Lenders for and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements of whatsoever kind or nature which may be imposed on, asserted
against or incurred by the Administrative Agent (or any affiliate thereof) in
performing its duties hereunder or under any other Loan Document or in any way
relating to or arising out of this Agreement or any other Loan Document;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s (or
such affiliate’s) gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision).

Section 9.8 The Administrative Agent in its Individual Capacity. With respect to
its obligation to make Loans, or issue or participate in Letters of Credit,
under this Agreement, the Administrative Agent shall have the rights and powers
specified herein for a “Lender” and may exercise the same rights and powers as
though it were not performing the duties specified herein; and the terms
“Lender,” “Required Lenders,” or any similar terms shall, unless the context
clearly indicates otherwise, include the Administrative Agent in its respective
individual capacities. The Administrative Agent and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking,
investment banking, trust or other business with, or provide debt financing,
equity capital or other services (including financial advisory services) to any
member of the Consolidated Group or any Affiliate of any member of the
Consolidated

 

140



--------------------------------------------------------------------------------

Group (or any Person engaged in a similar business with any member of the
Consolidated Group or any Affiliate thereof) as if they were not performing the
duties specified herein, and may accept fees and other consideration from any
member of the Consolidated Group or any Affiliate of any member of the
Consolidated Group for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

Section 9.9 Holders. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

Section 9.10 Resignation by the Administrative Agent.

(a) The Administrative Agent may resign from the performance of all its
respective functions and duties hereunder and/or under the other Loan Documents
at any time by giving thirty (30) days prior written notice to the Lenders and,
unless an Event of Default then exists with respect to the Borrower, the
Borrower. Any such resignation by the Administrative Agent hereunder shall also
constitute its resignation as the Issuer, in which case the resigning
Administrative Agent (x) shall not be required to issue any further Letters of
Credit and (y) shall maintain all of its rights as the Issuer with respect to
any Letters of Credit issued by it prior to the date of such resignation. Such
resignation shall take effect upon the appointment of a successor Administrative
Agent pursuant to clauses (b) and (c) below in this Section 9.10 or as otherwise
provided below in this Section 9.10.

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent and Issuer
hereunder and who shall be either an Affiliate of the Administrative Agent or a
commercial bank or trust company reasonably acceptable to the Borrower, which
acceptance shall not be unreasonably withheld or delayed (provided that the
Borrower’s approval or acceptance shall not be required if an Event of Default
then exists).

(c) If a successor Administrative Agent shall not have been so appointed within
such thirty (30) day period, the Administrative Agent, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed, provided
that the Borrower’s consent shall not be required if an Event of Default then
exists), shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent and Issuer hereunder and until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

 

141



--------------------------------------------------------------------------------

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above in this Section 9.10 by the 35th Business Day after the date
such notice of resignation was given by the Administrative Agent, the
Administrative Agent’s resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of the Administrative Agent
hereunder and/or under any other Loan Document until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

(e) Upon a resignation of the Administrative Agent pursuant to this
Section 9.10, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Loan Documents and the provisions of
this Article IX shall continue in effect for the benefit of the Administrative
Agent for all of its actions and inactions while serving as the Administrative
Agent.

ARTICLE X

MISCELLANEOUS PROVISIONS

Section 10.1 Waivers, Amendments, etc.

(a) Neither this Agreement nor any other Loan Document nor any terms hereof or
thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the respective parties
thereto and the Required Lenders, provided that no such change, waiver,
discharge or termination shall, without the consent of each Lender (other than a
Defaulting Lender) with Obligations being directly affected thereby, (i) extend
the final scheduled maturity of any Revolving Loan or Note or extend the Stated
Expiry Date of any Letter of Credit beyond the Maturity Date, or reduce the rate
or extend the time of payment of interest (except in connection with a waiver of
applicability of any post-default increase in interest rates) or fees thereon or
reduce the principal amount thereof (except to the extent repaid in cash) or
extend the time for payment thereof (it being understood that any amendment or
modification to the financial definitions in this Agreement shall not constitute
a reduction in any rate of interest or fees for purposes of this clause (i), so
long as the primary purpose of the respective amendments or modifications to the
financial definitions was not to reduce the interest or fees payable hereunder),
(ii) amend, modify or waive any provision of this Section 10.1, (iii) reduce the
percentage specified in the definition of Required Lenders, (iv) consent to the
assignment or transfer by Borrower of any of its rights and obligations under
this Agreement, (v) release Guarantor from the Guaranty, or (vi) release any

 

142



--------------------------------------------------------------------------------

Subsidiary Guarantor from the Subsidiary Guaranty or release all or any material
portion of the Collateral, except, in each case, as provided in Section 7.1.22
or in connection with a Disposition or refinancing that is otherwise permitted
pursuant to the terms of this Agreement; provided, further, that, in addition to
the consent of the Required Lenders required above, no such change, waiver,
discharge or termination shall (A) increase the Revolving Loan Commitments of
any Lender over the amount thereof then in effect without the consent of such
Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the Revolving Loan Commitment Amount shall not constitute an increase of the
Revolving Loan Commitment of any Lender, and that an increase in the available
portion of any Revolving Loan Commitment of any Lender shall not constitute an
increase of the Revolving Loan Commitment of such Lender), (B) without the
consent of the Issuer, amend, modify or waive any provision of Sections 2.1.2,
2.1.4, or 2.6, or alter its rights or obligations with respect to Letters of
Credit or (C) without the consent of the Non-Defaulting Lenders having or
holding at least sixty-seven percent (67%) of the sum (without duplication) of
the aggregate outstanding principal amount of the Revolving Loans, the aggregate
amount of the Letter of Credit Outstandings and the unfunded amount of the
Revolving Loan Commitment Amount, taken as a whole, amend, modify or waive the
proviso set forth in the definition of “Available Commitment”.

(b) If, in connection with any proposed change, waiver, discharge or termination
to any of the provisions of this Agreement as contemplated by clauses
(i) through (vi), inclusive, of the first proviso to Section 10.1(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrower
shall have the right, so long as all non-consenting Lenders whose individual
consent is required are treated as described below, to replace each such
non-consenting Lender or Lenders with one or more Replacement Lenders pursuant
to Section 4.4 so long as at the time of such replacement, each such Replacement
Lender consents to the proposed change, waiver, discharge or termination;
provided, further, that in any event the Borrower shall not have the right to
replace a Lender solely as a result of the exercise of such Lender’s rights (and
the withholding of any required consent by such Lender) pursuant to the second
proviso to Section 10.1(a).

(c) No failure or delay on the part of the Administrative Agent, the Issuer or
any Lender in exercising any power, privilege or right under this Agreement or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, privilege or right preclude any
other or further exercise thereof or the exercise of any other power, privilege
or right. No notice to or demand on the Borrower in any case shall entitle it to
any notice or demand in similar or other circumstances. No waiver or approval by
the Administrative Agent, the Issuer or any Lender under this

 

143



--------------------------------------------------------------------------------

Agreement or any other Loan Document shall, except as may be otherwise stated in
such waiver or approval, be applicable to subsequent transactions. No waiver or
approval hereunder shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder. The rights, powers and remedies herein or in
any other Loan Document expressly provided are cumulative and not exclusive of
any rights, powers or remedies which the Administrative Agent, the Issuer or any
Lender would otherwise have.

Section 10.2 Notices. All notices and other communications provided to any party
hereto under this Agreement or under any other Loan Document shall be in writing
or by facsimile and addressed, delivered or transmitted to such party at its
address or facsimile number set forth below its signature hereto, in the case of
the Borrower or the Administrative Agent, or set forth below its name in Annex I
hereto or in a Lender Assignment Agreement, in the case of any Lender (including
in its separate capacity as the Issuer), or at such other address or facsimile
number as may be designated by such party in a notice to the other parties. Any
notice, if mailed and properly addressed with postage prepaid or if properly
addressed and sent by pre-paid courier service, shall be deemed given when
received; any notice, if transmitted by facsimile, shall be deemed given when
the confirmation of transmission thereof is received by the transmitter.

Section 10.3 Payment of Costs and Expenses; Indemnification. The Borrower hereby
agrees to: (i) whether or not the transactions herein contemplated are
consummated, pay all reasonable out-of-pocket costs and expenses of the
Administrative Agent (including, without limitation, the reasonable fees and
disbursements of Skadden, Arps, Slate, Meagher & Flom LLP and the Administrative
Agent’s other counsel and consultants) in connection with the preparation,
execution and delivery of this Agreement and the other Loan Documents and the
documents and instruments referred to herein and therein and any amendment,
waiver or consent relating hereto or thereto, of the Administrative Agent in
connection with its syndication efforts and administrative functions with
respect to this Agreement and of the Administrative Agent and, after the
occurrence of an Event of Default, each of the Lenders and the Issuer in
connection with the enforcement of this Agreement and the other Loan Documents
and the documents and instruments referred to herein and therein or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings (including, in each case without
limitation, the reasonable fees and disbursements of counsel and consultants for
the Administrative Agent and, after the occurrence of an Event of Default,
counsel for each of the Lenders and the Issuer); (ii) pay and hold the
Administrative Agent, each of the Lenders and the Issuer harmless from and
against any and all present and future stamp, excise and other similar
documentary taxes with respect to the foregoing matters and save the
Administrative Agent, each of the Lenders and the Issuer harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission (other than to the extent attributable to the Administrative Agent,
each of the Lenders and the Issuer) to pay such taxes; and (iii) indemnify the
Administrative Agent, each Lender and the Issuer, and each of their respective
officers, directors, employees, representatives, agents, affiliates, trustees
and investment advisors from and hold each of them harmless against any and all
liabilities, obligations (including removal or remedial actions), losses,

 

144



--------------------------------------------------------------------------------

damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements) incurred by, imposed on or assessed against any of them as a
result of, or arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not the Administrative
Agent, any Lender or the Issuer is a party thereto and whether or not such
investigation, litigation or other proceeding is brought by or on behalf of
Borrower) related to the entering into and/or performance of this Agreement or
any other Loan Document or the use of any Letter of Credit or the proceeds of
any Loans hereunder or the consummation of the Transaction or any other
transactions contemplated herein or in any other Loan Document or the exercise
of any of their rights or remedies provided herein or in the other Loan
Documents, or (b) the actual or alleged presence of Hazardous Materials in the
air, surface water or groundwater or on the surface or subsurface of any real
property at any time owned, leased or operated by the Borrower or any of its
Subsidiaries, the generation, storage, transportation, handling or disposal of
Hazardous Materials by the Borrower or any of its Subsidiaries at any location,
whether or not owned, leased or operated by the Borrower or any of its
Subsidiaries, the non-compliance by the Borrower or any of its Subsidiaries with
any Environmental Law (including applicable permits thereunder) applicable to
any real property, or any Environmental Claim asserted against the Borrower, any
of its Subsidiaries or any real property at any time owned, leased or operated
by the Borrower or any of its Subsidiaries, including, in each case, without
limitation, the reasonable fees and disbursements of counsel and other
consultants incurred in connection with any such investigation, litigation or
other proceeding (but excluding any portion of any such losses, liabilities,
claims, damages or expenses to the extent incurred by reason of the gross
negligence or willful misconduct of the Person to be indemnified (as determined
by a court of competent jurisdiction in a final and non-appealable decision)).
To the extent that the undertaking to indemnify, pay or hold harmless the
Administrative Agent, any Lenders or the Issuer set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Borrower shall make the maximum contribution to the payment and
satisfaction of each of the indemnified liabilities which is permissible under
applicable law.

Section 10.4 Survival and Recourse Nature of Obligations. The obligations of the
Borrower under Sections 4.3, 4.4, 4.5, 4.6 and 10.3, and the obligations of the
Lenders under Section 9.7 and Section 10.9.2, shall in each case survive any
assignment from one Lender to another (in the case of Section 10.3 or
Section 10.9.2) and any termination of this Agreement, the payment in full of
all the Obligations and the termination of all the Revolving Loan Commitments.
In addition, all provisions herein and in any other Loan Document (other than
Section 3.3.3 hereof) relating to outstanding Letters of Credit and Excess Cash
Collateral shall survive termination of this Agreement until all outstanding
Letters of Credit have been drawn in full or terminated and all Excess Cash
Collateral has been returned to the Borrower if required pursuant to
Section 2.6.7 or Section 8.4. The representations and warranties made by
Borrower, Guarantor, and each Subsidiary Guarantor, in this Agreement and in
each other Loan Document shall survive the execution and delivery of this
Agreement and each such other Loan Document. Borrower, pursuant to this
Agreement, and Guarantor and each Subsidiary Guarantor, pursuant to the Guaranty
and the Subsidiary Guaranty, as applicable, agrees

 

145



--------------------------------------------------------------------------------

that they shall be personally liable (whether by suit, deficiency judgment or
otherwise) and there shall be full recourse to the Borrower, Guarantor and each
Subsidiary Guarantor, for the full payment and performance of the Obligations;
provided that the amount of liability of any Subsidiary Guarantor shall not
exceed the fair market value of its assets less any liabilities (it being the
intention of the parties that no Subsidiary Guarantor shall become insolvent as
a result of its obligations hereunder and under the other Loan Documents). It is
understood and agreed that each of Borrower, Guarantor and each Subsidiary
Guarantor shall remain liable with respect to their Obligations to the extent of
any deficiency between the amount of the proceeds of the Collateral pledged to
Lender under the Pledge Agreement and the aggregate amount of such Obligations.

Section 10.5 Headings. The various headings of this Agreement and of each other
Loan Document are inserted for convenience only and shall not affect the meaning
or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.

Section 10.6 Execution in Counterparts, Effectiveness, etc. This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be an original and all of which shall constitute together but one and the same
agreement. This Agreement shall become effective when counterparts hereof
executed on behalf of the Borrower, the Administrative Agent and each of the
Lenders (or notice thereof satisfactory to the Administrative Agent) shall have
been received by the Administrative Agent and notice thereof shall have been
given by the Administrative Agent to the Borrower and each Lender.

Section 10.7 Governing Law; Entire Agreement. THIS AGREEMENT (INCLUDING
PROVISIONS WITH RESPECT TO INTEREST, LOAN CHARGES AND COMMITMENT FEES) SHALL
EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK). This Agreement, the Notes
and the other Loan Documents constitute the entire understanding among the
parties hereto with respect to the subject matter hereof and thereof and
supersede any prior agreements, written or oral, with respect thereto.

Section 10.8 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided, however, that:

(a) the Borrower may not assign or transfer its rights or obligations hereunder
or under any of the other Loan Documents without the prior written consent of
the Administrative Agent and all of the Lenders; and

(b) the rights of sale, assignment and transfer of the Lenders are subject to
Section 10.9.

 

146



--------------------------------------------------------------------------------

Section 10.9 Sale and Transfer of Loans and Notes; Participations in Loans and
Notes. Lender may assign, or sell participations in, its Loans, Letter of Credit
Outstandings and Commitments to one or more other Persons in accordance with
this Section 10.9.

Section 10.9.1 Assignments.

(a) Upon prior notice to the Borrower, and the Administrative Agent, any Lender
may at any time assign and delegate to one or more Eligible Assignees with the
consent of the Borrower, the Administrative Agent and the Issuer (which consents
of the Borrower and the Issuer shall not be required (x) if the Eligible
Assignee is a Lender or an Affiliate of a Lender, or (y) in the case of the
Borrower, if a Specified Default or an Event of Default exists, and each of
which consents shall not be unreasonably withheld or delayed if such consents
are in fact required), all or any fraction of such Lender’s total Loans, Letter
of Credit Outstandings and Commitments; provided, however, that (x) the
assigning Lender must assign a pro rata portion of each of its Revolving Loan
Commitments, Revolving Loans and interest in Letter of Credit Outstandings,
(y) no Lender may assign a Commitment of less than $5,000,000 or, unless such
Lender has assigned the entirety of its Commitment, retain a Commitment of less
than $5,000,000 and (z) no Lender may assign, delegate or pledge all or any
fraction of such Lender’s total Loans, Letter of Credit Outstandings and
Commitments to the Borrower or any Affiliate of the Borrower. The Borrower and
the Administrative Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned and
delegated to an Eligible Assignee until:

(i) notice of such assignment and delegation, together with (A) payment
instructions, (B) the Internal Revenue Service Forms or other statements
contemplated or required to be delivered pursuant to Section 4.6, if applicable,
(C) addresses and related information with respect to such Eligible Assignee,
shall have been delivered to the Borrower and the Administrative Agent by such
Lender and such Eligible Assignee and (D) the Administrative Agent has made the
appropriate entries in the Register;

(ii) such Eligible Assignee shall have executed and delivered to the Borrower
and the Administrative Agent a Lender Assignment Agreement, accepted by the
Administrative Agent; and

(iii) the processing fees described below shall have been paid.

 

147



--------------------------------------------------------------------------------

From and after the date that the Administrative Agent accepts such Lender
Assignment Agreement, (x) the Eligible Assignee thereunder shall be deemed
automatically to have become a party hereto and to the extent that rights and
obligations hereunder have been assigned and delegated to such Eligible Assignee
in connection with the Lender Assignment Agreement, shall have the rights and
obligations of assignor Lender hereunder and under the other Loan Documents, and
(y) the assignor Lender, to the extent that rights and obligations hereunder
have been assigned and delegated by it in connection with the Lender Assignment
Agreement, shall be released from its obligations hereunder and under the other
Loan Documents. Accrued interest on that part of the Loans assigned, if any, and
accrued fees, shall be paid as provided in the Lender Assignment Agreement.
Accrued interest and accrued fees shall be paid at the same time or times
provided in this Agreement. Unless such Eligible Assignee is an Affiliate of the
assignor Lender, such assignor Lender or such Eligible Assignee must also pay a
processing fee in the amount of $3,500 to the Administrative Agent upon delivery
of any Lender Assignment Agreement. Any attempted assignment and delegation not
made in accordance with this Section 10.9.1 shall be null and void.

(b) Nothing in this Agreement shall prevent or prohibit Lender from pledging its
Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by Lender from such Federal Reserve Bank and, with prior notification to
the Administrative Agent (but without the consent of the Administrative Agent or
the Borrower), any Lender which is a fund may pledge all or any portion of its
Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to Lender in support of its obligations to such trustee, such
collateral agent or a holder of such obligations, as the case may be. No pledge
pursuant to this clause (b) shall release the transferor Lender from any of its
obligations hereunder.

(c) The Administrative Agent, on behalf of the Borrower, shall maintain at the
address of the Administrative Agent specified below its signature hereto (or at
such other address as may be designated by the Administrative Agent from time to
time in accordance with Section 10.2) a copy of each Lender Assignment Agreement
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of and principal amount of the
Loans owing to each Lender from time to time. The entries in the Register shall
be conclusive and binding, in the absence of clearly demonstrable error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register as the owner of a Loan or other obligation
hereunder as the owner thereof for all purposes of this Agreement and the other
Loan Documents, notwithstanding any notice to the contrary. Any assignment of
any Loan or other obligation hereunder shall be effective only upon appropriate
entries with respect thereto being made in the Register. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

148



--------------------------------------------------------------------------------

Section 10.9.2 Participations. Any Lender may at any time sell to one or more
commercial lenders, financial institutions or other Persons (each of such
commercial lenders, financial institutions or other Persons being herein called
a “Participant”) participating interests in any of the Loans, Letter of Credit
Outstandings, Commitments, or other interests of such Lender hereunder
(including loan derivatives and similar swap arrangements based on such Lender’s
interests hereunder); provided, however, that:

(a) no participation contemplated in this Section 10.9.2 shall relieve Lender
from its Commitments or its other obligations hereunder or under any other Loan
Document;

(b) Lender shall remain solely responsible for the performance of its
Commitments and such other obligations;

(c) the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and under each of the other Loan Documents;

(d) no Participant, unless such Participant is an Affiliate of Lender or is
itself a Lender shall be entitled to require such Lender to take or refrain from
taking any action hereunder or under any other Loan Document, except that such
Lender may agree with any Participant that such Lender will not, without such
Participant’s consent, to the extent requiring the consent of such Lender, take
any action of the type described in clauses (i) through (vi) of the first
proviso of Section 10.1;

(e) the Borrower shall not be required to pay any amount under this Agreement
that is greater than the amount which it would have been required to pay had no
participating interest been sold; and

(f) no Lender may sell participating interests in any of the Loans, Letter of
Credit Outstandings, Commitments, or other interests of such Lender hereunder to
the Borrower or any Affiliate of the Borrower.

In the case of any such participation, the Participant shall not have any rights
under this Agreement or any of the other Loan Documents (the Participant’s
rights against such Lender in respect of such participation to be those set
forth in the agreement executed by such Lender in favor of the Participant
relating thereto) and all amounts payable by the Borrower hereunder shall be
determined and paid as if such Lender had not sold such participation. Any
Lender that sells a participating interest in any Loan,

 

149



--------------------------------------------------------------------------------

Revolving Loan Commitment or other interest to a Participant under this
Section 10.9.2, shall indemnify and hold harmless the Borrower and the
Administrative Agent from and against any taxes, penalties, interest or other
costs or losses (including reasonable attorneys’ fees and expenses) incurred or
payable by the Borrower or the Administrative Agent as a result of the failure
of the Borrower or the Administrative Agent to comply with its obligations to
deduct or withhold any Taxes from any payments made pursuant to this Agreement
to such Lender or the Administrative Agent, as the case may be, which Taxes
would not have been incurred or payable if such Participant had delivered a
valid Form W-9 to the Borrower or if such Participant had been a Non-U.S. Lender
that was entitled to deliver to the Borrower, the Administrative Agent or such
Lender, and did in fact so deliver, a duly completed and valid Form W-8ECI or
W-8BEN (with respect to a complete exemption under an income tax treaty (or
applicable successor form) entitling such Participant to receive payments under
this Agreement without deduction or withholding of any United States federal
taxes.

Section 10.10 Intentionally Omitted.

Section 10.11 Confidentiality. Administrative Agent, Issuer and each Lender
agrees to maintain, in accordance with its customary procedures for handling
confidential information, the confidentiality of all information provided to it
by or on behalf of the Borrower, the Guarantor, any Subsidiary or any
Unconsolidated Subsidiary or by the Administrative Agent on the Borrower’s, the
Guarantor’s or such Subsidiary’s or Unconsolidated Subsidiary’s behalf, under
this Agreement or any other Loan Document (“Confidential Information”), and
neither it nor any of its Affiliates shall use any such information other than
in connection with or in enforcement of this Agreement and the other Loan
Documents or in connection with other business now or hereafter existing or
contemplated with the Borrower or any Subsidiary or Unconsolidated Subsidiary,
except to the extent such information (i) was or becomes generally available to
the public other than as a result of disclosure by the Administrative Agent,
Issuer or the Lender or (ii) was or becomes available on a non-confidential
basis from a source other than the Borrower, provided that such source is not
bound by a confidentiality agreement with the Borrower, Guarantor or any
Subsidiary or Unconsolidated Subsidiary known to the Lender; provided, however,
that Lender may disclose such information (A) at the request or pursuant to any
requirement of any Governmental Authority to which the Lender is subject or in
connection with an examination of such Lender by any such Governmental
Authority; (B) pursuant to subpoena or other court process; (C) when required to
do so in accordance with the provisions of any applicable Requirement of Law;
(D) to the extent reasonably required in connection with any litigation or
proceeding to which the Administrative Agent, any Lender or their respective
Affiliates may be party; (E) to the extent reasonably required in connection
with the exercise of any remedy hereunder or under any other Loan Document;
(F) to such Lender’s independent auditors and other professional advisors who
have been advised that such information is confidential pursuant to this
Section 10.11; (G) to any Participant or Eligible Assignee in respect of such
Lender’s rights and obligations hereunder, actual or potential, provided that
such Person shall have agreed in writing to keep such information confidential
to the same extent required of the Lenders hereunder with the Borrower being a
third party beneficiary of such agreement; (H) to its Affiliates who have been
advised that such

 

150



--------------------------------------------------------------------------------

information is confidential pursuant to this Section 10.11; or (I) to any direct
or indirect contractual counterparty to swap agreements or such contractual
counterparty’s professional advisor, provided that such Person shall have agreed
in writing to keep such information confidential to the same extent required of
the Lenders hereunder with the Borrower being a third party beneficiary of such
agreement. Unless prohibited by applicable law or court order, each Lender and
the Administrative Agent shall notify the Borrower of any request by any
Governmental Authority (other than any request in connection with an examination
of the financial condition of such Lender) for disclosure of Confidential
Information prior to such disclosure; provided, further, that in no event shall
the Administrative Agent or any Lender be obligated to return any materials
furnished by the Borrower, Guarantor or any of their respective Subsidiaries.
This Section shall supersede any confidentiality letter or agreement with
respect to the Borrower, the Guarantor or the Transaction entered into prior to
the Closing Date.

Section 10.12 Tax Advice. None of the Lenders nor the Administrative Agent
provides accounting, tax or legal advice. Notwithstanding anything provided
herein, and any express or implied claims of exclusivity or proprietary rights,
the Borrower each Lender and the Administrative Agent hereby agree and
acknowledge that the Borrower each Lender and Administrative Agent (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all Persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement, and all materials
of any kind (including opinions or other tax analyses) that are provided by the
Borrower, any Lender or the Administrative Agent to the other relating to such
tax treatment and tax structure except to the extent that such disclosure is
subject to restrictions reasonably necessary to comply with securities laws. In
this regard, the Borrower, each Lender and the Administrative Agent acknowledge
and agree that disclosure of the tax treatment and tax structure of the
transactions contemplated by this Agreement has not been and is not limited in
any way by an express or implied understanding or agreement, whether oral or
written, and whether or not such understanding or agreement is legally binding,
except to the extent that such disclosure is subject to restrictions reasonably
necessary to comply with securities laws. For purposes of this authorization,
“tax treatment” means the purported or claimed U.S. Federal income tax treatment
of the transaction, and “tax structure” means any fact that may be relevant to
understanding the purported or claimed U.S. Federal income tax treatment of the
transaction. This Section 10.12 is intended to reflect the understanding of the
Borrower, any Lender or the Administrative Agent that no Transaction
contemplated by this Agreement has been offered under “Conditions of
Confidentiality” as that phrase is used in Treasury Regulation 9 §
1.6011-4(b)(3)(i) and 301.6111-2(c)(i), and shall be interpreted in a manner
consistent therewith. Nothing herein is intended to imply that any of the
Borrower, each Lender and the Administrative Agent has made or provided to, or
for the benefit of, the other any oral or written statement as to any potential
tax consequences that are related to, or may result from, the Transactions
contemplated by this Agreement.

 

151



--------------------------------------------------------------------------------

Section 10.13 Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (OTHER THAN THE SUBSIDIARY GUARANTY AND THE SECURITY
DOCUMENTS THAT RELATE SOLELY TO THE FOUR SEASONS PUNTA MITA FOR WHICH THE
SPECIFIC PROVISIONS THEREOF SHALL GOVERN), OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE
AGENT, THE LENDERS, THE ISSUER OR THE BORROWER IN CONNECTION HEREWITH OR
THEREWITH SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF NEW YORK LOCATED IN THE COUNTY OF NEW YORK OF THE STATE OF NEW YORK OR IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE
PARTIES HEREBY EXPRESSLY AND IRREVOCABLY SUBMIT TO THE PERSONAL JURISDICTION OF
THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE COUNTY OF NEW YORK OF THE
STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE
AND IRREVOCABLY AGREE TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH SUCH LITIGATION, SUBJECT TO THE BORROWER’S RIGHT TO CONTEST SUCH JUDGMENT
BY MOTION OR APPEAL ON ANY GROUNDS NOT EXPRESSLY WAIVED IN THIS SECTION 10.13.
THE BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK
AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 10.2. EACH OF THE BORROWER,
ADMINISTRATIVE AGENT, LENDER AND ISSUER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO ANY OTHER JURISDICTION TO
WHICH IT MAY BE ENTITLED BY VIRTUE OF BEING DOMICILED IN SUCH JURISDICTION OR
OTHERWISE, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO
THE EXTENT THAT BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR
OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE BORROWER HEREBY
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

152



--------------------------------------------------------------------------------

Section 10.14 Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, THE LENDERS, THE
ISSUER AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO
THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
THE ADMINISTRATIVE AGENT, THE LENDERS, THE ISSUER OR THE BORROWER IN CONNECTION
HEREWITH OR THEREWITH. THE BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED
FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION
OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE AGENTS, THE LENDERS, AND THE ISSUER ENTERING INTO
THIS AGREEMENT AND EACH SUCH OTHER LOAN DOCUMENT.

ARTICLE XI

CONDOMINIUM

Section 11.1 Covenants.

Section 11.1.1 Borrower shall, and shall cause the Punta Mita Borrowing Base
Entities to, cause the Condominium Board to deliver to Administrative Agent
within sixty (60) days after written request, an estoppel certificate from the
Condominium Board in the form required under the Condominium Documents (or if no
form is required under the Condominium Documents, in a form reasonably
acceptable to Administrative Agent); provided, however, that for so long as
Borrower or the Borrowing Base Entities are diligently proceeding in good faith
to obtain such estoppel certificate, Borrower’s failure to obtain such estoppel
certificate shall not be deemed a Default.

Section 11.1.2 Borrower shall, and shall cause the Punta Mita Borrowing Base
Entities to, observe and perform each and every material term to be observed or
performed by Punta Mita Borrowing Base Entities pursuant to the terms of the
Condominium Documents.

Section 11.1.3 Borrower shall promptly deliver to Lender a true and full copy of
all notices of default received by Borrower or the Punta Mita Borrowing Base
Entities with respect to any obligation or duty of the Punta Mita Borrowing Base
Entities under the Condominium Documents. Without the prior written consent of
Administrative Agent (which approval shall not be unreasonably withheld,
conditioned or delayed), Borrower shall not, and shall not permit the Punta Mita
Borrowing Base Entities to, approve or otherwise agree or consent to (by
affirmative action or inaction on its part) any decisions that require the
concurrence or vote of the Punta Mita Borrowing Base Entities pursuant to the
Condominium Documents that could reasonably be expected to have a Material
Adverse Effect on the Units or the Common Elements.

 

153



--------------------------------------------------------------------------------

Section 11.1.4 Without the prior written consent of Administrative Agent,
Borrower shall not, and shall not permit the Punta Mita Borrowing Base Entities
to (i) institute any action or proceeding for partition of the Units, under the
Condominium Documents that could reasonably be expected to have a Material
Adverse Effect on the Units, (ii) vote for or consent to any modification of,
amendment to or relaxation in the enforcement of the Condominium Documents that
could reasonably be expected to have a Material Adverse Effect on the Units or
the Common Elements (taken as a whole), or (iii) in the event of damage to or
destruction of the Units, the Common Elements, vote in opposition to a motion to
repair, restore or rebuild the same contrary to the provisions of Article XII
hereof.

Section 11.1.5 Without the prior written consent of Administrative Agent,
Borrower shall not, and shall not permit the Punta Mita Borrowing Base Entities
to, vote for, agree to or acquiesce in any termination of the Condominium
Documents that could reasonably be expected to have a Material Adverse Effect on
the Units or the Common Elements (taken as a whole). Any agreement to which
Borrower or the Punta Mita Borrowing Base Entities is a party whereby any of the
Condominium Documents is terminated or the Units are withdrawn therefrom (and
replacement Condominium Documents reasonably approved by Administrative Agent
are not simultaneously recorded) shall constitute a Transfer prohibited under
this Agreement.

Section 11.2 Representations. Borrower hereby represents and warrants as
follows:

Section 11.2.1 To Borrower’s knowledge, the Condominium Documents are in full
force and effect and there is no default, breach or violation existing
thereunder by any party thereto and, to Borrower’s knowledge, no event has
occurred, that, with the passage of time or the giving of notice, or both, would
constitute a default, breach or violation by any party thereunder. The Punta
Mita Borrowing Base Entities are not party to any other agreements or
understandings other than the Condominium Documents with respect to the Units.

Section 11.2.2 Neither the Transaction nor the exercise of any remedies by
Administrative Agent permitted thereunder, will adversely affect Borrower’s or
the Punta Mita Borrowing Base Entities’ rights under the Condominium Documents.

Section 11.2.3 A Punta Mita Borrowing Base Entity owns fee simple title to the
Sub-Condominium Unit RC-1/A of Sub-Condominium RC-1 of Punta Mita Condominium,
Sub-Condominium Unit RC-1/B of Sub-Condominium RC-1 of Punta Mita Condominium,
Sub-Condominium Unit RC-1/G of Sub-Condominium RC-1 of Punta Mita Condominium
and Unit RC-1/C-4 of Sub-Condominium RC-1/C of Punta Mita Condominium
(collectively, the “Units”).

 

154



--------------------------------------------------------------------------------

Section 11.2.4 There have been no common charges, common expenses, unit expenses
nor special levies assessed or levied against the Units by the Condominium Board
except for annual maintenance fees. The annual maintenance fee for calendar year
2010 was $4’222,603.40 MXP plus VAT for a total of $4’898,219.94MXP. The annual
maintenance fee for calendar year 2011 for the first semester of 2011 was
$2’111,301.70 MXP plus VAT for a total of $2’449,109.97; the second semester yet
to be paid will be in the amount of $2’289,805.98 MXP plus VAT for a total of $
2’656,174.94.

Section 11.2.5 To the extent required under the Condominium Documents, the
Condominium Board has received notice from the Punta Mita Borrowing Base
Entities that the Units have been encumbered with the applicable First Lien
Mortgage. Administrative Agent is permitted under the Condominium Documents as a
mortgagee of the Units, and the recordation of the applicable First Lien
Mortgage is permitted under the Condominium Documents.

Section 11.2.6 All obligations required to be performed by the Punta Mita
Borrowing Base Entities prior to the Closing Date in connection with the
maintenance, repair and replacement of any portion of the Units have been
satisfied.

Section 11.2.7 To Borrower’s knowledge, all obligations and conditions under the
Condominium Documents to be performed to date by either the Condominium Board or
the Punta Mita Borrowing Base Entities with respect to the Units have been
satisfied.

Section 11.2.8 To Borrower’s knowledge, there is no proposed amendment of the
Condominium Documents.

Section 11.2.9 To Borrower’s knowledge, there is no proposed termination of
condominium status or transfer of any part of the Common Elements.

Section 11.2.10 To Borrower’s knowledge, (i) no portion of the Condominium has
been the subject of a Taking and (ii) there is no proposed Taking that affects
any portion of the Units or the Condominium.

 

155



--------------------------------------------------------------------------------

ARTICLE XII

CONDEMNATION AND INSURANCE PROCEEDS

Section 12.1 Notification. Borrower shall promptly notify Administrative Agent
in writing upon obtaining knowledge (provided that knowledge of a Borrowing Base
Entity shall be deemed to be imputed to Borrower) of (i) the institution of any
proceedings relating to any Taking (whether material or immaterial) of, or
(ii) the occurrence of any casualty, damage or injury to, a Borrowing Base
Property or any portion thereof, the restoration of which is estimated by
Borrower in good faith to cost more than the Casualty Amount. In addition, each
such notice shall set forth such good faith estimate of the cost of repairing or
restoring such casualty, damage, injury or Taking in reasonable detail if the
same is then available and, if not, as soon thereafter as it can reasonably be
provided.

Section 12.2 Proceeds. In the event of any Taking of or any casualty or other
damage or injury to a Borrowing Base Property, (A) Borrower’s and any Borrowing
Base Entity’s right, title and interest in and to all compensation, awards,
proceeds, damages, claims, insurance recoveries, causes and rights of action
(whether accrued prior to or after the Closing Date), and (B) payments which
Borrower or a Borrowing Base Entity may receive or to which Borrower may become
entitled with respect to a Borrowing Base Property or any part thereof other
than payments received in connection with any liability or loss of rental value
or business interruption insurance (collectively, “Proceeds”), in connection
with any such Taking of, or casualty or other damage or injury to, a Borrowing
Base Property or any part thereof are hereby assigned by Borrower and, in the
case of such Borrowing Base Entity’s interest in the Proceeds, shall be caused
by Borrower to be assigned to Administrative Agent and, except as otherwise
herein provided, shall be paid to Administrative Agent. Borrower shall and shall
cause the applicable Borrowing Base Entity to, in good faith and in a
commercially reasonable manner, file and prosecute the adjustment, compromise or
settlement of any claim for Proceeds and, subject to Borrower’s, the applicable
Manager’s or such Borrowing Base Entity’s right to receive the direct payment of
any Proceeds as herein provided, will cause the same to be held and applied in
accordance with the provisions of this Agreement. Except upon the occurrence and
during the continuance of an Event of Default, Borrower or the applicable
Borrowing Base Entity may settle any insurance claim with respect to Proceeds
which does not exceed the Casualty Amount. Whether or not an Event of Default
shall have occurred and be continuing, Administrative Agent shall have the right
to approve, such approval not to be unreasonably withheld, any settlement which
might result in any Proceeds in excess of the Casualty Amount, and Borrower or
the applicable Borrowing Base Entity shall deliver or cause to be delivered to
Administrative Agent all instruments reasonably requested by Administrative
Agent to permit such approval. Borrower shall pay all reasonable out-of-pocket
costs, fees and expenses reasonably incurred by Administrative Agent (including
all reasonable attorneys’ fees and expenses, the reasonable fees of insurance
experts and adjusters and reasonable costs incurred in any litigation or
arbitration), and interest thereon at a rate equal to the Alternate Base Rate
then in effect for Base Rate Loans plus the Applicable Margin for Base Rate
Loans plus two percent (2%) to the extent not paid within ten (10) Business Days
after delivery

 

156



--------------------------------------------------------------------------------

of a request for reimbursement by Administrative Agent, in connection with the
settlement of any claim for Proceeds and seeking and obtaining of any payment on
account thereof in accordance with the foregoing provisions. If any Proceeds are
received by Borrower or the applicable Borrowing Base Entity and may be retained
by Borrower or such Borrowing Base Entity pursuant to this Section 12.2, such
Proceeds shall, until the completion of the related Work, be held in trust for
Administrative Agent (but shall not required to be segregated from other funds
of Borrower or such Borrowing Base Entity) to be used to pay for the cost of the
Work in accordance with the terms hereof, and in the event such Proceeds exceed
the Casualty Amount, such Proceeds shall be forthwith paid directly to and held
by Administrative Agent in a Proceeds reserve account in trust for Borrower, in
each case to be applied or disbursed in accordance with this Section 12.2. If an
Event of Default shall have occurred and be continuing, or if Borrower or the
applicable Borrowing Base Entity fails to file and/or prosecute any insurance
claim for a period of fifteen (15) Business Days following Borrower’s receipt of
written notice from Administrative Agent, Borrower hereby irrevocably empowers,
and shall cause the applicable Borrowing Base Entity to irrevocably empower,
Administrative Agent, in the name of Borrower or such Borrowing Base Entity, as
applicable, as its true and lawful attorney-in-fact, to file and prosecute such
claim (including settlement thereof) with counsel satisfactory to Administrative
Agent and to collect and to make receipt for any such payment, all at Borrower’s
expense (including payment of and interest thereon at a rate equal to the
Alternate Base Rate then in effect for Base Rate Loans plus the Applicable
Margin for Base Rate Loans plus two percent (2%) for any amounts advanced by
Administrative Agent pursuant to this Section 12.2). Notwithstanding anything
contained in the Loan Documents, including this Article XII, to the contrary,
all rights, restrictions and provisions relating to Takings or casualties shall
be subject to the rights of Managers and the obligations of Property Owners and
Operating Lessees under the applicable Management Agreements.

Section 12.3 Major Casualty/Condemnation Events. If a Major
Casualty/Condemnation Event occurs, then Borrower shall (A) promptly deliver to
Administrative Agent an updated or replacement Acceptable Appraisal reflecting
the casualty or Taking at such Borrowing Base Property and, notwithstanding the
provisions of Section 7.1.7, Borrower shall reimburse Administrative Agent the
costs thereof within thirty (30) days after receipt by Borrower of an invoice
therefor, (B) as soon as practicable after the occurrence of such Major
Casualty/Condemnation Event, but in no event later than thirty (30) days after
the occurrence of such Major Casualty/Condemnation Event, either (x) release
such Borrowing Base Property from the lien of the applicable First Lien Mortgage
pursuant to Section 7.1.22 of this Agreement if Borrower is entitled to release
such Borrowing Base Property under Section 7.1.22 or (y) if such release is not
permitted hereunder pursuant to Section 7.1.22, restore the applicable Borrowing
Base Property pursuant to Section 12.4, provided that such restoration
obligations set forth therein shall be subject to the casualty and condemnation
provisions set forth in the applicable Management Agreement.

Section 12.4 Borrower or Borrowing Base Entity to Restore.

 

157



--------------------------------------------------------------------------------

Section 12.4.1 Provided Borrower has not released the applicable Borrowing Base
Property pursuant to Section 12.3, promptly after the occurrence of any damage
or destruction to all or any portion of a Borrowing Base Property or a Taking of
a portion of such Borrowing Base Property, Borrower shall commence and
diligently prosecute, or cause the applicable Borrowing Base Entity to commence
and diligently prosecute, to completion, subject to Excusable Delays, the
repair, restoration and rebuilding of such Borrowing Base Property (in the case
of a partial Taking, to the extent it is capable of being restored) so damaged,
destroyed or remaining after such Taking in full compliance with all material
Legal Requirements and free and clear of any and all Liens except Permitted
Borrowing Base Liens (such repair, restoration and rebuilding are sometimes
hereinafter collectively referred to as the “Work”). The plans and
specifications shall require that the Work be done in a first-class workmanlike
manner at least equivalent to the quality and character prior to the damage or
destruction (provided, however, that in the case of a partial Taking, the
applicable Borrowing Base Property restoration shall be done to the extent
reasonably practicable after taking into account the consequences of such
partial Taking), so that upon completion thereof, such Borrowing Base Property
shall be at least equal in general utility to the applicable Borrowing Base
Entities prior to the damage or destruction; it being understood, however, that
Borrower and the applicable Borrowing Base Entity shall not be obligated to
restore such Borrowing Base Property to the precise condition of such Borrowing
Base Property prior to any partial Taking of, or casualty or other damage or
injury to, such Borrowing Base Property. Subject to Borrower’s right to elect to
release the applicable Borrowing Base Property pursuant to Section 12.3.1,
Borrower shall be obligated to restore the Borrowing Base Property suffering a
casualty or which has been subject to a partial Taking in accordance with the
provisions of this Article XII at Borrower’s sole cost and expense whether or
not the Proceeds shall be sufficient, provided that, if applicable, the Proceeds
shall be made available to Borrower by Administrative Agent in accordance with
this Agreement.

Section 12.4.2 Administrative Agent shall make the Proceeds that it is holding
pursuant to the terms hereof (after payment of any reasonable out-of-pocket
expenses actually incurred by Administrative Agent in connection with the
collection thereof plus interest thereon at a rate equal to the Alternate Base
Rate then in effect for Base Rate Loans plus the Applicable Margin for Base Rate
Loans plus two percent (2%) (from the date advanced through the date of
reimbursement) to the extent the same are not paid within ten (10) Business Days
after request for reimbursement by Administrative Agent) available to Borrower
for payment of or reimbursement of Borrower’s expenses incurred with respect to
the Work, upon the terms and subject to the conditions set forth in paragraphs
(a) through (d) below and in Section 12.5:

(a) at the time of loss or damage or at any time thereafter while Borrower or
the applicable Borrowing Base Entity is holding any portion of the Proceeds,
there shall be no continuing Event of Default;

 

158



--------------------------------------------------------------------------------

(b) if, at any time, the estimated cost of the Work (as estimated by Borrower or
the Independent Architect referred to in clause (c) below, if applicable) shall
exceed the Proceeds (a “Deficiency”) and for so long as a Deficiency shall
exist, Administrative Agent shall not be required to make any Proceeds
disbursement to Borrower unless Borrower (within a reasonable period of time
after receipt of such estimate), at its election, either deposits with or
delivers to Administrative Agent (A) cash and Cash Equivalents in an amount
equal to the estimated cost of the Work less the Proceeds, or (B) such other
evidence of Borrower’s ability to meet such excess costs and which is reasonably
satisfactory to Administrative Agent;

(c) Each of Administrative Agent and the Independent Architect shall have
reasonably approved the plans and specifications for the Work reasonably
estimated to exceed five percent (5%) of the Appraised Value of such Borrowing
Base Property immediately prior to such casualty or Taking and any change orders
in connection with such plans and specifications; and

(d) Administrative Agent shall, within a reasonable period of time prior to
request for initial disbursement, be furnished with an estimate of the cost of
the Work accompanied, to the extent such estimate shall exceed five percent
(5%) of the Appraised Value of such Borrowing Base Property immediately prior to
such casualty or Taking, by an Independent Architect’s certification as to such
costs and appropriate plans and specifications for the Work. Borrower shall
restore, or shall cause to be restored, all Improvements such that when they are
fully restored and/or repaired, such Improvements and their contemplated use
fully comply with all applicable Legal Requirements including zoning,
environmental and building laws, codes, ordinances and regulations.

Section 12.5 Disbursement of Proceeds.

Section 12.5.1 Disbursements of the Proceeds in cash and Cash Equivalents to
Borrower hereunder shall be made from time to time (but not more frequently than
once in any month) by Administrative Agent but only for so long as no Event of
Default shall have occurred and be continuing, as the Work progresses upon
receipt by Administrative Agent of (i) an Officer’s Certificate dated not more
than ten (10) Business Days prior to the application for such payment,
requesting such payment or reimbursement and describing the Work performed that
is the subject of such request, the parties that performed such Work and the
actual cost thereof, and also certifying that such Work and materials are or,
upon disbursement of the payment requested to the parties entitled thereto, will
be free and clear of Liens other than Permitted Borrowing Base Liens,
(ii) evidence reasonably satisfactory to Administrative Agent that (A) all
materials installed and work and labor performed in connection with such Work
have been paid for in full and (B) there exists no notices of pendency, stop
orders, mechanic’s liens or notices of intention to file same (unless the same
is required by state law as a condition to

 

159



--------------------------------------------------------------------------------

the payment of a contractor) or any liens or encumbrances of any nature
whatsoever on the applicable Borrowing Base Property arising out of the Work
which have not been either fully bonded to the satisfaction of Administrative
Agent or discharged of record or in the alternative, fully insured to the
satisfaction of Administrative Agent by the Title Company that issued the Title
Policy or otherwise contested in accordance with Section 7.1.31 and (iii) an
Independent Architect’s certificate certifying performance of the Work together
with an estimate of the cost to complete the Work. No payment made prior to the
final completion of the Work, as certified by the Independent Architect, except
for payment made to contractors whose Work shall have been fully completed and
from which final lien waivers have been received, shall exceed ninety percent
(90%) of the value of the Work performed and materials furnished and
incorporated into the Improvements from time to time, and at all times the
undisbursed balance of said Proceeds together with all amounts deposited,
bonded, guaranteed or otherwise provided for pursuant to Section 12.4.2 above,
shall be at least sufficient to pay for the estimated cost of completion of the
Work; final payment of all Proceeds remaining with Administrative Agent shall be
made upon receipt by Administrative Agent of a certification by an Independent
Architect, as to the completion of the Work substantially in accordance with the
submitted plans and specifications, final lien releases, and the filing of a
notice of completion and the expiration of the period provided under the law of
the state for the filing of mechanics’ and materialmens’ liens which are
entitled to priority as to other creditors, encumbrances and purchasers, as
certified pursuant to an Officer’s Certificate, and delivery of a certificate of
occupancy with respect to the Work, or, if not applicable, an Officer’s
Certificate to the effect that a certificate of occupancy is not required.

Section 12.5.2 If, after the Work is completed in accordance with the provisions
hereof and Administrative Agent receives evidence that all costs of completion
have been paid, there are any excess Proceeds, such excess Proceeds shall be
paid over to Borrower.

ARTICLE XIII

MAINTENANCE OF PROPERTY

Section 13.1 Maintenance of Property. Borrower shall keep and maintain, and
cause the applicable Borrowing Base Entities to keep and maintain, the Borrowing
Base Properties and every part thereof in good condition and repair, subject to
ordinary wear and tear, and, subject to Excusable Delays and the provisions of
this Agreement with respect to damage or destruction caused by casualty events
or Takings, shall not permit or commit any waste, impairment, or deterioration
of any portion of the Borrowing Base Properties in any material respect.
Borrower further covenants to do, and to cause the applicable Borrowing Base
Entities to do, all other acts which from the character or use of the Borrowing
Base Properties may be reasonably necessary to protect the security hereof, the
specific enumerations herein not excluding the general. Borrower shall not
remove or demolish, or permit the applicable Borrowing Base Entities to remove
or

 

160



--------------------------------------------------------------------------------

demolish, any Improvement on the Borrowing Base Properties except as the same
may be necessary in connection with an Alteration or a restoration in connection
with a Taking or casualty, or as otherwise permitted herein, in each case in
accordance with the terms and conditions hereof.

Section 13.2 Conditions to Alterations. Provided that no Event of Default shall
have occurred and be continuing hereunder, Borrower shall have the right,
without Administrative Agent’s consent, to undertake any alteration,
improvement, demolition or removal of a Borrowing Base Property or any portion
thereof (any such alteration, improvement, demolition or removal, an
“Alteration”) so long as (i) Borrower provides Administrative Agent with prior
written notice of any Material Alteration, and (ii) such Alteration is
undertaken in accordance with the applicable provisions of this Agreement and
the other Loan Documents, is not prohibited by any relevant REAs and the Leases
and shall not, upon completion (giving credit to rent and other charges
attributable to Leases executed upon such completion), have a Material Adverse
Effect on the value, use or operation of the applicable Borrowing Base Property
taken as a whole or otherwise. Borrower shall deliver to Administrative Agent,
for information purposes only and not for approval by Administrative Agent,
detailed plans and specifications and cost estimates therefor, for any Material
Alterations. Such plans and specifications may be revised at any time and from
time to time by Borrower; provided that material revisions of such plans and
specifications are filed with Administrative Agent, for information purposes
only. All work done in connection with any Alteration shall be performed with
due diligence in a good and workmanlike manner, all materials used in connection
with any Alteration shall not be less than the standard of quality of the
materials currently used at the applicable Borrowing Base Property and all
materials used shall be in accordance with all applicable material Legal
Requirements and Insurance Requirements. Notwithstanding anything in this
Article XIII to the contrary, the restrictions contained herein are subject to
the rights of a Manager under any applicable Management Agreement to undertake
Alterations or cause Borrower or any Subsidiary to undertake Alterations,
subject, in each case, to the provisions of Section 7.2.14 of this Agreement.

Section 13.3 Costs of Alterations. Notwithstanding anything to the contrary
contained in this Article XIII, no Material Alteration or Alteration which when
aggregated with all other related Alterations (other than Material Alterations)
then being undertaken by Borrower or the applicable Borrowing Base Entities
exceeds the Threshold Amount, shall be performed by or on behalf of Borrower or
the applicable Borrowing Base Entities unless Borrower shall have delivered to
Administrative Agent cash and Cash Equivalents as security in an amount not less
than the estimated cost of the Material Alteration or the Alterations minus the
Threshold Amount. In addition to payment or reimbursement from time to time of
Borrower’s or the applicable Borrowing Base Entities’ expenses incurred in
connection with any Material Alteration or any such Alteration, the amount of
such security shall be reduced on any given date to the written estimate of the
cost to complete the Material Alteration or the Alterations (including any
retainages), free and clear of Liens, other than Permitted Borrowing Base Liens.
Costs which are subject to retainage (which in no event shall be less than five
percent (5%) in the aggregate) shall be treated as due and payable and unpaid
from the date they would be due and payable but for their characterization as
subject to retainage. In the event that

 

161



--------------------------------------------------------------------------------

any Material Alteration or Alteration shall be made in conjunction with any
restoration with respect to which Borrower shall be entitled to withdraw
Proceeds pursuant to Article XII, the amount of the cash and Cash Equivalents to
be furnished pursuant hereto need not exceed the aggregate cost of such
restoration and such Material Alteration or Alteration, less the sum of the
amount of any Proceeds which Borrower may be entitled to withdraw pursuant to
Article XII and which are held by Administrative Agent in accordance with
Article XII. Payment or reimbursement of Borrower’s or the applicable Borrowing
Base Entity’s expenses incurred with respect to any Material Alteration or any
such Alteration shall be accomplished upon the terms and conditions specified in
Article XII.

At any time after substantial completion of any Material Alteration or any such
Alteration in respect of which cash and Cash Equivalents is deposited pursuant
hereto, the whole balance of any cash and Cash Equivalents so deposited by
Borrower with Administrative Agent and then remaining on deposit (together with
earnings thereon), as well as all retainages, may be withdrawn by Borrower and
shall be paid by Administrative Agent to Borrower, and any other cash and Cash
Equivalents so deposited or delivered shall, to the extent it has not been
called upon, reduced or theretofore released, be released to Borrower, within
ten (10) days after receipt by Administrative Agent of an application for such
withdrawal and/or release together with an Officer’s Certificate, setting forth
in substance as follows:

Section 13.3.1 that the Material Alteration or Alteration in respect of which
such cash and Cash Equivalents was deposited has been substantially completed in
all material respects substantially in accordance with any plans and
specifications therefor previously filed with Administrative Agent under
Section 13.2 and that, if applicable, a certificate of occupancy has been issued
with respect to such Material Alteration or Alteration by the relevant
Governmental Authority(ies) or, if not applicable, that a certificate of
occupancy is not required; and

Section 13.3.2 that to the knowledge of the certifying Person all amounts which
Borrower or the applicable Borrowing Base Entity is or may become liable to pay
in respect of such Material Alteration or Alteration through the date of the
certification have been paid in full or adequately provided for or are being
contested in good faith and that lien waivers have been obtained from the
general contractor and major subcontractors performing such Material Alterations
or Alterations (or such waivers are not customary and reasonably obtainable by
prudent managers in the area where the applicable Borrowing Base Property is
located).

Notwithstanding anything in the Loan Documents, including this Article XIII, to
the contrary, all rights, restrictions and provisions relating to maintenance
and Alterations shall be subject to the rights of the Manager and obligations of
the Property Owner and Operating Lessees under the applicable Management
Agreements.

 

162



--------------------------------------------------------------------------------

ARTICLE XIV

GROUND LEASE

Section 14.1 Leasehold Representations, Warranties. Borrower hereby represents
and warrants as follows:

Section 14.1.1 the Lincolnshire Ground Lease is in full force and effect,
unmodified by any writing or otherwise, and Borrower has not waived, canceled or
surrendered any of its rights thereunder;

Section 14.1.2 all rent, additional rent and/or other charges reserved in or
payable under the Lincolnshire Ground Lease have been paid to the extent that
they are payable prior to the Closing Date;

Section 14.1.3 the Lincolnshire Ground Lessee enjoys the quiet and peaceful
possession of the Lincolnshire Leasehold Estate;

Section 14.1.4 the Lincolnshire Ground Lessee has not delivered or received any
notices of default under the Lincolnshire Ground Lease and to the best of
Borrower’s knowledge the Lincolnshire Ground Lessee is not in default under any
of the terms of the Lincolnshire Ground Lease, and there are no circumstances
which, with the passage of time or the giving of notice, or both, would
constitute a default under the Lincolnshire Ground Lease;

Section 14.1.5 To the best knowledge of Borrower, Lincolnshire Fee Owner is not
in default under any of the terms of the Lincolnshire Ground Lease on its part
to be observed and performed;

Section 14.1.6 Borrower has delivered to Administrative Agent a true, accurate
and complete copy of the Lincolnshire Ground Lease; and

Section 14.1.7 Borrower knows of no adverse claim to the title or possession of
the Lincolnshire Ground Lessee or the Lincolnshire Fee Owner.

Section 14.2 Cure by Administrative Agent. In the event of a default by a Ground
Lessee in the performance of any of its obligations under a Ground Lease,
(i) which default would permit the Fee Owner to terminate such Ground Lease and
(ii) Borrower or the applicable Borrowing Base Entities are not diligently
prosecuting the cure thereof, then, in each and every such case, Borrower shall
cause the Ground Lessee to (A) permit Administrative Agent to, at its option,
cause the default or defaults to be remedied and (B) otherwise exercise any and
all rights of the Ground Lessee thereunder

 

163



--------------------------------------------------------------------------------

in the name of and on behalf of the Ground Lessee. Borrower shall cause the
Ground Lessee to, on demand, reimburse Administrative Agent for all advances
made and expenses incurred by Administrative Agent in curing any such default
(including, without limitation, reasonable attorneys’ fees and disbursements),
together with interest thereon at a rate equal to the Alternate Base Rate then
in effect for Base Rate Loans plus the Applicable Margin for Base Rate Loans
plus two percent (2%) from the date that such advance is made to and including
the date the same is paid to Administrative Agent.

Section 14.3 Option to Renew or Extend a Ground Lease. Borrower shall cause each
Ground Lessee to give Administrative Agent written notice of its intention to
exercise each and every option, if any, to renew or extend the term of a Ground
Lease, at least thirty (30) days prior to the expiration of the time to exercise
such option under the terms thereof (the “Exercise Period”). If required by
Administrative Agent, Borrower shall cause such Ground Lessee to duly exercise
during the Exercise Period any renewal or extension option with respect to such
Ground Lease if Administrative Agent reasonably determines that the exercise of
such option is necessary to protect the Collateral. If such Ground Lessee
intends to renew or extend the term of such Ground Lease, Borrower shall deliver
to Administrative Agent, with the notice of such decision, a copy of the notice
of renewal or extension delivered to the Fee Owner, together with the terms and
conditions of such renewal or extension. If such Ground Lessee does not renew or
extend before or during the Exercise Period the term of such Ground Lease,
Administrative Agent may, at its option (if Administrative Agent reasonably
determines that the exercise of such option is necessary to protect the
Collateral), exercise during the Exercise Period the option to renew or extend,
subject to the terms thereof, in the name of and on behalf of such Ground
Lessee. Borrower shall cause (and with respect to the Lincolnshire Ground Lessee
does cause) each Ground Lessee to irrevocably appoint Administrative Agent as
its attorney-in-fact, coupled with an interest, to execute and deliver, for and
in the name of such Ground Lessee, all instruments and agreements necessary
under the Lincolnshire Ground Lease or otherwise to cause (if Administrative
Agent reasonably determines that the exercise of such option is necessary to
protect the Collateral) any renewal or extension of the Ground Lease during the
Exercise Period.

Section 14.4 Ground Lease Covenants.

Section 14.4.1 Waiver of Interest in New Ground Lease. In the event a Ground
Lease shall be terminated by reason of a default thereunder by the Ground Lessee
and Administrative Agent shall require from Fee Owner a new ground lease,
Borrower hereby waives and shall cause such Ground Lessee to waive any right,
title and interest in and to such new Ground Lease or the leasehold estate
created thereby, waiving all rights of redemption now or hereafter operable
under any law.

Section 14.4.2 No Election to Terminate. Borrower shall not permit a Ground
Lessee to elect to treat a Ground Lease as terminated, canceled or surrendered
pursuant to the applicable provisions of the Bankruptcy Code (including, without
limitation, Section 365(h)(1) thereof) without Administrative Agent’s prior
written

 

164



--------------------------------------------------------------------------------

consent in the event of Fee Owner’s bankruptcy. In addition, Borrower shall, in
the event of Fee Owner’s bankruptcy, cause the applicable Ground Lessee to
reaffirm and ratify the legality, validity, binding effect and enforceability of
the applicable Ground Lease and to remain in possession of the Ground Lessee’s
leasehold estate and any Improvements, notwithstanding any rejection thereof by
Fee Owner or any trustee, custodian or receiver.

Section 14.4.3 Notice Prior to Rejection. Borrower shall give Administrative
Agent not less than thirty (30) days prior written notice of the date on which a
Ground Lessee shall apply to any court or other Governmental Authority for
authority and permission to reject a Ground Lease in the event that there shall
be filed by or against the Borrower or Ground Lessee any petition, action or
proceeding under the Bankruptcy Code or under any other similar federal or state
law now or hereafter in effect and if a Ground Lessee determines to reject the
applicable Ground Lease. Administrative Agent shall have the right, but not the
obligation, to serve upon Borrower within such thirty (30) day period a notice
stating that (i) Administrative Agent demands that Borrower cause such Ground
Lessee to assume and assign such Ground Lease to Administrative Agent subject to
and in accordance with the Bankruptcy Code, and (ii) Administrative Agent
covenants to cure or provide reasonably adequate assurance thereof with respect
to all defaults reasonably susceptible of being cured by Administrative Agent
and of future performance under such Ground Lease. If Administrative Agent
serves upon Borrower the notice described above, Borrower shall not permit such
Ground Lessee to seek to reject such Ground Lease and shall comply with the
demand provided for clause (i) above within fifteen (15) days after the notice
shall have been given by Administrative Agent.

Section 14.4.4 Administrative Agent Right to Perform. During the continuance of
an Event of Default, Borrower shall cause each Ground Lessee to permit
Administrative Agent to have the right, but not the obligation, (i) to perform
and comply with all obligations of a Ground Lessee under the applicable Ground
Lease without relying on any grace period provided therein, (ii) to do and take,
without any obligation to do so, such actions as Administrative Agent deems
necessary or desirable to prevent or cure any default by a Ground Lessee under
the applicable Ground Lease, including, without limitation, any act, deed,
matter or thing whatsoever that a Ground Lessee may do in order to cure a
default under the applicable Ground Lease and (iii) to enter in and upon the
subject Property or any part thereof to such extent and as often as
Administrative Agent deems necessary or desirable in order to prevent or cure
any default of a Ground Lessee under the applicable Ground Lease. Borrower
shall, within five (5) Business Days after written request is made therefor by
Administrative Agent, execute and deliver, or cause the applicable Ground Lessee
to execute and deliver, to Administrative Agent or to any party designated by
Administrative Agent, such further instruments, agreements, powers, assignments,
conveyances or the like as may be reasonably necessary to complete or perfect
the interest, rights or powers of Administrative Agent pursuant to this
Section 14.4.4 or as may otherwise be required by Administrative Agent.

 

165



--------------------------------------------------------------------------------

Section 14.4.5 Administrative Agent Attorney in Fact. In the event of any
arbitration under or pursuant to a Ground Lease in which Administrative Agent
elects to participate, Borrower shall cause the applicable Ground Lessee to
irrevocably appoint Administrative Agent as its true and lawful attorney-in-fact
(which appointment shall be deemed coupled with an interest) to exercise, during
the continuance of an Event of Default, all right, title and interest of such
Ground Lessee in connection with such arbitration, including, without
limitation, the right to appoint arbitrators and to conduct arbitration
proceedings on behalf of Borrower, such Ground Lessee and Administrative Agent.
All costs and expenses incurred by Administrative Agent in connection with such
arbitration and the settlement thereof shall be borne solely by Borrower,
including, without limitation, attorneys’ fees and disbursements. Nothing
contained in this Section 14.4.5 shall obligate Administrative Agent to
participate in any such arbitration.

Section 14.4.6 Payment of Rent. Borrower shall cause each Ground Lessee to
promptly pay the rent and all other sums and charges mentioned in, and payable
under, the applicable Ground Lease.

Section 14.4.7 Performance of Covenants. Borrower shall cause each Ground Lessee
to promptly perform and observe all of the terms, covenants and conditions
required to be performed and observed by the lessee under the applicable Ground
Lease, the breach of which could permit any party to such Ground Lease validly
to terminate such Ground Lease (including, without limitation, all payment
obligations), shall do all things necessary to preserve and to keep unimpaired
its rights under such Ground Lease, shall not waive, excuse or discharge any of
the material obligations of Fee Owner without Administrative Agent’s prior
written consent in each instance, and shall diligently and continuously enforce
the obligations of the Fee Owner.

Section 14.4.8 No Defaults. Borrower shall cause each Ground Lessee not to do,
permit or suffer any event or omission as a result of which there could occur a
default by a Ground Lessee under a Ground Lease or any event which, with the
giving of notice or the passage of time, or both, would constitute a default by
a Ground Lessee under a Ground Lease which, in any of the foregoing events,
could permit any party to a Ground Lease validly to terminate the Ground Lease
(including, without limitation, a default in any payment obligation), and
Borrower shall cause each Ground Lessee to obtain the consent or approval of Fee
Owner to the extent required pursuant to the terms of a Ground Lease.

Section 14.4.9 No Modification. Borrower shall not permit a Ground Lessee to
cancel, terminate, surrender, modify or amend or in any way alter, surrender all
or any portion of the subject Property, permit the alteration of any of the
provisions of a Ground Lease or agree to any termination, amendment,
modification or surrender of a Ground Lease without Administrative Agent’s prior
written consent in each instance, which consent shall not be unreasonably
withheld, provided such amendment or modification does not increase a Ground
Lessee’s obligations thereunder or shorten the term thereof.

 

166



--------------------------------------------------------------------------------

Section 14.4.10 Notices of Default. Borrower shall deliver and shall cause each
Ground Lessee to deliver to Administrative Agent copies of any notice of default
by any party under the applicable Ground Lease, or of any notice from Fee Owner
of its intention to terminate a Ground Lease or to re-enter and take possession
of any portion of the subject Property, immediately upon delivery or receipt of
such notice, as the case may be.

Section 14.4.11 Delivery of Information. Borrower shall cause each Ground Lessee
to promptly furnish to Administrative Agent copies of such information and
evidence as Administrative Agent may reasonably request concerning such Ground
Lessee’s due observance, performance and compliance with the terms, covenants
and conditions of the applicable Ground Lease.

Section 14.4.12 No Subordination. Borrower shall not permit a Ground Lessee to
consent to the subordination of a Ground Lease to any mortgage or other lease of
the fee interest in any portion of the subject Property except as may be
required by such Ground Lease.

Section 14.4.13 Further Assurances. Borrower, at its sole cost and expense,
shall cause each Ground Lessee to execute and deliver to Administrative Agent,
within five (5) Business Days after request, such documents, instruments or
agreements as may be reasonably required to permit Administrative Agent to cure
any default under the applicable Ground Lease.

Section 14.4.14 Estoppel Certificates. Borrower shall cause each Ground Lessee
to use its reasonable efforts to obtain and deliver to Administrative Agent
within twenty (20) days after written demand by Administrative Agent, an
estoppel certificate from the applicable Fee Owner setting forth (i) the name of
the lessee and the lessor thereunder, (ii) that the applicable Ground Lease is
in full force and effect and has not been modified or, if it has been modified,
the date of each modification (together with copies of each such modification),
(iii) the date to which all rental charges have been paid by the lessee under
the applicable Ground Lease, (iv) whether there are any alleged defaults of the
lessee under the applicable Ground Lease and, if there are, setting forth the
nature thereof in reasonable detail, (v) if the lessee under the applicable
Ground Lease shall be in default, the default and (vi) such other matters as
Administrative Agent shall reasonably request.

 

167



--------------------------------------------------------------------------------

Section 14.4.15 Administrative Agent Right to Participate. Borrower acknowledges
and shall cause each Ground Lessee to acknowledge that Administrative Agent
shall have the right, but not the obligation, to proceed in respect of any
claim, suit, action or proceeding relating to the rejection of a Ground Lease by
the applicable Fee Owner as a result of such Fee Owner’s bankruptcy, including,
without limitation, the right to file and prosecute any and all proofs of
claims, complaints, notices and other documents in any case in respect of such
Fee Owner under and pursuant to the Bankruptcy Code.

Section 14.4.16 No Liability. Administrative Agent shall have no liability or
obligation under any Ground Lease by reason of its acceptance of the First Lien
Mortgages, this Agreement and the other Loan Documents. Administrative Agent
shall be liable for the obligations of a Ground Lessee arising under a Ground
Lease for only that period of time during which Administrative Agent is in
possession of the portion of the subject Property covered by said lease or has
acquired, by foreclosure or otherwise, and is holding all of Borrower’s right,
title and interest therein.

[Signatures Appear on Following Page]

 

168



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER: STRATEGIC HOTEL FUNDING, L.L.C., a Delaware limited liability company
By:   /s/ Jonathan P. Stanner   Name:   Jonathan P. Stanner   Title:   VP,
Capital Markets & Treasurer

 

Address:  

200 W. Madison

Suite 1700

Chicago, IL 60606

 

Telephone No.:   (312) 858-5000 Facsimile No.:   (312) 658-5799

 

Attention:  

Chief Financial Officer and

General Counsel

With a copy to:

 

Address:  

Perkins Coie LLP

131 S. Dearborn Street

Suite 1700

Chicago, IL 60603

 

Telephone No.:   (312) 324-8650 Facsimile No.:   (312) 324-9650 Attention: Bruce
A. Bonjour, Esq.

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND

CO-LEAD ARRANGER:

DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking corporation By:   /s/
George R. Reynolds   Name:   George R. Reynolds   Title:   Director By:   /s/
James Rolison   Name:   James Rolison   Title:   Managing Director

 

Address:  

60 Wall Street

New York, New York 10005

 

Telephone No.: (212) 250-3352 Facsimile No.: (212) 797-4496 Attention: James
Rolison With a copy to: Deutsche Bank Securities Inc. Crescent Court Suite 550
Dallas, Texas 75201 Telephone No.: (214) 740-7900 Facsimile No.: (214) 740-7910
Attention: Linda Davis

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking corporation By:   /s/
George R. Reynolds   Name:   George R. Reynolds   Title:   Director By:   /s/
James Rolison   Name:   James Rolison   Title:   Managing Director

 

Address:  

60 Wall Street

New York, New York 10005

Telephone No.: (212) 250-3352 Facsimile No.: (212) 797-4496 Attention: James
Rolison

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:   /s/ Donald Shokrian   Name:   Donald Shokrian  
Title:   Managing Director

 

Address:   383 Madison Avenue   24th Floor   New York, New York 10179 Telephone
No.: 212-622-2166 Facsimile No.: 646-534-0574 Attention: Donald Shokrian

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NA By:   /s/ Anand J. Jobanputra   Name:   Anand J. Jobanputra
  Title:   Vice President    

Hospitality Finance Group

Wells Fargo Bank, N.A.

 

Address:   301 S. College St.   4th Floor   Charlotte, NC 28202 Telephone No.:
(704) 383-4013 Facsimile No.: (704) 383-6205 Attention: Anand J. Jobanputra,
Vice President

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

THE PRIVATEBANK AND TRUST COMPANY By:   /s/ Maria K. Alexakis   Name:   Maria K.
Alexakis   Title:   MD

 

Address:   120 South LaSalle Street   Chicago, Illinois 60603 Telephone No.:
(312) 564-1251 Facsimile No.: (312) 564-6889 Attention: Maria Alexakis, Managing
Director

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB

AS A LENDER

By:   /s/ Alexander L. Rody Name:   Alexander L. Rody Title:   Senior Vice
President

 

Address:   710 Carillon Parkway   St. Petersburg, FL 33716   Attn: Thomas G.
Scott

 

Telephone No.: (727) 567-4196 Facsimile No.: (727) 567-8830

 

2



--------------------------------------------------------------------------------

AAREAL CAPITAL CORPORATION By:   /s/ Terrence P. Sweeney   Name:   TERRENCE P.
SWEENEY   Title:   GENERAL COUNSEL

 

By:   /s/ Christoph Donner   Name:   CHRISTOPH DONNER   Title:   SENIOR MANAGING
DIRECTOR

 

Address:   250 Park Avenue   Suite 820   New York, New York 10177

 

Telephone No.: (646) 205-4503 Facsimile No.: (917) 322-0290 Attention: Juan
Vives, Vice President

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A. By:   /s/ John C. Rowland   Name:   John C. Rowland   Title:  
Vice President

 

Address:   388 Greenwich Street   New York, New York 10013

 

Telephone No.: (212) 816-4947 Facsimile No.: (866) 838-9234 Attention: John
Rowland

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:   /s/ Steven Renwick   Name:   Steven Renwick   Title:
  Senior Vice President

 

Address:   901 Main Street   64th Floor   Dallas, Texas 75202

 

Telephone No.: (214) 209-1867 Facsimile No.: (214) 209-0085 Attention: Steven
Renwick, Senior Vice President

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC. By:   /s/ Melissa James   Name:   Melissa
James   Title:   Vice President

 

Address:   1 Pierrepont Plaza   Brooklyn, NY 11201

 

Telephone No.: (718) 754-7290 Facsimile No.: (212) 507-6680 Attention: Michael
Gavin/James Deleon

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION By:   /s/ Shinichiro Watanabe   Name:  
Shinichiro Watanabe   Title:   General Manager

 

Address:   277 Park Avenue   6th Floor   New York, New York 10172

 

Telephone No.: (212) 224-4528 Facsimile No.: (212) 224-5198 Attention: Benjamin
Gent, AVP

[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

Annex 1

LENDER INFORMATION

 

1. DEUTSCHE BANK TRUST COMPANY AMERICAS    Domestic Office:    LIBO Office:   
Revolving Loan

 

Address:

100 Plaza One, 8th Floor

M/S JCY03-0899

Jersey City, NJ 07311

  

 

Address:

100 Plaza One, 8th Floor

M/S JCY03-0899

Jersey City, NJ 07311

  

Commitment

$48,750,000

Facsimile No. 201-593-2307

Telephone 201-593-2235

Attention: Patricia Ciocco

  

Facsimile No. 201-593-2307

Telephone 201-593-2235

Attention: Patricia Ciocco

   2. JPMORGAN CHASE BANK, N.A    Domestic Office:    LIBO Office:    Revolving
Loan

 

Address:

200 White Clay Center Drive, Floor 03

Newark, DE 19711

  

 

Address:

200 White Clay Center Drive, Floor 03

Newark, DE 19711

  

Commitment

$48,750,000

Facsimile No.: 713-750-2666

Telephone No.: 713-286-3247

Attention: Omar Musule

email: Omar.P.Musule@chase.com

  

Facsimile No.: 713-750-2666

Telephone No.: 713-286-3247

Attention: Omar Musule

email: Omar.P.Musule@chase.com

   3. CITIBANK, N.A.    Domestic Office:    LIBO Office:    Revolving Loan

 

Address:

388 Greenwich Street

New York, NY 10013

  

 

Address:

388 Greenwich Street

New York, NY 10013

  

Commitment

$35,000,000

Facsimile No.: 866-421-9138

Telephone No.: 212-816-3784

Attention: David Smith

email: david.l2.smith@citi.com

  

Facsimile No.: 866-421-9138

Telephone No.: 212-816-3784

Attention: David Smith

email: david.l2.smith@citi.com

  

 

Annex 1 - 1



--------------------------------------------------------------------------------

4. WELLS FARGO BANK, NA           Domestic Office:    LIBO Office:    Revolving
Loan

 

Address:

301 South College Street

4th Floor

Charlotte, NC 28202

 

Facsimile No.: (704) 383-6205

Telephone No.: (704) 383-4013

Attention: Anand Jobanputra

email: anand.jobanputra@wachovia.com

  

 

Address:

301 South College Street

4th Floor

Charlotte, NC 28202

 

Facsimile No.: (704) 383-6205

Telephone No.: (704) 383-4013

Attention: Anand Jobanputra

email: anand.jobanputra@wachovia.com

  

Commitment

$35,000,000

5. AAREAL CAPITAL CORPORATION

  

 

Domestic Office:

 

Address:

250 Park Avenue

Suite 820

New York, NY 10177

 

Facsimile No.: (917) 322-0290

Telephone No.: (646) 205-4503

Attention: Juan Vives

email: juan.vives@aareal-capital.com

  

 

LIBO Office:

 

Address:

250 Park Avenue

Suite 820

New York, NY 10177

 

Facsimile No.: (917) 322-0290

Telephone No.: (646) 205-4503

Attention: Juan Vives

email: juan.vives@aareal-capital.com

  

Revolving Loan

Commitment

$25,000,000

6. BANK OF AMERICA, N.A.

     

 

Domestic Office:

 

Address:

901 Main Street

64th Floor

Dallas, TX 75202

 

Attention: Steven Renwick

Facsimile: 214-209-0085

Telephone: 214-209-1867

email: Steven.p.renwick@baml.com

  

 

LIBO Office:

 

Address:

901 Main Street

64th Floor

Dallas, TX 75202

 

Attention: Steven Renwick

Facsimile: 214-209-0085

Telephone: 214-209-1867

email: Steven.p.renwick@baml.com

  

Revolving Loan

Commitment

$25,000,000

 

Annex 1 - 2



--------------------------------------------------------------------------------

7. MORGAN STANLEY SENIOR FUNDING, INC.     

Domestic Office:

 

Address:

1 Pierrepont Plaza

Brooklyn, NY 11201

 

Facsimile No.: 718-233-2132

Telephone No.: 718-754-4041 / 718-754-2248

Attention: Michael Gavin / James Deleon

  

LIBO Office:

 

Address:

1 Pierrepont Plaza

Brooklyn, NY 11201

 

Facsimile No.: 718-233-2132

Telephone No.: 718-754-4041 /718-754-2248

Attention: Michael Gavin / James Deleon

  

Revolving Loan

Commitment

$25,000,000

8. THE PRIVATEBANK AND TRUST COMPANY   

Domestic Office:

 

Address:

120 South LaSalle Street

Chicago, IL 60603

 

Facsimile No.: 312-564-6889

Telephone No.: 312-564-1251

Attention: Maria Alexakis

email: malexakis@theprivatebank.com

  

LIBO Office:

 

Address:

120 South LaSalle Street

Chicago, IL 60603

 

Facsimile No.: 312-564-6889

Telephone No.: 312-564-1251

Attention: Maria Alexakis

email: malexakis@theprivatebank.com

  

Revolving Loan

Commitment

$25,000,000

9. SUMITOMO MITSUI BANKING CORPORATION   

Domestic Office:

 

Address:

277 Park Avenue

6th Floor

New York, NY 10172

 

Facsimile No.: 212-224-5198

Telephone No.: 212-224-4528

Attention: Benjamin Gent

Email: benjamin_gent@smbcgroup.com

  

LIBO Office:

 

Address:

277 Park Avenue

6th Floor

New York, NY 10172

 

Facsimile No.: 212-224-5198

Telephone No.: 212-224-4528

Attention: Benjamin Gent

Email: benjamin_gent@smbcgroup.com

  

Revolving Loan

Commitment

$17,500,000

10. RAYMOND JAMES BANK, FSB   

Domestic Office:

 

Address:

710 Carillon Pkwy

St. Petersburg, FL 33716

 

Facsimile No.: (727) 567-8830

Telephone No.: (727) 567-4196

Attention: Thomas G. Scott

  

LIBO Office:

 

Address:

710 Carillon Pkwy

St. Petersburg, FL 33716

 

Facsimile No.: (727) 567-8830

Telephone No.: (727) 567-4196

Attention: Thomas G. Scott

  

Revolving Loan

Commitment

$15,000,000

 

Annex 1 - 3



--------------------------------------------------------------------------------

Schedule I

Accounts

 

1. DTRS Half Moon Bay, LLC (Ritz-Carlton Half Moon Bay) – The PrivateBank,
Account #

 

2. DTRS Lincolnshire, L.L.C. (Marriott Lincolnshire) – The PrivateBank, Account
#

 

3. DTRS Laguna, L.L.C. (Ritz-Carlton Laguna Niguel) – The PrivateBank, Account #

 

4. Punta Mita TRS, S. de R.L. de C.V. (Four Seasons Punta Mita) – those accounts
identified in Schedule D to the Mexico Pledge Agreement

 

I - 1



--------------------------------------------------------------------------------

Schedule II

Approved Managers and Brands

Approved Managers:

Fairmont Hotels

Four Seasons Ltd.

Hilton Hotels Corporation

Hyatt Hotel Corporation

InterContinental Hotel Group

Loews Hotel

Mandarin Oriental

Marriott International

The Peninsula Group

Shangri-La

Starwood Hotels & Resorts

Windsor Hospitality

Montage Hotels & Resorts

Elysian Hotels & Resorts

Taj Hotels

Jumeirah Group

KSL Resorts

Raffles

 

II - 1



--------------------------------------------------------------------------------

Schedule III

Borrowing Base Intercompany Indebtedness

None.

 

III - 1



--------------------------------------------------------------------------------

Schedule IV

Disclosure Schedule

 

ITEM NUMBER

  

DISCLOSURE (IF APPLICABLE)

Item 6.5(c)

   None

Item 6.8

  

1.        SHC DTRS, Inc.

2.        SHC New Orleans LLC

3.        SHC Aventine II, L.L.C.

4.        New Aventine, L.L.C.

5.        SHC Lincolnshire LLC

6.        SHCI Santa Monica Beach Hotel, L.L.C.

7.        SHC Santa Monica Beach Hotel III, L.L.C.

8.        New Santa Monica Beach Hotel, L.L.C.

9.        Ocean Front Walk Infill, L.L.C.

10.      DTRS Lincolnshire, L.L.C.

11.      DTRS Santa Monica, L.L.C.

12.      SHC Holdings L.L.C.

13.      Punta Mita Resort S. de R.L. de C.V.

14.      SHC Mexico Holdings, L.L.C.

15.      Inmobiliaria Nacional Mexicana, S. de R.L. de C.V.

16.      SHC Asset Management, L.L.C.

17.      SHC Residence Club, L.L.C.

18.      SHC Residence Club II, L.L.C.

19.      SHC Residence Club S. de R.L. de C.V.

20.      SHC Europe, L.L.C.

21.      SHR Prague Praha, L.L.C.

22.      Strategic Paris Sarl

23.      SHC Champs Elysees SAS

24.      Hotel Paris Champs Elysees SNC

25.      Strategic Holding SNC

26.      CIMS Limited Partnership

27.      DTRS Columbus Drive, LLC

28.      DTRS Half Moon Bay, LLC

29.      DTRS Michigan Avenue/Chopin Plaza LP

30.      DTRS Michigan Avenue/Chopin Plaza Sub, LLC

 

IV - 1



--------------------------------------------------------------------------------

  

31.      DTRS Michigan Avenue/Chopin Plaza, LLC

32.      Helcont. spol. s.r.o.

33.      Intercontinental Florida Limited Partnership

34.      ITM Praha

35.      Punta Mita TRS S. de R.L. de C.V.

36.      SHC Chopin Plaza Holdings, LLC

37.      SHC Chopin Plaza Mezzanine I, LLC

38.      SHC Chopin Plaza Mezzanine II, LLC

39.      SHC Chopin Plaza, LLC

40.      SHC Columbus Drive, LLC

41.      SHC Half Moon Bay Mezzanine, LLC

42.      SHC Half Moon Bay, LLC

43.      SHC Mexico Lender, LLC

44.      SHC Michigan Avenue Holdings, LLC

45.      SHC Michigan Avenue Mezzanine I, Inc.

46.      SHC Michigan Avenue Mezzanine II, LLC

47.      SHC Michigan Avenue, LLC

48.      SHC Prague (Gibraltar) Limited

49.      SHR Prague Praha B.V.

50.      SHC Prague TRS, a.s. (f/k/a Masala, a.s.)

51.      SHC Property Acquisition, L.L.C.

52.      SHC Property Prague, s.r.o.

53.      Strategic Hotel Capital Prague, a.s.

54.      SHC del LP, LLC

55.      SHC del GP, LLC

56.      SHC del Coronado, LLC

57.      DTRS North Beach del Coronado, LLC

58.      SHC Washington, LLC

59.      DTRS Washington, LLC

60.      DTRS Columbus Drive II, LLC

61.      SHC St. Francis, L.L.C.

 

IV - 2



--------------------------------------------------------------------------------

  

62.      SHR St. Francis, L.L.C.

63.      DTRS St. Francis, L.L.C.

64.      SHC Laguna, L.L.C.

65.      SHC Laguna Niguel I, L.L.C.

66.      DTRS Laguna, L.L.C.

67.      SHR Scottsale L.L.C.

68.      DTRS Scottsdale, L.L.C.

69.      SHR Scottsdale Z, L.L.C.

70.      SHR Grosvenor Square LLC

71.      SHR Grosvenor Square S.a.r.l.

72.      Lomar Holding UK Ltd

73.      Lomar Hotel Company Limited

74.      Santa Barbara US LP

75.      SBA Villas, LLC

76.      SB Villas, S. de R.L. de C.V.

77.      SHC Santa Fe, S. de R.L. de C.V.

78.      SHC Solana Mexico, S. de R.L. de C.V.

79.      Santa Barbara Punta Mita Desarrollos, S. de R.L. de C.V.

80.      SB Hotel S. de R.L. de C.V.

81.      Bohus Verwaltung BV

82.      DTRS Intercontinental Miami, LLC

83.      Banian Finance, S.a.r.l.

84.      C.T.U. Holdings, S.a.r.l.

85.      GAMMA Finance S.a.r.l.

86.      Pingleton Holding, S.a.r.l.

87.      SHR Retail, L.L.C.

88.      SHR Finance, L.L.C.

89.      DTRS Spa Columbus Drive, LLC

90.      SHR Scottsdale Mezzanine, L.L.C.

91.      SHC Chopin Plaza Holdings Sub, LLC

92.      SHC Michigan Avenue Holdings Sub, LLC

93.      SHC Michigan Avenue Mezzanine, LLC

94.      Hotel del Tenant Corp.

95.      New DTRS Michigan Avenue, LLC

96.      New Aventine Mezzanine I, Inc.

97.      New Aventine Mezzanine, LLC

98.      New DTRS LaJolla, LLC

99.      SHC Residences Nayarit, S de RL de CV

 

IV - 3



--------------------------------------------------------------------------------

  

100.    SHC Hotel Nayarit, S de RL de CV

101.    SHR Buy Efficient, L.L.C.

102.    Resort Club Punta Mita S. de R.L. de C.V.

103.    HdC DC Corporation (maintained by KSL)

104.    HdC Mezz 5 GP, LLC

105.    HdC Mezz 5 Partners, LP

106.    HdC Mezz 4 GP, LLC

107.    HdC Mezz 4 Partners LP

108.    HdC Mezz 3 GP, LLC

109.    HdC Mezz 3 Partners, LP

110.    HdC Mezz 2 GP, LLC

111.    HdC Mezz 2 Partners, LP

112.    HdC Mezz 1 GP, LLC

113.    HdC Mezz 1 Partners, LP

114.    HdC North Beach Real Estate Company

115.    HdC Revolver GP, LLC

116.    HdC Revolver Partners, LP

117.    Hotel del Coronado, LP

118.    Hotel del Coronado GP, LLC

119.    Hotel del Partners, LP

120.    San Mon Management, LLC

121.    San Mon Services II, LLC

122.    San Mon Services, L.L.C

123.    Santa Monica Beach Hotel Corporation

124.    Servicios Administrativos Bahia de Banderas, S.A. de C.V

125.    Servicios Corporativos de Mita, S.A. de C.V.

126.    Servicios Corporativos FS Mexioc City, S.A de C.V.

127.    SHC Employee Blocking Corporation

128.    SHC Hamburg (Netherlands) B.V.

129.    SHC Hamburg S.a.r.l

130.    SHC Investments Limited

131.    Strategic Hotel Capital Europe Asset Management Limited

132.    Strategic Hotel Capital Europe Investment Limited

 

IV - 4



--------------------------------------------------------------------------------

  

133.    Strategic Hotel Capital France SNC

134.    Strategic Hotel Capital Incorporated Employee Investment Partnership

135.    Strategic Hotel Capital Spain, S.L.

136.    Strategic Hotel Funding, LLC

137.    Strategic Hotels & Resorts, Inc.

138.    HdC North Beach Development

139.    FMT Scottsdale Holdings, LLC

140.    FMT Scottsdale Mezzanine, LLC

141.    FMT Scottsdale Owner, LLC

142.    Walton/SHR FPH Holdings, LLC

143.    Walton/SHR FPH Mezzanine, LLC

144.    Walton/SHR FPH, LLC

145.    DTRS Jackson Hole, LLC

146.    DTRS Palo Alto, LLC

Item 7.2.2

  

1.        $60 million loan made by Strategic Hotel Funding, L.L.C. to SHCI Santa
Monica Beach Hotel, L.L.C. evidenced by a Promissory Note, dated March 4, 1998

2.        $128 million loan made by Strategic Hotel Funding, L.L.C. to SHC
Washington, L.L.C.

3.        $20 million loan made by HDC DC Corporation to Strategic Hotel
Funding, L.L.C. evidenced by a Promissory Note, dated February 22, 2011

4.        €1,318,780 loan for Strategic Hotel Funding, L.L.C. to Bohus
Verwaltung BV

5.        £31,390,732 loan made by SHR Grosvenor Square, L.L.C. to SHR Grosvenor
Square S.a.r.l.

6.        €4,772,815 loan made by SHR Prague Praha B.V. to SHR Finance, LLC

7.        $110 million loan made by SHR Gibralter Ltd. to SHR Prague Praha B.V.

 

IV - 5



--------------------------------------------------------------------------------

Item 7.2.5(a)

  

1.        31% interest in Resort Club Punta Mita S. de R.L. de C.V. (which is
developing and selling time shares)

2.        Ocean Front Walk Infill, L.L.C. owns an additional parcel of land
located adjacent to the Loews Santa Monica

3.        SB Hotel S de RL de CV owns a parcel of land located adjacent to the
Four Seasons Resort Punta Mita.

4.        SB Villas, S de RL de CV owns a parcel of land located adjacent to the
Four Seasons Resort Punta Mita

5.        FMT Scottsdale Owner, L.L.C. owns a 10-acre parcel adjacent to the
Fairmont Scottsdale Princess

6.        50% interest in SHC Hotel Nayarit, S de RL de CV and SHC Residences
Nayarit, S de RL de CV which owns land at Lot H-5, a 60-acre parcel near Resort
Punta Mita

7.        Santa Barbara Punta Mita Desarrollos S de RL de CV owns land at La
Solana near Resort Punta Mita

 

IV - 6



--------------------------------------------------------------------------------

Schedule V

Insurance

 

V - 1



--------------------------------------------------------------------------------

1.1 Insurance Requirements: Property Insurance. Insurance against loss
customarily included under so called “All Risk” policies including flood,
earthquake (in an amount sufficient to fully insure the expected probable
maximum loss (“PML”) for a 500-year event, with a PML study delivered by
Borrower as of the Closing Date, addressing all of the properties located in an
area susceptible to significant earthquake damage should the insurance program
be provided under a blanket policy), windstorm including named storm, vandalism,
and malicious mischief, and such other insurable hazards as, under good
insurance practices, from time to time are insured against for other property
and buildings similar to the Improvements and Building Equipment in nature, use,
location, height, and type of construction. Such insurance policy shall also
insure the additional expense of demolition and if any of the Improvements or
the use of the Borrowing Base Property shall at any time constitute legal
non-conforming structures or uses, provide coverage for contingent liability
from “Operation of Building Laws,” “Demolition Costs” and “Increased Cost of
Construction Endorsements” and containing an “Ordinance or Law Coverage” or
“Enforcement” endorsement providing no less than $50,000,000 of coverage. The
amount of such “All Risk” insurance shall be not less than one hundred percent
(100%) of the replacement cost value of the Improvements and the Building
Equipment. Each such insurance policy shall contain an agreed amount
(coinsurance waiver) and replacement cost value endorsement and shall cover,
without limitation, any and all tenant improvements and betterments which
Borrower or a Borrowing Base Entity is required to insure in accordance with any
Lease. If the insurance required under this paragraph is not obtained by blanket
insurance policies, the insurance policy shall be endorsed to also provide
guaranteed building replacement cost. Administrative Agent shall be named “Loss
Payee” on a “Standard Mortgagee Endorsement” and be provided not less than
thirty (30) days advance notice of change in coverage, cancellation or
non-renewal.

1.2 Liability Insurance. “General Public Liability” insurance, including,
without limitation, “Commercial General Liability” insurance; “Owned” (if any),
“Hired” and “Non Owned Auto Liability”; and “Umbrella Liability” coverage for
“Personal Injury”, “Bodily Injury”, “Death, Accident and Property Damage”,
providing in combination no less than $1,000,000 per occurrence and $2,000,000
in the annual aggregate, and, in addition thereto, not less than $50,000,000
excess and/or umbrella liability insurance shall be maintained for any and all
claims. The policies described in this paragraph shall cover, without
limitation: elevators, escalators, independent contractors (to the extent such
independent contractors are typically covered by a standard ISO Commercial
General Liability policy), “Contractual Liability” (covering, to the maximum
extent permitted by law, Borrower’s or a Borrowing Base Entity’s obligation to
indemnify Administrative Agent as required under the Agreement and “Products and
Completed Operations Liability” coverage). All public liability insurance shall
name Administrative Agent as “Additional Insured” either on a specific
endorsement or under a blanket endorsement satisfactory to Administrative Agent.

1.3 Workers’ Compensation Insurance. Workers compensation and disability
insurance as required by law.

 

V - 2



--------------------------------------------------------------------------------

1.4 Business Interruption Insurance. Business interruption insurance in an
amount sufficient to avoid any co-insurance penalty and equal to the greater of
(A) the estimated gross revenues (minus estimated variable costs which will no
longer be incurred due to the business interruption) from the operation of any
of the Properties (including (x) the total payable under any Leases and (y) the
total of all other amounts to be received by Borrower or third parties that are
the legal obligation of any tenants), net of non-recurring expenses, for a
period of up to the next succeeding eighteen (18) months (subject to adjustment
for each such 18 month period) plus a twelve (12) month extended period of
indemnity, or (B) the projected Operating Expenses (including debt service) for
the maintenance and operation of any Property for a period of up to the next
succeeding eighteen (18) months plus a twelve (12) month extended period of
indemnity as the same may be reduced or increased from time to time due to
changes in such Operating Expenses. The amount of such insurance shall be
(a) increased from time to time as and when the estimates of (or the actual)
gross revenue (minus estimated (or actual) variable costs which will no longer
be incurred due to the business interruption) increases or (b) decreased from
time to time to the estimates of such gross revenue or variable costs decreases;

1.5 Builder’s All-Risk Insurance. During any period of repair or restoration,
builder’s “All-Risk” insurance in an amount equal to not less than the full
insurable value of the Borrowing Base Property against such risks (including so
called “All Risk” perils coverage and collapse of the Improvements to agreed
limits as Administrative Agent may reasonably request, in form and substance
reasonably acceptable to Administrative Agent).

1.6 Boiler and Machinery Insurance. Comprehensive boiler and machinery insurance
(without exclusion for explosion) covering all mechanical and electrical
equipment against physical damage, rent loss and improvements loss and covering,
without limitation, all tenant improvements and betterments that Borrower or a
Borrowing Base Entity is required to insure pursuant to any Lease on a
replacement cost basis. The minimum amount of limits to be provided shall be
$50,000,000 per accident.

1.7 Flood Insurance. If any portion of the Improvements on any Borrowing Base
Property is located within an area designated as “flood prone” or a “special
flood hazard area” (as defined under the regulations adopted under the National
Flood Insurance Act of 1968 and the Flood Disaster Protection Act of 1973),
flood insurance shall be provided, in an amount not less than the maximum limit
of coverage available under the Federal Flood Insurance plan with respect to the
Property. Unless a higher amount is required by FEMA or other law, the maximum
deductible clause under such an NFIA policy shall be no greater than $50,000 per
building for a Property located in a “special flood hazard area”. Nonetheless,
Administrative Agent reserves the right to require flood insurance for each
Borrowing Base Property in an amount and with a deductible clause reasonably
satisfactory to Administrative Agent. Borrower shall deliver to Administrative
Agent a FEMA Elevation Certification prepared by a surveyor if any portion of
the Improvements on any Borrowing Base Property is located in flood zones A, AR,
or V.

1.8 Earthquake Insurance. Borrower shall maintain earthquake insurance in any
area susceptible to significant earthquake damage in an amount sufficient to
fully insure the expected probable maximum loss for a 500-year event, with a PML
study delivered by Borrower as of the Closing Date, addressing all of the
properties located in an area susceptible to significant earthquake damage
should the insurance program be provided under a blanket policy.

 

V - 3



--------------------------------------------------------------------------------

1.9 Terrorism Insurance.

(a) So long as the Terrorism Risk Insurance Program Reauthorization Act of 2007
(“TRIPRA”) or a subsequent statute, extension, reauthorization or substantially
similar statute is in effect, Borrower shall be required, and shall require the
Borrowing Base Entities, to carry insurance covering foreign and domestic acts
of certified sabotage and terrorism and acts by terrorist groups or individuals
(collectively, “Terrorism Insurance”), with such coverage provided by the All
Risk carriers or through a stand-alone policy. Coverage must be included in the
General Public Liability policies. For each Borrowing Base Property, coverage
must be in an amount (the “Terrorism Insurance Amount”) equal to the sum of the
following:

(i) the lesser of (A) the amount set forth on the most recent Acceptable
Appraisal and (B) the full replacement cost of such Borrowing Base Property;
plus

(ii) rental loss or business interruption insurance in an amount equal to
estimated Rents from the operations of the Borrowing Base Property for the
succeeding eighteen (18) month period.

(b) If TRIPRA or a substantially similar statute is not in effect, then provided
that Terrorism Insurance is commercially available, Borrower shall be required
to carry Terrorism Insurance throughout the term of the Loan in an amount not
less than the amount of coverage that can be purchased for an amount equal to
the product of (x) the cost of stand alone terrorism insurance allocated for the
Borrowing Base Properties as of the Closing Date and (y) two. In no event shall
Borrower be required to purchase coverage exceeding the Terrorism Insurance
Amount. Borrower agrees that if Terrorism Insurance is required pursuant to this
Schedule V and any property insurance policy covering the applicable Borrowing
Base Property provides for any exclusions of coverage for acts of terrorism,
then a separate terrorism insurance policy in the coverage amount required under
this Schedule V and in form and substance reasonably acceptable to
Administrative Agent will be obtained by the Borrower or a Borrowing Base Entity
for the applicable Borrowing Base Property. Administrative Agent agrees that
Terrorism Insurance coverage may be provided under a blanket policy that
satisfies the applicable provisions of the Agreement, including this Schedule V.

1.10 Other Insurance. At Administrative Agent’s reasonable request, such other
insurance with respect to the Borrowing Base Property against loss or damage of
the kinds from time to time customarily insured against and in such amounts as
are generally required by institutional lenders on loans of similar amounts and
secured by properties comparable to the applicable Borrowing Base Property.

1.11 Ratings of Insurers. Borrower shall, and shall cause the Borrowing Base
Entities to, maintain the insurance coverage described in Section 1.1 through
Section 1.18 of this Schedule V, above, in all cases, with one or more domestic
primary insurers reasonably acceptable to Administrative Agent, having
(x) claims-paying-ability and financial strength ratings by S&P of not less than
“A-. All insurers providing insurance required by this Agreement shall be
authorized to issue insurance in the applicable jurisdiction, provided, however,
if the insurance provided pursuant to Sections 1.1 and 1.4 of this Schedule V is
procured by a syndication of more then five (5) insurers then the foregoing
requirements shall

 

V - 4



--------------------------------------------------------------------------------

not be violated if such insurance is provided (a) under a blanket policy and at
least sixty percent (60%) of the overall limits of insurance in place on the
date hereof and thereafter is with carriers having a claims paying ability
rating of “A-” or better, with the primary layer provided by a carrier rated
“A-” or better, and the other carriers having a claims paying ability rating of
“BBB” or better by S&P and its equivalent by one other Rating Agency;
Administrative Agent may allow up to 10% of the overall limits of insurance,
except for the primary layer, to be unrated or rated below “BBB” provided it is
rated at least “A-” or better by AM Best Company with a financial size category
of not less than “VIII”.

1.12 Form of Insurance Policies; Endorsements. All insurance policies shall be
in such form and with such endorsements as are reasonably satisfactory to
Administrative Agent (and Administrative Agent shall have the right to approve
amounts, form, risk coverage, deductibles, loss payees and insureds) in its
reasonable discretion. A certificate of insurance with respect to all of the
above-mentioned insurance policies has been delivered to Administrative Agent
and originals or certified copies of all such policies shall be delivered to
Administrative Agent upon the written request of Administrative Agent when the
same are available and shall be held by Administrative Agent. All policies shall
name Administrative Agent as an additional insured or mortgagee, shall provide
that all Proceeds (except with respect to Proceeds of general liability and
workers’ compensation insurance) be payable to Administrative Agent as and to
the extent set forth in Article XII, and shall contain: (i) a standard
“non-contributory mortgagee” endorsement or its equivalent relating, inter alia,
to recovery by Administrative Agent notwithstanding the negligent or willful
acts or omissions of Borrower or any Borrowing Base Entity; (ii) a waiver of
subrogation endorsement in favor of Administrative Agent; (iii) an endorsement
providing that no policy shall be impaired or invalidated by virtue of any act,
failure to act, negligence of, or violation of declarations, warranties or
conditions contained in such policy by Borrower or any Borrowing Base Entity,
Administrative Agent or any other named insured, additional insured or loss
payee, except for the willful misconduct of Administrative Agent knowingly in
violation of the conditions of such policy; (iv) an endorsement providing for a
deductible per loss of an amount not more than that which is customarily
maintained by prudent owners of properties with a standard of operation and
maintenance comparable to and in the general vicinity of the applicable
Borrowing Base Property, but in no event in excess of an amount reasonably
acceptable to Administrative Agent; and (v) a provision that such policies shall
not be canceled, terminated or expire without at least thirty (30) days’ prior
written notice to Administrative Agent, in each instance. Each insurance policy
shall contain a provision whereby the insurer: (i) agrees that such policy shall
not be canceled or terminated, the coverage, deductible, and limits of such
policy shall not be modified, other provisions of such policy shall not be
modified if such policy, after giving effect to such modification, would not
satisfy the requirements of the Agreement, and such policy shall not be canceled
or fail to be renewed, without in each case, at least thirty (30) days prior
written notice to Administrative Agent, (ii) waives any right to claim any
premiums and commissions against Administrative Agent, provided that the policy
need not waive the requirement that the premium be paid in order for a claim to
be paid to the insured, and (iii) provides that Administrative Agent at its
option, shall be permitted to make payments to effect the continuation of such
policy upon notice of cancellation due to non-payment of premiums. In the event
any insurance policy (except for general public and other liability and workers
compensation insurance) shall contain breach of warranty provisions, such policy
shall provide that with respect to the interest of Administrative Agent, such
insurance policy shall not be invalidated by and shall insure

 

V - 5



--------------------------------------------------------------------------------

Administrative Agent regardless of (A) any act, failure to act or negligence of
or violation of warranties, declarations or conditions contained in such policy
by any named insured, (B) the occupancy or use of the Borrowing Base Property
for purposes more hazardous than permitted by the terms thereof, or (C) any
foreclosure or other action or proceeding taken by Administrative Agent pursuant
to any provision of the Agreement.

1.13 Certificates. Borrower shall, and shall cause the Borrowing Base Entities
to, deliver to Administrative Agent annually, concurrently with the renewal of
the insurance policies required hereunder, a certificate from Borrower’s
insurance agent setting forth a schedule describing all premiums required to be
paid by Borrower or a Borrowing Base Entity to maintain the policies of
insurance required under this Schedule V, and stating that Borrower or a
Borrowing Base Entity has arranged to pay such premiums timely. Certificates of
insurance with respect to all replacement policies shall be delivered to
Administrative Agent prior to the expiration date of any of the insurance
policies required to be maintained hereunder. Upon the request of Administrative
Agent, Borrower shall deliver to Administrative Agent originals (or certified
copies) of such replacement insurance policies as soon as practicable after
Borrower’s receipt of such request. If Borrower, or the Borrowing Base Entities,
fails to maintain and deliver to Administrative Agent the certificates of
insurance required by this Schedule V, upon three (3) Business Days’ prior
written notice to Borrower, Administrative Agent may procure such insurance, and
Borrower shall reimburse Administrative Agent all costs thereof, including
interest thereon at the Alternate Base Rate then in effect for Base Rate Loans
plus the Applicable Margin for Base Rate Loans plus two percent (2%).
Administrative Agent shall not, by the fact of approving, disapproving,
accepting, preventing, obtaining or failing to obtain any insurance, incur any
liability for or with respect to the amount of insurance carried, the form or
legal sufficiency of insurance contracts, solvency of insurance companies, or
payment or defense of lawsuits, and Borrower hereby expressly assumes full
responsibility therefor and all liability, if any, with respect.

1.14 Separate Insurance. Borrower shall, and shall cause the Borrowing Base
Entities not to, take out separate insurance contributing in the event of loss
with that required to be maintained pursuant to this Schedule V unless such
insurance complies with this Schedule V.

1.15 Blanket Policies. The insurance coverage required under this Schedule V may
be effected under a blanket policy or policies covering the Borrowing Base
Properties and other properties and assets not constituting a part of the
Borrowing Base Properties, which amounts shall not be less than the amounts
required pursuant to this Schedule V and which shall in any case comply in all
other respects with the requirements of this Schedule V. Upon Administrative
Agent’ request, Borrower shall deliver to Administrative Agent an Officer’s
Certificate setting forth (i) the number of properties covered by such policy,
(ii) the location by city (if available, otherwise, county) and state of the
properties, (iii) the average square footage of the properties (or the aggregate
square footage), (iv) a brief description of the typical construction type
included in the blanket policy and (v) such other information as Administrative
Agent may reasonably request.

 

V - 6



--------------------------------------------------------------------------------

Schedule VI

Lincolnshire Ground Lease

 

A. Description of Ground Lease:

 

  1. Land Lease Agreement dated December 18, 1970 between Rivershire, Inc.,
American National Bank and Trust Company, as Trustee under Trust Agreement dated
August 22, 1966 and known as Trust No. 23830 and as Trustee under Trust
Agreement dated August 23, 1966 and known as Trust No. 23831 and Marriott
Hotels, Inc., a memorandum of such lease was recorded on May 31, 1972 as
Document No. 1559989 in the Office of the Recorder of Deeds in Lake County,
Illinois.

 

  2. Letter Agreement dated December 18, 1970 between Rivershire, Inc. and
Marriott Hotels, Inc. (re: obligations).

 

  3. Letter Agreement dated December 18, 1970 between Rivershire, Inc. and
Marriott Hotels, Inc. (re: advisory services)

 

  4. Amendment to Lease Agreement dated August 29, 1975 between American
National Bank and Trust Company of Chicago, as Trustee under that certain Trust
Agreement dated August 23, 1966 and known as Trust 23831 and under that certain
Trust Agreement dated August 22, 1966 and known as Trust 23830, and Indian Creek
Investors, Inc., formerly known as Rivershire, Inc., collectively as Landlord,
and Marriott Corporation, successor by merger with Marriott Hotels, Inc., a
memorandum of which was recorded on September 18, 1975 as Document No. 1729391
in the Office of the Recorder of Deeds in Lake County, Illinois.

 

  5. Assignment of Land Lease and Assumption of Obligations dated August 29,
1975 between Marriott Corporation, successor by merger with Marriott Hotels,
Inc., and The Prudential Insurance Company of America, which was recorded in the
Office of the Recorder of Deeds, Lake County, Illinois as Document No. 1729392.

 

  6. Second Amendment to Land Lease Agreement dated April 29, 1980 between
American National Bank and Trust Company of Chicago, as Trustee under that
certain Trust Agreement dated August 23, 1966 and known as Trust 23831 and under
that certain Trust Agreement dated August 22, 1966 and known as Trust 23830, and
Indian Creek Investors, Inc., formerly known as Rivershire, Inc., collectively
as Landlord, and The Prudential Insurance company of America, as Tenant.

 

  7. Ground Lease Assignment dated September 30, 1997 by and between The
Prudential Insurance Company of America and Strategic Hotel Capital Limited
Partnership, which was recorded as Document No. 4026946 on October 1, 1997 in
the Office of the Recorder of Deeds in Lake County, Illinois.

 

VI - 1



--------------------------------------------------------------------------------

  8. Third Amendment to Land Lease Agreement dated August 24, 1999 between
Indian Creek Investors, Inc. and Strategic Hotel Capital Limited Partnership.

 

  9. Ground Lease Assignment between Strategic Hotel Capital Limited Partnership
and SHC Lincolnshire LLC recorded on September 20, 1999 as Document No. 4422066.

 

VI - 2



--------------------------------------------------------------------------------

Schedule VII

Management Agreements

Ritz Carlton Half Moon Bay

 

  1. Operating Agreement, dated October 8, 1998, between Vestar-Athens/YCP II
Half Moon Bay, L.L.C. and The Ritz-Carlton Hotel Company, L.L.C.

 

  2. Letter dated October 8, 1998 re: Operating Agreement.

 

  3. Letter dated October 8, 1998 regarding the Golf Access and Play Agreement
between Vestar-Athens/YCP II Half Moon Bay, L.L.C. and The Ritz-Carlton Hotel
Company, L.L.C.

 

  4. Letter dated October 8, 1998 regarding Financing and other items between
Vestar-Athens/YCP II Half Moon Bay, L.L.C. and The Ritz-Carlton Hotel Company,
L.L.C.

 

  5. Letter dated November 1998 regarding Accounts and Accounting between
Vestar-Athens/YCP II Half Moon Bay, L.L.C. and The Ritz-Carlton Hotel Company,
L.L.C.

 

  6. Letter dated November 20, 1998 regarding Operating Accounts and Accounting
between Vestar-Athens/YCP II Half Moon Bay, L.L.C. and The Ritz-Carlton Hotel
Company, L.L.C.

 

  7. Letter dated January 6, 1999 re: changes to names of entities.

 

  8. Amendment to Operating Agreement, dated August 24, 2004, between SHC Half
Moon Bay, LLC and The Ritz-Carlton Hotel Company, L.L.C.

 

  9. Assignment and Assumption of Leases, Contracts, Licenses and Permits, dated
August 24, 2004 from SHC Half Moon Bay, LLC to DTRS Half Moon Bay, LLC.

 

  10. Amendment to Operating Agreement, dated May 30, 2007, between SHC Half
Moon Bay, LLC and The Ritz-Carlton Hotel Company, L.L.C.

 

  11. Letter dated May 30, 2007 re: a Profitability Review Process.

 

  12. Letter dated May 30, 2007 re: Agreed Upon Accounting Procedures.

 

  13. Letter dated May 30, 2007 re: a Capital Expenditure Program.

 

  14. Club Operating Agreement, dated June 1, 2001 between Vestar-Athens/YCP II
Half Moon Bay, L.L.C. and The Ritz-Carlton Hotel Company, L.L.C.

 

  15. Amendment to Club Operating Agreement dated May 30, 2007 by and among SHC
Half Moon Bay, LLC, DTRS Half Moon Bay, LLC and The Ritz-Carlton Hotel Company,
L.L.C.

Four Seasons Punta Mita

 

  16. Hotel Management Agreement, dated as of July 18, 1997 between Four Seasons
Hotels (Mexico), S.A. DE C.V. and Punta Mita Resort, S.A. DE C.V. (as amended
from time to time).

 

  17. Hotel Advisory Agreement, dated as of July 18, 1997 between Four Seasons
Hotel Limited and Punta Mita Resort, S.A. DE C.V. (as amended from time to
time).

 

  18. Hotel Services Agreement, dated as of July 18, 1997 between Four Seasons
Hotel Limited and Punta Mita Resort, S.A. DE C.V. (as amended from time to
time).

 

  19. Hotel License Agreement dated as of July 18, 1997 Four Seasons Hotels and
Resorts B.V and Punta Mita Resort, S.A. DE C.V. (as amended from time to time).

 

VII - 1



--------------------------------------------------------------------------------

  20. Assignment and Assumption Agreement, dated as of November 30, 1998 between
Four Seasons Hotels (Mexico), S.A. DE C.V. and Four Seasons Punta Mita S.A. DE
C.V.

 

  21. Letter Agreement dated September 25, 2000 re: Radius Restrictions.

 

  22. First Amendment to Hotel Agreements and Golf Club Agreements dated
February 22, 2001 between Four Seasons Hotels Limited, Punta Mita Resort, S.A.
DE C.V., Four Seasons Punta Mita, S.A. DE C.V., Four Seasons Hotels and Resorts
B.V., and Club De Golf Punta Mita, S.A. DE C.V.

 

  23. Letter Agreement dated as of October 14, 2003.

 

  24. Assignment and Assumption of Leases, Contracts, Licenses and Permits,
dated as of June 29, 2004 between Punta Mita Resort, S.A. DE C.V. and Punta Mita
TRS, S. DE C.V. DE R.L.

 

  25. Letter agreement dated June 29, 2004.

 

  26. Second Amendment to Hotel Agreements dated June 30, 2006 between Four
Seasons Hotels Limited, Four Seasons Punta Mita, S.A. DE C.V., Four Seasons
Hotels and Resorts B.V., and Punta Mita TRS, S. DE R.L. DE C.V.

 

  27. Third Amendment to Hotel Agreements dated November 18, 2008 between Four
Seasons Hotels Limited, Four Seasons Punta Mita, S.A. DE C.V., Four Seasons
Hotels and Resorts B.V., and Punta Mita TRS, S. DE R.L. DE C.V.

 

  28. Fourth Amendment to Hotel Agreements dated December 10, 2008 between Four
Seasons Hotels Limited, Four Seasons Punta Mita, S.A. DE C.V., Four Seasons
Hotels and Resorts B.V., Punta Mita Resort, S.A. DE C.V. and Punta Mita TRS, S.
DE R.L. DE C.V.

 

  29. Side Letter dated as of January 1, 2009 re: Finance Issues.

 

  30. Side Letter dated as of July 13, 2010 re: Schedule F of the Hotel Advisory
Agreement.

 

  31. Fifth Amendment to Hotel Agreements, dated as of June __, 2011, by and
among Four Seasons Hotels Limited, Four Seasons Punta Mita, S.A. DE C.V., Four
Seasons Hotels and Resorts B.V., and Punta Mita TRS, S. DE R.L. DE C.V.

Marriott Lincolnshire

 

  1. Management Agreement, dated as of December 31, 1983 between The Prudential
Insurance Company of America and Marriott Corporation (as amended from time to
time).

 

  2. Assignment and Assumption of Agreements dated as of June 19, 1993 between
Marriott Corporation and Marriott Hotel Services, Inc.

 

  3. Assignment and Assumption of Management Agreement dated as of September 30
1997 between The Prudential Insurance Company of America and Strategic Hotel
Capital Limited Partnership.

 

  4. Assignment and Assumption of Leases, Contracts, Licenses, Warranties and
Permits, dated as of September 10, 1999 between Strategic Hotel Capital Limited
Partnership and SHC Lincolnshire, LLC.

 

  5. First Amendment to Management Agreement dated January 1, 2000 between SHC
Lincolnshire, LLC and Marriott Hotel Services, Inc.

 

  6. Amendment to Management Agreement dated June 29, 2004 between SHC
Lincolnshire, LLC and Marriott Hotel Services, Inc.

 

VII - 2



--------------------------------------------------------------------------------

  7. Letter Agreement dated June 29, 2004 between SHC Lincolnshire, LLC and
Marriott Hotel Services, Inc. re: Cash Flow.

 

  8. Assignment and Assumption of Leases, Contracts, Licenses and Permits, dated
as of June 29, 2004 between SHC Lincolnshire LLC and DTRS Lincolnshire, L.L.C.

 

  9. Letter Agreement, dated June 8, 2009 re: extension of term of Management
Agreement.

 

  10. Amendment to Management Agreement, dated December 18, 2009, between DTRS
Lincolnshire, L.L.C. and Marriott Hotel Services, Inc.

 

  11. Side Letter dated May 6, 2010 re: completion of interim renovations.

Ritz-Carlton Laguna Niguel

 

  1. Amended and Restated Operating Agreement dated January 1, 2000 between SHC
Laguna Niguel I LLC and The Ritz-Carlton Hotel Company, L.L.C.

 

  2. Amendment to Amended and Restated Operating Agreement dated June 29, 2004
between SHC Laguna Niguel I LLC and The Ritz-Carlton Hotel Company, L.L.C.

 

  3. Letter dated October 27, 2004 re: MVCI notification to SHC Laguna Niguel I
L.L.C.

 

  4. Letter dated October 27, 2004 re: MVCI notification to The Ritz-Carlton,
Laguna Niguel.

 

  5. Letter Agreement dated August 12, 2005 re: Terrance Restaurant Project.

 

  6. Assignment and Assumption of Management Agreement dated as of July 7, 2006
between SHC Laguna Niguel I LLC, DTRS Laguna, L.L.C. and joined for limited
purposes SHC Laguna Niguel Mezzanine LLC.

 

  7. Owner Agreement dated July 7, 2006 between SHC Laguna Niguel I LLC, DTRS
Laguna, L.L.C., and The Ritz-Carlton Hotel Company, L.L.C.

 

  8. Amendment to Amended and Restated Operating Agreement dated May 30, 2007
between SHC Laguna Niguel I LLC, DTRS Laguna, L.L.C., and The Ritz-Carlton Hotel
Company, L.L.C.

 

  9. Letter dated May 30, 2007 re: Profitability Review Process.

 

  10. Letter dated May 30, 2007 re: Agreed Upon Accounting Procedures.

 

  11. Letter dated May 30, 2007 re: Capital Expenditure Program.

 

  12. Letter dated August 27, 2007 re: Change of Notice Address.

 

  13. Amendment to Amended and Restated Operating Agreement, dated December 18,
2009, between SHC Laguna Niguel I LLC and The Ritz-Carlton Hotel Company, L.L.C.

 

VII - 3



--------------------------------------------------------------------------------

Schedule VIII

Pre-Approved Borrowing Base Properties

United States

 

  •  

Fairmont Chicago – Chicago, Illinois

 

  •  

Fairmont Scottsdale Princess – Scottsdale, Arizona

 

  •  

Four Seasons Jackson Hole – Jackson Hole, Wyoming

 

  •  

Four Seasons Silicon Valley – Palo Alto, California

 

  •  

Four Seasons Washington, D.C. – Washington, D.C.

 

  •  

InterContinental Miami – Miami, Florida

 

  •  

Loews Santa Monica – Santa Monica, California

 

  •  

Westin St. Francis – San Francisco, California

Europe

 

  •  

Marriott London Grosvenor Square – London, England

 

VIII - 1



--------------------------------------------------------------------------------

Schedule IX

Properties

 

1. Hyatt Regency La Jolla at Aventine, La Jolla, CA

 

2. Loews Santa Monica Beach Hotel, Santa Monica, CA

 

3. Marriott Lincolnshire Resort, Lincolnshire, IL

 

4. Ritz-Carlton Half Moon Bay, Half Moon Bay, CA

 

5. InterContinental, Chicago, IL

 

6. InterContinental, Miami, FL

 

7. Fairmont Chicago, Chicago IL

 

8. Four Seasons Resort Punta Mita, Mexico

 

9. Four Seasons Hotel Silicon Valley, Palo Alto, CA

 

10. Four Seasons Resort Jackson Hole, Jackson Hole, WY

 

11. Hotel Del Coronado, San Diego, CA

 

12. The Westin St. Francis, San Francisco, CA

 

13. Four Seasons Hotel, District of Columbia

 

14. Ritz-Carlton, Laguna Niguel, CA

 

15. Marriott Hamburg, Hamburg, Germany

 

16. Marriott Grosvenor Square, London, England

 

17. Fairmont Scottsdale Princess, Scottsdale, AZ

 

IX - 1



--------------------------------------------------------------------------------

Schedule X

REAs

None.

 

X - 1



--------------------------------------------------------------------------------

Schedule XI

Contingent Hedged Indebtedness

None.

 

XI - 1



--------------------------------------------------------------------------------

Schedule XII

Borrowing Base Property Survey

Half Moon Bay:

ALTA/ACSM Land Title Survey for SHC Half Moon Bay, LLC, a Delaware Limited
Liability Company, of The Ritz-Carlton Half Moon Bay

Prepared by: BkF Engineers/Surveyors/Planners, 540 Price Avenue, Redwood City,
CA 94063, (650) 482-6300

Job No. 19970242-72

Dated: May 25, 2011

Laguna Niguel:

ALTA/ACSM Land Title Survey for SHC Laguna Niguel 1 LLC a Delaware Limited
Liability Company, of The Ritz-Carlton Laguna Niguel

Prepared by: Hayes Surveying, 12 Sembrado, Rancho Santa Margarita, CA 92688,
(949) 459-8989

Dated: May 19, 2011

Punta Mita:

ALTA/ACSM Land Title Survey prepared for the Punta Mita Resort Project

Prepared by: Bock & Clark’s National Surveyors Network, 537 N. Cleveland -
Massillon Road, Akron, Ohio, (800) SURVEYS

Project No. 200400838-1

Dated: June 13, 2011

Lincolnshire:

ALTA/A.C.S.M. Land Title Survey

Prepared by: Landmark Engineering LLC, 7808 West 103rd Street, Palos Hills,
Illinois 60645-1529, (708) 599-3737

Survey No. 11-05-088

Dated: May 26, 2011

 

XII - 1



--------------------------------------------------------------------------------

Schedule XIII

Title Policy Coverage Amounts

 

Initial Borrowing Base Property

   Initial Title Insurance Amounts  

Ritz Carlton Half Moon Bay

   $ 91,700,000   

Four Seasons Punta Mita

   $ 121,100,000   

Ritz Carlton Laguna Niguel

   $ 167,300,000   

Marriott Lincolnshire

   $ 19,390,000   

 

XIII - 1



--------------------------------------------------------------------------------

Schedule XIV

Title Endorsements and Affirmative Coverage

TITLE INSURANCE REQUIREMENTS, ENDORSEMENTS

AND AFFIRMATIVE COVERAGES

A. Properties located in the United States

1. General. Borrower and/or its counsel is responsible for ordering or updating
any title insurance work. Administrative Agent requires a lender’s title
insurance policy insuring “Deutsche Bank Trust Company Americas, as
administrative agent on behalf of the lenders party to that certain Credit
Agreement, dated as of June 30, 2011, and their successors and assigns.” The
approved title underwriters, type and amount of insurance and required
endorsements are described below. The list of endorsements is subject to review
by Administrative Agent’s counsel, local counsel and additional specific
coverages may be required after review of the related title commitment.

2. Title Insurer. The Title Company or Title Companies must be approved by
Administrative Agent. First American Title Insurance Company and Chicago Title
Insurance Company have been pre-approved by Administrative Agent as Title
Company. First American Title Insurance Company will issue the Title Policy for
each Borrowing Base Property located in the United States (as to 50% of the
coverage) with co-insurance in the form of “Me-Too” from Chicago Title Insurance
Company (and in jurisdictions where available, tie-in endorsements from each
Title Company with respect to such coverage).

3. Title Agent. Unless Administrative Agent otherwise agrees, all title work
shall be ordered and coordinated, and the closing of the Credit Agreement shall
be conducted through First American Title Insurance Company contact Jim McIntosh
Tel: 312-917-7220. The contact information for Chicago Title Insurance Company
is John Caruso Tel: 212-880-1221.

4. Primary Title Insurance Requirements.

(a) Amount of Coverage. See Schedule XIII attached to the Credit Agreement.

(b) Effective Date. The later of the date of recording of the Security
Instrument or the date of funding of the execution of the Credit Agreement.
Borrower shall be required to provide a customary “gap” indemnity in order to
enable the Title Company to provide “gap” coverage.

(c) Insured. “Deutsche Bank Trust Company Americas, as administrative agent on
behalf of the lenders party to that certain Credit Agreement, dated as of
June 30, 2011, and their successors and assigns.”.

(d) Legal Description. Metes and bounds description to be provided which must
conform to that shown on the Survey, the Security Instrument and any other Loan
Documents that require a legal description of the Borrowing Base Properties. A
lot and block description shall be acceptable in place of a metes and bounds
description in exceptional cases.

 

XIV-1



--------------------------------------------------------------------------------

(e) Policy Form. An ALTA Loan Policy in form and substance acceptable to
Administrative Agent. Without limiting Administrative Agent’s right to require
specific coverages, endorsements or other title work, the Title Policy shall
(i) be in the 2006 ALTA Loan Policy (6-17-2006) or, if not available, ALTA 1992
form (deleting arbitration and providing the ALTA 21 Creditor’s Rights
Endorsements) or, if not available, the form acceptable to Administrative Agent,
(ii) to the extent available, include the “extended coverage” provisions
described in paragraph 5 below, (iii) include all applicable endorsements
described in paragraph 6 below, and (iv) include Schedule B exceptions in a form
and to the extent acceptable to Administrative Agent’s counsel.

5. Extended Coverage Requirements. The Title Policy shall:

(a) not contain any exception for filed or unfilled mechanic, materialmen or
similar liens;

(b) limit any general exception for real estate taxes and other charges to real
estate or other similar taxes or assessments that are not yet due and payable or
delinquent and are not a current lien on the Borrowing Base Properties;

(c) limit any general exception for the rights of persons in possession to the
rights of specified tenants, as tenants only with no right or option to
purchase, set forth on the rent roll for the Borrowing Base Properties and
attached to the Title Policy; and

(d) not contain any general exception as to matters that an accurate Survey of
the Borrowing Base Properties would disclose, but may contain specific
exceptions to matters disclosed on the Survey to be delivered on the date of
execution of the Credit Agreement, subject to review by Administrative Agent’s
counsel.

6. Required Endorsements. The following endorsements are required, to the extent
available in the jurisdiction in which the Borrowing Base Properties are
located:

 

  •  

Restrictions, Encroachments, Minerals Endorsement ALTA Form 9 or equivalent.

 

  •  

(If not available, the Title Policy must insure by way of affirmative coverage
statements that there are no encroachments by any of the improvements onto
easements, rights of way or other exceptions to streets or adjacent property, or
insure against loss or damage resulting therefrom.)

 

  •  

ALTA 21 Creditor’s Rights Endorsements.

 

  •  

Environmental Protection Lien Endorsement.

 

  •  

(The Title Policy may make an exception only for specific state statutes that
provide for potential subsequent liens that could take priority over the lien
securing the Loans.)

 

  •  

Direct Access to Public Road Endorsement;

 

XIV-2



--------------------------------------------------------------------------------

  •  

Usury Endorsement.

 

  •  

Land Same As Survey/Legal Description Endorsement.

 

  •  

Zoning Endorsement - ALTA 3.1 with coverage for number/type of parking spaces.

 

  •  

“Me-Too” endorsement with respect to the Borrowing Base Properties located in
the United States.

In lieu of an ALTA 3.1 zoning endorsement, Administrative Agent may accept an
unambiguous, clean letter from the appropriate zoning authority which satisfies
the following:

Zoning District. Confirms the applicable zoning district for the Borrowing Base
Properties under the laws or ordinances of the applicable jurisdiction and that
such zoning is the proper zoning for the improvements located on the Borrowing
Base Properties.

Use Restrictions. Confirms that the current use of the Borrowing Base Properties
are permitted under the zoning ordinance and that the Borrowing Base Properties
are not a non-conforming use.

Dimensional Requirements. Confirms that the Borrowing Base Properties are in
compliance with all dimensional requirements of the zoning code, including
minimum lot area, maximum building height, maximum floor area ratio and setback
or buffer requirements.

Parking Requirements. Confirms that the Borrowing Base Properties are in
compliance with all parking and loading requirements, including the number of
spaces and dimensional requirements for the parking spaces.

Rebuildability. If Borrowing Base Properties involve legal non-conforming use,
confirms that, in the event of casualty, the Borrowing Base Properties may be
rebuilt substantially in its current form (i.e., no loss of square footage, same
building footprint) upon satisfaction of stated conditions and/or limitations.

 

  •  

Subdivision Endorsement.

 

  •  

Doing Business Endorsement.

 

  •  

Deletion of Arbitration Endorsement.

 

  •  

Separate Tax Lot Endorsement.

 

  •  

Street Address Endorsement

 

  •  

Contiguity Endorsement.

 

XIV-3



--------------------------------------------------------------------------------

  •  

Variable Rate Endorsement.

 

  •  

Mortgage Recording Tax Endorsement.

 

  •  

Any of the following endorsements customary in the state in which the Borrowing
Base Properties are located or as required by the nature of the transaction:

Tie-In Endorsement for Multiple Policies (including the policies for the other
Borrowing Base Properties)

Mortgage Assignment Endorsement

First Loss Endorsement

Blanket Un-located Easements Endorsement

B. Property located in Mexico.

1. General. Borrower and/or its counsel is responsible for ordering or updating
any title insurance work. Administrative Agent requires a lender’s title
insurance policy insuring “Deutsche Bank Trust Company Americas, as
administrative agent on behalf of the lenders party to that certain Credit
Agreement, dated as of June 30, 2011, and their successors and assigns.” The
approved title underwriters, type and amount of insurance and required
endorsements are described below. The list of endorsements is subject to review
by Administrative Agent’s counsel, local counsel and additional specific
coverages may be required after review of the related title commitment.

2. Title Insurer. First American Title Insurance Company will issue the Title
Policy; First American Title Insurance Company will reinsure each Title Policy
(as to 50% of the coverage) and Chicago Title Insurance Company will reinsure
each Title Policy (as to 50% of the coverage) (and in jurisdictions where
available, tie-in endorsements from each Title Company with respect to such
coverage).

3. Title Agent. Unless Administrative Agent otherwise agrees, all title work
shall be ordered and coordinated, and the closing of the Credit Agreement shall
be conducted through First American Title Insurance Company contact Jim McIntosh
Tel: 312-917-7220 and Chicago Title Insurance Company contact John Caruso Tel:
212-880-1221.

4. Primary Title Insurance Requirements.

(a) Amount of Coverage. See Schedule XIII attached to the Credit Agreement.

(b) Effective Date. The later of the date of recording of the Security
Instrument or the date of funding of the execution of the Credit Agreement.
Borrower shall be required to provide a customary “gap” indemnity in order to
enable the Title Company to provide “gap” coverage.

(c) Insured. Deutsche Bank Trust Company Americas, as administrative agent on
behalf of the lenders party to that certain Credit Agreement, dated as of
June 30, 2011, and their successors and assigns.

 

XIV-4



--------------------------------------------------------------------------------

(d) Legal Description. Metes and bounds description to be provided which must
conform to that shown on the Survey, the Security Instrument and any other Loan
Documents that require a legal description of the Borrowing Base Properties. A
lot and block description shall be acceptable in place of a metes and bounds
description in exceptional cases.

(e) Policy Form. An ALTA Loan Policy in form and substance acceptable to
Administrative Agent. Without limiting Administrative Agent’s right to require
specific coverages, endorsements or other title work, the Title Policy shall
(i) be in the 2006 ALTA Loan Policy (6-17-2006) or, if not available, ALTA 1992
form (deleting arbitration and providing the ALTA 21 Creditor’s Rights
Endorsements) or, if not available, the form acceptable to Administrative Agent,
(ii) to the extent available, include the “extended coverage” provisions
described in paragraph 5 below, (iii) include all applicable endorsements
described in paragraph 6 below, and (iv) include Schedule B exceptions in a form
and to the extent acceptable to Administrative Agent’s counsel.

5. Extended Coverage Requirements. The Title Policy shall:

(a) not contain any exception for filed or unfilled mechanic, materialmen or
similar liens;

(b) limit any general exception for real estate taxes and other charges to real
estate or other similar taxes or assessments that are not yet due and payable or
delinquent and are not a current lien on the Borrowing Base Properties;

(c) limit any general exception for the rights of persons in possession to the
rights of specified tenants, as tenants only with no right or option to
purchase, set forth on the rent roll for the Borrowing Base Properties and
attached to the Title Policy; and

(d) not contain any general exception as to matters that an accurate Survey of
the Borrowing Base Properties would disclose, but may contain specific
exceptions to matters disclosed on the Survey to be delivered on the date of
execution of the Credit Agreement, subject to review by Administrative Agent’s
counsel.

6. Required Endorsements. The following endorsements are required, to the extent
available in the jurisdiction in which the Borrowing Base Properties are
located:

 

  •  

Restrictions, Encroachments, Minerals Endorsement ALTA Form 9 or equivalent.

 

  •  

(If not available, the Title Policy must insure by way of affirmative coverage
statements that there are no encroachments by any of the improvements onto
easements, rights of way or other exceptions to streets or adjacent property, or
insure against loss or damage resulting therefrom.)

 

  •  

Environmental Protection Lien Endorsement.

 

XIV-5



--------------------------------------------------------------------------------

  •  

(The Title Policy may make an exception only for specific state statutes that
provide for potential subsequent liens that could take priority over the lien
securing the Loans.)

 

  •  

Direct Access to Public Road Endorsement;

 

  •  

Usury Endorsement.

 

  •  

Land Same As Survey/Legal Description Endorsement.

 

  •  

Zoning Endorsement - ALTA 3.1 with coverage for number/type of parking spaces.

In lieu of an ALTA 3.1 zoning endorsement, Administrative Agent may accept an
unambiguous, clean letter from the appropriate zoning authority which satisfies
the following:

Zoning District. Confirms the applicable zoning district for the Borrowing Base
Properties under the laws or ordinances of the applicable jurisdiction and that
such zoning is the proper zoning for the improvements located on the Borrowing
Base Properties.

Use Restrictions. Confirms that the current use of the Borrowing Base Properties
are permitted under the zoning ordinance and that the Borrowing Base Properties
are not a non-conforming use.

Dimensional Requirements. Confirms that the Borrowing Base Properties are in
compliance with all dimensional requirements of the zoning code, including
minimum lot area, maximum building height, maximum floor area ratio and setback
or buffer requirements.

Parking Requirements. Confirms that the Borrowing Base Properties are in
compliance with all parking and loading requirements, including the number of
spaces and dimensional requirements for the parking spaces.

Rebuildability. If Borrowing Base Properties involve legal non-conforming use,
confirms that, in the event of casualty, the Borrowing Base Properties may be
rebuilt substantially in its current form (i.e., no loss of square footage, same
building footprint) upon satisfaction of stated conditions and/or limitations.

 

  •  

Subdivision Endorsement.

 

  •  

Separate Tax Lot Endorsement.

 

  •  

Contiguity Endorsement.

 

  •  

Variable Rate Endorsement.

 

XIV-6



--------------------------------------------------------------------------------

  •  

Any of the following endorsements customary in the jurisdiction in which the
Borrowing Base Properties are located or as required by the nature of the
transaction:

Tie-In Endorsement for Multiple Policies (to the extent available)

Mortgage Assignment Endorsement

First Loss Endorsement

 

XIV-7



--------------------------------------------------------------------------------

Schedule XV

Rent Roll of Leases

[See Attached]

 

XV-1



--------------------------------------------------------------------------------

Name of

Tenant

   Start
Date   

End

Date

   Annual
Base rent     

Percentage Rent

Other Comments

  

Type Of Business

   Amt Of Space
(Sq Ft)  

Ritz Carlton Half Moon Bay

                 

Borsini-burr

   05/15/06    12/31/11    $ 5,400       Display case rental    Vitrine      18
  

AT&T

   12/01/02    10 yrs from commencement    $ 28,518       Antenna Rent   
Antenna      300 (rooftop)   

Verizon

   12/14/01    06/30/11    $ 37,231       Antenna Rent    Antenna      300
(rooftop)   

T-Mobile

   TBD    5 yrs from commencement    $ 38,400       Not in Place as of yet -
agreement commences upon installation of equipment. Monthly license fee increase
4% annually    Antenna      —     

Ritz Carlton Laguna Niguel

                 

Hannah Kennedy (Stylist)

   06/08/09    Month to Month    $ 6,000       month.    Salon Chair Rental     
852   

Linea Lee (Stylist)

   06/08/09    Month to Month    $ 6,000       month.    Salon Chair Rental     
852   

Marriot Lincolnshire

                 

College Park Athletic Club

   10/01/10    09/31/2015    $ 255,000       Leasing of Tennis Facility   
Tennis Management      40,500   

Four Seasons Punta Mita

                 

Juan Leonardo Clemente

   11/01/10    10/31/11    $ 6,700       10% based on sales /Monthly
payments/Beach Space    Beach Space      29.52   

Teofilo Chavez Toribio

   06/01/10    05/31/11    $ 5,500       20% based on sales/Monthly
payments/Beach Space    Beach Space      29.52   

Alicia Bueno Ziaurriz

   06/18/10    06/17/11    $ 4,800       10% based on sales /Monthly
payments/Beach Space    Beach Space      29.52   

(*) contracts in MXPesus to UDS Exchange Rate $12.0782

 

XV- 1



--------------------------------------------------------------------------------

Exhibit A

Form of Revolving Note

REVOLVING NOTE

 

$[            ]    [            ], 20[__]

FOR VALUE RECEIVED, the undersigned, STRATEGIC HOTEL FUNDING, L.L.C., a Delaware
limited liability company (the “Borrower”), promises to pay to the order of
[            ] (the “Lender”) on the Maturity Date (as defined in the Credit
Agreement referred to below) the principal sum of [            ]
($[            ]) or, if less, the aggregate unpaid principal amount of all
Revolving Loans (as defined in the Credit Agreement) made by the Lender pursuant
to that certain Credit Agreement, dated as of June [_], 2011, among the
Borrower, the various financial institutions as are or may become parties
thereto (including the Lender), and Deutsche Bank Trust Company Americas, as
Administrative Agent (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”). Unless otherwise defined herein or the context
otherwise requires, capitalized terms used herein shall have the meanings
provided in the Credit Agreement.

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity, until paid at the rates per
annum and on the dates specified in the Credit Agreement.

Payments of both principal and interest are to be made in lawful money of the
United States of America in same day or immediately available funds to the
account designated by the Administrative Agent pursuant to the Credit Agreement.

This Note is one of the Revolving Notes referred to in, and evidences
Indebtedness incurred under, the Credit Agreement, to which reference is made
for a description of the security for this Note and for a statement of the terms
and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Indebtedness evidenced by this
Note and on which such Indebtedness may be declared to be immediately due and
payable.

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

 

A - 1



--------------------------------------------------------------------------------

THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

STRATEGIC HOTEL FUNDING, L.L.C.,

a Delaware limited liability company

By:       Name:   Title:

 

A - 2



--------------------------------------------------------------------------------

REVOLVING LOANS AND PRINCIPAL PAYMENTS

 

Date

   Amount of Revolving
Loan Made    Interest Period
(If
Applicable)    Amount of
Principal
Repaid    Unpaid Principal
Balance    Total    Notation
Made By    Base
Rate    LIBO
Rate       Base
Rate    LIBO
Rate    Base
Rate    LIBO
Rate      

 

A - 3



--------------------------------------------------------------------------------

Exhibit B-1

Form of Borrowing Request

BORROWING REQUEST

Deutsche Bank Trust Company Americas,

acting as Administrative Agent

for the Lenders referred to below

[            ]

[            ]

[                    ]

Attention: [            ]

STRATEGIC HOTEL FUNDING, L.L.C.

Ladies and Gentlemen:

This Borrowing Request is delivered to you pursuant to Section 2.3 of the Credit
Agreement, dated as of June [_], 2011, among STRATEGIC HOTEL FUNDING, L.L.C., a
Delaware limited liability company (the “Borrower”), the various financial
institutions as are or may become parties thereto, and Deutsche Bank Trust
Company Americas, as Administrative Agent (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Unless otherwise defined
herein, capitalized terms used in this Borrowing Request shall have the meanings
set forth in the Credit Agreement.

The Borrower hereby requests that a Revolving Loan be made in the aggregate
principal amount of $             on             , 200_ as a [LIBO Rate Loan
having an Interest Period of              months] [Base Rate Loan].

The Borrower hereby acknowledges that, pursuant to Section 5.2.2 of the Credit
Agreement, each of the delivery of this Borrowing Request and the acceptance by
the Borrower of the proceeds of the Loans requested hereby constitute a
representation and warranty by the Borrower that, on the date of such Loans, and
before and after giving effect thereto and to the application of the proceeds
therefrom, the conditions set forth in clauses (a) and (b) of Section 5.2.1 of
the Credit Agreement have been satisfied.

The Borrower hereby certifies that (a) attached hereto as Exhibit A is a true,
correct and complete copy of the calculation of the Aggregate Commitment and the
Available Commitment and (b) each Borrowing Base Property included in such
calculations continues to satisfy all of the criteria and requirements for a
Borrowing Base Property under the Credit Agreement.

The Borrower agrees that if prior to the time of the Borrowing requested hereby
any matter certified to herein by it will not be true and correct at such time
as if then made, it will immediately so notify the Administrative Agent. Except
to the extent, if any, that prior to the time of the Borrowing requested hereby
the Administrative Agent shall receive written notice to the contrary from the
Borrower, each matter certified to herein shall be deemed once again to he
certified as true and correct at the date of such Borrowing as if then made.

 

B-1 - 1



--------------------------------------------------------------------------------

Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively:

 

Amount to be

Transferred

   Person to be Paid      Name, Address, etc.
of Transferrer Lender      Name      Account No.     

$_________

     _________         _________         __________________              
__________________               Attention:__________   

$_________

     _________         _________         __________________              
__________________               Attention:__________   

Balance of

such proceeds

     [Borrower]         __________________            __________________      
        Attention:__________   

 

B-1 - 2



--------------------------------------------------------------------------------

The Borrower has caused this Borrowing Request to be executed and delivered, and
the certification and warranties contained herein to be made, by its duly
Authorized Officer this              day of             , 200__.

 

STRATEGIC HOTEL FUNDING, L.L.C., a Delaware limited liability company By      
Name:   [            ]   Title:   [                    ]

 

B-1 - 3



--------------------------------------------------------------------------------

EXHIBIT A

Calculations

 

B-1 - 4



--------------------------------------------------------------------------------

Exhibit B-2

Form of Issuance Request

ISSUANCE REQUEST

Deutsche Bank Trust Company Americas,

acting as Administrative Agent

for the Lenders referred to below

[            ]

[            ]

Attention: [            ]

STRATEGIC HOTEL FUNDING, L.L.C.

Ladies and Gentlemen:

This Issuance Request is delivered to you pursuant to Section 2.6 of the Credit
Agreement, dated as of June __, 2011, among STRATEGIC HOTEL FUNDING, L.L.C, a
Delaware limited liability company (the “Borrower”), the various financial
institutions as are or may become parties thereto, and Deutsche Bank Trust
Company Americas, as Administrative Agent (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Unless otherwise defined
herein or the context otherwise requires, capitalized terms used herein have the
meanings provided in the Credit Agreement.

The Borrower hereby requests that on             , 200_ (the “Date of Issuance”)
the Lender issue a standby Letter of Credit on             , 200_ in the initial
Stated Amount of $             with a Stated Expiry Date (as defined therein) of
[            , 200_] [extend the Stated Expiry Date (as defined under
Irrevocable Standby Letter of Credit No. __, issued on             , 200_, in
the initial Stated Amount of $            ) to a revised Stated Expiry Date (as
defined therein) of             , 200_].

The beneficiary of the requested Letter of Credit will be**             , and
such Letter of Credit will be in support of***             .

The Borrower hereby acknowledges that, pursuant to Section 5.2.2 of the Credit
Agreement, each of the delivery of this Issuance Request and the**** [issuance]
[extension] of the Letter of Credit requested hereby constitutes a
representation and warranty by the Borrower that, on such date of [issuance]
[extension], the conditions set forth in clauses (a) and (b) of Section 5.2.1 of
the Credit Agreement have been satisfied.

 

** Insert name and address of beneficiary.

 

*** Insert description of supported Indebtedness or other obligations and name
of agreement to which it relates.

 

**** Complete as appropriate.

 

B-2 - 1



--------------------------------------------------------------------------------

The Borrower hereby certifies that (a) attached hereto as Exhibit A is a true,
correct and complete copy of the calculation of the Aggregate Commitment and the
Available Commitment and (b) each Borrowing Base Property included in such
calculations continues to satisfy all of the criteria and requirements for a
Borrowing Base Property under the Credit Agreement.

The Borrower agrees that if, prior to the time of the [issuance] [extension] of
the Letter of Credit requested hereby, any matter certified to herein by it will
not be true and correct at such time as if then made, it will immediately so
notify the Administrative Agent. Except to the extent, if any, that prior to the
time of the issuance or extension requested hereby the Administrative Agent and
the Issuer shall receive written notice to the contrary from the Borrower, each
matter certified to herein shall be deemed to be certified at the date of such
issuance or extension.

[Signature on following page]

 

B-2 - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this request to be executed and
delivered by its duly Authorized Officer this              day of             ,
200__.

 

STRATEGIC HOTEL FUNDING, L.L.C.,

a Delaware limited liability company

By:     Name   Title:  

 

B-2 - 3



--------------------------------------------------------------------------------

EXHIBIT A

Calculations

 

B-2 - 4



--------------------------------------------------------------------------------

Exhibit C

Form of Continuation/Conversion Notice

CONTINUATION/CONVERSION NOTICE

Deutsche Bank Trust Company Americas,

acting as Administrative Agent

for the Lenders referred to below

[                        ]

[                        ]

Attention:     [                        ]

STRATEGIC HOTEL FUNDING, L.L.C.

Ladies and Gentlemen:

This Continuation/Conversion Notice is delivered to you pursuant to Section 2.4
of the Credit Agreement, dated as of June __, 2011, among STRATEGIC HOTEL
FUNDING, L.L.C, a Delaware limited liability company (the “Borrower”), the
various financial institutions as are or may become parties thereto, and
Deutsche Bank Trust Company Americas, as Administrative Agent (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Unless otherwise defined herein or the context otherwise requires, terms used
herein have the meanings provided in the Credit Agreement.

The Borrower hereby requests that on                              , 200    ,

1. $             of the presently outstanding principal amount of the Revolving
Loans originally made on                              ,                 ,

2. and being presently maintained as *[Base Rate Loans] [LIBO Rate Loans],

3. be [converted into] [continued as],

4.**[LIBO Rate Loans having an Interest Period of              months] [Base
Rate Loans].

 

* Select appropriate interest rate option.

** Insert appropriate interest rate option.

 

C - 1



--------------------------------------------------------------------------------

The Borrower hereby:

(a) certifies and warrants that no Event of Default has occurred and is
continuing; and

(b) agrees that if prior to the time of such continuation or conversion any
matter certified to herein by it will not be true and correct at such time as if
then made, it will immediately so notify the Administrative Agent.

Except to the extent, if any, that prior to the time of the continuation or
conversion requested hereby the Administrative Agent shall receive written
notice to the contrary from the Borrower, each matter certified to herein shall
be deemed to be certified at the date of such continuation or conversion as if
then made.

The Borrower has caused this Continuation/Conversion Notice to be executed and
delivered, and the certification and warranties contained herein to be made, by
its Authorized Officer this              day of                     , 200    .

 

STRATEGIC HOTEL FUNDING, L.L.C.,
a Delaware limited liability company By       Name:   Title:

 

C - 2



--------------------------------------------------------------------------------

Exhibit D

Form of Closing Date Certificate

CLOSING DATE CERTIFICATE

STRATEGIC HOTEL FUNDING, L.L.C.

This certificate dated June [__], 2011 is delivered pursuant to Section 5.1.28
of the Credit Agreement, dated as of the date hereof, by and among STRATEGIC
HOTEL FUNDING, L.L.C., a Delaware limited liability company (the “Borrower”),
the various financial institutions as are or may become parties thereto and
Deutsche Bank Trust Company Americas, as Administrative Agent (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Unless otherwise defined herein or the context otherwise requires, capitalized
terms used herein shall have the meanings provided in the Credit Agreement.

The undersigned hereby certifies, represents and warrants that, as of the date
hereof:

 

1. Warranties, No Default, etc. The statements made in Article VI of the Credit
Agreement are true and correct in all material respects with the same effect as
if then made (unless stated to relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date), and no Default has occurred and is
continuing.

 

2. No Material Adverse Effect. No Material Adverse Effect has occurred prior to
the date hereof.

 

3. Material Agreements. A true and complete copy of each Material Agreement of
the Borrower and Guarantor is attached hereto as Annex I, none of which have
been modified, amended or supplemented since the date hereof.

 

D - 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
and delivered, and the certification, representations and warranties contained
herein to be made, by its duly Authorized Officer as of the date first above
written.

 

STRATEGIC HOTEL FUNDING, L.L.C.,

a Delaware limited liability company

By:       Name:   Title:

 

D - 2



--------------------------------------------------------------------------------

MATERIAL AGREEMENTS

None.

 

D - 3



--------------------------------------------------------------------------------

Exhibit E

Form of Compliance Certificate

[SEE ATTACHED]

 

E - 1



--------------------------------------------------------------------------------

 

STRATEGIC HOTEL FUNDING, LLC

$300,000,000 Corporate Credit Facility - Financial Covenant Calculations

 

Section 7.2.4 (a) - MINIMUM TOTAL FIXED CHARGE COVERAGE RATIO (Minimum 1.0x
through 2012, Minimum

1.10x for 2013, Minimum 1.20x starting January 1, 2014 through initial maturity)

 

Tested at the end of each Fiscal Quarter    2Q 2010    3Q 2010    4Q 2010   
1Q 2011

Consolidated Net Income

           

Net Income of the Consolidated Group

           

Add: preferred dividends

           

Add: minority interests

                               

Consolidated Net Income

           

Consolidated EBITDA

           

Consolidated Net Income

           

Add: (i) consolidated interest expense

           

Add: (i) consolidated provisions for taxes

           

Add: (ii) depreciation & amortization of intangibles

           

Add: (iii) non-cash compensation expense

           

Add: (iv) non-recurring non-cash charge (impairment charges and loss on early
extinguishment of debt) such charge is not reflected as a liability on the
balance sheet; and such charge will not require a present or future cash payment

           

Add: pro rata share of Hotel Del Coronado EBITDA

           

Less: non-recurring non-cash gains, if included in Consolidated Net Income

           

Excludes: Equity in Earnings from - Hotel Del Coronado - unconsolidated
subsidiary

           

Excludes: Equity in Earnings from - FSPMRC - unconsolidated subsidiary

           

Excludes: Equity in Earnings from - BuyEfficient - unconsolidated subsidiary

           

Excludes: Equity in Earnings from - Fairmont Scottsdale Princess -
unconsolidated subsidiary

           

Excludes: gains or losses from sales of assets

           

Excludes: foreign currency exchange gains or losses applicable to third party
debt and inter-company loans

                               

Total Interest Expense (Consolidated Group)

           

Interest Expense

           

Add: Hotel Del Coronado Interest Expense (excluding deferred financing costs,
other non-cash interest)

           

Add: Capitalized Interest

           

Add: Capitalized Lease Liabilities (payments allocable to interest expense)

           

Less: Deferred Financing Costs

           

Less Non-cash interest (includes amortization of loan discount on covertible
note and FAS 133 interest expense)

                               

Total Interest Expense

           

Gross Hotel Revenue (Consolidated Group)

           

Total Fixed Charge

           

Total Interest Expense

           

Add: Scheduled Principal Amounts of Amortization of Indebtedness

           

Add: Distributions on Preferred Partnership Units

           

Add: Dividends on Preferred Shares

           

Add: Deemed FF&E Reserves (4% of Gross Hotel Revenue)

           

Add: Hotel Del Coronado Deemed FF&E Reserve (4% of Hotel Revenue)

           

Add: Fairmont Scottsdale Princess Deemed FF&E Reserve (4% of Hotel Revenue)

           

Add: Any amounts paid into cash reserves as required by other indebtedness

                               

Total Fixed Charges

           

a) Consolidated EBITDA, Trailing 12 Months

           

b) Total Fixed Charges, Trailing 12 Months

           

Ratio of a) to b)

           

Minimum

           



--------------------------------------------------------------------------------

 

STRATEGIC HOTEL FUNDING, LLC

$300,000,000 Corporate Credit Facility - Financial Covenant Calculations

 

Section 7.2.4 (b) - TOTAL LEVERAGE RATIO (Maximum 65% through initial maturity)

 

     2Q 2010    3Q 2010    4Q 2010    1Q 2011

Consolidated Debt

           

(i) all indebtedness (principal, interest, fees and charges) for borrowed money
and for the deferred purchase price of property or services

           

(ii) the aggregate amount of capitalized lease liabilities

           

(iii) all indebtedness of the type described in clauses (i) and (ii) of Persons
other than members of the Consolidated Group which is secured by a Lien on any
property owned by the Consolidated Group

           

(iv) all Contingent Obligations

           

(v) all Indebtedness described in clauses (ii) and (vii) of the definition of
Indebtedness:

           

(ii) - the maximum available to be drawn under all letters of credit

           

(vii) - hedging agreements = Net Termination Value

           

(vi) Total accrued liability relating to VCP

           

(vii) Borrowers Share of all above clause (i) to (v) for Unconsolidated
Affiliates

                               

Consolidated Debt

           

Gross Asset Value

           

Consolidated Group Properties

           

Borrowing Base

           

Four Seasons Resort - Punta Mita

           

Ritz-Carlton Half Moon Bay

           

Ritz-Carlton Laguna Niguel

           

Marriott Lincolnshire Resort

                               

Total Borrowing Base

           

Hyatt Regency LaJolla

           

Loews Santa Monica

           

Four Seasons Washington, D.C.

           

Four Seasons Jackson Hole

           

Four Seasons Silicon Valley

           

InterContinental Chicago

           

InterContinental Miami

           

Fairmont Chicago

           

Westin St. Francis

           

Fairmont Scottsdale Princess

           

Marriott Grosvenor Square

                               

Non Borrowing Base Consolidated Group Properties

           

(a) Acquisition Properties (at cost)

           

(b) Development Properties (at cost)

           

Unconsolidated Subsidiary

           

(c) Fairmont Scottsdale Princess (pro rata share)

           

(c) Hotel del Coronado (pro rata share)

                               

Unconsolidated Subsidiary

           

Gross Asset Value

           

a) Consolidated Debt

           

b) Gross Asset Value

           

Ratio of a) to b)

           

Maximum

           



--------------------------------------------------------------------------------

 

STRATEGIC HOTEL FUNDING, LLC

$300,000,000 Corporate Credit Facility - Financial Covenant Calculations

 

Section 7.2.4 (c) - NET WORTH (Minimum $700,000 plus 75% of the proceeds of new
stock issuances)

 

     2Q 2010    3Q 2010    4Q 2010    1Q 2011

Consolidated Tangible Net Worth

           

tangible net worth of Consolidated Group in accordance with GAAP based on:

           

(a) shareholder book equity of Guarantor’s common Capital Stock

           

(b) Add: accumulated depreciation and amortization of the consolidated group

           

(c) Add: Minority Interest on Guarantors balance sheet

           

(d) Excludes: Goodwill

           

(d) Excludes: Currency Translation Adjustment

                               

Consolidated Tangible Net Worth

           

a) Consolidated Tangible Net Worth

           

b) Minimum Consolidated Tangible Net Worth

            Section 7.2.4 (d) - CONSTRUCTION COSTS (Maximum 10% of GAV)        
   2Q 2010    3Q 2010    4Q 2010    1Q 2010

Construction Costs of Consolidated Group

           

Maximum (10% of Gross Asset Value)

            Section 7.2.4 (e) - Minority Joint Ventures (Maximum 25% of Gross
Asset Value in the form of Minority Joint Ventures)      2Q 2010    3Q 2010   
4Q 2010    1Q 2011

Net Asset Value - Unconsolidated Subsidiaries

           

Gross Asset Value - Unconsolidated Subsidiaries

           

Less: Debt allocated to Unconsolidated Subsidiaries

                               

Net Asset Value - Unconsolidated Subsidiaries

           

a) Net Asset Value - Unconsolidated Subsidiaries

           

b) Gross Asset Value

           

Ratio of a) to b)

           

Maximum

            Section 7.2.4 (f) - Construction Costs and Joint Ventures (Maximum
35% of Gross Asset Value)      2Q 2010    3Q 2010    4Q 2010    1Q 2011

Construction Costs and Joint Ventures

           

Construction Costs - Total

           

Net Asset Value - Unconsolidated Subsidiaries

                               

Construction Costs and Joint Ventures

           

a) Construction Costs and Joint Ventures

           

b) Gross Asset Value

           

Ratio of a) to b)

           

Maximum

           



--------------------------------------------------------------------------------

Exhibit F

Form of Lender Assignment Agreement

LENDER ASSIGNMENT AGREEMENT1

This Lender Assignment Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between the Assignor
identified in item 1 below (the “Assignor”) and [the] [each] Assignee identified
in item [2] [3] below ([the] [each an] “Assignee”). [It is understood and agreed
that the rights and obligations of such Assignee hereunder are several and not
joint]. Capitalized terms used herein but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the] [each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 hereto (the
“Standard Terms and Conditions”) are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably purchases
and assumes from the Assignor, subject to and in accordance with the Standard
Terms and Conditions and the Credit Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below, the interest in and to all of
the Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under its Revolving Loan Commitment (including with
respect to any outstanding Revolving Loans and Letters of Credit) (the “Assigned
Interest”). [Such] [Each] sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor.

 

1.      Assignor:                                          
                       

[2.    Assignee:                                         
                        ]2

 

[2.][3.] Credit Agreement:    Credit Agreement, dated as of June [_], 2011,
among Strategic Hotel Funding, L.L.C., the various financial institutions as are
or may become parties thereto, and Deutsche Bank Trust Company Americas, as
Administrative Agent (such Credit Agreement, as in effect on the date of this
Assignment, being herein called the “Credit Agreement”)

 

1 

This form of Lender Assignment Agreement should be used by Lenders for an
assignment to a single Assignee or to funds managed by the same or related
investment managers.

2 

Item 2 should list the Assignee if the Form is used for a single Assignee. In
the case of an assignment to funds managed by the same or related investment
managers, the Assignees should be listed in the table under bracketed item 3.

 

F - 1



--------------------------------------------------------------------------------

[3.

Assigned Interest:3

 

     Aggregate Amount of all
Revolving Loan
Commitments (or, if
terminated, aggregate
outstanding principal amount
of Revolving Loans for all
Lenders and total Letter of
Credit Outstandings)      Amount of Revolving
Loan Commitment (or, if
terminated, aggregate
outstanding principal
amount of Revolving
Loans and Percentage of
Letter of Credit
Outstandings) Assigned      Percentage of Assigned
Revolving Loan
Commitment (or, if
terminated, aggregate
outstanding principal
amount of Revolving
Loans and Percentage of
Letter of Credit
Outstandings)4  

[Name of Assignee]

   $ __________       $ __________         __________ % 

[Name of Assignee]

   $ __________       $ __________         __________ %] 

 

3 

Insert this chart if this Form is being used for assignment to funds managed by
the same or related investment managers.

4 

Set forth, to at least 9 decimals, as a percentage of the Revolving Loan
Commitments (or Revolving Loans, as the case may be) of all Lenders thereunder.

 

F - 2



--------------------------------------------------------------------------------

[4.

Assigned Interest:5



Aggregate Amount of

all Revolving Loan

Commitments (or, if

terminated, aggregate

outstanding principal

amount of Revolving

Loans for all Lenders

and total Letter of

Credit Outstandings)

  



Amount of Revolving

Loan Commitment

(or, if terminated,

aggregate outstanding

principal amount of

Revolving Loans

and Percentage of

Letter of Credit

Outstandings)

Assigned

  


Percentage of Assigned Revolving
Loan Commitment (or, if terminated,
aggregate outstanding principal
amount of Revolving Loans and
Percentage of Letter of Credit
Outstandings)6

$__________

   $__________    __________%]

 

Effective Date:                         ,             , 200__. Payment
Instructions:                                             Attention:        
Reference:    

 

      Address for Notices:                                                  
Relationship Contact:    

 

5 

Insert this chart if this Form is being used by a Lender for an assignment to a
single Assignee.

6 

Set forth, to at least 9 decimals, as a percentage of the Revolving Loan
Commitments (or Revolving Loans, as the case may be) of all Lenders thereunder.

 

 

F - 3



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

 

ASSIGNEE7

[NAME OF ASSIGNEE]

By:         By:       Name:         Name:     Title:         Title:  

 

[Consented to and]8 Accepted:

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent

By:       Name:     Title:   By:       Name:     Title:  

[Consented to:

STRATEGIC HOTEL FUNDING, L.L.C.

By:       Name:     Title:]9  

 

7 

Add additional signature blocks, as needed, if this Form is being used by funds
managed by the same or related investment managers.

8 

Insert only if assignment is being made to an Eligible Assignee that is not an
existing Lender, an Affiliate of an existing Lender or an Approved Fund.

9 

Insert only if assignment is being made to an Eligible Assignee that is not an
existing Lender, an Affiliate of an existing Lender or an Approved Fund and so
long as no Specified Default or Event of Default exists.

 

F - 4



--------------------------------------------------------------------------------

STRATEGIC HOTEL FUNDING, L.L.C.

CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS

FOR

LENDER ASSIGNMENT AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document delivered pursuant thereto, other than this Assignment, or any
collateral thereunder, (iii) the financial condition of the Borrower or any of
its Subsidiaries or Affiliates or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Borrower or any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Documents.

1.2 Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement, (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.1.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision and
(v) attached to this Assignment is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the] [each] Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

F - 5



--------------------------------------------------------------------------------

2. Payment. From and after the Effective Date, the Administrative Agent shall
make all payment in respect to the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to [the] [each] Assignee
for amounts which have accrued from and after the Effective Date.

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of the Assignment. THIS ASSIGNMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

* * * *

 

F - 6



--------------------------------------------------------------------------------

Exhibit G

Form of Pledge Agreement

PLEDGE AGREEMENT

among

STRATEGIC HOTEL FUNDING, L.L.C.

and

CERTAIN SUBSIDIARIES OF STRATEGIC HOTEL FUNDING, L.L.C.

collectively, as PLEDGOR

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as PLEDGEE

Dated as of June 30, 2011

 

 

 



--------------------------------------------------------------------------------

PLEDGE AGREEMENT

PLEDGE AGREEMENT (as amended, modified or supplemented from time to time, this
“Agreement”), dated as of June 30, 2011, among each of the undersigned pledgors
(each, a “Pledgor” and, together with any other entity that becomes a pledgor
hereunder pursuant to Section 30 hereof, the “Pledgors”) and Deutsche Bank Trust
Company Americas, as administrative agent (together with any successor
administrative agent, the “Pledgee”), for the benefit of the Secured Creditors
(as defined below). Except as otherwise defined herein, all capitalized terms
used herein and defined in the Credit Agreement (as defined below) shall be used
herein as therein defined.

W I T N E S S E T H :

WHEREAS, STRATEGIC HOTEL FUNDING, L.L.C. (the “Borrower”), the lenders from time
to time party thereto (the “Lenders”), and the Pledgee, as administrative agent
(together with any successor administrative agent, the “Administrative Agent”),
have entered into a Credit Agreement, dated as of June 30, 2011 (as amended,
modified or supplemented from time to time, the “Credit Agreement”), providing
for the making of Loans to and the issuance of, and participation in, Letters of
Credit for the account of the Borrower, all as contemplated therein (the
Pledgee, the Issuer, the Lenders and each Person (other than Borrower, Guarantor
or any Subsidiary of either) party to a Credit Hedging Agreement or a Pari-Pasu
Hedging Agreement, to the extent such party is a Lender or any affiliate
thereof, and their subsequent successors and assigns, are herein called the
“Secured Creditors”);

WHEREAS, pursuant to the Subsidiary Guaranty, certain Pledgors (other than the
Borrower) have jointly and severally guaranteed the payment and performance when
due of all Guaranteed Obligations as described (and defined) therein;

WHEREAS, it is a condition precedent to the making of Loans to, and the issuance
of Letters of Credit for the account of, the Borrower under the Credit Agreement
that each Pledgor shall have executed and delivered to the Pledgee this
Agreement; and

WHEREAS, each Pledgor will obtain direct and indirect material benefits from the
incurrence of Loans by the Borrower and the issuance of Letters of Credit for
the account of the Borrower under the Credit Agreement, the entering into of
Credit Hedging Agreements by the Secured Creditors and the entering into of
Pari-Pasu Hedging Agreements by the Lenders and the Pari-Pasu Hedging
Counterparties and, accordingly, desires to enter into this Agreement in order
to satisfy the conditions described in the preceding recital and to induce the
Lenders to make Loans to the Borrower and issue, and/or participate in, Letters
of Credit for the account of the Borrower and/or enter into Credit Hedging
Agreements and/or enter into Pari-Pasu Hedging Agreements;

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the Pledgee
for the benefit of the Secured Creditors and hereby covenants and agrees with
the Pledgee for the benefit of the Secured Creditors as follows:

1. SECURITY FOR OBLIGATIONS. This Agreement is made by each Pledgor for the
benefit of the Secured Creditors to secure:

(i) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest, reimbursement
obligations (both actual and contingent) under Revolving Loans, Swingline Loans,
Letters of Credit, Credit Hedging Agreements, Pari-Pasu Hedging Agreements,
fees, costs, and indemnities (including in each case, without limitation, all
interest that accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency, reorganization or similar
proceeding of any Pledgor at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest is allowed in
any such proceeding) of such Pledgor to the Secured Creditors, whether now
existing or hereafter incurred under, arising out of, or in connection with, the
Credit Agreement and the other Loan Documents to which such Pledgor is a party
(including, in the case of each Pledgor that is party to the Subsidiary
Guaranty, all Guaranteed Obligations (as defined in the Subsidiary Guaranty))
and the due performance and compliance by such Pledgor with all of the terms,
conditions and agreements contained in the Credit Agreement and in such other
Loan Documents (all such obligations, liabilities and indebtedness under this
clause (i) being herein collectively called the “Credit Document Obligations”);

(ii) any and all sums advanced by the Pledgee in order to preserve the
Collateral (as hereinafter defined) or preserve its security interest in the
Collateral;

(iii) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations or liabilities of such Pledgor referred to in clause
(i) above, after an Event of Default shall have occurred and be continuing, the
reasonable expenses of retaking, holding, preparing for sale or lease, selling
or otherwise disposing of or realizing on the Collateral, or of any exercise by
the Pledgee of its rights hereunder, together with reasonable attorneys’ fees
and court costs; and

(iv) all amounts paid by any Secured Creditor as to which such Secured Creditor
has the right to reimbursement under Section 11 of this Agreement;

all such obligations, liabilities, sums and expenses set forth in clauses
(i) through (iv) of this Section 1 being herein collectively called the
“Obligations,” it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement.

2. DEFINITIONS.

(a) Reference to singular terms shall include the plural and vice versa.

 

2



--------------------------------------------------------------------------------

(b) The following capitalized terms used herein shall have the definitions
specified below:

“Administrative Agent” shall have the meaning set forth in the recitals hereto.

“Adverse Claim” shall have the meaning given such term in Section 8-102(a)(1) of
the UCC.

“Agreement” shall have the meaning set forth in the first paragraph hereof.

“Borrower” shall have the meaning set forth in the recitals hereto.

“Certificated Security” shall have the meaning given such term in
Section 8-102(a)(4) of the UCC.

“Class” shall have the meaning set forth in Section 22 hereof.

“Clearing Corporation” shall have the meaning given such term in
Section 8-102(a)(5) of the UCC.

“Collateral” shall have the meaning set forth in Section 3.1 hereof.

“Corporation” shall mean any corporation that is a Subsidiary of a Pledgor
listed on Annex C attached hereto or that is a Subsidiary of any Pledgor that
becomes a party to this Agreement.

“Corporate Assets” shall mean all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all capital and
interest in other Corporations), at any time owned by any Corporation.

“Corporate Stock” shall mean all of the shares at any time owned by Pledgor of
the Corporations.

“Credit Agreement” shall have the meaning set forth in the recitals hereto.

“Credit Document Obligations” shall have the meaning set forth in Section 1(i)
hereof.

“Credit Hedging Agreements” shall have the meaning set forth in the Credit
Agreement.

“Equity Interest” of any Subsidiary of a Pledgor shall mean any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interest in (however designated) equity of such Subsidiary,
including, without limitation, any common stock, preferred stock, any limited or
general partnership interest and any limited liability company membership
interest.

 

3



--------------------------------------------------------------------------------

“Event of Default” shall mean any Event of Default (or equivalent term) under,
and as defined in, the Credit Agreement and shall in any event include, without
limitation, any payment default on any of the Obligations after the expiration
of any applicable grace period.

“Indemnitees” shall have the meaning set forth in Section 11 hereof.

“Lenders” shall have the meaning set forth in the recitals hereto.

“Limited Liability Company” shall mean any limited liability company that is a
Subsidiary of a Pledgor listed on Annex B attached hereto or that is a
Subsidiary of any Pledgor that becomes a party to this Agreement.

“Limited Liability Company Assets” shall mean all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all limited liability company capital and interest in other limited liability
companies), at any time owned by any Limited Liability Company.

“Limited Liability Company Interests” shall mean the entire limited liability
company membership interest at any time owned by any Pledgor in the Limited
Liability Companies.

“Limited Partnership” shall mean any limited partnership that is a subsidiary of
a Pledgor listed on Annex B attached hereto.

“Limited Partnership Interests” shall mean the entire limited partnership
membership interest at any time owned by a Pledgor in the Limited Partnerships.

“Loan Documents” shall have the meaning set forth in the Credit Agreement.

“Location” of any Pledgor shall mean such Pledgor’s “location” as determined
pursuant to Section 9-307 of the UCC.

“Obligations” shall have the meaning set forth in Section 1 hereof.

“Organizational Documents” means all documents, instruments and other papers
constituting the entire organizational documents of any Corporation or Limited
Liability Company and any and all amendments thereto, including without
limitation, certificates of formation, operating agreements, certificates of
incorporation and bylaws.

“Pari-Pasu Hedging Agreements” shall have the meaning set forth in the Credit
Agreement.

“Person” means any individual, partnership, joint venture, firm, corporation,
association, limited liability company, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Pledgee” shall have the meaning set forth in the first paragraph hereof.

 

4



--------------------------------------------------------------------------------

“Pledgor” shall have the meaning set forth in the first paragraph hereof.

“Primary Obligations” shall have the meaning set forth in Section 9(b) hereof.

“Pro Rata Share” shall have the meaning set forth in Section 9(b) hereof.

“Proceeds” shall have the meaning given such term in Section 9-102(a)(64) of the
UCC and, in any event, shall also include, but not be limited to, (i) any and
all proceeds of any insurance, indemnity, warranty or guaranty payable to the
Pledgee or any Pledgor from time to time with respect to any of the Collateral,
(ii) any and all payments (in any form whatsoever) made or due and payable to
any Pledgor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental authority (or any Person acting under color of governmental
authority) and (iii) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.

“Registered Organization” shall mean a “registered organization” as such term is
defined in Section 9-102 (a) (70) of the UCC.

“Required Lenders” shall have the meaning set forth in the Credit Agreement.

“Secondary Obligations” shall have the meaning set forth in Section 9(b) hereof.

“Secured Creditors” shall have the meaning set forth in the recitals hereto.

“Securities Act” shall mean the Securities Act of 1933, as amended, as in effect
from time to time.

“Securities Intermediary” shall have the meaning given such term in
Section 8-102(14) of the UCC.

“Security Entitlement” shall have the meaning given such term in
Section 8-102(a)(17) of the UCC.

“Subsidiary” shall have the meaning given such term in the Credit Agreement.

“Subsidiary Guaranty” shall have the meaning given such term in the Credit
Agreement.

“Termination Date” shall have the meaning set forth in Section 20 hereof.

“Transmitting Utility” shall mean a “transmitting utility” as such term is
defined in Section 9-102(a)(80) of the UCC.

“UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York from time to time; provided that all references herein to specific
sections or subsections of the UCC are references to such sections or
subsections, as the case may be, of the Uniform Commercial Code as in effect in
the State of New York on the date hereof.

 

5



--------------------------------------------------------------------------------

“Uncertificated Security” shall have the meaning given such term in
Section 8-102(a)(18) of the UCC.

“Voting Rights” shall have the meaning set forth in Section 5 hereof.

3. PLEDGE OF SECURITIES, ETC.

3.1 Pledge. To secure the Obligations now or hereafter owed or to be performed
by such Pledgor, each Pledgor does hereby grant, pledge and assign to the
Pledgee for the benefit of the Secured Creditors, and does hereby create a
continuing security interest in favor of the Pledgee for the benefit of the
Secured Creditors in, all of its right, title and interest in and to the
following, whether now existing or hereafter from time to time acquired
(collectively, but subject to the terms of the proviso to this Section 3.1, the
“Collateral”):

(a) all Limited Liability Company Interests owned by such Pledgor from time to
time and all of its right, title and interest in each Limited Liability Company
to which each such interest relates, whether now existing or hereafter acquired,
including, without limitation, to the fullest extent permitted under the terms
and provisions of the documents and agreements governing such Limited Liability
Company Interests and applicable law:

(A) all the capital thereof and its interest in all profits, losses, Limited
Liability Company Assets and other distributions to which such Pledgor shall at
any time be entitled in respect of such Limited Liability Company Interests;

(B) all other payments due or to become due to such Pledgor in respect of
Limited Liability Company Interests, whether under any limited liability company
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise;

(C) all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any limited liability company
agreement or operating agreement, or at law or otherwise in respect of such
Limited Liability Company Interests;

(D) all present and future claims, if any, of such Pledgor against any such
Limited Liability Company for monies loaned or advanced, for services rendered
or otherwise;

(E) all of such Pledgor’s rights under any limited liability company agreement
or operating agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to such Limited
Liability Company Interests, including any power to terminate, cancel or modify
any limited liability company agreement or operating agreement, to execute any
instruments and to take any and all other action on behalf of and in the name of
any of such Pledgor in respect of such Limited Liability Company Interests and
any such limited liability company, to make determinations, to exercise any
election (including, but not limited to, election of remedies) or option or to
give or receive any notice, consent, amendment, waiver or approval, together
with full power and authority to demand, receive, enforce, collect or receipt
for any of the foregoing or for any Limited Liability Company Asset, to enforce
or execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and

 

6



--------------------------------------------------------------------------------

(F) all other property hereafter delivered in substitution for or in addition to
any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

(b) all Corporate Stock owned by such Pledgor from time to time, all options and
warrants owned by such Pledgor from time to time to purchase such Corporate
Stock, and all of its right, title and interest in each Corporation to which
each such shares relates, whether now existing or hereafter acquired, including,
without limitation, to the fullest extent permitted under the terms and
provisions of the documents and agreements governing such Corporate Stock and
applicable law:

(A) all the capital thereof and its interest in all profits, losses, Corporate
Assets and other distributions to which such Pledgor shall at any time be
entitled in respect of such Corporate Stock;

(B) all other payments due or to become due to such Pledgor in respect of
Corporate Stock, whether under the bylaws, any Organizational Document or
otherwise, whether as contractual obligations, damages, insurance proceeds or
otherwise;

(C) all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under the bylaws, any Organizational
Document, or at law or otherwise in respect of such Corporate Stock;

(D) all present and future claims, if any, of such Pledgor against any such
Corporation for monies loaned or advanced, for services rendered or otherwise;

(E) all of such Pledgor’s rights under the bylaws, any Organizational Document
or at law or otherwise to exercise and enforce every right, power, remedy,
authority, option and privilege of such Pledgor relating to such Corporate
Stock, including any power to terminate, cancel or modify the bylaws, any
Organizational Document or any other Organizational Document, to execute any
instruments and to take any and all other action on behalf of and in the name of
any of such Pledgor in respect of such Corporate Stock and any such Corporation,
to make determinations, to exercise any election (including, but not limited to,
election of remedies) or option or to give or receive any notice, consent,
amendment, waiver or approval, together with full power and authority to demand,
receive, enforce, collect or receipt for any of the foregoing or for any
Corporation Asset, to enforce or execute any checks, or other instruments or
orders, to file any claims and to take any action in connection with any of the
foregoing; and

 

7



--------------------------------------------------------------------------------

(F) all other property hereafter delivered in substitution for or in addition to
any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

(c) all Security Entitlements owned by such Pledgor from time to time in any and
all of the foregoing; and

(d) all Proceeds of any and all of the foregoing.

3.2 Procedures. (a) To the extent that any Pledgor at any time or from time to
time owns, acquires or obtains any right, title or interest in any Collateral,
such Collateral shall automatically (and without the taking of any action by the
respective Pledgor) be pledged pursuant to Section 3.1 of this Agreement and, in
addition thereto, the respective Pledgor shall (to the extent provided below)
take the following actions as set forth below (as promptly as practicable and,
in any event, within ten (10) days after it obtains such Collateral) for the
benefit of the Pledgee and the other Secured Creditors:

(i) with respect to a Certificated Security (other than a Certificated Security
credited on the books of a Clearing Corporation or Securities Intermediary), the
respective Pledgor shall deliver such Certificated Security to the Pledgee,
indorsed to the Pledgee or indorsed in blank;

(ii) with respect to an Uncertificated Security (other than an Uncertificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary), the respective Pledgor shall cause the issuer of such
Uncertificated Security to duly authorize, execute and deliver to the Pledgee,
an agreement for the benefit of the Pledgee and the other Secured Creditors
substantially in the form of Annex D hereto (appropriately completed to the
reasonable satisfaction of the Pledgee and with such modifications, if any, as
shall be reasonably satisfactory to the Pledgee) pursuant to which such issuer
agrees to comply with any and all instructions originated by the Pledgee without
further consent by the registered owner and not to comply with instructions
regarding such Uncertificated Security originated by any other Person other than
a court of competent jurisdiction;

(iii) with respect to a Certificated Security, Uncertificated Security,
Corporate Stock or Limited Liability Company Interest credited on the books of a
Clearing Corporation or Securities Intermediary (including a Federal Reserve
Bank, Participants Trust Company or The Depository Trust Company), the
respective Pledgor shall promptly notify the Pledgee thereof and shall promptly
take all actions required (x) to comply with the applicable rules of such
Clearing Corporation or Securities Intermediary and (y) to perfect the security
interest of the Pledgee under applicable law (including, in any event, under
Sections 9-314(a) and (c), 9-106 and 8-106(d) of the UCC). The Pledgor further
agrees to take such actions as the Pledgee deems reasonably necessary or
desirable to effect the foregoing;

 

8



--------------------------------------------------------------------------------

(iv) with respect to Corporate Stock or a Limited Liability Company Interest
(other than Corporate Stock or a Limited Liability Company Interest credited on
the books of a Clearing Corporation or Securities Intermediary), (x) if such
Corporate Stock or Limited Liability Company Interest is represented by a
certificate and is a “security” for purposes of Section 8-102(a)(15) of the UCC,
the procedure set forth in Section 3.2(a)(i) hereof, and (y) if such Corporate
Stock or Limited Liability Company Interest is not represented by a certificate
or is not a “security” for purposes of the UCC, the procedure set forth in
Section 3.2(a)(ii) hereof; and

(v) with respect to cash proceeds from any of the Collateral described in
Section 3.1 hereof which are required to be paid over to (or may be received by)
the Pledgee or any of the other Secured Creditors pursuant to the terms of this
Agreement, (i) establishment by the Pledgee of a cash account in the name of
such Pledgor over which the Pledgee shall have “exclusive and absolute control”
and dominion (and no withdrawals or transfers may be made therefrom by any
Person except with the prior written consent of the Pledgee) and (ii) deposit of
such cash in such cash account.

(b) In addition to the actions required to be taken pursuant to Section 3.2(a)
hereof, each Pledgor shall take the following additional actions with respect to
the Collateral:

(i) with respect to all Collateral of such Pledgor whereby or with respect to
which the Pledgee may (and in accordance with the terms hereof is entitled to)
obtain “control” thereof within the meaning of Section 8-106 of the UCC (or
under any provision of the UCC as same may be amended or supplemented from time
to time, or under the laws of any relevant State other than the State of
New York), the respective Pledgor shall take all actions as may be reasonably
requested from time to time by the Pledgee so that “control” of such Collateral
is obtained and at all times held by the Pledgee; and

(ii) each Pledgor shall from time to time cause appropriate financing statements
(on Form UCC-1 or other appropriate form) under the Uniform Commercial Code as
in effect in the various relevant States, covering all Collateral hereunder
(with the form of such financing statements to be satisfactory to the Pledgee),
to be filed in the relevant filing offices so that at all times the Pledgee has
a security interest in all Collateral which also may be perfected by the filing
of such financing statements under the laws of the relevant States, including,
without limitation, Section 9-312(a) of the UCC.

3.3 Subsequently Acquired Collateral. (a) If any Pledgor shall acquire (by
purchase, stock dividend or similar distribution or otherwise) any additional
Collateral at any time or from time to time after the date hereof, such
Collateral shall automatically (and without any further action being required to
be taken) be subject to the pledge and security interests created pursuant to
Section 3.1 hereof and, furthermore, the respective Pledgor will promptly
thereafter take (or cause to be taken) all action with respect to such
Collateral in accordance with the procedures set forth in Section 3.2 hereof,
and will promptly thereafter deliver to the Pledgee

 

9



--------------------------------------------------------------------------------

(in the case of any such additional Collateral consisting of additional Equity
Interests) (i) a certificate executed by an authorized officer of such Pledgor
describing such Collateral and certifying that the same has been duly pledged in
favor of the Pledgee (for the benefit of the Secured Creditors) hereunder and
(ii) such supplements to Annexes A through D hereto as are reasonably necessary
to cause such annexes to be complete and accurate at such time.

(b) In addition, if any Pledgor shall acquire (by purchase, stock dividend or
similar distribution or otherwise) any Capital Stock of any Subsidiary whose
Capital Stock is required to be pledged to Pledgee pursuant to Section 7.1.9(b)
of the Credit Agreement, at any time or from time to time after the date hereof,
such Capital Stock shall automatically (and without any further action being
required to be taken) be subject to the pledge and security interests created
pursuant to Section 3.1 hereof and, furthermore, the respective Pledgor will
promptly thereafter take (or cause to be taken) all action with respect to such
Capital Stock in accordance with the procedures set forth in Section 3.2 hereof,
and will promptly thereafter deliver to the Pledgee (i) a certificate executed
by an authorized officer of such Pledgor describing such Capital Stock and
certifying that the same has been duly pledged in favor of the Pledgee (for the
benefit of the Secured Creditors) hereunder and (ii) such supplements to Annexes
A through D hereto as are reasonably necessary to cause such annexes to be
complete and accurate at such time.

3.4 Transfer Taxes. Each pledge of Collateral under Section 3.1 or Section 3.3
hereof shall be accompanied by any transfer tax stamps required in connection
with the pledge of such Collateral.

3.5 Certain Representations and Warranties Regarding the Collateral. Each
Pledgor represents and warrants that on the date hereof: (i) the exact legal
name of such Pledgor, the type of organization of such Pledgor, whether or not
such Pledgor is a Registered Organization, the jurisdiction of organization of
such Pledgor, such Pledgor’s Location, the organizational identification number
(if any) of such Pledgor, and whether or not such Pledgor is a Transmitting
Utility, is listed on Annex A hereto; (ii) the Limited Liability Company
Interests held by such Pledgor consist of the number and type of interests of
the Limited Liability Companies described in Annex B hereto; (iii) each such
Limited Liability Company Interest constitutes that percentage of the issued and
outstanding Equity Interest of the issuing Limited Liability Company as set
forth in Annex B hereto; (iv) the Corporate Stock (and any warrants or options
to purchase Corporate Stock) held by such Pledgor consists of the number and
type of shares of the stock (or warrants or options to purchase any stock) of
the Corporation described in Annex C hereto; (v) such Corporate Stock
constitutes that percentage of the issued and outstanding Equity Interest of the
issuing the Corporation as set forth in Annex C hereto; (vi) the Pledgor has
complied with the respective procedure set forth in Section 3.2(a) hereof with
respect to each item of Collateral described in Annexes B and C hereto; and
(vii) on the date hereof, such Pledgor owns no other stock, Corporate Stock or
Limited Liability Company Interests that would otherwise constitute Collateral.

4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. If and to the extent necessary
to enable the Pledgee to perfect its security interest in any of the Collateral
or to exercise any of its remedies hereunder, the Pledgee shall have the right
to appoint one or more sub-agents for the purpose of retaining physical
possession of the Collateral, which may be held (in the discretion of the
Pledgee) in the name of the relevant Pledgor, endorsed or assigned in blank or
in favor of the Pledgee or any nominee or nominees of the Pledgee or a sub-agent
appointed by the Pledgee.

 

10



--------------------------------------------------------------------------------

5. VOTING, ETC., WHILE NO EVENT OF DEFAULT. Unless and until there shall have
occurred and be continuing an Event of Default, each Pledgor shall be entitled
to exercise any and all voting and other consensual rights pertaining to and
attaching to any and all of the Collateral owned by it, and to give consents,
waivers or ratifications in respect thereof; provided that, in each case, no
vote shall be cast or any consent, waiver or ratification given or any action
taken or omitted to be taken which would violate in any material respect, result
in a breach of any covenant contained in, or be inconsistent with any of the
terms of any Loan Document, or which could reasonably be expected to have a
Material Adverse Effect (collectively, the “Voting Rights”). All such rights of
each Pledgor to vote and to give consents, waivers and ratifications shall cease
in case an Event of Default has occurred, and is continuing and the Pledgee
shall have given notice to the relevant Pledgor of its intent to exercise rights
pursuant to Section 7 hereof (although no such notice shall be required if an
Event of Default described in any of clauses (a) through (e) of Section 8.1.9 of
the Credit Agreement shall have occurred and be continuing) and Section 7 hereof
shall become applicable.

6. DIVIDENDS AND OTHER DISTRIBUTIONS. Unless and until there shall have occurred
and be continuing an Event of Default and the Pledgee shall have given notice to
the relevant Pledgor of its intent to exercise rights pursuant to Section 7
hereof (although no such notice shall be required if an Event of Default
described in any of clauses (a) through (e) of Section 8.1.9 of the Credit
Agreement shall have occurred and be continuing), all cash dividends, cash
distributions, cash Proceeds and other cash amounts payable in respect of the
Collateral shall be paid to the respective Pledgor free of liens and security
interests created hereby and by the other Loan Documents. The Pledgee shall be
entitled to receive directly, and to retain as part of the Collateral:

(i) all other or additional stock, certificates, limited liability company
interests, partnership interests, instruments or other securities or property
(including, but not limited to, cash dividends other than as set forth above)
paid or distributed by way of dividend or otherwise in respect of the
Collateral;

(ii) all other or additional stock, certificates, limited liability company
interests, partnership interests, instruments or other securities or property
(including, but not limited to, cash (although such cash may be paid directly to
the respective Pledgor so long as no Event of Default then exists)) paid or
distributed in respect of the Collateral by way of stock-split, spin-off,
split-up, reclassification, combination of shares or similar rearrangement; and

(iii) all other or additional stock, certificates, limited liability company
interests, partnership interests, instruments or other securities or property
(including, but not limited to, cash (although such cash may be paid directly to
the respective Pledgor so long as no Event of Default then exists)) which may be
paid in respect of the Collateral by reason of any consolidation, merger,
exchange of stock, conveyance of assets, liquidation or similar corporate or
other reorganization.

 

11



--------------------------------------------------------------------------------

All dividends, distributions or other payments which are received by any Pledgor
contrary to the provisions of this Section 6 and Section 7 hereof shall be
received in trust for the benefit of the Pledgee, shall be segregated from other
property or funds of such Pledgor and shall be forthwith paid over to the
Pledgee as Collateral in the same form as so received (with any necessary
endorsement).

7. REMEDIES IN CASE OF AN EVENT OF DEFAULT. If there shall have occurred and be
continuing an Event of Default and the Pledgee shall have given notice to the
relevant Pledgor of its intent to exercise rights pursuant to this Section 7
(although no such notice shall be required if an Event of Default described in
any of clauses (a) through (e) of Section 8.1.9 of the Credit Agreement shall
have occurred and be continuing), then and in every such case, the Pledgee shall
be entitled to exercise all of the rights, powers and remedies (whether vested
in it by this Agreement, any other Loan Document or by law) for the protection
and enforcement of its rights in respect of the Collateral, and the Pledgee
shall be entitled to exercise all the rights and remedies of a secured party
under the UCC as in effect in any relevant jurisdiction and also shall be
entitled, without limitation, to exercise the following rights, which each
Pledgor hereby agrees to be commercially reasonable:

(i) to receive all amounts payable in respect of the Collateral otherwise
payable under Section 6 hereof to the respective Pledgor;

(ii) to transfer all or any part of the Collateral into the Pledgee’s name or
the name of its nominee or nominees;

(iii) to vote all or any part of the Collateral (whether or not transferred into
the name of the Pledgee) and give all consents, waivers and ratifications in
respect of the Collateral and otherwise act with respect thereto as though it
were the outright owner thereof (each Pledgor hereby irrevocably constituting
and appointing the Pledgee the proxy and attorney-in-fact of such Pledgor, with
full power of substitution to do so);

(iv) at any time and from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or,
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise (all of which are hereby waived by each
Pledgor), for cash, on credit or for other property, for immediate or future
delivery without any assumption of credit risk, and for such price or prices and
on such terms as the Pledgee in its absolute discretion may determine, provided
that at least ten (10) days’ written notice of the time and place of any such
sale shall be given to the respective Pledgor. The Pledgee shall not be
obligated to make any such sale of Collateral regardless of whether any such
notice of sale has theretofore been given. Each Pledgor hereby waives and
releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling the Collateral and any other
security or the Obligations or otherwise. At any such sale, unless prohibited by
applicable law, the Pledgee on behalf of the Secured Creditors may bid for and
purchase all or any part of the Collateral so sold free from any such right or
equity of redemption. Neither the Pledgee nor any other Secured Creditor shall
be liable for failure to collect or realize upon any or all of the Collateral or
for any delay in so doing nor shall any of them be under any obligation to take
any action whatsoever with regard thereto; and

 

12



--------------------------------------------------------------------------------

(v) to set-off any and all Collateral against any and all Obligations, and to
withdraw any and all cash or other Collateral from any and all accounts referred
to Section 3.2(a)(v) hereof and to apply such cash and other Collateral to the
payment of any and all Obligations.

8. REMEDIES, CUMULATIVE, ETC. Each and every right, power and remedy of the
Pledgee provided for in this Agreement or in any other Loan Document, or now or
hereafter existing at law or in equity or by statute shall be cumulative and
concurrent and shall be in addition to every other such right, power or remedy.
The exercise or beginning of the exercise by the Pledgee or any other Secured
Creditor of any one or more of the rights, powers or remedies provided for in
this Agreement or any other Loan Document or now or hereafter existing at law or
in equity or by statute or otherwise shall not preclude the simultaneous or
later exercise by the Pledgee or any other Secured Creditor of all such other
rights, powers or remedies, and no failure or delay on the part of the Pledgee
or any other Secured Creditor to exercise any such right, power or remedy shall
operate as a waiver thereof. No notice to or demand on any Pledgor in any case
shall entitle it to any other or further notice or demand in similar or other
circumstances or constitute a waiver of any of the rights of the Pledgee or any
other Secured Creditor to any other or further action in any circumstances
without notice or demand. The Secured Creditors agree that this Agreement may be
enforced only by the action of the Pledgee, acting upon the instructions of the
Required Lender and that no other Secured Creditor shall have any right
individually to seek to enforce or to enforce this Agreement or to realize upon
the security to be granted hereby, it being understood and agreed that such
rights and remedies may be exercised by the Pledgee for the benefit of the
Secured Creditors upon the terms of this Agreement.

9. APPLICATION OF PROCEEDS. (a) All moneys collected by the Pledgee upon any
sale or other disposition of the Collateral, together with all other moneys
received by the Pledgee hereunder, shall be applied as follows:

(i) first, to the payment of all amounts owing the Pledgee of the type described
in clauses (i), (ii), (iii) and (iv) of the definition of “Obligations”
contained in Section 1 hereof;

(ii) second, to the extent proceeds remain after the application pursuant to
preceding clause (i), an amount equal to the outstanding Primary Obligations
shall be paid to the Secured Creditors as provided in Section 9(e) hereof, with
each Secured Creditor receiving an amount equal to its outstanding Primary
Obligations or, if the proceeds are insufficient to pay in full all such Primary
Obligations, its Pro Rata Share of such amount remaining to be distributed;

(iii) third, to the extent proceeds remain after the application pursuant to
preceding clauses (i) and (ii), an amount equal to the outstanding Secondary
Obligations shall be paid to the Secured Creditors as provided in Section 9(e)
hereof, with each Secured Creditor receiving an amount equal to its outstanding
Secondary Obligations or, if the proceeds are insufficient to pay in full all
such Secondary Obligations, its Pro Rata Share of such amount remaining to be
distributed; and

 

13



--------------------------------------------------------------------------------

(iv) fourth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (iii), inclusive, and following the termination of
this Agreement pursuant to Section 20(a) hereof, to the relevant Pledgor or to
whomever may be lawfully entitled to receive such surplus.

(b) For purposes of this Agreement, (x) “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Primary Obligations or
Secondary Obligations, as the case may be, and the denominator of which is the
then outstanding amount of all Primary Obligations or Secondary Obligations, as
the case may be, (y) “Primary Obligations” shall mean all principal of, premium,
if any, and interest on, all Loans, all Disbursements, all contingent
reimbursement obligations equal to the Stated Amount of all outstanding Letters
of Credit and all fees payable under the Credit Agreement, and (z) “Secondary
Obligations” shall mean all Obligations other than Primary Obligations.

(c) When payments to Secured Creditors are based upon their respective Pro Rata
Shares, the amounts received by such Secured Creditors hereunder shall be
applied (for purposes of making determinations under this Section 9 only)
(i) first, to their Primary Obligations and (ii) second, to their Secondary
Obligations. If any payment to any Secured Creditor of its Pro Rata Share of any
distribution would result in overpayment to such Secured Creditor, such excess
amount shall instead be distributed in respect of the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of the other Secured Creditors,
with each Secured Creditor whose Primary Obligations or Secondary Obligations,
as the case may be, have not been paid in full to receive an amount equal to
such excess amount multiplied by a fraction the numerator of which is the unpaid
Primary Obligations or Secondary Obligations, as the case may be, of such
Secured Creditor entitled to distribution and the denominator of which is the
unpaid Primary Obligations or Secondary Obligations, as the case may be, of all
Secured Creditors entitled to such distribution.

(d) Each of the Secured Creditors, by their acceptance of the benefits hereof
and of the other Loan Documents, agrees and acknowledges that if the Secured
Creditors are to receive a distribution on account of undrawn amounts with
respect to Letters of Credit issued under the Credit Agreement (which shall only
occur after all outstanding Loans under the Credit Agreement and Disbursements
have been paid in full), such amounts shall be paid to the Administrative Agent
under the Credit Agreement and held by it, for the equal and ratable benefit of
the Secured Creditors, as cash security for the repayment of Obligations owing
to the Secured Creditors as such. If any amounts are held as cash security
pursuant to the immediately preceding sentence, then upon the termination of all
outstanding Letters of Credit under the Credit Agreement, and after the
application of all such cash security to the repayment of all Obligations owing
to the Secured Creditors after giving effect to the termination of all such
Letters of Credit, if there remains any excess cash, such excess cash shall be
distributed by the Pledgee in accordance with Section 9(a) hereof.

 

14



--------------------------------------------------------------------------------

(e) All payments required to be made hereunder shall be made to the
Administrative Agent for the account of the Secured Creditors.

(f) This Agreement is made with full recourse to each Pledgor and pursuant to
and upon all the warranties, representations, covenants and agreements on the
part of such Pledgor contained herein, in the Loan Documents and otherwise in
writing in connection herewith or therewith. It is understood and agreed that
each Pledgor shall remain liable with respect to its Obligations to the extent
of any deficiency between the amount of the proceeds of the Collateral pledged
by it hereunder and the aggregate amount of such Obligations.

10. PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the Pledgee
hereunder (whether by virtue of the power of sale herein granted, pursuant to
judicial process or otherwise), the receipt of the Pledgee or the officer making
such sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
nonapplication thereof.

11. INDEMNITY. Each Pledgor jointly and severally agrees (i) to indemnify and
hold harmless the Pledgee and each other Secured Creditor (in their capacity as
such) and their respective successors, assigns, employees, advisors, agents and
affiliates (individually an “Indemnitee,” and collectively, the “Indemnitees”)
from and against any and all claims, demands, losses, judgments and liabilities
(including liabilities for penalties) of whatsoever kind or nature, and (ii) to
reimburse each Indemnitee for all reasonable costs and expenses, including
reasonable attorneys’ fees, in each case arising out of or resulting from this
Agreement or the exercise by any Indemnitee of any right or remedy granted to it
hereunder (but excluding any claims, demands, losses, judgments and liabilities
or expenses to the extent incurred by reason of gross negligence or willful
misconduct of such Indemnitee (as determined by a court of competent
jurisdiction in a final and non-appealable decision)). In no event shall the
Pledgee be liable, in the absence of gross negligence or willful misconduct on
its part (as determined by a court of competent jurisdiction in a final and
non-appealable decision), for any matter or thing in connection with this
Agreement other than to account for monies actually received by it in accordance
with the terms hereof. If and to the extent that the obligations of any Pledgor
under this Section 11 are unenforceable for any reason, such Pledgor hereby
agrees to make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law. The indemnity obligations
of each Pledgor contained in this Section 11 shall continue in full force and
effect notwithstanding the full payment of all the Notes issued under the Credit
Agreement, the termination of all Letters of Credit, and the payment of all
other Obligations and notwithstanding the discharge thereof.

12. PLEDGEE NOT A OFFICER, LIMITED LIABILITY COMPANY OR MEMBER. (a) Nothing
herein shall be construed to make the Pledgee or any other Secured Creditor
liable as a member of any Limited Liability Company or as an officer of any
Corporation and neither the Pledgee nor any other Secured Creditor by virtue of
this Agreement or otherwise shall have any of the duties, obligations or
liabilities of a member of any Limited Liability Company or as an officer of any
Corporation. The parties hereto expressly agree that, this Agreement shall not
be construed as creating a partnership or joint venture among the Pledgee, any
other Secured Creditor, any Pledgor and/or any other Person.

 

15



--------------------------------------------------------------------------------

(b) The Pledgee shall have only those powers set forth herein and the Secured
Creditors shall assume none of the duties, obligations or liabilities of a
member of any Limited Liability Company or as an officer of any Corporation or
any Pledgor.

(c) The Pledgee and the other Secured Creditors shall not be obligated to
perform or discharge any obligation of any Pledgor as a result of the pledge
hereby effected.

(d) The acceptance by the Pledgee of this Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate the Pledgee or any other Secured Creditor to appear in or defend
any action or proceeding relating to the Collateral to which it is not a party,
or to take any action hereunder or thereunder, or to expend any money or incur
any expenses or perform or discharge any obligation, duty or liability under the
Collateral.

13. FURTHER ASSURANCES; POWER-OF-ATTORNEY. (a) Each Pledgor authorizes the
Pledgee to cause to be filed, at such Pledgor’s own expense, UCC financing
statements, continuation statements or amendments thereto and other documents,
in form reasonably acceptable to the Pledgee, in such offices as the Pledgee may
deem reasonably necessary and wherever required by law in order to perfect and
preserve the Pledgee’s security interest in the Collateral, and agrees to do
such further acts and things and to execute and deliver to the Pledgee such
additional conveyances, assignments, agreements and instruments as the Pledgee
may reasonably require or deem necessary to carry into effect the purposes of
this Agreement or to further assure and confirm unto the Pledgee its rights,
powers and remedies hereunder.

(b) Each Pledgor hereby appoints the Pledgee such Pledgor’s attorney-in-fact
with full authority in the place and stead of such Pledgor and in the name of
such Pledgor or otherwise, to act from time to time solely after the occurrence
and during the continuance of an Event of Default and upon notice to the
relevant Pledgor (although no such notice shall be required if an Event of
Default described in any of clauses (a) through (e) of Section 8.1.9 of the
Credit Agreement shall have occurred and be continuing), in the Pledgee’s
reasonable discretion, to take any action and to execute any instrument which
the Pledgee may deem reasonably necessary or advisable to accomplish the
purposes of this Agreement, which appointment as attorney is coupled with an
interest.

14. THE PLEDGEE. The Pledgee will hold in accordance with this Agreement all
items of the Collateral at any time received under this Agreement. It is
expressly understood and agreed by each Secured Creditor that by accepting the
benefits of this Agreement, each such Secured Creditor acknowledges and agrees
that the obligations of the Pledgee as holder of the Collateral and interests
therein and with respect to the disposition thereof, and otherwise under this
Agreement, are only those expressly set forth in this Agreement and in Article
IX of the Credit Agreement. The Pledgee shall act hereunder on the terms and
conditions set forth herein and in Article IX of the Credit Agreement.

 

16



--------------------------------------------------------------------------------

15. TRANSFER BY THE PLEDGORS. No Pledgor will sell or otherwise dispose of,
grant any option with respect to, or mortgage, pledge or otherwise encumber any
of the Collateral or any interest therein except as permitted by the respective
Loan Documents.

16. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS. (a) Each Pledgor
represents, warrants and covenants that on the date hereof with respect to such
Pledgor’s respective portion of the Collateral that it is pledging herewith:

(i) it is the legal, beneficial and record owner of, and has good and marketable
title to, all of its Collateral and that it has sufficient interest in all of
its Collateral in which a security interest is purported to be created hereunder
for such security interest to attach (subject, in each case, to no pledge, lien,
mortgage, hypothecation, security interest, charge, option, Adverse Claim or
other encumbrance whatsoever, except the liens and security interests created by
this Agreement);

(ii) it has full power, authority and legal right to pledge all the Collateral
pledged by it pursuant to this Agreement;

(iii) all of the Collateral has been duly and validly issued and acquired, is
fully paid and non-assessable and is subject to no options to purchase or
similar rights;

(iv) the Certificated Securities have been “certificated” and are “securities”
within the meaning of Article 8 of the UCC;

(v) the pledge and collateral assignment and possession by the Pledgee of the
Collateral consisting of Certificated Securities pursuant to this Agreement
creates a valid and perfected first priority security interest in such
Certificated Securities, and the proceeds thereof, subject to no prior Lien or
encumbrance or to any agreement purporting to grant to any third party a Lien or
encumbrance on the property or assets of such Pledgor which would include the
Securities and the Pledgee is entitled to all the rights, priorities and
benefits afforded by the UCC or other relevant law as enacted in any relevant
jurisdiction to perfect security interests in respect of such Collateral; and

(vi) “control” (as defined in Section 8-106 of the UCC) has been obtained by the
Pledgee over all Collateral with respect to which such “control” may, as of the
date hereof, be obtained pursuant to Section 8-106 of the UCC.

(b) Each Pledgor covenants and agrees that it will use its best efforts to
defend the Pledgee’s right, title and security interest in and to the Collateral
and the proceeds thereof against the claims and demands of all Persons
whomsoever; and each Pledgor covenants and agrees that it will have like title
to and right to pledge any other property at any time hereafter pledged to the
Pledgee as Collateral hereunder and will likewise use its best efforts to defend
the right thereto and security interest therein of the Pledgee and the other
Secured Creditors.

Each Pledgor covenants and agrees that it shall promptly deliver to the Pledgee
any note or other document or instrument entered into after the date hereof
which evidences, constitutes, guarantees or secures any of the distributions or
any right to receive a distribution, which notes or other documents and
instruments shall be accompanied by such endorsements or assignments as the
Pledgee may require to transfer title to the Pledgee.

 

17



--------------------------------------------------------------------------------

17. CHANGES TO LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED
ORGANIZATION AND/OR A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION;
LOCATION; ORGANIZATIONAL IDENTIFICATION NUMBERS; CHANGES THERETO; ETC. No
Pledgor shall change its legal name, its type of organization, its status as a
Registered Organization (in the case of a Registered Organization), its status
as a Transmitting Utility or as a Person which is not a Transmitting Utility, as
the case may be, its jurisdiction of organization or, its Location, or its
organizational identification number (if any), except that any such changes
shall be permitted (so long as not in violation of the applicable requirements
of the Loan Documents and so long as same do not involve (x) a Registered
Organization ceasing to constitute same or (y) any Pledgor changing its
jurisdiction of organization or Location from the United States or a State
thereof to a jurisdiction of organization or Location, as the case may be,
outside the United States or a State thereof) if (i) it shall have given to the
Pledgee not less than fifteen (15) days’ prior written notice of each change to
the information listed on Annex A (as adjusted for any subsequent changes
thereto previously made in accordance with this sentence), and (ii) in
connection with such respective change or changes, it shall have taken all
action reasonably requested by the Pledgee to maintain the security interests of
the Pledgee in the Collateral intended to be granted hereby at all times fully
perfected and in full force and effect. In addition, to the extent that any
Pledgor does not have an organizational identification number on the date hereof
and later obtains one, such Pledgor shall promptly thereafter notify the Pledgee
of such organizational identification number and shall take all actions
reasonably satisfactory to the Pledgee to the extent necessary to maintain the
security interest of the Pledgee in the Collateral intended to be granted hereby
fully perfected and in full force and effect.

18. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. The obligations of each Pledgor under
this Agreement shall be absolute and unconditional and shall remain in full
force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by any circumstance or occurrence
whatsoever, including, without limitation: (i) any renewal, extension, amendment
or modification of or addition or supplement to or deletion from any Loan
Document or any other instrument or agreement referred to therein, or any
assignment or transfer of any thereof; (ii) any waiver, consent, extension,
indulgence or other action or inaction under or in respect of any such agreement
or instrument including, without limitation, this Agreement; (iii) any
furnishing of any additional security to the Pledgee or its assignee or any
acceptance thereof or any security by the Pledgee or its assignee; (iv) any
limitation on any party’s liability or obligations under any such instrument or
agreement or any invalidity or unenforceability, in whole or in part, of any
such instrument or agreement or any term thereof; or (v) any bankruptcy,
insolvency, reorganization, composition, adjustment, dissolution, liquidation or
other like proceeding relating to any Pledgor or any Subsidiary of any Pledgor,
or any action taken with respect to this Agreement by any trustee or receiver,
or by any court, in any such proceeding, whether or not such Pledgor shall have
notice or knowledge of any of the foregoing.

 

18



--------------------------------------------------------------------------------

19. PRIVATE SALES. If at any time when the Pledgee shall determine to exercise
its right to sell all or any part of the Collateral pursuant to Section 7
hereof, and the Collateral or the part thereof to be sold shall not, for any
reason whatsoever, be effectively registered under the Securities Act, as then
in effect, the Pledgee may, in its sole and absolute discretion, sell such
Collateral, as the case may be, or part thereof by private sale in such manner
and under such circumstances as the Pledgee may deem necessary or advisable in
order that such sale may legally be effected without such registration. Without
limiting the generality of the foregoing, in any such event the Pledgee, in its
sole and absolute discretion (i) may proceed to make such private sale
notwithstanding that a registration statement for the purpose of registering
such Collateral or part thereof shall have been filed under such Securities Act,
(ii) may approach and negotiate with a single possible purchaser to effect such
sale, and (iii) may restrict such sale to a purchaser who will represent and
agree that such purchaser is purchasing for its own account, for investment, and
not with a view to the distribution or sale of such Collateral or part thereof.
In the event of any such sale, the Pledgee shall incur no responsibility or
liability for selling all or any part of the Collateral at a price which the
Pledgee, in its sole and absolute discretion, in good faith deems reasonable
under the circumstances, notwithstanding the possibility that a substantially
higher price might be realized if the sale were deferred until after
registration as aforesaid.

20. TERMINATION; RELEASE. (a) After the Termination Date, this Agreement and the
security interest created hereby shall automatically terminate (provided that
all indemnities set forth herein including, without limitation, in Section 11
hereof shall survive any such termination), and the Pledgee, at the request and
expense of such Pledgor, will execute and deliver to any Pledgor a proper
instrument or instruments acknowledging the satisfaction and termination of this
Agreement, and will duly assign, transfer and deliver to such Pledgor (without
recourse and without any representation or warranty) such of the Collateral as
has not theretofore been sold or otherwise applied or released pursuant to this
Agreement, together with any monies at the time held by the Pledgee or any of
its sub-agents hereunder and, with respect to any Collateral consisting of an
Uncertificated Security, Corporate Stock or a Limited Liability Company Interest
(other than an Uncertificated Security, Corporate Stock or Limited Liability
Company Interest credited on the books of a Clearing Corporation or Securities
Intermediary), a termination of the agreement relating thereto executed and
delivered by the issuer of such Uncertificated Security pursuant to
Section 3.2(a)(ii) or by the respective partnership or limited liability company
pursuant to Section 3.2(a)(iv)(2). As used in this Agreement, “Termination Date”
shall mean the date upon which all Commitments under the Credit Agreement have
been terminated, no Note under the Credit Agreement is outstanding and all Loans
thereunder have been repaid in full in accordance with the terms thereof, all
Letters of Credit issued under the Credit Agreement have been terminated, and
all other Obligations then due and payable have been paid in full in cash in
accordance with the terms thereof. In the event that any Subsidiary Guarantor is
released from its Obligations hereunder pursuant to Section 7.1.9 of the Credit
Agreement, the Pledgee, at the request and expense of such Subsidiary Guarantor,
shall execute and deliver an instrument acknowledging such Subsidiary
Guarantor’s release from this Agreement.

(b) In the event that any part of the Collateral is sold or otherwise disposed
of in connection with a sale or other disposition permitted by the Loan
Documents (other than a sale or other disposition to any Pledgor or any
Subsidiary thereof) or is otherwise released with the consent of the Required
Lenders and the proceeds of such other sale or disposition or from such release
are applied in accordance with the provisions of the Loan Documents to the
extent

 

19



--------------------------------------------------------------------------------

required to be so applied, the Pledgee, at the request and expense of the
respective Pledgor, will duly assign, transfer and deliver to such Pledgor
(without recourse and without any representation or warranty) such of the
Collateral (and releases therefore) as is then being (or has been) so sold or
released and has not theretofore been released pursuant to this Agreement.

(c) At any time that a Pledgor desires that the Pledgee assign, transfer and
deliver Collateral (and releases therefore) as provided in Section 20(a) or
(b) hereof, such Pledgor shall deliver to the Pledgee a certificate signed by an
authorized officer of such Pledgor stating that the release of the respective
Collateral is permitted pursuant to such Section 20(a) or (b).

(d) The Pledgee shall have no liability whatsoever to any other Secured Creditor
as the result of any release of Collateral by it in accordance with this
Section 20.

21. NOTICES, ETC. All notices and communications hereunder shall be in writing
and sent or delivered by mail, telegraph, telex, telecopy, cable or overnight
courier service and all such notices and communications shall, when mailed,
telegraphed, telexed, telecopied, or cabled or sent by overnight courier, be
effective when deposited in the mails, delivered to the telegraph company, cable
company or overnight courier, as the case may be, or sent by telex or
telecopier, except that notices and communications to the Pledgee or any Pledgor
shall not be effective until received by the Pledgee or such Pledgor, as the
case may be. All such notices and other communications shall be in writing and
addressed as follows:

 

  (a) if to any Pledgor, at:

Strategic Hotel Funding, L.L.C.

c/o Strategic Hotels & Resorts, Inc.

200 W. Madison, Suite 1700

Chicago, Illinois 60606

Attn: Chief Financial Officer & General Counsel

with copies to:

 

  (b) Strategic Hotel Funding, L.L.C.

c/o Strategic Hotels & Resorts, Inc.

200 W. Madison, Suite 1700

Chicago, Illinois 60606

Attn: Chief Financial Officer & General Counsel

and

Perkins Coie LLP

Suite 1700

131 South Dearborn Avenue

Chicago, Illinois 60603

Telephone No.: (312) 324-8650

Telecopier No.: (312) 324-9650

Attn: Bruce A. Bonjour

 

20



--------------------------------------------------------------------------------

  (c) if to the Pledgee, at:

60 Wall Street

New York, New York 10005

Attn: James Rolison

Telephone No.: (212) 250-3352

Telecopier No.: (646) 324-7091

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attn: Harvey R. Uris

Telephone No.: (212) 735-2212

Telecopier No.: (917) 777-2212

(d) if to any Secured Creditor, at such address as such Secured Creditor shall
have specified in the Credit Agreement;

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

22. WAIVER; AMENDMENT. Except as provided in Sections 20 and 30 hereof, none of
the terms and conditions of this Agreement may be changed, waived, modified or
varied in any manner whatsoever unless in writing duly signed by each Pledgor
directly affected thereby (it being understood that the addition or release of
any Pledgor hereunder shall not constitute a change, waiver, discharge or
termination affecting any Pledgor other than the Pledgor so added or released)
and the Pledgee (with the written consent of the Required Lenders).

23. MISCELLANEOUS. This Agreement shall and shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of and be enforceable by each of the parties hereto and their respective
successors and assigns, provided that no Pledgor may assign any of its rights or
obligations except in accordance with the terms of the other Loan Documents.

24. HEADINGS DESCRIPTIVE. The headings of the several Sections of this Agreement
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

 

21



--------------------------------------------------------------------------------

25. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL. (a)
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PLEDGOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF
THE AFORESAID COURTS. EACH PLEDGOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PLEDGOR, AND AGREES
NOT TO PLEAD OR CLAIM IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS THAT
ANY SUCH COURT LACKS PERSONAL JURISDICTION OVER SUCH PLEDGOR. EACH PLEDGOR
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ANY SUCH PLEDGOR AT
ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION 21 ABOVE, SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. EACH PLEDGOR HEREBY IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE PLEDGEE
UNDER THIS AGREEMENT, OR ANY SECURED CREDITOR, TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST ANY PLEDGOR IN ANY OTHER JURISDICTION.

(b) EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

22



--------------------------------------------------------------------------------

26. PLEDGOR’S DUTIES. It is expressly agreed, anything herein contained to the
contrary notwithstanding, that each Pledgor shall remain liable to perform all
of the obligations, if any, assumed by it with respect to the Collateral and the
issuer of Collateral and the Pledgee shall not have any obligations or
liabilities, except as expressly set forth herein, with respect to the
Collateral or the issuer of Collateral by reason of or arising out of this
Agreement, nor shall the Pledgee be required or obligated in any manner to
perform or fulfill any of the obligations of any Pledgor under or with respect
to any Collateral.

27. COUNTERPARTS. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with each Pledgor and the Pledgee.

28. SEVERABIILTY. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

29. RECOURSE. This Agreement is made with full recourse to each Pledgor and
pursuant to and upon all the representations, warranties, covenants and
agreements on the part of such Pledgor contained herein and in the other Loan
Documents and otherwise in writing in connection herewith or therewith.

30. ADDITIONAL PLEDGORS. It is understood and agreed that any Subsidiary of the
Borrower that is required to execute a counterpart of this Agreement after the
date hereof pursuant to the Credit Agreement shall become a Pledgor hereunder by
(x) executing a counterpart hereof and delivering the same to the Pledgee,
(y) delivering supplements to Annexes A through D hereto as are necessary to
cause such annexes to be complete and accurate with respect to such additional
Pledgor on such date and (z) taking all actions as specified in this Agreement
as would have been taken by such Pledgor had it been an original party to this
Agreement, in each case with all documents required above to be delivered to the
Pledgee and with all documents and actions required above to be taken to the
reasonable satisfaction of the Pledgee.

31. LIMITED OBLIGATIONS. It is the desire and intent of each Pledgor and the
Secured Creditors that this Agreement shall be enforced against each Pledgor to
the fullest extent permissible under the laws applied in each jurisdiction in
which enforcement is sought.

32. RELEASE OF PLEDGORS. If at any time all of the Equity Interests of any
Pledgor are sold (to a Person other than the Borrower or a Subsidiary) in a
transaction permitted pursuant to the Loan Documents, such Pledgor shall be
released as a Pledgor pursuant to this Agreement without any further action
hereunder (it being understood that the sale of all of the Equity Interests (and
all Collateral owned by such Pledgor shall be released from any liens on the
security interest granted hereunder) in any Person that owns, directly or
indirectly, all of the Equity Interests in any Pledgor shall be deemed to be a
sale of all of the Equity Interests in such

 

23



--------------------------------------------------------------------------------

Pledgor for purposes of this Section 32), and the Pledgee is authorized and
directed to execute and deliver such instruments of release as are reasonably
satisfactory to it. If at any time all of the Collateral of any Pledgor is sold
(in a manner permitted under the Loan Documents), such Pledgor will be released
from any liens on the security interest granted hereunder. At any time that the
Borrower desires that a Pledgor be released from this Agreement as provided in
this Section 32, the Borrower shall deliver to the Pledgee a certificate signed
by an officer of the Borrower stating that the release of such Pledgor is
permitted pursuant to the terms of the Credit Agreement and this Section 32 and
including reasonable supporting documentation with respect thereto. If requested
by Pledgee (although the Pledgee shall have no obligation to make any such
request), the Borrower shall furnish legal opinions (from counsel acceptable to
the Pledgee) to the effect set forth in the immediately preceding sentence. The
Pledgee shall have no liability whatsoever to any other Secured Creditor as a
result of the release of any Pledgor by it in accordance with, or which it
believes to be in accordance with, this Section 32.

* * * *

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this Agreement to
be executed by their duly elected officers duly authorized as of the date first
above written.

 

PLEDGOR: STRATEGIC HOTEL FUNDING, L.L.C., a Delaware limited liability company
By:       Name:   [                    ]   Title:  
[                             ] SHC DTRS, Inc., a Delaware limited liability
company By:       Name:   [                    ]   Title:  
[                             ] SHC HALF MOON BAY MEZZANINE LLC, a Delaware
limited liability company By:       Name:   [                    ]   Title:  
[                             ] SHC LAGUNA, L.L.C., a Delaware limited liability
company By:       Name:   [                    ]   Title:  
[                             ]



--------------------------------------------------------------------------------

Accepted and Agreed to: PLEDGEE: DEUTSCHE BANK TRUST COMPANY AMERICAS By:      
Name:     Title:   By:       Name:     Title:  



--------------------------------------------------------------------------------

ANNEX A

to

PLEDGE AGREEMENT

SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION

(AND WHETHER A REGISTERED ORGANIZATION AND/OR

A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,

LOCATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS

 

Exact Legal

Name of Each

Pledgor

   Registered
Organization?
(Yes/No)      Jurisdiction of
Organization      Pledgor’s Location
(for purposes of NY
UCC §9-307)      Pledgor’s
Organization
Identification
Number (or if it has
none, so indicate)      Transmitting
Utility?
(Yes/No)  

Strategic Hotel Funding, L.L.C.

     Yes         Delaware         Delaware         2828390         No   

SHC DTRS, Inc.

     Yes         Delaware         Delaware         3813595         No   

SHC Half Moon Bay Mezzanine LLC

     Yes         Delaware         Delaware         3831674         No   

SHC Laguna, L.L.C.

     Yes         Delaware         Delaware         4142968         No   



--------------------------------------------------------------------------------

ANNEX B

to

PLEDGE AGREEMENT

SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS

 

1. PLEDGOR

 

Name of

Issuing

Entity

   Type of
Interest    Certificate No.      Percentage
Owned     Sub-clause of
Section
3.2(a)(i)
of Pledge
Agreement

1. Strategic Hotel Funding, L.L.C.

SHC Lincolnshire LLC

   Membership      2         100 %    Yes

SHC Half Moon Bay Mezzanine LLC

   Membership      2         100 %    Yes

SHC Laguna, L.L.C.

   Membership      1         100 %    Yes

2. SHC DTRS, Inc.

DTRS Lincolnshire, L.L.C.

   Membership      1         100 %    Yes

DTRS Half Moon Bay, LLC

   Membership      2         100 %    Yes

DTRS Laguna, L.L.C.

   Membership      1         100 %    Yes

3. SHC Half Moon Bay Mezzanine LLC

SHC Half Moon Bay, LLC

   Membership      2         100 %    Yes

4. SHC Laguna, L.L.C.

SHC Laguna Niguel I LLC

   Membership      2         100 %    Yes



--------------------------------------------------------------------------------

ANNEX C

to

PLEDGE AGREEMENT

S SCHEDULE OF CORPORATE STOCK

 

1. PLEDGOR

 

Name of

Issuing

Corporation

   Type of
Shares      Number
of
Shares      Certificate No.      Percentage
Owned     Sub-clause of
Section
3.2(a)(i)
of Pledge
Agreement  

1. Strategic Hotel Funding, L.L.C.

  

SHC DTRS, Inc.

     Stock         100         1         100 %      Yes   



--------------------------------------------------------------------------------

ANNEX D

to

PLEDGE AGREEMENT

Form of Agreement Regarding Uncertificated Securities, Limited Liability

Company Interests and Corporate Stock

AGREEMENT (as amended, modified or supplemented from time to time, this
“Agreement”), dated as of                 , among the undersigned pledgor (the
“Pledgor”), Deutsche Bank Trust Company Americas, as lender (the “Pledgee”), and
                , as the issuer of the [Uncertificated Securities] [Limited
Liability Company Interests] [Corporate Stock] (defined below) (the “Issuer”).

W I T N E S S E T H :

WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have entered
into a Pledge Agreement, dated as of June     , 2009 (as amended, modified or
supplemented from time to time, the “Pledge Agreement”), under which, among
other things, in order to secure the payment of the Obligations (as defined in
the Pledge Agreement), the Pledgor will pledge to the Pledgee, and grant a
security interest in favor of the Pledgee in, all of the right, title and
interest of the Pledgor in and to any and [all “uncertificated securities” (as
defined in Section 8-102(a)(18) of the Uniform Commercial Code, as adopted in
the State of New York) (“Uncertificated Securities”)] [Corporate Stock (as
defined in the Pledge Agreement)] [Limited Liability Company Interests (as
defined in the Pledge Agreement)] issued from time to time by the Issuer,
whether now existing or hereafter from time to time acquired by the Pledgor
(with all of such [Uncertificated Securities] [Corporate Stock] [Limited
Liability Company Interests] being herein collectively called the “Issuer
Pledged Interests”); and

WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
protect the security interest of the Pledgee under the Pledge Agreement in the
Issuer Pledged Interests, to vest in the Pledgee control of the Issuer Pledged
Interests and to provide for the rights of the parties under this Agreement;

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1. The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Issuer Pledged Interests without the further consent by the registered
owner (including the Pledgor), and, after receiving a notice from the Pledgee
stating that an “Event of Default” has occurred and is continuing (i) not to
comply with any instructions or orders regarding any or all of the Issuer
Pledged Interests originated by any person or entity other than the Pledgee (and
its successors and assigns) or a court of competent jurisdiction and (ii) the
Issuer will send any and all redemptions, distributions, interest or other
payments in respect of the Issuer Pledged Interests from the Issuer for the
account of the Pledgor only by wire transfers to such account as may be directed
by Pledgee.



--------------------------------------------------------------------------------

ANNEX D

Page 2

 

2. The Issuer hereby certifies that (i) no notice of any security interest, lien
or other encumbrance or claim affecting the Issuer Pledged Interests (other than
the security interest of the Pledgee) has been received by it, and (ii) the
security interest of the Pledgee in the Issuer Pledged Interests has been
registered in the books and records of the Issuer.

3. The Issuer hereby represents and warrants that (i) the pledge by the Pledgor
of, and the granting by the Pledgor of a security interest in, the Issuer
Pledged Interests to the Pledgee does not violate the charter, by-laws,
partnership agreement, membership agreement or any other agreement governing the
Issuer or the Issuer Pledged Interests, and (ii) the Issuer Pledged Interests
are fully paid and nonassessable.

4. All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Pledgee at the following address:

60 Wall Street

New York, New York 10005

Attention: James Rolison

Telephone No.: (212) 250-3352

Telecopier No.: (646) 324-7091

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: Harvey R. Uris

Telephone No.: (212) 735-2212

Telecopier No.: (917) 777-2212

5. Except as expressly provided otherwise in Sections 4 above, all notices shall
be sent or delivered by mail, telegraph, telex, telecopy, cable or overnight
courier service and all such notices and communications shall, when mailed,
telegraphed, telexed, telecopied, or cabled or sent by overnight courier, be
effective when deposited in the mails, delivered to the telegraph company, cable
company or overnight courier, as the case may be, or sent by telex or
telecopier, except that notices and communications to the Pledgee, the Pledgor
or the Issuer shall not be effective until received by the Pledgee, the Pledgor
or the Issuer, as the case may be. All notices and other communications shall be
in writing and addressed as follows:

 



--------------------------------------------------------------------------------

ANNEX D

Page 3

 

(a) if to the Pledgor, at:

Strategic Hotel Funding, L.L.C.

200 W. Madison, Suite 1700

Chicago, IL 60606

Attn: Chief Financial Officer and General Counsel

with copies to:

Strategic Hotel Funding, L.L.C.

200 W. Madison, Suite 1700

Chicago, IL 60606

Attn: Chief Financial Officer and General Counsel

and

Perkins Coie LLP

Suite 1700

131 South Dearborn Avenue

Chicago, Illinois 60603

Telephone No.: (312) 324-8650

Telecopier No.: (312) 324-9650

Attn: Bruce A. Bonjour

 

(b) if to the Pledgee, at:

60 Wall Street

New York, New York 10005

Attention: James Rolison

Telephone No.: (212) 250-3352

Telecopier No.: (646) 324-7091

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: Harvey R. Uris

Telephone No.: (212) 735-2212

Telecopier No.: (917) 777-2212

 

(c) if to the Issuer, at:

Strategic Hotel Funding, L.L.C.

200 W. Madison, Suite 1700

Chicago, IL 60606

Attn: Chief Financial Officer and General Counsel

 



--------------------------------------------------------------------------------

ANNEX D

Page 4

 

with copies to:

Strategic Hotel Funding, L.L.C.

200 W. Madison, Suite 1700

Chicago, IL 60606

Attn: Chief Financial Officer and General Counsel

and

Perkins Coie LLP

Suite 1700

131 South Dearborn Avenue

Chicago, Illinois 60603

Telephone No.: (312) 324-8650

Telecopier No.: (312) 324-9650

Attn: Bruce A. Bonjour

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. As used in this
Section 6, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.

6. This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Pledgee and its successors and assigns. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto. None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in the manner whatsoever
except in writing signed by the Pledgee, the Issuer and the Pledgor.

7. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without regard to its principles of conflict of laws.

 



--------------------------------------------------------------------------------

ANNEX D

Page 5

 

IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 

[                                     ],       as Pledgor By       Name:  
Title:

DEUTSCHE BANK TRUST COMPANY
AMERICAS,
as Pledgee

By       Name:   Title: [                                     ],       as Issuer
By       Name:   Title:

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1. SECURITY FOR OBLIGATIONS

     2   

2. DEFINITIONS

     2   

3. PLEDGE OF SECURITIES, ETC.

     6   

3.1 Pledge

     6   

3.2 Procedures

     8   

3.3 Subsequently Acquired Collateral

     9   

3.4 Transfer Taxes

     10   

3.5 Certain Representations and Warranties Regarding the Collateral

     10   

4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.

     10   

5. VOTING, ETC., WHILE NO EVENT OF DEFAULT

     11   

6. DIVIDENDS AND OTHER DISTRIBUTIONS

     11   

7. REMEDIES IN CASE OF AN EVENT OF DEFAULT

     12   

8. REMEDIES, CUMULATIVE, ETC.

     13   

9. APPLICATION OF PROCEEDS

     13   

10. PURCHASERS OF COLLATERAL

     15   

11. INDEMNITY

     15   

12. PLEDGEE NOT A OFFICER, LIMITED LIABILITY COMPANY OR MEMBER

     15   

13. FURTHER ASSURANCES; POWER-OF-ATTORNEY

     16   

14. THE PLEDGEE

     16   

15. TRANSFER BY THE PLEDGORS

     17   

16. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS

     17   

17. CHANGES TO LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED
ORGANIZATION AND/OR A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION;
LOCATION; ORGANIZATIONAL IDENTIFICATION NUMBERS; CHANGES THERETO; ETC.

     18   

18. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC.

     18   

19. PRIVATE SALES

     19   

20. TERMINATION; RELEASE

     19   

21. NOTICES, ETC.

     20   

22. WAIVER; AMENDMENT

     21   

 

i



--------------------------------------------------------------------------------

23. MISCELLANEOUS    21  

24. HEADINGS DESCRIPTIVE

     21   

25. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

     22   

26. PLEDGOR’S DUTIES

     23   

27. COUNTERPARTS

     23   

28. SEVERABIILTY

     23   

29. RECOURSE

     23   

30. ADDITIONAL PLEDGORS

     23   

31. LIMITED OBLIGATIONS

     23   

32. RELEASE OF PLEDGORS

     23   

 

ANNEX A

   -    SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION, JURISDICTION OF
ORGANIZATION, LOCATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS      

ANNEX B

  

-

   SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS

ANNEX C

  

-

   SCHEDULE OF CORPORATE STOCK

ANNEX D

  

-

   FORM OF AGREEMENT REGARDING UNCERTIFICATED SECURITIES, LIMITED LIABILITY
COMPANY INTERESTS AND CORPORATE STOCK

 

ii



--------------------------------------------------------------------------------

Exhibit H-1

Form of Guaranty

GUARANTY

THIS GUARANTY, dated as of June 30, 2011 (as amended, modified, or supplemented
from time to time, this “Guaranty”), is made by Strategic Hotels & Resorts,
Inc., a Maryland corporation (“Guarantor”) to and for the benefit of the “Credit
Parties” (as defined herein). Except as otherwise defined herein, terms used
herein and defined in the Credit Agreement (as defined below) shall be used
herein as therein defined.

W I T N E S S E T H:

WHEREAS, Strategic Hotel Funding, L.L.C. (“Borrower”), the lenders from time to
time party thereto (“Lenders”), Deutsche Bank Trust Company Americas, as
administrative agent (“Administrative Agent,” and together with the Issuer, the
Lenders and each Person (other than Borrower, Guarantor or any Subsidiary of
either) party to a Credit Hedging Agreement or a Pari-Pasu Hedging Agreement, to
the extent such party is a Lender or any affiliate thereof (even if such Lender
subsequently ceases to be a Lender under the Credit Agreement for any reason),
and their subsequent successors and assigns, the “Credit Parties”) have entered
into a Credit Agreement, dated as of June 30, 2011 (as amended, modified, or
supplemented from time to time, the “Credit Agreement”);

WHEREAS, Guarantor is the owner of a direct or indirect beneficial interest in
the Borrower, will obtain material direct and indirect benefits from the
extensions of credit to Borrower under the Credit Agreement and the entering
into of Credit Hedging Agreements by Credit Parties and Pari-Pasu Hedging
Agreements by the Lenders and the Pari-Pasu Hedging Counterparties;

WHEREAS, in order to induce the Lenders to enter into the Credit Agreement and
to extend credit thereunder, and as a condition thereto, to induce the Lenders
or any of their respective Affiliates to enter into Credit Hedging Agreements
and Pari Pasu Hedging Agreements, and in recognition of the direct and indirect
benefits to be received by Guarantor from the proceeds of the Loans, the
issuance of the Letters of Credit and the entering into of Credit Hedging
Agreements and Pari-Pasu Hedging Agreements, Guarantor desires to execute this
Guaranty;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
Guarantor, the receipt and sufficiency of which are hereby acknowledged,
Guarantor hereby makes the following representations and warranties to the
Credit Parties and hereby covenants and agrees with each Credit Party as
follows:

 

1. Guarantor hereby absolutely irrevocably and unconditionally guarantees:

(a) to the Credit Parties the full, prompt and unconditional payment when due
(whether at the stated maturity, by acceleration or otherwise) of (i) the
principal of and interest on the Revolving Notes issued to, the Loans made to,
any additional Revolving Loan Commitments made to, and the issuance of Letters
of Credit for the account of, Borrower under the Credit Agreement, (ii) all
other obligations (including obligations which, but for any automatic stay under
Section 362(a) of Title 11 of the United States Code, entitled “Bankruptcy”, as
amended from time to time and any successor statute or statutes (the “Bankruptcy
Code”), would become due) and liabilities owing by Borrower to the Credit
Parties under the Credit Agreement and the Loan Documents referred to therein
(including, without limitation, indemnities, fees, and interest thereon) now
existing or hereafter incurred under, arising out of or in connection with the
Credit Agreement or any other Loan Document, and the due performance and
compliance with the terms of the Loan Documents, (iii) all obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due) and liabilities of Borrower and
Guarantor, whether now in existence or hereunder arising, owing under any Credit
Hedging Agreement entered into by Borrower or Guarantor with any Lender or any
affiliate thereof (even if such Lender subsequently ceases to be a Lender under
the Credit Agreement for any reason) so long as such Lender or affiliate
participates in such Credit Hedging Agreement, and their subsequent assigns, if
any, and the due performance and compliance with all terms, conditions and
agreements contained therein and (iv) all obligations (including obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due) and liabilities of Borrower, whether now in existence or
hereunder arising, owing under any Pari-Pasu Hedging Agreement entered into by
Borrower or Guarantor with any Counterparty or any affiliate thereof so long as
such Counterparty or affiliate participates in such Pari-Pasu Hedging Agreement,
and their subsequent assigns, if any, and the due performance and compliance
with all terms, conditions and agreements contained therein (all such principal,
interest, liabilities, and obligations, the “Guaranteed Obligations”).

This Guaranty shall constitute a guaranty of payment, and not of collection and
upon any failure of Borrower to pay the Guaranteed Obligations, the Credit
Parties may, at their option, proceed directly and at once, without notice,
against Guarantor to collect and recover the full amount of the liability to pay
the Guaranteed Obligations hereunder or any portion thereof, without proceeding
against Borrower or any other Person, or foreclosing upon, selling, or otherwise
disposing of or collecting or applying against any of the collateral for the
Loans.

 

2. Additionally, Guarantor, absolutely, unconditionally and irrevocably,
guarantees the payment of any and all Guaranteed Obligations whether or not due
or payable by Borrower upon the occurrence in respect of Borrower of any of the
events specified in Section 8.1.9 of the Credit Agreement, and absolutely,
unconditionally and irrevocably promises to pay such Guaranteed Obligations to
the Credit Parties, on demand, in lawful money of the United States.

 

2



--------------------------------------------------------------------------------

3. The liability of Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the indebtedness of Borrower whether executed
by the Guarantor, any other guarantor, Borrower, or by any other party, and the
liability of Guarantor hereunder shall not be affected or impaired by (a) any
direction as to application of payment by Borrower or by any other party,
(b) any other continuing or other guaranty, undertaking or maximum liability of
a guarantor or of any other party as to the indebtedness of Borrower, (c) any
payment on or in reduction of any such other guaranty or undertaking, (d) any
dissolution, termination, or increase, decrease, or change in personnel by
Borrower, or (e) any payment made to any Credit Party on the indebtedness which
any Credit Party repays to Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium, or other debtor relief proceeding, and
Guarantor waives any right to the deferral or modification of its obligations
hereunder by reason of any such proceeding.

 

4. The obligations of Guarantor hereunder are independent of the obligations of
any other guarantor or Borrower, and a separate action or actions may be brought
and prosecuted against Guarantor whether or not action is brought against any
other guarantor or Borrower and whether or not any other guarantor of Borrower
or Borrower be joined in any such action or actions.

 

5. Guarantor hereby waives notice of acceptance of this Guaranty and notice of
any liability to which it may apply, and waives notices of the existence,
creation, or incurring of additional Indebtedness, promptness, diligence,
presentment, demand for performance, notice of non-performance, demand of
payment, notice of intention to accelerate, notice of acceleration, protest,
notice of dishonor or nonpayment of any such liabilities, suit or taking of
other action by Administrative Agent or any other Credit Party against, and any
other notice to, any party liable thereon (including Guarantor or any other
guarantor of Borrower).

 

6. Any Credit Party may at any time and from time to time without the consent
of, or notice to, Guarantor, without incurring responsibility to the Guarantor,
without impairing or releasing the obligations of the Guarantor hereunder, upon
or without any terms or conditions and in whole or in part:

 

  (a) change the manner, place, or terms of payment of, and/or change or extend
the time of payment of, renew, or alter, any of the Guaranteed Obligations, any
security therefor, or any liability incurred directly or indirectly in respect
thereof, and the guaranty herein made shall apply to the Guaranteed Obligations
as so changed, extended, renewed, or altered;

 

  (b) sell, exchange, release, surrender, realize upon, or otherwise deal with
in any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset there against;

 

3



--------------------------------------------------------------------------------

  (c) exercise or refrain from exercising any rights against Borrower, any other
guarantor, or others or otherwise act or refrain from acting;

 

  (d) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
Borrower to creditors of such Borrower (other than the Credit Parties);

 

  (e) apply any sums by whomsoever paid or howsoever realized to any liability
or liabilities of Borrower to the Credit Parties regardless of what liabilities
of such Borrower remain unpaid;

 

  (f) consent to or waive any breach of, or any act, omission or default under,
any of the Loan Documents or any of the instruments or agreements referred to
therein, or otherwise amend, modify, or supplement any of the Loan Documents or
any of such other instruments or agreements; and/or

 

  (g) act or fail to act in any manner referred to in this Guaranty which may
deprive the Guarantor of its right to subrogation against Borrower to recover
full indemnity for any payments made pursuant to this Guaranty.

 

7. No invalidity, irregularity, or unenforceability of all or any part of the
Guaranteed Obligations or of any security therefor shall affect, impair, or be a
defense to this Guaranty, and this Guaranty shall be primary, absolute, and
unconditional notwithstanding the occurrence of any event or the existence of
any other circumstances which might constitute a legal or equitable discharge of
a surety or guarantor except payment in full of the Guaranteed Obligations.

 

8. This Guaranty is a continuing one and all liabilities to which it applies or
may apply under the terms hereof shall be conclusively presumed to have been
created in reliance hereon. No failure or delay on the part of any Credit Party
in exercising any right, power, or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power, or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
expressly specified are cumulative and not exclusive of any rights or remedies
which any Credit Party would otherwise have. No notice to or demand on Guarantor
in any case shall entitle Guarantor to any other further notice or demand in
similar or other circumstances or constitute a waiver of the rights of any
Credit Party to any other or further action in any circumstances without notice
or demand. It is not necessary for any Credit Party to inquire into the capacity
or powers of Borrower or any of its Subsidiaries or the officers, directors,
partners, or agents acting or purporting to act on its behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

 

4



--------------------------------------------------------------------------------

9. Any Indebtedness of Borrower to Guarantor now or hereafter existing,
including, without limitation, any rights to subrogation which Guarantor may
have as a result of any payment by Guarantor under this Guaranty, together with
any interest thereon, shall be, and such Indebtedness is, hereby deferred,
postponed and subordinated to the prior payment in full of the Guaranteed
Obligations. Until payment in full of the Guaranteed Obligations, including
interest accruing on the Revolving Notes after the commencement of a proceeding
by or against Borrower under the Bankruptcy Code which interest the parties
agree shall remain a claim that is prior and superior to any claim of Guarantor
notwithstanding any contrary practice, custom or ruling in cases under the
Bankruptcy Code generally, Guarantor agrees not to accept any payment or
satisfaction of any kind of Indebtedness of Borrower to Guarantor and hereby
assigns such Indebtedness to the Administrative Agent, including the right to
file proof of claim and to vote thereon in connection with any such proceeding
under the Bankruptcy Code, including the right to vote on any plan of
reorganization.

 

10. Guarantor:

(a) hereby waives any right (except as shall be required by applicable statute
and cannot be waived) to require the Credit Parties to: (i) proceed against
Borrower, any other guarantor of Borrower, or any other party; (ii) proceed
against or exhaust any security held from Borrower, any other guarantor of
Borrower, or any other party; or (iii) pursue any other remedy in the Credit
Parties’ power whatsoever. Guarantor waives any defense based on or arising out
of any defense of Borrower, any other guarantor of Borrower, or any other party
other than payment in full of the Guaranteed Obligations, including, without
limitation, any defense based on or arising out of the disability of Borrower,
any other guarantor of Borrower, or any other party, or the unenforceability of
the Guaranteed Obligations or any part thereof from any cause, or the cessation
from any cause of the liability of Borrower other than payment in full of the
Guaranteed Obligations of Borrower. The Credit Parties may, at their election,
foreclose on any security held by the Administrative Agent or the other Credit
Parties by one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable (to the extent such sale is
permitted by applicable law), or exercise any other right or remedy the Credit
Parties may have against Borrower or any other party, or any security, without
affecting or impairing in any way the liability of Guarantor hereunder except to
the extent the Guaranteed Obligations have been paid in full. Guarantor waives
any defense arising out of any such election by the Administrative Agent and/or
any other Credit Parties, even though such election operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
the Guarantor against Borrower, any other guarantor of Borrower, or any other
party or any security.

(b) assumes all responsibility for being and keeping itself informed of
Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope, and extent of the risks which Guarantor assumes and incurs
hereunder, and agrees that the Credit Parties shall have no duty to advise
Guarantor of information known to them regarding such circumstances or risks.

 

5



--------------------------------------------------------------------------------

11. If and to the extent that Guarantor makes any payment to any Credit Party or
to any other Person pursuant to or in respect of this Guaranty, then any claim
which Guarantor may have against Borrower by reason thereof shall be subject and
subordinate to the prior payment in full of the Guaranteed Obligations to each
Credit Party. Prior to the transfer by Guarantor of any note or negotiable
instrument evidencing any Indebtedness of Borrower to Guarantor, Guarantor shall
mark such note or negotiable instrument with a legend that the same is subject
to this subordination.

 

12. Guarantor covenants and agrees that on and after the date hereof and until
the Commitments under the Credit Agreement have been terminated and all
Guaranteed Obligations have been paid in full, Guarantor shall take, or will
refrain from taking, as the case may be, all actions that are necessary to be
taken or not taken so that no Event of Default is caused by the actions of
Guarantor or any of its Subsidiaries.

 

13. Guarantor hereby agrees to pay, to the extent not paid by Borrower pursuant
to Section 10.3 of the Credit Agreement, all out-of-pocket costs and expenses
(including, without limitation, the reasonable fees and disbursements of
counsel) of each Credit Party in connection with the enforcement of this
Guaranty or the collection of the Guaranteed Obligations and in connection with
any amendment, waiver, or consent relating to this Guaranty.

 

14. This Guaranty shall be binding upon Guarantor and its successors and assigns
and shall inure to the benefit of the Credit Parties and their successors and
assigns to the extent permitted under the Credit Agreement.

 

15. Neither this Guaranty nor any provision hereof may be changed, waived,
discharged or terminated except with the written consent of the Required Lenders
(or to the extent required by Section 10.1 of the Credit Agreement, each Lender,
as the case may be) and Guarantor affected thereby (it being understood that the
addition or release of Guarantor hereunder shall not constitute a change,
waiver, discharge or termination affecting any Guarantor other than the
Guarantor so added or released).

 

16. Guarantor acknowledges that an executed (or conformed) copy of each of the
Loan Documents has been made available to its principal executive officers and
such officers are familiar with the contents thereof.

 

17.

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of an Event of Default, each Credit Party is hereby authorized, at
any time or from time to time, without notice to Guarantor or to any other
Person, any such notice being expressly waived, to set off and to appropriate
and apply any and all deposits (general or special) and any other indebtedness
at any time held or owing by such Credit Party to or for the credit or the
account of Guarantor, against and on account of the obligations and liabilities
of Guarantor to such Credit Party under this Guaranty, irrespective of whether
or not such Credit Party shall have made any demand hereunder; provided that
said

 

6



--------------------------------------------------------------------------------

  obligations, liabilities, deposits, or claims, or any of them, shall be then
due and owing. Each Credit Party agrees to promptly notify Guarantor after any
such set off and application, provided that the failure to give such notice
shall not affect the validity of such set off and application.

 

18. All notices, requests, demands, or other communications provided for
hereunder made in writing (including communications by facsimile transmission)
shall be deemed to have been duly given or made when delivered to the Person to
which such notice, request, demand, or other communication is required or
permitted to be given or made under this Guaranty, addressed to such party
(i) in the case of any Credit Party, as provided in the Credit Agreement and
(ii) in the case of Guarantor, at its address set forth in Schedule I to this
Guaranty.

 

19. Guarantor hereby agrees that if at any time all or any part of any payment
at any time received by a Credit Party from the Borrower under any of the
Revolving Notes or other Loan Documents or from Guarantor under or with respect
to this Guaranty is or must be rescinded or returned by such Credit Party for
any reason whatsoever (including, without limitation, the insolvency, bankruptcy
or reorganization of the Borrower or Guarantor), then Guarantor’s obligations
hereunder shall, to the extent of the payment rescinded or returned, be deemed
to have continued in existence notwithstanding such previous receipt by such
Credit Party, and Guarantor’s obligations hereunder shall continue to be
effective or reinstated, as the case may be, as to such payment, as though such
previous payment to the Credit Party had never been made. In addition, if any
court of competent jurisdiction determines that the incurrence by Guarantor of
its obligations under this Guaranty or the payment by Guarantor of its
obligations hereunder is or would be voidable as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code, any analogous state law, or
any other law relating to debtor protection or creditors’ rights, the obligation
of Guarantor hereunder shall automatically be reduced to the maximum amount (if
any) of the obligation that Guarantor could incur or pay without such incurrence
or payment being subject to avoidance as a fraudulent transfer or conveyance.

 

20. (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. GUARANTOR AGREES THAT ANY
SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH
SUIT BEING MADE UPON GUARANTOR IN THE MANNER AND AT THE ADDRESS SPECIFIED FOR
NOTICES IN THIS AGREEMENT. GUARANTOR HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH
SUIT IS BROUGHT IN AN INCONVENIENT COURT.

 

7



--------------------------------------------------------------------------------

(b) JURY TRIAL WAIVER. GUARANTOR AND ALL PERSONS CLAIMING BY, THROUGH OR UNDER
IT, HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT
PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF EACH GUARANTOR IN
CONNECTION HEREWITH OR THEREWITH. GUARANTOR AND ALL PERSONS CLAIMING BY, THROUGH
OR UNDER IT, ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN
DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE AGENTS, THE LENDERS, AND THE ISSUER ENTERING INTO THIS
AGREEMENT AND EACH SUCH OTHER LOAN DOCUMENT.

(c) MARSHALING. GUARANTOR WAIVES ANY RIGHT OR CLAIM OF RIGHT TO CAUSE A
MARSHALING OF BORROWER’S ASSETS OR TO CAUSE ANY CREDIT PARTY TO PROCEED AGAINST
ANY OF THE SECURITY FOR THE LOAN BEFORE PROCEEDING UNDER THIS AGREEMENT AGAINST
BORROWER OR TO PROCEED AGAINST GUARANTOR IN ANY PARTICULAR ORDER. GUARANTOR
AGREES THAT ANY PAYMENTS REQUIRED TO BE MADE HEREUNDER SHALL BECOME DUE AND
PAYABLE TEN (10) DAYS AFTER DEMAND. GUARANTOR EXPRESSLY WAIVES AND RELINQUISHES
ALL RIGHTS AND REMEDIES (INCLUDING ANY RIGHTS OF SUBROGATION) ACCORDED BY
APPLICABLE LAW TO GUARANTOR.

(d) Special California Waivers. In the event that (and only in the event that)
any court of competent jurisdiction determines that the laws of the State of
California are applicable in any respect to the interpretation or enforcement of
all or any portion this Agreement then the terms and provisions of this
subsection (d) shall apply.

 

  (i) To the extent permitted by law, Guarantor hereby waives and agrees not to
assert or take advantage of:

 

  (1)

Any defense based upon any Lender’s election of any remedy against Guarantor,
including, without limitation, the defense to enforcement of this Agreement (the
“Gradsky” defense based upon Union Bank v. Gradsky, 265 Cal. App. 2d 40
(1968) or subsequent cases) which, absent this waiver, Guarantor would have by
virtue of an election by such Lender to conduct a non-judicial foreclosure sale
of the Property, it being understood by Guarantor that any such non-judicial
foreclosure sale will destroy, by operation of California Code of Civil
Procedure Section 580d, all rights of any party to a deficiency judgment against
the Borrower, and, as a

 

8



--------------------------------------------------------------------------------

  consequence, will destroy all rights which Guarantor would otherwise have
(including, without limitation, the right of subrogation, the right of
reimbursement, and the right of contribution) to proceed against the Borrower
and to recover any such amount, and that such Lender could be otherwise estopped
from pursuing Guarantor for a deficiency judgment after a non-judicial
foreclosure sale on the theory that a obligor should be exonerated if a lender
elects a remedy that eliminates the obligor’s subrogation, reimbursement or
contribution rights;

 

  (2) Any rights under California Code of Civil Procedure Sections 580a and
726(b), which provide, among other things: that a creditor must file a complaint
for deficiency within three (3) months of a nonjudicial foreclosure sale or
judicial foreclosure sale, as applicable; that a fair market value hearing must
be held; and that the amount of the deficiency judgment shall be limited to the
amount by which the unpaid debt exceeds the fair market value of the security,
but not more than the amount by which the unpaid debt exceeds the sale price of
the security; and

 

  (3) Without limiting the generality of the foregoing or any other provision
hereof, Guarantor expressly waives any and all benefits which might otherwise be
available to Guarantor under California Civil Code Sections 2787 to 2855,
inclusive, 2899 and 3433 and California Code of Civil Procedure Sections 580a,
580b, 580d and 726, or any of such sections.

(d) Waiver Pursuant to California Civil Code Section 2856. In addition to all
the other waivers agreed to and made by Guarantor as set forth in this Guaranty,
and pursuant to the provisions of California Civil Code Section 2856, Guarantor
hereby waives all rights and defenses that Guarantor may have because the
debtor’s debt is secured directly or indirectly by real property. This means,
among other things:

 

  (i) The creditor may collect from Guarantor without first foreclosing on any
real or personal property collateral pledged by the debtor.

 

  (ii) If the creditor forecloses on any collateral pledged by the debtor that
is in the form of interests in real property:

 

  (1) The amount of the debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price; and

 

  (2) The creditor may collect from Guarantor even if the creditor, by
foreclosing on the collateral, has destroyed any right Guarantor may have to
collect from the debtor.

 

9



--------------------------------------------------------------------------------

This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have because the debtor’s debt is secured directly or indirectly
by real property. These rights and defenses include, but are not limited to, any
rights or defenses based upon Sections 580a, 580b, 580d, or 726 of the
California Code of Civil Procedure.

Guarantor further hereby waives all rights and defenses arising out of an
election of remedies by the creditor, even though that election of remedies,
such as a nonjudicial foreclosure with respect to security for a guaranteed
obligation, has destroyed Guarantor’s rights of subrogation and reimbursement
against the principal by the operation of Section 580d of the California Code of
Civil Procedure or otherwise.

 

21. The Credit Parties agree that this Guaranty may be enforced only by the
action of Administrative Agent acting upon the instructions of the Required
Lenders and until the Credit Agreement is terminated, no other Credit Party
shall have any right individually to seek to enforce or to enforce this
Guaranty, it being understood and agreed that such rights and remedies may be
exercised by Administrative Agent for the benefit of the Credit Parties upon the
terms of this Guaranty.

 

22. This Guaranty may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

 

23. THIS GUARANTY AND THE OTHER WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

24. Except with respect to Section 19 hereof, upon repayment in full of the
Guaranteed Obligations, this Guaranty shall automatically terminate and cease to
be of any further force or effect.

[Remainder of page intentionally left blank. Signature pages follow.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

STRATEGIC HOTELS & RESORTS, INC., a

Maryland corporation

By:       Name:     Title:  

 

11



--------------------------------------------------------------------------------

Accepted and Agreed to:

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent for the Lenders

By:       Name:       Title:     By:       Name:       Title:    

 

12



--------------------------------------------------------------------------------

SCHEDULE I

NOTICE

c/o Strategic Hotels & Resorts, Inc.

200 W. Madison, Suite 1700

Chicago Illinois 60606

Attention: Treasurer and

General Counsel



--------------------------------------------------------------------------------

Exhibit H-2

Form of Subsidiary Guaranty and Joinder

SUBSIDIARY GUARANTY

THIS SUBSIDIARY GUARANTY, dated as of June 30, 2011 (as amended, modified, or
supplemented from time to time, this “Guaranty”), is made by each of the
undersigned (each, a “Guarantor” and together with any other entity that becomes
a party hereto pursuant to Section 23 hereof, collectively, the “Guarantors”) to
and for the benefit of the “Credit Parties” (as defined herein). Except as
otherwise defined herein, terms used herein and defined in the Credit Agreement
(as defined below) shall be used herein as therein defined.

WITNESSETH:

WHEREAS, Strategic Hotel Funding, L.L.C. (“Borrower”), the lenders from time to
time party thereto (“Lenders”) and Deutsche Bank Trust Company Americas, as
administrative agent (“Administrative Agent”, and together with the Issuer, the
Lenders and each Person (other than Borrower, Strategic Hotels & Resorts, Inc.
or any Subsidiary of either) party to a Credit Hedging Agreement or a Pari-Pasu
Hedging Agreement, to the extent such party is a Lender or any affiliate
thereof, and their subsequent successors and assigns, the “Credit Parties”) have
entered into a Credit Agreement, dated as of June 30, 2011 (as amended,
modified, or supplemented from time to time, the “Credit Agreement”);

WHEREAS, each Guarantor is a Subsidiary of Borrower;

WHEREAS, it is a condition to the extensions of credit under the Credit
Agreement that each Guarantor shall have executed and delivered this Guaranty;
and

WHEREAS, each Guarantor will obtain material direct and indirect benefits from
the extensions of credit to Borrower under the Credit Agreement and the entering
into of Credit Hedging Agreements by the Credit Parties and Pari-Pasu Hedging
Agreements by the Lenders and the Pari-Pasu Hedging Counterparties and,
accordingly, desires to execute this Guaranty in order to satisfy the conditions
described in the preceding paragraph;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Credit Parties and hereby covenants and agrees with each Credit Party as
follows:

 

1. Each Guarantor hereby absolutely irrevocably and unconditionally, and jointly
and severally, guarantees:

(a) to the Credit Parties the full, prompt and unconditional payment when due
(whether at the stated maturity, by acceleration or otherwise) of (i) the
principal of and interest on the Revolving Notes issued to, the Loans made to,
any additional Revolving Loan Commitments made to, and the issuance of Letters
of Credit for the account of, Borrower under the Credit Agreement, (ii) all
other obligations (including obligations which, but for any automatic stay under
Section 362(a) of Title 11 of the United States



--------------------------------------------------------------------------------

Code, entitled “Bankruptcy”, as amended from time to time and any successor
statute or statutes (the “Bankruptcy Code”), would become due) and liabilities
owing by Borrower to the Credit Parties under the Credit Agreement and the Loan
Documents referred to therein (including, without limitation, indemnities, fees,
and interest thereon) now existing or hereafter incurred under, arising out of
or in connection with the Credit Agreement or any other Loan Document, and the
due performance and compliance with the terms of the Loan Documents, (iii) all
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) and liabilities of
Borrower, whether now in existence or hereunder arising, owing under any Credit
Hedging Agreement entered into by Borrower or Strategic Hotels & Resorts, Inc.
with any Lender or any affiliate thereof so long as such Lender or affiliate
participates in such Credit Hedging Agreement, and their subsequent assigns, if
any, and the due performance and compliance with all terms, conditions and
agreements contained therein and (iv) all obligations (including obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due) and liabilities of Borrower, whether now in existence or
hereunder arising, owing under any Pari-Pasu Hedging Agreement entered into by
Borrower or Strategic Hotels & Resorts, Inc. with any Counterparty or any
affiliate thereof so long as such Counterparty or affiliate participates in such
Pari-Pasu Hedging Agreement, and their subsequent assigns, if any, and the due
performance and compliance with all terms, conditions and agreements contained
therein (all such principal, interest, liabilities, and obligations, the
“Guaranteed Obligations”).

This Guaranty shall constitute a guaranty of payment, and not of collection and
upon any failure of Borrower to pay the Guaranteed Obligations, the Credit
Parties may, at their option, proceed directly and at once, without notice,
against Guarantor to collect and recover the full amount of the liability to pay
the Guaranteed Obligations hereunder or any portion thereof, without proceeding
against Borrower or any other Person, or foreclosing upon, selling, or otherwise
disposing of or collecting or applying against any of the collateral for the
Loans.

 

2. Additionally, each Guarantor, jointly and severally, unconditionally and
irrevocably, guarantees the payment of any and all Guaranteed Obligations
whether or not due or payable by Borrower upon the occurrence in respect of
Borrower of any of the events specified in Section 8.1.9 of the Credit
Agreement, and unconditionally and irrevocably, jointly and severally, promises
to pay such Guaranteed Obligations to the Credit Parties, on demand, in lawful
money of the United States.

 

3.

The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the indebtedness of Borrower whether executed
by such Guarantor, any other Guarantor, any other guarantor, Borrower, or by any
other party, and the liability of each Guarantor hereunder shall not be affected
or impaired by (a) any direction as to application of payment by Borrower or by
any other party, (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the indebtedness of
Borrower, (c) any payment on or in reduction of any such other guaranty or
undertaking, (d) any dissolution, termination, or increase,

 

2



--------------------------------------------------------------------------------

  decrease, or change in personnel by Borrower, or (e) any payment made to any
Credit Party on the indebtedness which any Credit Party repays to Borrower
pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium, or other debtor relief proceeding, and each Guarantor waives any
right to the deferral or modification of its obligations hereunder by reason of
any such proceeding.

 

4. The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor, any other guarantor or Borrower, and a
separate action or actions may be brought and prosecuted against each Guarantor
whether or not action is brought against any other Guarantor, any other
guarantor or Borrower and whether or not any other Guarantor, any other
guarantor of Borrower or Borrower be joined in any such action or actions.

 

5. Each Guarantor hereby waives notice of acceptance of this Guaranty and notice
of any liability to which it may apply, and waives notices of the existence,
creation, or incurring of additional Indebtedness, promptness, diligence,
presentment, demand for performance, notice of non-performance, demand of
payment, notice of intention to accelerate, notice of acceleration, protest,
notice of dishonor or nonpayment of any such liabilities, suit or taking of
other action by Administrative Agent or any other Credit Party against, and any
other notice to, any party liable thereon (including such Guarantor or any other
guarantor of Borrower).

 

6. Any Credit Party may at any time and from time to time without the consent
of, or notice to, any Guarantor, without incurring responsibility to such
Guarantor, without impairing or releasing the obligations of such Guarantor
hereunder, upon or without any terms or conditions and in whole or in part:

(a) change the manner, place, or terms of payment of, and/or change or extend
the time of payment of, renew, or alter, any of the Guaranteed Obligations, any
security therefor, or any liability incurred directly or indirectly in respect
thereof, and the guaranty herein made shall apply to the Guaranteed Obligations
as so changed, extended, renewed, or altered;

(b) sell, exchange, release, surrender, realize upon, or otherwise deal with in
any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset there against;

(c) exercise or refrain from exercising any rights against Borrower, any other
guarantor, or others or otherwise act or refrain from acting;

(d) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
Borrower to creditors of such Borrower (other than the Credit Parties);

 

3



--------------------------------------------------------------------------------

(e) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of Borrower to the Credit Parties regardless of what liabilities of
such Borrower remain unpaid;

(f) consent to or waive any breach of, or any act, omission or default under,
any of the Loan Documents or any of the instruments or agreements referred to
therein, or otherwise amend, modify, or supplement any of the Loan Documents or
any of such other instruments or agreements; and/or

(g) act or fail to act in any manner referred to in this Guaranty which may
deprive such Guarantor of its right to subrogation against Borrower to recover
full indemnity for any payments made pursuant to this Guaranty.

 

7. No invalidity, irregularity, or unenforceability of all or any part of the
Guaranteed Obligations or of any security therefor shall affect, impair, or be a
defense to this Guaranty, and this Guaranty shall be primary, absolute, and
unconditional notwithstanding the occurrence of any event or the existence of
any other circumstances which might constitute a legal or equitable discharge of
a surety or guarantor except payment in full of the Guaranteed Obligations.

 

8. This Guaranty is a continuing one and all liabilities to which it applies or
may apply under the terms hereof shall be conclusively presumed to have been
created in reliance hereon. No failure or delay on the part of any Credit Party
in exercising any right, power, or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power, or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
expressly specified are cumulative and not exclusive of any rights or remedies
which any Credit Party would otherwise have. No notice to or demand on any
Guarantor in any case shall entitle such Guarantor to any other further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of any Credit Party to any other or further action in any circumstances without
notice or demand. It is not necessary for any Credit Party to inquire into the
capacity or powers of Borrower or any of its Subsidiaries or the officers,
directors, partners, or agents acting or purporting to act on its behalf, and
any indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

 

9.

Any Indebtedness of Borrower to Guarantor, excluding Indebtedness arising in the
ordinary course of business in connection with a centralized cash management
system used by Borrower and some or all of its Affiliates, now or hereafter
existing, including, without limitation, any rights to subrogation which
Guarantor may have as a result of any payment by Guarantor under this Guaranty,
together with any interest thereon, shall be, and such Indebtedness is, hereby
deferred, postponed and subordinated to the prior

 

4



--------------------------------------------------------------------------------

  payment in full of the Guaranteed Obligations. Until payment in full of the
Guaranteed Obligations, including interest accruing on the Revolving Notes after
the commencement of a proceeding by or against Borrower under the Bankruptcy
Code which interest the parties agree shall remain a claim that is prior and
superior to any claim of Guarantor notwithstanding any contrary practice, custom
or ruling in cases under the Bankruptcy Code generally, Guarantor agrees not to
accept any payment or satisfaction of any kind of Indebtedness of Borrower to
Guarantor (other than the Indebtedness excluded in the preceding sentence) and
hereby assigns such Indebtedness to the Administrative Agent, including the
right to file proof of claim and to vote thereon in connection with any such
proceeding under the Bankruptcy Code, including the right to vote on any plan of
reorganization.

 

10. Each Guarantor:

(a) hereby waives any right (except as shall be required by applicable statute
and cannot be waived) to require the Credit Parties to: (i) proceed against
Borrower, any other Guarantor, any other guarantor of Borrower, or any other
party; (ii) proceed against or exhaust any security held from Borrower, any
other Guarantor, any other guarantor of Borrower, or any other party; or
(iii) pursue any other remedy in the Credit Parties’ power whatsoever,
including, without limitation, the benefits of order, excusion and division
available to the SHC Mexico Holdings, LLC, Punta Mita TRS, S de RL de CV and
Punta Mita Resort, S de RL de CV (each a “Mexican Guarantor”) pursuant to the
laws of Mexico. Each Guarantor waives any defense based on or arising out of any
defense of Borrower, any other Guarantor, any other guarantor of Borrower, or
any other party other than payment in full of the Guaranteed Obligations,
including, without limitation, any defense based on or arising out of the
disability of Borrower, any other Guarantor, any other guarantor of Borrower, or
any other party, or the unenforceability of the Guaranteed Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
Borrower other than payment in full of the Guaranteed Obligations of Borrower.
The Credit Parties may, at their election, foreclose on any security held by the
Administrative Agent or the other Credit Parties by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by applicable law), or exercise
any other right or remedy the Credit Parties may have against Borrower or any
other party, or any security, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Guaranteed
Obligations have been paid in full. Each Guarantor waives any defense arising
out of any such election by the Administrative Agent and/or any other Credit
Parties, even though such election operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
Borrower, any other Guarantor, any other guarantor of Borrower, or any other
party or any security.

(b) assumes all responsibility for being and keeping itself informed of
Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope, and extent of the risks which any Guarantor assumes and incurs
hereunder, and agrees that the Credit Parties shall have no duty to advise such
Guarantor of information known to them regarding such circumstances or risks.

 

5



--------------------------------------------------------------------------------

11. If and to the extent that any Guarantor makes any payment to any Credit
Party or to any other Person pursuant to or in respect of this Guaranty, then
any claim which such Guarantor may have against Borrower by reason thereof shall
be subject and subordinate to the prior payment in full of the Guaranteed
Obligations to each Credit Party. Prior to the transfer by any Guarantor of any
note or negotiable instrument evidencing any Indebtedness of Borrower to such
Guarantor, such Guarantor shall mark such note or negotiable instrument with a
legend that the same is subject to this subordination.

 

12. Each Guarantor covenants and agrees that on and after the date hereof and
until the Commitments under the Credit Agreement have been terminated and all
Guaranteed Obligations have been paid in full, such Guarantor shall take, or
will refrain from taking, as the case may be, all actions that are necessary to
be taken or not taken so that no Event of Default is caused by the actions of
such Guarantor or any of its Subsidiaries.

 

13. Each Guarantor hereby jointly and severally agrees to pay, to the extent not
paid by Borrower pursuant to Section 10.3 of the Credit Agreement, all
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees and disbursements of counsel) of each Credit Party in connection with the
enforcement of this Guaranty or the collection of the Guaranteed Obligations and
in connection with any amendment, waiver, or consent relating to this Guaranty.

 

14. This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of the Credit Parties and their
successors and assigns to the extent permitted under the Credit Agreement.

 

15. Neither this Guaranty nor any provision hereof may be changed, waived,
discharged or terminated except with the written consent of the Required Lenders
(or to the extent required by Section 10.1 of the Credit Agreement, each Lender,
as the case may be) and each Guarantor affected thereby (it being understood
that the addition or release of any Guarantor hereunder shall not constitute a
change, waiver, discharge or termination affecting any Guarantor other than the
Guarantor so added or released). In the event that any Subsidiary Guarantor is
released from the Guaranteed Obligations hereunder pursuant to Section 7.1.22 of
the Credit Agreement, the Administrative Agent, at the request and expense of
such Subsidiary Guarantor, shall execute and deliver an instrument acknowledging
such Subsidiary Guarantor’s release from this Guaranty.

 

16. Each Guarantor acknowledges that an executed (or conformed) copy of each of
the Loan Documents has been made available to its principal executive officers
and such officers are familiar with the contents thereof.

 

6



--------------------------------------------------------------------------------

17. In addition to any rights now or hereafter granted under applicable law and
not by way of limitation of any such rights, upon the occurrence and during the
continuance of an Event of Default, each Credit Party is hereby authorized, at
any time or from time to time, without notice to any Guarantor or to any other
Person, any such notice being expressly waived, to set off and to appropriate
and apply any and all deposits (general or special) and any other indebtedness
at any time held or owing by such Credit Party to or for the credit or the
account of any Guarantor, against and on account of the obligations and
liabilities of such Guarantor to such Credit Party under this Guaranty,
irrespective of whether or not such Credit Party shall have made any demand
hereunder; provided that said obligations, liabilities, deposits, or claims, or
any of them, shall be then due and owing. Each Credit Party agrees to promptly
notify the relevant Guarantor after any such set off and application, provided
that the failure to give such notice shall not affect the validity of such set
off and application.

 

18. All notices, requests, demands, or other communications provided for
hereunder made in writing (including communications by facsimile transmission)
shall be deemed to have been duly given or made when delivered to the Person to
which such notice, request, demand, or other communication is required or
permitted to be given or made under this Guaranty, addressed to such party
(i) in the case of any Credit Party, as provided in the Credit Agreement and
(ii) in the case of each Guarantor, at its address set forth in Schedule I to
this Guaranty.

 

19. Each Guarantor hereby agrees that if at any time all or any part of any
payment at any time received by a Credit Party from the Borrower under any of
the Revolving Notes or other Loan Documents or from any Guarantor under or with
respect to this Guaranty is or must be rescinded or returned by such Credit
Party for any reason whatsoever (including, without limitation, the insolvency,
bankruptcy or reorganization of the Borrower or any such Guarantor), then each
Guarantor’s obligations hereunder shall, to the extent of the payment rescinded
or returned, be deemed to have continued in existence notwithstanding such
previous receipt by such Credit Party, and each Guarantor’s obligations
hereunder shall continue to be effective or reinstated, as the case may be, as
to such payment, as though such previous payment to the Credit Party had never
been made. In addition, if any court of competent jurisdiction determines that
the incurrence by any Guarantor of its obligations under this Guaranty or the
payment by a Guarantor of its obligations hereunder is or would be voidable as a
fraudulent transfer or conveyance under Section 548 of the Bankruptcy Code, any
analogous state law, or any other law relating to debtor protection or
creditors’ rights, including the Mexican Ley de Concurso Mercantile, the
obligation of that Guarantor hereunder shall automatically be reduced to the
maximum amount (if any) of the obligation that the Guarantor could incur or pay
without such incurrence or payment being subject to avoidance as a fraudulent
transfer or conveyance. Each Guarantor’s obligations hereunder shall not exceed
its tangible net worth.

 

7



--------------------------------------------------------------------------------

20. (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO,
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK OR ANY FEDERAL COURT SITTING THEREIN, AND HEREBY IRREVOCABLY AND
EXPRESSLY WAIVE ANY OTHER JURISDICTION TO WHICH THEY MAY BE ENTITLED TO BY
VIRTUE OF THEIR PRESENT OR FUTURE DOMICILE OR OTHERWISE. IN ADDITION, EACH
MEXICAN GUARANTOR HEREBY APPOINTS CORPORATION SERVICE COMPANY, WITH A DOMICILE
AS OF THE DATE HEREOF AT 80 STATE STREET, ALBANY, NEW YORK, 12207-2543, USA, AS
ITS AGENT FOR THE SERVICE OF ANY AND ALL NOTICES, SUBPOENAS OR CLAIMS REQUIRED
TO BE MADE TO IT IN RELATION TO THIS AGREEMENT. EACH MEXICAN GUARANTOR AGREES TO
DELIVER TO THE ADMINISTRATIVE AGENT, NO LATER THAN ON THE DATE HEREOF (I) A
SPECIAL IRREVOCABLE POWER OF ATTORNEY GRANTED BEFORE A MEXICAN NOTARY PUBLIC
EVIDENCING SUCH APPOINTMENT, AND (II) A LETTER FROM CORPORATION SERVICE COMPANY
ACCEPTING ITS APPOINTMENT AS PROCESS AGENT ON BEHALF OF EACH MEXICAN
GUARANTOR. THE MEXICAN GUARANTORS CONSENT TO THE SERVICE OF PROCESS OF ANY SUIT
OR OTHER PROCEEDING ARISING HEREUNDER AT THE DOMICILE OF CORPORATION SERVICE
COMPANY SET FORTH ABOVE, OR TO ANY OTHER FUTURE DOMICILE OF CORPORATION SERVICE
COMPANY FROM TIME TO TIME.

(b) JURY TRIAL WAIVER. EACH GUARANTOR AND ALL PERSONS CLAIMING BY, THROUGH OR
UNDER IT, HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST
EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF EACH GUARANTOR IN
CONNECTION HEREWITH OR THEREWITH. EACH GUARANTOR AND ALL PERSONS CLAIMING BY,
THROUGH OR UNDER IT, ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH
OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE AGENTS, THE LENDERS, AND THE ISSUER ENTERING INTO
THIS AGREEMENT AND EACH SUCH OTHER LOAN DOCUMENT.

(c) MARSHALING. EACH GUARANTOR WAIVES ANY RIGHT OR CLAIM OF RIGHT TO CAUSE A
MARSHALING OF BORROWER’S ASSETS OR TO CAUSE ANY CREDIT PARTY TO PROCEED AGAINST
ANY OF THE SECURITY FOR THE LOAN BEFORE PROCEEDING UNDER THIS AGREEMENT AGAINST
BORROWER OR TO PROCEED AGAINST GUARANTOR IN ANY PARTICULAR ORDER. EACH GUARANTOR
AGREES THAT ANY PAYMENTS REQUIRED TO BE MADE HEREUNDER SHALL BECOME DUE AND
PAYABLE TEN (10) DAYS AFTER DEMAND. EACH GUARANTOR EXPRESSLY WAIVES AND
RELINQUISHES ALL RIGHTS AND REMEDIES (INCLUDING ANY RIGHTS OF SUBROGATION)
ACCORDED BY APPLICABLE LAW TO SUCH GUARANTOR.

 

8



--------------------------------------------------------------------------------

(d) Special California Waivers. In the event that (and only in the event that)
any court of competent jurisdiction determines that the laws of the State of
California are applicable in any respect to the interpretation or enforcement of
all or any portion this Agreement then the terms and provisions of this
subsection (d) shall apply.

 

  (i) To the extent permitted by law, each Guarantor hereby waives and agrees
not to assert or take advantage of:

 

  (1) Any defense based upon any Lender’s election of any remedy against a
Guarantor, including, without limitation, the defense to enforcement of this
Agreement (the “Gradsky” defense based upon Union Bank v. Gradsky, 265 Cal. App.
2d 40 (1968) or subsequent cases) which, absent this waiver, Guarantors would
have by virtue of an election by any Lender to conduct a non-judicial
foreclosure sale of the Property, it being understood by each Guarantor that any
such non-judicial foreclosure sale will destroy, by operation of California Code
of Civil Procedure Section 580d, all rights of any party to a deficiency
judgment against the Borrower, and, as a consequence, will destroy all rights
which Guarantors would otherwise have (including, without limitation, the right
of subrogation, the right of reimbursement, and the right of contribution) to
proceed against the Borrower and to recover any such amount, and that a Lender
could be otherwise estopped from pursuing Guarantors for a deficiency judgment
after a non-judicial foreclosure sale on the theory that a obligor should be
exonerated if a lender elects a remedy that eliminates the obligor’s
subrogation, reimbursement or contribution rights;

 

  (2) Any rights under California Code of Civil Procedure Sections 580a and
726(b), which provide, among other things: that a creditor must file a complaint
for deficiency within three (3) months of a nonjudicial foreclosure sale or
judicial foreclosure sale, as applicable; that a fair market value hearing must
be held; and that the amount of the deficiency judgment shall be limited to the
amount by which the unpaid debt exceeds the fair market value of the security,
but not more than the amount by which the unpaid debt exceeds the sale price of
the security; and

 

  (3) Without limiting the generality of the foregoing or any other provision
hereof, Guarantors expressly waive any and all benefits which might otherwise be
available to Guarantors under California Civil Code Sections 2787 to 2855,
inclusive, 2899 and 3433 and California Code of Civil Procedure Sections 580a,
580b, 580d and 726, or any of such sections.

 

9



--------------------------------------------------------------------------------

(e) Waiver Pursuant to California Civil Code Section 2856. In addition to all
the other waivers agreed to and made by Guarantors as set forth in this
Guaranty, and pursuant to the provisions of California Civil Code Section 2856,
each Guarantor hereby waives all rights and defenses that such Guarantor may
have because the debtor’s debt is secured directly or indirectly by real
property. This means, among other things:

 

  (i) The creditor may collect from Guarantors without first foreclosing on any
real or personal property collateral pledged by the debtor.

 

  (ii) If the creditor forecloses on any collateral pledged by the debtor that
is in the form of interests in real property:

 

  (1) The amount of the debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price; and

 

  (2) The creditor may collect from Guarantors even if the creditor, by
foreclosing on the collateral, has destroyed any right Guarantors may have to
collect from the debtor.

This is an unconditional and irrevocable waiver of any rights and defenses
Guarantors may have because the debtor’s debt is secured directly or indirectly
by real property. These rights and defenses include, but are not limited to, any
rights or defenses based upon Sections 580a, 580b, 580d, or 726 of the
California Code of Civil Procedure.

Each Guarantor further hereby waives all rights and defenses arising out of an
election of remedies by the creditor, even though that election of remedies,
such as a non-judicial foreclosure with respect to security for a guaranteed
obligation, has destroyed such Guarantor’s rights of subrogation and
reimbursement against the principal by the operation of Section 580d of the
California Code of Civil Procedure or otherwise.

 

21. The Credit Parties agree that this Guaranty may be enforced only by the
action of Administrative Agent acting upon the instructions of the Required
Lenders and until the Credit Agreement is terminated, no other Credit Party
shall have any right individually to seek to enforce or to enforce this
Guaranty, it being understood and agreed that such rights and remedies may be
exercised by Administrative Agent for the benefit of the Credit Parties upon the
terms of this Guaranty.

 

22. This Guaranty may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

 

10



--------------------------------------------------------------------------------

23. It is understood and agreed that any Subsidiary of Borrower that is required
to execute a counterpart of this Guaranty after the date hereof pursuant to the
Credit Agreement shall become a Guarantor hereunder by executing a counterpart
hereof and delivering the same to Administrative Agent.

 

24. THIS GUARANTY AND THE OTHER WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

25. Except with respect to Section 19 hereof, upon repayment in full of the
Guaranteed Obligations, this Guaranty shall automatically terminate and cease to
be of any further force or effect.

[Remainder of page intentionally left blank. Signature pages follow.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

SHC LAGUNA NIGUEL I LLC, a Delaware limited liability company By:       Name:  
Title: SHC LINCOLNSHIRE LLC, a Delaware limited liability company By:      
Name:   Title: SHC HALF MOON BAY, LLC, a Delaware limited liability company By:
      Name:   Title:

PUNTA MITA RESORT, S de RL de CV,

a limited liability corporation organized under the laws of the United Mexican
States

By:       Name:   Title:

SHC MEXICO HOLDINGS, LLC,

a limited liability corporation organized under the laws of the United Mexican
States

By:       Name:   Title:

 

12



--------------------------------------------------------------------------------

SHC HOLDINGS, L.L.C., a Delaware limited liability company By:       Name:  
Title: PUNTA MITA TRS, S DE RL DE CV, a limited liability corporation organized
under the laws of the United Mexican States By:       Name:   Title: SHC DTRS,
Inc., a Delaware limited liability company By:       Name:   Title: SHC HALF
MOON BAY MEZZANINE LLC, a Delaware limited liability company By:       Name:  
Title: SHC LAGUNA, L.L.C., a Delaware limited liability company By:       Name:
  Title:

 

13



--------------------------------------------------------------------------------

Accepted and Agreed to: DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative
Agent for the Lenders By:       Name:       Title:     By:       Name:      
Title:    

 

14



--------------------------------------------------------------------------------

SCHEDULE I

NOTICE

c/o Strategic Hotels & Resorts, L.L.C.

200 W. Madison, Suite 1700

Chicago, Illinois 60606

Attention: Treasurer and

General Counsel



--------------------------------------------------------------------------------

JOINDER TO

SUBSIDIARY GUARANTY

This JOINDER TO SUBSIDIARY GUARANTY (this “Agreement”) is entered into as of
[            ] by [            ], a [            ] and [            ], a
[            ] (collectively, the “New Subsidiary Guarantors”), each having an
address for notice purposes c/o Strategic Hotels & Resorts, Inc., 200 West
Madison Street, Suite 1700, Chicago, Illinois 60606, Attention: General Counsel.

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement, dated as of June 30, 2011
(the “Credit Agreement”), by and among Strategic Hotel Funding, L.L.C., a
Delaware limited liability company (“Borrower”), Deutsche Bank Trust Company
Americas, as administrative agent (“Administrative Agent”), and the lenders
party thereto (“Lenders”), certain credit facilities were made available to
Borrower;

WHEREAS, the parties desire to secure the obligations of Borrower thereunder by,
among other things, a guaranty trust (the “Guaranty Trust”) granted by the New
Subsidiary Guarantors encumbering certain Borrowing Base Properties and the
improvements now or hereafter erected thereon and a non-possessory and equity
pledge granted by the New Subsidiary Guarantors on certain assets pertaining to
the Borrowing Base Properties not covered in the Guaranty Trust;

WHEREAS, certain Subsidiaries of the Borrower have entered into a Subsidiary
Guaranty, dated as of June 30, 2011, for the benefit of Lenders (as amended,
modified, or supplemented from time to time, the “Subsidiary Guaranty”);

WHEREAS, the New Subsidiary Guarantors are Subsidiaries of Borrower;

WHEREAS, pursuant to the Credit Agreement, the New Subsidiary Guarantors have
agreed to execute this Agreement to become party to the Subsidiary Guaranty; and

WHEREAS, the forgoing recitals are intended to form an integral part of this
Agreement.

NOW, THEREFORE, in consideration of the foregoing premises, Ten Dollars ($10.00)
paid in hand, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the New Subsidiary Guarantors
agree as follows:

 

1. Definitions. Capitalized terms used but not otherwise defined herein shall
have the respective meanings given thereto in the Credit Agreement, unless
otherwise expressly provided herein.



--------------------------------------------------------------------------------

2. Joinder and Agreement to be Bound. The New Subsidiary Guarantors hereby join
in the execution of the Subsidiary Guaranty and agree to be bound by the terms
and conditions of the Subsidiary Guaranty as Guarantors thereunder with the same
force and effect as if originally named therein as Guarantors and, without
limiting the generality of the foregoing, hereby expressly assume all
obligations and liabilities as Guarantors thereunder.

 

3. Withholding Taxes. Notwithstanding anything in the Subsidiary Guaranty to the
contrary, to the extent the New Subsidiary Guarantors are domiciled in Mexico,
the New Subsidiary Guarantors shall make all payments required of such entities
under the Subsidiary Guaranty free and clear of and without deduction for any
and all Mexico Taxes. If, with respect to Mexico Taxes, the New Subsidiary
Guarantors shall be required by law to deduct any Mexico Taxes from or in
respect of any sum payable under the Subsidiary Guaranty to Administrative Agent
or any Lender, the New Subsidiary Guarantors shall (A) increase the sum payable
as may be necessary so that, after making all required deductions,
Administrative Agent or such Lender, as applicable, receive an amount equal to
the sum it would have received had no such deductions been made, and (B) pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

4. Headings. Each of the captions contained in this Agreement are for the
convenience of reference only and shall not define or limit the provisions
hereof.

 

5. Governing Law. This Agreement shall be governed by the laws of the State of
New York, without regard to choice of law rules. Notwithstanding anything in the
Subsidiary Guaranty to the contrary, the New Subsidiary Guarantors and the
Administrative Agent hereby expressly submit to the jurisdiction of the state or
federal courts having a seat in the State of New York and to the courts of their
respective domiciles in proceedings in which they appear as plaintiffs, and
hereby expressly waive any other jurisdiction to which they may be entitled to
for any reason whatsoever. Each of the New Subsidiary Guarantors hereby
designates and appoints “Corporation Service Company”, with an address at 80
State Street, Albany, New York 12207-2543, as its authorized agent to accept and
acknowledge on its behalf any and all process which may be served in any such
suit, action or proceeding in the state of New York. The New Subsidiary
Guarantors shall (i) give prompt notice to the Administrative Agent of any
changed address of its authorized agent hereunder, (ii) may at any time and from
time to time designate a substitute authorized agent with an office in New York
(which substitute agent and office shall be designated as the person and address
for service of process), and (iii) shall promptly designate such a substitute if
its authorized agent ceases to have an office in New York or is dissolved
without leaving a successor.

 

6. Severability. The provisions of this Agreement are severable, and if any one
clause or provision hereof shall be held invalid or unenforceable in whole or in
part, then such invalidity or unenforceability shall affect only such clause or
provision, or part thereof, and not any other clause or provision of this
Agreement.

[SIGNATURES ON FOLLOWING PAGE]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the New Subsidiary
Guarantors as of the date first hereinabove written.

 

[                                         ]

 

By:   Name:   Title:   [                                         ]

 

By:   Name:   Title:  



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO BY: DEUTSCHE BANK TRUST COMPANY AMERICAS

 

By: Name: Title:

 

By: Name: Title:

 

4



--------------------------------------------------------------------------------

Exhibit I

Form of Solvency Certificate

OFFICER’S COVENANT COMPLIANCE AND SOLVENCY CERTIFICATE

I, the undersigned, the [                    ] of Strategic Hotel Funding,
L.L.C., a limited liability company existing under the laws of the State of
Delaware (the “Borrower”), do hereby certify this June [__], 2011 that:

 

  1. This Certificate is furnished to the Lenders pursuant to Section 5.1.29 of
the Third Amendment to Credit Agreement, dated as of June [__], 2011, among the
Borrower, the various financial institutions as are or may become parties
thereto and Deutsche Bank Trust Company Americas, as Administrative Agent (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Unless otherwise defined herein, capitalized terms used in this
Certificate shall have the meanings set forth in the Credit Agreement.

 

  2. For purposes of this Certificate, I have performed the following
procedures:

(a) I have reviewed the financial statements used to provide evidence of pro
forma financial covenant compliance; and

(b) I have knowledge and have reviewed to my satisfaction the Loan Documents and
all the other respective documents relating thereto, and the respective
schedules and exhibits thereto.

 

  3. Based on and subject to the foregoing, I hereby certify on behalf of the
Borrower that, after giving effect to the Credit Agreement, it is my opinion
that each of:

(a) the Total Fixed Charge Coverage Ratio as of the end of the Fiscal Quarter
ended March 31, 2010 is not less than 1.0:1.0;

(b) the Total Leverage Coverage Ratio is less than .65 to 1.0;

(c) the Consolidated Tangible Net Worth is greater than $700,000,000 plus
seventy-five percent (75%) of the net proceeds to Guarantor of any new issuances
of common Capital Stock [excluding therefrom (x) the proceeds of any common
Capital Stock of Guarantor or Borrower used in a transaction or a series of
transactions to redeem all or any portion of an outstanding issue of Capital
Stock (including payment in connection therewith of any accrued Dividends in
accordance herewith) or (y) Capital Stock of Guarantor or Borrower issued to
discharge Indebtedness.] [WILL BE CONFORMED TO CREDIT AGREEMENT]

 

I - 1



--------------------------------------------------------------------------------

(d) Borrower’s Share of the aggregate Net Asset Value of Properties held in
Unconsolidated Subsidiaries is less than 25% of the aggregate Gross Asset Value
in respect of all Properties;

(e) the sum of the Construction Costs described in Section 7.2.4(d) of the
Credit Agreement and Borrower’s Share of the aggregate Net Asset Value of
Properties held in Unconsolidated Subsidiaries is less than 35% of the aggregate
Gross Asset Value in respect of all Properties;

(f) Guarantor has no liabilities other than the amounts currently outstanding
under the Credit Agreement and those liabilities reflected in the financial
statements of Guarantor previously delivered to the Administrative Agent (as
such liabilities have been reduced in the ordinary course or paid off with the
proceeds of the Loan), and liabilities incurred in the ordinary course and not
materially different than the ones reflected on the most recent of such
financial statements; and

(g) Borrower has no liabilities other than the amounts currently outstanding
under the Credit Agreement and those liabilities reflected in the financial
statements of Borrower previously delivered to the Administrative Agent (as such
liabilities have been reduced in the ordinary course or paid off with the
proceeds of the Loan), and liabilities incurred in the ordinary course and not
materially different than the ones reflected on the most recent of such
financial statements, and as disclosed in Schedule V to the Credit Agreement.

 

4. Each of Borrower and Guarantor (taken as a whole), after the consummation of
the transactions contemplated by the Credit Agreement, is a going concern and
does not lack sufficient capital for its needs and currently anticipated needs,
without substantial unplanned disposition of assets outside the ordinary course
of business, restructuring of debt, externally forced revisions of its
operations or other similar actions.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

I - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereto set my hand as of the date first above
written.

 

STRATEGIC HOTEL FUNDING, L.L.C.,

a Delaware limited liability company

By:       Name:     Title:  

 

I - 3



--------------------------------------------------------------------------------

Exhibit J

Form of Non-Disturbance Agreement [TO BE CONFIRMED]

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

SUBORDINATION,

NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS AGREEMENT made as of this              day of                     , 200_,
between DEUTSCHE BANK TRUST COMPANY AMERICAS, having an address at 60 Wall
Street, New York, New York 10005, (“Administrative Agent”) not in its individual
capacity but solely as administrative agent for the lenders party to the Credit
Agreement (as hereinafter defined), and                     , a
                                        , having an address at
                                         (hereinafter called “Tenant”).

RECITALS:

WHEREAS, pursuant to that certain Credit Agreement, dated as of June [__], 2011,
by and among Strategic Hotel Funding, L.L.C. (“Borrower”), the various the
financial institutions as are or may become parties thereto (the “Lenders”) and
Administrative Agent (collectively, as the same may be modified, amended,
restated or supplemented from time to time, the “Credit Agreement”), the Lenders
agreed to provide a $300,000,000 resolving credit facility to Borrower;

WHEREAS, pursuant to that certain Subsidiary Guaranty, dated as of June [__],
2011 (as the same may be modified, amended, restated, reaffirmed or supplemented
from time to time, the “Subsidiary Guaranty”) made by certain subsidiaries of
Borrower including Landlord (as hereinafter defined), Landlord, amongst others
guaranteed all of the obligations of Borrower under the Facility;

WHEREAS, the Subsidiary Guaranty is secured by, amongst other things, that
certain Mortgage, Security Agreement, Financing Statement, Fixture Filing and
Assignment of Leases, Rents, Hotel Revenue and Security Deposits, dated as of
June [__], 2011 (as amended, restated, replaced, supplemented, or otherwise
modified from time to time, the “Security Instrument”), from Landlord to
Administrative Agent, encumbering the Property (as hereinafter defined);

WHEREAS, by a lease (the “Original Lease”) dated             , 200_ between
             (hereinafter called “Landlord”), as landlord, and Tenant, as
tenant, as amended by lease amendment[s] dated             , 200_,
[            , 200_ and             , 200_] (the Original Lease, as so amended,
is hereinafter the “Lease”), a memorandum of which Lease was dated             
and was recorded in              in Reel             , Page             , [add
recording data for memoranda of amendments, if applicable], Landlord leased to
Tenant certain premises located in                                  (the
“Premises”) on the property described in Schedule “A” annexed hereto and made a
part hereof (the “Property”); and

 

J - 1



--------------------------------------------------------------------------------

WHEREAS, Administrative Agent and Tenant desire to confirm their understanding
and agreement with respect to the Lease and the Security Instrument.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, Administrative Agent and Tenant hereby agree and covenant as follows:

1. The Lease, and all of the terms, covenants, provisions and conditions thereof
(including, without limitation, any right of first refusal, right of first
offer, option or any similar right with respect to the sale or purchase of the
Property, or any portion thereof) is, shall be and shall at all times remain and
continue to be subject and subordinate in all respects to the lien, terms,
covenants, provisions and conditions of the Security Instrument and to all
advances and re-advances made thereunder and all sums secured thereby. This
provision shall be self-operative but Tenant shall execute and deliver any
additional instruments which Administrative Agent may reasonably require to
effect such subordination.

2. So long as (i) Tenant is not in default (beyond any period given in the Lease
to Tenant to cure such default) in the payment of rent, percentage rent or
additional rent or in the performance or observance of any of the other terms,
covenants, provisions or conditions of the Lease on Tenant’s part to be
performed or observed, (ii) Tenant is not in default under this Agreement and
(iii) the Lease is in full force and effect: (a) Tenant’s possession of the
Premises and Tenant’s rights and privileges under the Lease, or any extensions
or renewals thereof which may be effected in accordance with any option therefor
which is contained in the Lease, shall not be diminished or interfered with by
Administrative Agent, and Tenant’s occupancy of the Premises shall not be
disturbed by Administrative Agent for any reason whatsoever during the term of
the Lease or any such extensions or renewals thereof and (b) Administrative
Agent will not join Tenant as a party defendant in any action or proceeding to
foreclose the Security Instrument or to enforce any rights or remedies of
Administrative Agent under the Security Instrument which would cut-off, destroy,
terminate or extinguish the Lease or Tenant’s interest and estate under the
Lease (except to the extent required so that Tenant’s right to receive or
set-off any monies or obligations owed or to be performed by any of
Administrative Agent’s predecessors-in-interest shall not be enforceable
thereafter against Administrative Agent or any of Administrative Agent’s
successors-in-interest). Notwithstanding the foregoing provisions of this
paragraph, if it would be procedurally disadvantageous for Administrative Agent
not to name or join Tenant as a party in a foreclosure proceeding with respect
to the Security Instrument, Administrative Agent may so name or join Tenant
without in any way diminishing or otherwise affecting the rights and privileges
granted to, or inuring to the benefit of, Tenant under this Agreement.

3.(A) After notice is given by Administrative Agent that the Security Instrument
is in default and that the rentals under the Lease should be paid to
Administrative Agent, Tenant will attorn to Administrative Agent and pay to
Administrative Agent, or pay in accordance with the directions of Administrative
Agent, all rentals and other monies due and to become due to Landlord under the
Lease or otherwise in respect of the Premises. Such payments shall be made
regardless of any right of set-off, counterclaim or other defense which Tenant
may have against Landlord, whether as the tenant under the Lease or otherwise.

 

J - 2



--------------------------------------------------------------------------------

(B) In addition, if Administrative Agent (or its nominee or designee) shall
succeed to the rights of Landlord under the Lease through possession or
foreclosure action, delivery of a deed or otherwise, or another person purchases
the Property or the portion thereof containing the Premises upon or following
foreclosure of the Security Instrument or in connection with any bankruptcy case
commenced by or against Landlord, then at the request of Administrative Agent
(or its nominee or designee) or such purchaser (Administrative Agent, its
nominees and designees, and such purchaser, and their respective successors and
assigns, each being a “Successor-Landlord”), Tenant shall attorn to and
recognize Successor-Landlord as Tenant’s landlord under the Lease and shall
promptly execute and deliver any instrument that Successor-Landlord may
reasonably request to evidence such attornment. Upon such attornment, the Lease
shall continue in full force and effect as, or as if it were, a direct lease
between Successor-Landlord and Tenant upon all terms, conditions and covenants
as are set forth in the Lease. If the Lease shall have terminated by operation
of law or otherwise as a result of or in connection with a bankruptcy case
commenced by or against Landlord or a foreclosure action or proceeding or
delivery of a deed in lieu, upon request of Successor-Landlord, Tenant shall
promptly execute and deliver a direct lease with Successor-Landlord which direct
lease shall be on substantially the same terms and conditions as the Lease
(subject, however, to the provisions of clauses (i)-(v) of this paragraph 3(B))
and shall be effective as of the day the Lease shall have terminated as
aforesaid. Notwithstanding the continuation of the Lease, the attornment of
Tenant thereunder or the execution of a direct lease between Successor-Landlord
and Tenant as aforesaid, Successor-Landlord shall not:

(i) be liable for any previous act or omission of Landlord under the Lease;

(ii) be subject to any off-set, defense or counterclaim which shall have
theretofore accrued to Tenant against Landlord;

(iii) be bound by any modification of the Lease or by any previous prepayment of
rent or additional rent made more than one (1) month prior to the date same was
due which Tenant might have paid to Landlord, unless such modification or
prepayment shall have been expressly approved in writing by Administrative
Agent;

(iv) be liable for any security deposited under the Lease unless such security
has been physically delivered to Administrative Agent or Successor-Landlord; and

(v) be liable or obligated to comply with or fulfill any of the obligations of
the Landlord under the Lease or any agreement relating thereto with respect to
the construction of, or payment for, improvements on or above the Premises (or
any portion thereof), leasehold improvements, tenant work letters and/or similar
items.

4. Tenant agrees that without the prior written consent of Administrative Agent,
if such consent is required by the Credit Agreement, it shall not (a) amend,
modify, terminate or cancel the Lease or any extensions or renewals thereof,
(b) tender a surrender of the Lease, (c) make a prepayment of any rent or
additional rent more than one (1) month in advance of the due date thereof, or
(d) subordinate or permit the subordination of the Lease to any lien subordinate
to the Security Instrument. Any such purported action without such required
consent shall be void as against the holder of the Security Instrument.

 

J - 3



--------------------------------------------------------------------------------

5.(A) Tenant shall promptly notify Administrative Agent of any default by
Landlord under the Lease and of any act or omission of Landlord which would give
Tenant the right to cancel or terminate the Lease or to claim a partial or total
eviction.

(B) In the event of a default by Landlord under the Lease which would give
Tenant the right, immediately or after the lapse of a period of time, to cancel
or terminate the Lease or to claim a partial or total eviction, or in the event
of any other act or omission of Landlord which would give Tenant the right to
cancel or terminate the Lease, Tenant shall not exercise such right (i) until
Tenant has given written notice of such default, act or omission to
Administrative Agent and (ii) unless Administrative Agent has failed, within
sixty (60) days after Administrative Agent receives such notice, to cure or
remedy the default, act or omission or, if such default, act or omission shall
be one which is not reasonably capable of being remedied by Administrative Agent
within such sixty (60) day period, until a reasonable period for remedying such
default, act or omission shall have elapsed following the giving of such notice
and following the time when Administrative Agent shall have become entitled
under the Security Instrument to remedy the same (which reasonable period shall
in no event be less than the period to which Landlord would be entitled under
the Lease or otherwise, after similar notice, to effect such remedy), provided
that Administrative Agent shall with due diligence give Tenant written notice of
its intention to and shall commence and continue to, remedy such default, act or
omission. If Administrative Agent cannot reasonably remedy a default, act or
omission of Landlord until after Administrative Agent obtains possession of the
Premises, Tenant may not terminate or cancel the Lease or claim a partial or
total eviction by reason of such default, act or omission until the expiration
of a reasonable period necessary for the remedy after Administrative Agent
secures possession of the Premises. To the extent Administrative Agent incurs
any expenses or other costs in curing or remedying such default, act or
omission, including, without limitation, attorneys’ fees and disbursements,
Administrative Agent shall be subrogated to Tenant’s rights against Landlord.

(C) Notwithstanding the foregoing, Administrative Agent shall have no obligation
hereunder to remedy such default, act or omission.

6. To the extent that the Lease shall entitle Tenant to notice of the existence
of any mortgage and the identity of any mortgagee or any ground lessor, this
Agreement shall constitute such notice to Tenant with respect to the Security
Instrument and Administrative Agent.

7. Upon and after the occurrence of (i) a monetary Event of Default (as defined
in the Credit Agreement) or an Event of Default pursuant to Sections 8.1.9 or
8.1.10 of the Credit Agreement or (ii) any other Event of Default and
Acceleration (as defined in the Security Instrument), Administrative Agent shall
be entitled, but not obligated, to exercise the claims, rights, powers,
privileges and remedies of Landlord under the Lease and shall be further
entitled to the benefits of, and to receive and enforce performance of, all of
the covenants to be performed by Tenant under the Lease as though Administrative
Agent were named therein as Landlord.

 

J - 4



--------------------------------------------------------------------------------

8. Anything herein or in the Lease to the contrary notwithstanding, in the event
that a Successor-Landlord shall acquire title to the Property or the portion
thereof containing the Premises, Successor-Landlord shall have no obligation,
nor incur any liability, beyond Successor-Landlord’s then interest, if any, in
the Property, and Tenant shall look exclusively to such interest, if any, of
Successor-Landlord in the Property for the payment and discharge of any
obligations imposed upon Successor-Landlord hereunder or under the Lease, and
Successor-Landlord is hereby released or relieved of any other liability
hereunder and under the Lease. Tenant agrees that, with respect to any money
judgment which may be obtained or secured by Tenant against Successor-Landlord,
Tenant shall look solely to the estate or interest owned by Successor-Landlord
in the Property, and Tenant will not collect or attempt to collect any such
judgment out of any other assets of Successor-Landlord.

9. Notwithstanding anything to the contrary in the Lease, Tenant agrees for the
benefit of Landlord and Administrative Agent that, except as permitted by, and
fully in accordance with, applicable law, Tenant shall not generate, store,
handle, discharge or maintain in, on or about any portion of the Property, any
asbestos, polychlorinated biphenyls, or any other hazardous or toxic materials,
wastes and substances which are defined, determined or identified as such
(including, but not limited to, pesticides and petroleum products if they are
defined, determined or identified as such) in any federal, state or local laws,
rules or regulations (whether now existing or hereafter enacted or promulgated)
or any judicial or administrative interpretation of any thereof, including any
judicial or administrative interpretation of any thereof, including any judicial
or administrative orders or judgments.

10. If the Lease provides that Tenant is entitled to expansion space,
Successor-Landlord shall have no obligation nor any liability for failure to
provide such expansion space if a prior landlord (including, without limitation,
Landlord), by reason of a lease or leases entered into by such prior landlord
with other tenants of the Property, has precluded the availability of such
expansion space.

11. Except as specifically provided in this Agreement, Administrative Agent
shall not, by virtue of this Agreement, the Security Instrument or any other
instrument to which Administrative Agent may be a party, be or become subject to
any liability or obligation to Tenant under the Lease or otherwise.

12.(A) Tenant acknowledges and agrees that this Agreement satisfies and complies
in all respects with the provisions of Article              of the Lease and
that this Agreement supersedes (but only to the extent inconsistent with) the
provisions of such Article and any other provision of the Lease relating to the
priority or subordination of the Lease and the interests or estates created
thereby to the Security Instrument.

(B) Tenant agrees to enter into a subordination, non-disturbance and attornment
agreement with any Administrative Agent which shall succeed Administrative Agent
as Administrative Agent with respect to the Property, or any portion thereof,
provided such agreement is substantially and in all material respects similar to
this Agreement. Tenant does herewith irrevocably appoint and constitute
Administrative Agent as its true and lawful attorney-in-fact in its name, place
and stead to execute such subordination, non-disturbance and attornment
agreement, without any obligation on the part of Administrative Agent to do so.
This

 

J - 5



--------------------------------------------------------------------------------

power, being coupled with an interest, shall be irrevocable as long as the
Indebtedness secured by the Security Instrument remains unpaid. Administrative
Agent agrees not to exercise its rights under the preceding two sentences if
Tenant promptly enters into the subordination, non-disturbance and attornment
agreement as required pursuant to the first sentence of this subparagraph (B).

13.(A) Any notice required or permitted to be given by Tenant to Landlord shall
be simultaneously given also to Administrative Agent, and any right to Tenant
dependent upon notice shall take effect only after notice is so given.
Performance by Administrative Agent shall satisfy any conditions of the Lease
requiring performance by Landlord, and Administrative Agent shall have a
reasonable time to complete such performance as provided in Paragraph 5 hereof.

(B) All notices or other communications required or permitted to be given to
Tenant or to Administrative Agent pursuant to the provisions of this Agreement
shall be in writing and shall be deemed given only if mailed by United States
registered mail, postage prepaid, or if sent by nationally recognized overnight
delivery service (such as Federal Express or United States Postal Service
Express Mail), addressed as follows: to Tenant, at the address first set forth
above, Attention:                     ; to Administrative Agent, at the address
first set forth above, Attention: George Reynolds and General Counsel, with a
copy to Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York,
New York 10036, Attention: Harvey R. Uris, Esq.; or to such other address or
number as such party may hereafter designate by notice delivered in accordance
herewith. All such notices shall be deemed given three (3) business days after
delivery to the United States Post office registry clerk if given by registered
mail, or on the next business day after delivery to an overnight delivery
courier.

14. This Agreement may be modified only by an agreement in writing signed by the
parties hereto, or their respective successors-in-interest. This Agreement shall
inure to the benefit of and be binding upon the parties hereto, and their
respective successors and assigns. The term “Administrative Agent” shall mean
the then holder of the Security Instrument. The term “Landlord” shall mean the
then holder of the landlord’s interest in the Lease. The term “person” shall
mean an individual, joint venture, corporation, partnership, trust, limited
liability company, unincorporated association or other entity. All references
herein to the Lease shall mean the Lease as modified by this Agreement and to
any amendments or modifications to the Lease which are consented to in writing
by Administrative Agent. Any inconsistency between the Lease and the provisions
of this Agreement shall be resolved, to the extent of such inconsistency, in
favor of this Agreement.

15. Tenant hereby represents to Administrative Agent as follows:

(a) The Lease is in full force and effect and has not been further amended.

(b) There has been no assignment of the Lease or subletting of any portion of
the premises demised under the Lease.

 

J - 6



--------------------------------------------------------------------------------

(c) There are no oral or written agreements or understandings between Landlord
and Tenant relating to the premises demised under the Lease or the Lease
transaction except as set forth in the Lease.

(d) The execution of the Lease was duly authorized and the Lease is in full
force and effect and to the best of Tenant’s knowledge there exists no default
(beyond any applicable grace period) on the part of either Tenant or Landlord
under the Lease.

(e) There has not been filed by or against nor to the best of the knowledge and
belief of Tenant is there threatened against Tenant, any petition under the
bankruptcy laws of the United States.

(f) To the best of Tenant’s knowledge, there is no present assignment,
hypothecation or pledge of the Lease or rents accruing under the Lease by
Landlord, other than pursuant to the Security Instrument.

16. Whenever, from time to time, reasonably requested by Administrative Agent
(but not more than three (3) times during any calendar year), Tenant shall
execute and deliver to or at the direction of Administrative Agent, and without
charge to Administrative Agent, one or more written certifications, in a form
acceptable to Tenant, of all of the matters set forth in Paragraph 15 above, and
any other information the Administrative Agent may reasonably require to confirm
the current status of the Lease.

17. BOTH TENANT AND ADMINISTRATIVE AGENT HEREBY IRREVOCABLY WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT.

18. This Agreement shall be governed by and construed in accordance with the
laws of the State in which the Property is located.

 

J - 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, By:       Name:     Title:   By:      
Name:     Title:   [TENANT] By:       Name:     Title:  

 

AGREED AND CONSENTED TO: LANDLORD: [                                         ]
By:       Name:     Title:  

 

J - 8



--------------------------------------------------------------------------------

STATE OF NEW YORK    )       )    ss. COUNTY OF NEW YORK    )   

On the              day of                      in the year 200_ before me, the
undersigned, a notary public in and for said state, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity, and that by his/her/their signature
on the instrument, the individual, or the person upon behalf of which the
individual acted, executed the instrument.

 

   Notary Public

 

[Notary Seal]

   My commission expires:

 

STATE OF NEW YORK    )       )    ss. COUNTY OF NEW YORK    )   

On the              day of                      in the year 200_ before me, the
undersigned, a notary public in and for said state, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity, and that by his/her/their signature
on the instrument, the individual, or the person upon behalf of which the
individual acted, executed the instrument.

 

   Notary Public

 

[Notary Seal]

   My commission expires:

 

J - 9



--------------------------------------------------------------------------------

STATE OF NEW YORK    )       )    ss. COUNTY OF NEW YORK    )   

On the              day of                      in the year 200_ before me, the
undersigned, a notary public in and for said state, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity, and that by his/her/their signature
on the instrument, the individual, or the person upon behalf of which the
individual acted, executed the instrument.

 

   Notary Public

 

[Notary Seal]

   My commission expires:

 

STATE OF NEW YORK    )       )    ss. COUNTY OF NEW YORK    )   

On the              day of                      in the year 200_ before me, the
undersigned, a notary public in and for said state, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity, and that by his/her/their signature
on the instrument, the individual, or the person upon behalf of which the
individual acted, executed the instrument.

 

   Notary Public

 

[Notary Seal]

   My commission expires:

 

J - 10